Exhibit 10.1

 

CREDIT AGREEMENT

 

dated as of December 6, 2016

 

among

 

PHARMACEUTICAL RESEARCH ASSOCIATES, INC.,
as the Borrower,

 

PRA HEALTH SCIENCES, INC.,
as Holdings,

 

The Several Lenders
from Time to Time Parties Hereto,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent,
Letter of Credit Issuer, Swingline Lender and a Lender,

 

and

 

WELL FARGO SECURITIES, LLC,
CITIZENS BANK, N.A.,
PNC CAPITAL MARKETS LLC and

SUNTRUST ROBINSON HUMPHREY, INC.

 

as Joint Lead Arrangers and Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

Definitions

1

 

 

 

1.1

Defined Terms

1

1.2

Other Interpretive Provisions

67

1.3

Accounting Terms

68

1.4

Rounding

68

1.5

References to Agreements, Laws, Etc.

68

1.6

Exchange Rates

68

1.7

Rates

69

1.8

Times of Day

69

1.9

Timing of Payment or Performance

69

1.10

Certifications

69

1.11

Compliance with Certain Sections

69

1.12

Pro Forma and Other Calculations

69

 

 

 

Section 2.

Amount and Terms of Credit

72

 

 

 

2.1

Commitments

72

2.2

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

74

2.3

Notice of Borrowing

74

2.4

Disbursement of Funds

75

2.5

Repayment of Loans; Evidence of Debt

76

2.6

Conversions and Continuations

78

2.7

Pro Rata Borrowings

79

2.8

Interest

79

2.9

Interest Periods

80

2.10

Increased Costs, Illegality, Etc.

80

2.11

Compensation

82

2.12

Change of Lending Office

83

2.13

Notice of Certain Costs

83

2.14

Incremental Facilities

83

2.15

Permitted Debt Exchanges

90

2.16

Defaulting Lenders

91

 

 

 

Section 3.

Letters of Credit

93

 

 

 

3.1

Letters of Credit

93

3.2

Letter of Credit Requests

95

3.3

Letter of Credit Participations

96

3.4

Agreement to Repay Letter of Credit Drawings

98

3.5

Increased Costs

99

3.6

New or Successor Letter of Credit Issuer

100

3.7

Role of Letter of Credit Issuer

101

3.8

Cash Collateral

102

3.9

Applicability of ISP and UCP

102

3.10

Conflict with Issuer Documents

102

3.11

Letters of Credit Issued for Restricted Subsidiaries

102

3.12

Provisions Related to Extended and Additional Revolving Credit

 

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

Commitments

102

 

 

 

Section 4.

Fees

103

 

 

 

4.1

Fees

103

4.2

Voluntary Reduction of Revolving Credit Commitments

104

4.3

Mandatory Termination of Commitments

104

 

 

 

Section 5.

Payments

104

 

 

 

5.1

Voluntary Prepayments

104

5.2

Mandatory Prepayments

105

5.3

Method and Place of Payment

108

5.4

Net Payments

109

5.5

Computations of Interest and Fees

112

5.6

Limit on Rate of Interest

113

 

 

 

Section 6.

Conditions Precedent to Initial Borrowing

113

 

 

 

6.1

Credit Documents

113

6.2

Collateral

114

6.3

Legal Opinions

114

6.4

Closing Certificates

114

6.5

Authorization of Proceedings of Holdings, the Borrower and the Guarantors;
Corporate Documents

114

6.6

Fees

114

6.7

Solvency Certificate

115

6.8

PATRIOT Act

115

6.9

Financial Statements

115

6.10

Refinancing

115

 

 

 

Section 7.

Conditions Precedent to All Credit Events

115

 

 

 

7.1

No Default; Representations and Warranties

115

7.2

Notice of Borrowing; Letter of Credit Request

116

 

 

 

Section 8.

Representations and Warranties

116

 

 

 

8.1

Corporate Status

116

8.2

Corporate Power and Authority

116

8.3

No Violation

116

8.4

Litigation

117

8.5

Margin Regulations

117

8.6

Governmental Approvals

117

8.7

Investment Company Act

117

8.8

True and Complete Disclosure

117

8.9

Financial Condition; Financial Statements; No Material Adverse Effect

118

8.10

Compliance with Laws; No Default

118

8.11

Tax Matters

118

8.12

Compliance with ERISA

118

8.13

Subsidiaries

118

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

8.14

Intellectual Property

119

8.15

Environmental Laws

119

8.16

Properties

119

8.17

Solvency

119

8.18

Sanctions and Anti-Terrorism Laws; FCPA

119

8.19

Security Interest in Collateral

120

 

 

 

Section 9.

Affirmative Covenants

120

 

 

 

9.1

Information Covenants

120

9.2

Books, Records and Inspections

123

9.3

Maintenance of Insurance

124

9.4

Payment of Taxes

124

9.5

Preservation of Existence; Consolidated Corporate Franchises

124

9.6

Compliance with Statutes, Regulations, Etc.

124

9.7

ERISA

125

9.8

Maintenance of Properties

125

9.9

Transactions with Affiliates

125

9.10

End of Fiscal Years

126

9.11

Additional Guarantors and Grantors; Additional Borrower

126

9.12

Pledge of Additional Stock and Evidence of Indebtedness

127

9.13

Use of Proceeds

128

9.14

Further Assurances

128

9.15

Maintenance of Ratings

129

9.16

Lines of Business

129

 

 

 

Section 10.

Negative Covenants

129

 

 

 

10.1

Limitation on Indebtedness

129

10.2

Limitation on Liens

135

10.3

Limitation on Fundamental Changes

135

10.4

Limitation on Sale of Assets

137

10.5

Limitation on Restricted Payments

138

10.6

Limitation on Subsidiary Distributions

145

10.7

Consolidated Total Debt to Consolidated EBITDA Ratio

147

10.8

Fixed Charge Coverage Ratio

147

 

 

 

Section 11.

Events of Default

147

 

 

 

11.1

Events of Default

147

11.2

Remedies Upon Event of Default

150

11.3

Application of Proceeds

150

11.4

Equity Cure

151

 

 

 

Section 12.

The Agents

152

 

 

 

12.1

Appointment

152

12.2

Delegation of Duties

152

12.3

Exculpatory Provisions

153

12.4

Reliance by Agents

153

12.5

Notice of Default

154

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

12.6

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders

154

12.7

Indemnification

154

12.8

Agents in Their Individual Capacities

155

12.9

Successor Agents

155

12.10

Withholding Tax

156

12.11

Agents Under Security Documents and Guarantee

157

12.12

Right to Realize on Collateral and Enforce Guarantee

157

12.13

Administrative Agent May File Proofs of Claim

158

 

 

 

Section 13.

Miscellaneous

158

 

 

 

13.1

Amendments, Waivers and Releases

158

13.2

Notices

162

13.3

No Waiver; Cumulative Remedies

163

13.4

Survival of Representations and Warranties

163

13.5

Payment of Expenses; Indemnification

163

13.6

Successors and Assigns; Participations and Assignments

164

13.7

Replacements of Lenders Under Certain Circumstances

171

13.8

Adjustments; Set-off

172

13.9

Counterparts

172

13.10

Severability

172

13.11

Integration

172

13.12

GOVERNING LAW

173

13.13

Submission to Jurisdiction; Waivers

173

13.14

Acknowledgments

173

13.15

WAIVERS OF JURY TRIAL

174

13.16

Confidentiality

174

13.17

Direct Website Communications

175

13.18

USA PATRIOT Act

177

13.19

Judgment Currency

177

13.20

Payments Set Aside

177

13.21

Euro

177

13.22

Special Provisions Relating to Currencies Other Than Dollars

178

13.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

178

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 1.1(b)

 

Mortgaged Properties

Schedule 1.1(c)

 

Commitments of Lenders

Schedule 1.1(d)

 

Hedge Banks

Schedule 8.13

 

Subsidiaries

Schedule 9.14(d)

 

Post-Closing Actions

Schedule 10.1

 

Closing Date Indebtedness

Schedule 10.2

 

Closing Date Liens

Schedule 10.5

 

Closing Date Investments

Schedule 13.2

 

Notice Addresses

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Form of Joinder Agreement

Exhibit B

 

Form of Guarantee

Exhibit C

 

Form of Pledge Agreement

Exhibit D

 

Form of Security Agreement

Exhibit E

 

Form of Letter of Credit Request

Exhibit F

 

Form of Credit Party Closing Certificate

Exhibit G

 

Form of Assignment and Acceptance

Exhibit H-1

 

Form of Promissory Note (Term Loans)

Exhibit H-2

 

Form of Promissory Note (Revolving Loans)

Exhibit I-1

 

Form of First Lien Intercreditor Agreement

Exhibit I-2

 

Form of Second Lien Intercreditor Agreement

Exhibit J-1

 

Form of U.S. Tax Compliance Certificate

 

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit J-2

 

Form of U.S. Tax Compliance Certificate

 

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit J-3

 

Form of U.S. Tax Compliance Certificate

 

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit J-4

 

Form of U.S. Tax Compliance Certificate

 

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit K

 

Form of Notice of Borrowing or Continuation or Conversion

Exhibit L

 

Form of Borrower Designation Agreement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of December 6, 2016, as amended, restated,
supplemented or otherwise modified from time to time, among PRA HEALTH
SCIENCES, INC., a Delaware corporation (“Holdings”), PHARMACEUTICAL RESEARCH
ASSOCIATES, INC., a Virginia corporation and the wholly-owned subsidiary of
Holdings (“Borrower”), the lending institutions from time to time parties hereto
holding Loans or Commitments (each a “Lender” and, collectively, the “Lenders”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, Letter of Credit Issuer and Swingline Lender (such terms and each other
capitalized term used but not defined in this preamble having the meaning
provided in Section 1).

 

WHEREAS, PRA Holdings, Inc. and certain of the Borrower’s Affiliates entered
into the Credit Agreement, dated as of September 23, 2013 (as amended to the
date hereof, the “Existing Credit Agreement”), among PRA Holdings, Inc., the
Borrower’s Affiliates party thereto, the lenders from time to time party thereto
and UBS AG, Stamford Branch, as agent;

 

WHEREAS, the Borrower is entering into this Agreement in order to refinance the
Existing Credit Agreement; and

 

WHEREAS, the Lenders and Letter of Credit Issuer are willing to make available
to the Borrower such term loans and revolving credit and letter of credit
facilities upon the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

Section 1.                                           Definitions

 

1.1                               Defined Terms.  As used herein, the following
terms shall have the meanings specified in this Section 1.1 unless the context
otherwise requires (it being understood that defined terms in this Agreement
shall include in the singular number the plural and in the plural the singular):

 

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as announced from time to time by the Administrative
Agent as its “prime rate” and (c) the LIBOR Rate for an interest period of one
(1) month, determined on the second full Business Day prior to such day, plus
1%; provided that, notwithstanding the foregoing, in no event shall the ABR
applicable to the Initial Term Loans at any time be less than 1.00% per annum. 
Any change in the ABR due to a change in such rate announced by the
Administrative Agent or in the Federal Funds Effective Rate shall take effect at
the opening of business on the day specified in the announcement of such change.

 

“ABR Loan” shall mean each Loan (other than Loans made in Euros or an
Alternative Currency) bearing interest based on the ABR.

 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to Holdings and
its Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in accordance with GAAP.

 

--------------------------------------------------------------------------------


 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

 

“Acquired Indebtedness” shall mean, with respect to any specified Person,
(1) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated, or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging,
consolidating, or amalgamating with or into or becoming a Restricted Subsidiary
of such specified Person, and (2) Indebtedness secured by a Lien encumbering any
asset acquired by such specified Person.

 

“Additional Borrower” shall mean any Person, organized under the laws of any
jurisdiction that is acceptable to the Administrative Agent and the Revolving
Credit Lenders providing Revolving Credit Commitments to such Additional
Borrower, who may become a party hereto as a “Borrower” hereunder, subject to
compliance with the terms of Section 9.11(b) hereof, upon the execution and
delivery of a customary joinder agreement reasonably satisfactory to the
Administrative Agent.

 

“Additional Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(a).

 

“Additional Revolving Credit Loan” shall have the meaning provided in
Section 2.14(b).

 

“Additional Revolving Loan Lender” shall have the meaning provided in
Section 2.14(b).

 

“Adjusted LIBOR Rate” shall mean, with respect to any LIBOR Rate Borrowing for
any Interest Period, an interest rate per annum equal to the product of (i) the
LIBOR Rate in effect for such Interest Period and (ii) Statutory Reserves.

 

“Adjusted Total Initial Term Loan Commitment” shall mean at any time the Total
Initial Term Loan Commitment less the Initial Term Loan Commitments of all
Defaulting Lenders.

 

“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

 

“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.

 

“Administrative Agent” shall mean Wells Fargo Bank, National Association, as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent pursuant to Section 12.9.

 

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2 or such other address
or account as the Administrative Agent may from time to time notify to the
Borrower and the Lenders.

 

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b)(ii)(D).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or

 

2

--------------------------------------------------------------------------------


 

cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Affiliated Institutional Lender” shall mean (i) any Affiliate of the Sponsor
that is either a bona fide debt fund or such Affiliate extends credit or buys
loans in the ordinary course of business, (ii) KKR Corporate Lending LLC and KKR
Capital Markets LLC and (iii) MCS Corporate Lending LLC and MCS Capital Markets
LLC.

 

“Affiliated Lender” shall mean a Lender that is the Sponsor or any Affiliate
thereof (other than Holdings, any Subsidiary of Holdings, the Borrower or any
Affiliated Institutional Lender).

 

“Agent Party” shall have the meaning provided in Section 13.17(b).

 

“Agents” shall mean the Administrative Agent, the Collateral Agent, each
Managing Agent, each Syndication Agent, the Letter of Credit Issuer, each Joint
Lead Arranger and Bookrunner and the Co-Documentation Agents.

 

“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).

 

“Agreement” shall mean this Credit Agreement, as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time.

 

“Agreement Currency” shall have the meaning provided in Section 13.19.

 

“Alternative Currency” shall mean Pounds Sterling (and in the case of Letters of
Credit, Australian dollars and New Zealand dollars) and any other currency
reasonably acceptable to the Administrative Agent and each applicable Revolving
Credit Lender and applicable Letter of Credit Issuer that is freely convertible
into Dollars and readily available in the London interbank market.

 

“Applicable Margin” shall mean a percentage per annum equal to:

 

(i)                                     until delivery of financial statements
and a related Compliance Certificate for the first full fiscal quarter
commencing on or after the Closing Date pursuant to Section 9.1, (x) for LIBOR
Loans that are Initial Term Loans, 1.75% and (y) for ABR Loans that are Initial
Term Loans, 0.75%;

 

(ii)                                  until delivery of financial statements and
a related Compliance Certificate for the first full fiscal quarter commencing on
or after the Closing Date pursuant to Section 9.1, (x) for LIBOR Loans that are
Initial Revolving Credit Loans, 1.75%, (y) for ABR Loans that are Initial
Revolving Credit Loans, 0.75% and (z) for Letter of Credit Fees, 1.75% per
annum;

 

in each case, thereafter, in connection with Initial Term Loans, Initial
Revolving Credit Loans and Letter of Credit Fees, the percentages per annum set
forth in the table below, based upon the Consolidated Total Debt to Consolidated
EBITDA Ratio as set forth in the most recent Compliance Certificate received by
the Administrative Agent pursuant to Section 9.1(d):

 

3

--------------------------------------------------------------------------------


 

Pricing
Level

 

Consolidated Total
Debt to Consolidated
EBITDA Ratio

 

Letter of
Credit Fees

 

ABR Rate Initial
Revolving Credit
Loans and Initial
Term Loans

 

Adjusted LIBOR Rate
Initial Revolving Credit
Loans and Initial Term
Loans

 

I

 

> 3.75x

 

2.25

%

1.25

%

2.25

%

II

 

< 3.75x but > 3.00x

 

2.00

%

1.00

%

2.00

%

III

 

< 3.00x but > 2.25x

 

1.75

%

0.75

%

1.75

%

IV

 

< 2.25x but > 1.50x

 

1.50

%

0.50

%

1.50

%

V

 

< 1.50x

 

1.25

%

0.25

%

1.25

%

 

Any increase or decrease in the Applicable Margin for Initial Revolving Credit
Loans or Initial Term Loans resulting from a change in the Consolidated Total
Debt to Consolidated EBITDA Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 9.1(d).

 

Notwithstanding the foregoing, (a) the Applicable Margin in respect of any
Class of Extended Revolving Credit Commitments or any Extended Term Loans or
Revolving Loans made pursuant to any Extended Revolving Credit Commitments shall
be the applicable percentages per annum set forth in the relevant Extension
Amendment, (b) the Applicable Margin in respect of any Class of Additional
Revolving Credit Commitments, any Class of Incremental Loans or any Class of
Loans in respect of Additional Revolving Credit Commitments shall be the
applicable percentages per annum set forth in the relevant Joinder Agreement,
(c) the Applicable Margin in respect of any Class of Replacement Term Loans
shall be the applicable percentages per annum set forth in the relevant
agreement, and (d) in the case of the Term Loans and any Class of Incremental
Loans, the Applicable Margin shall be increased as, and to the extent, necessary
to comply with the provisions of Section 2.14.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
Consolidated Total Debt to Consolidated EBITDA Ratio set forth in any Compliance
Certificate delivered to the Administrative Agent is inaccurate for any reason
and the result thereof is that the Lenders received interest or fees for any
period based on an Applicable Margin that is less than that which would have
been applicable had the Consolidated Total Debt to Consolidated EBITDA Ratio
been accurately determined, then, for all purposes of this Agreement, the
“Applicable Margin” for any day occurring within the period covered by such
Compliance Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Consolidated Total Debt to
Consolidated EBITDA Ratio for such period, and any shortfall in the interest or
fees theretofore paid by the Borrower for the relevant period as a result of the
miscalculation of the Consolidated Total Debt to Consolidated EBITDA Ratio shall
be deemed to be (and shall be) due and payable, at the time the interest or fees
for such period were required to be paid; provided that, notwithstanding the
foregoing, so long as an Event of Default described in Section 11.1(e) has not
occurred with respect to the Borrower, such shortfall shall be due and payable
within five Business Days following the written demand thereof by the
Administrative Agent and no Default shall be deemed to have occurred as a result
of such non-payment until the expiration of such five Business Day period.  In
addition, at the option of the Required Lenders, at any time during which an
Event of Default shall have occurred and be continuing or the Borrower shall
have failed to deliver the Section 9.1 Financials by the date required under
Section 9.1, then the Consolidated Total Debt to Consolidated EBITDA Ratio shall
be deemed to be in Pricing Level I for the purposes of determining the
Applicable Margin (but only for so long as such failure or Event of Default
continues, after which the Pricing Level shall be otherwise as determined as set
forth above).

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

4

--------------------------------------------------------------------------------


 

“Asset Sale” shall mean:

 

(1)                                 the sale, conveyance, transfer or other
disposition, whether in a single transaction or a series of related
transactions, of property or assets (including by way of a Sale Leaseback) of
Holdings or any Restricted Subsidiary (each, a “Disposition”) or

 

(2)                                 the issuance or sale of Equity Interests of
any Restricted Subsidiary (other than preferred stock of Restricted Subsidiaries
subject to and issued in compliance with Section 10.1), whether in a single
transaction or a series of related transactions, in each case, other than:

 

(a)                                 any Disposition of Cash Equivalents or
Investment Grade Securities or obsolete, worn out or surplus property or
property (including leasehold property interests) that is no longer economically
practical in its business or commercially desirable to maintain or no longer
used or useful equipment in the ordinary course of business or any disposition
of inventory, immaterial assets or goods (or other assets) in the ordinary
course of business;

 

(b)                                 the Disposition of all or substantially all
of the assets of Holdings, the Borrower or a Subsidiary in a manner permitted
pursuant to Section 10.3;

 

(c)                                  the incurrence of Liens that are permitted
to be incurred pursuant to Section 10.2 or the making of any Restricted Payment
or Permitted Investment that is permitted to be made, and is made, pursuant to
Section 10.5;

 

(d)                                 any Disposition of assets or issuance or
sale of Equity Interests of any Restricted Subsidiary in any transaction or
series of transactions with an aggregate Fair Market Value of less than the
greater of (a) $30,000,000 and (b) 10% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
Disposition;

 

(e)                                  any Disposition of property or assets or
issuance of securities by (1) a Restricted Subsidiary to any Credit Party or
(2) by a Credit Party to a Restricted Subsidiary that is not a Credit Party in
an aggregate amount, together with all amounts constituting Permitted
Investments pursuant to clause (b) of the definition thereof and the aggregate
outstanding principal amount of all Indebtedness incurred pursuant to
Section 10.1(r), not to exceed the sum of (a) greater of $55,000,000 and 20% of
Consolidated EBITDA for the most recently ended Test Period and (b) unlimited
additional amounts, provided that, after giving effect to the incurrence of such
amount (1) the Fixed Charge Coverage Ratio is equal to or less than 3.00:1.00
and (2) the Consolidated Total Debt to Consolidated EBITDA Ratio is no greater
than 3.75:1.00;

 

(f)                                   to the extent allowable under Section 1031
of the Code, or any comparable or successor provision, any exchange of like
property (excluding any boot thereon) for use in a Similar Business;

 

(g)                                  any issuance, sale or pledge of Equity
Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary;

 

(h)                                 foreclosures, condemnation, casualty or any
similar action on assets;

 

(i)                                     sales of accounts receivable, or
participations therein, and related assets in connection with any Receivables
Facility;

 

5

--------------------------------------------------------------------------------


 

(j)                                    any financing transaction with respect to
property built or acquired by Holdings or any Restricted Subsidiary after the
Closing Date, including Sale Leasebacks and asset securitizations permitted by
this Agreement;

 

(k)                                 (1) any surrender or waiver of contractual
rights or the settlement, release or surrender of contractual rights or other
litigation claims or (2) the settlement, discount, write off, forgiveness or
cancellation of any Indebtedness owing by any present or former consultants,
directors, officers or employees of Holdings (or any direct or indirect parent
company of Holdings) or any Subsidiary or any of their successors or assigns;

 

(l)                                     the Disposition or discount of
inventory, accounts receivable, or notes receivable in the ordinary course of
business or the conversion of accounts receivable to notes receivable;

 

(m)                             the licensing, cross licensing or sub licensing
of Intellectual Property or other general intangibles (whether pursuant to
franchise agreements or otherwise) in the ordinary course of business;

 

(n)                                 the unwinding of any Hedging Obligations or
obligations in respect of Cash Management Services;

 

(o)                                 sales, transfers and other Dispositions of
Investments in joint ventures to the extent required by, or made pursuant to,
customary buy/sell arrangements between the joint venture parties set forth in
joint venture arrangements and similar binding arrangements;

 

(p)                                 the lapse or abandonment of Intellectual
Property rights in the ordinary course of business, which in the reasonable good
faith determination of the Borrower are not material to the conduct of the
business of Holdings and its Restricted Subsidiaries taken as a whole;

 

(q)                                 the issuance of directors’ qualifying shares
and shares issued to foreign nationals as required by applicable law;

 

(r)                                    Dispositions of property to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property that is promptly purchased or (ii) the proceeds of
such Asset Sale are promptly applied to the purchase price of such replacement
property (which replacement property is actually promptly purchased);

 

(s)                                   leases, assignments, subleases, licenses
or sublicenses, in each case in the ordinary course of business and which do not
materially interfere with the business of Holdings, the Borrower and its
Restricted Subsidiaries, taken as a whole; and

 

(t)                                    Dispositions of non-core assets acquired
in connection with any Permitted Acquisition or Investment permitted hereunder.

 

“Asset Sale Prepayment Event” shall mean any Asset Sale subject to the
Reinvestment Period allowed in Section 10.4; provided, that with respect to any
Asset Sale Prepayment Event, the Borrower shall not be obligated to make any
prepayment otherwise required by Section 5.2 unless and until the aggregate
amount of Net Cash Proceeds from all such Asset Sale Prepayment Events, after
giving effect to the reinvestment rights set forth herein, exceeds $5,000,000
(the “Prepayment Trigger”) in any fiscal year of Holdings, but then from all
such Net Cash Proceeds (excluding amounts below the Prepayment Trigger).

 

6

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” shall mean (a) an assignment and acceptance
substantially in the form of Exhibit G, or such other form as may be approved by
the Administrative Agent and (b) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with
Section 2.15, such form of assignment (if any) as may be agreed by the
Administrative Agent and the Borrower in accordance with Section 2.15(a).

 

“Assignment Taxes” shall have the meaning provided in the definition of the term
“Other Taxes”.

 

“Auction Agent” shall mean (i) the Administrative Agent or (ii) any other
financial institution or advisor employed by Holdings, the Borrower or any
Subsidiary (whether or not an Affiliate of the Administrative Agent) to act as
an arranger in connection with any Permitted Debt Exchange pursuant to
Section 2.15 or Dutch auction pursuant to Section 13.6(h); provided that none of
Holdings or the Borrower shall designate the Administrative Agent as the Auction
Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent); provided, further, that neither Holdings nor any
of its Subsidiaries may act as the Auction Agent.

 

“Authorized Officer” shall mean, with respect to any Person, the Chief Executive
Officer, President, the Chief Financial Officer, the Treasurer, the Controller,
the Vice President-Finance, a Director, a Manager or any other senior officer of
such Person designated as such in writing to the Administrative Agent by such
Person.

 

“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(d).

 

“Available Amount” shall have the meaning provided in Section 10.5.

 

“Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the amount of the Total Revolving Credit Commitment over (b) the sum of the
aggregate Dollar Equivalent principal amount of, without duplication, (i) all
Revolving Loans (but not Swingline Loans) then outstanding and (ii) the
aggregate Letters of Credit Outstanding at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.1(e).

 

“Benefited Lender” shall have the meaning provided in Section 13.8(a).

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall have the meaning provided in the preamble to this Agreement.

 

7

--------------------------------------------------------------------------------


 

“Borrower Designation Agreement” means, with respect to any proposed Additional
Borrower, an agreement in the form of Exhibit L hereto signed by such Additional
Borrower and the Borrower.

 

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of one Type of Term
Loan on a given date (or resulting from conversions on a given date) having, in
the case of LIBOR Term Loans, the same Interest Period (provided that ABR Loans
incurred pursuant to Section 2.10(b) shall be considered part of any related
Borrowing of LIBOR Term Loans) and (c) the incurrence of one Type of Revolving
Loan of the same Class and currency on a given date (or resulting from
conversions on a given date) having, in the case of LIBOR Loans that are
Revolving Loans, the same Interest Period (provided that ABR Loans incurred
pursuant to Section 2.10(b) shall be considered part of any related Borrowing of
LIBOR Loans).

 

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and,

 

(a)                                 if such day relates to any interest rate
settings as to a LIBOR Loan denominated in Dollars or any Alternative Currency
(other than Pounds Sterling), any fundings, disbursements, settlements and
payments in Dollars or any Alternative Currency (other than Pounds Sterling) in
respect of any such LIBOR Loan, or any other dealings in Dollars or any
Alternative Currency (other than Pounds Sterling) to be carried out pursuant to
this Agreement in respect of any such LIBOR Loan, such day shall be a day on
which dealings in deposits in Dollars or such Alternative Currency are conducted
by and between banks in the applicable London interbank market;

 

(b)                                 if such day relates to any interest rate
settings as to a LIBOR Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such LIBOR Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such LIBOR Loan, such day shall be a TARGET Day;

 

(c)                                  if such day relates to any interest rate
settings as to a LIBOR Loan denominated in Pounds Sterling, such day shall be a
day on which dealings in deposits in Pounds Sterling, as applicable, are
conducted by and between banks in the London interbank market; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in Pounds Sterling in respect of a LIBOR
Loan denominated in Pounds Sterling, or any other dealings in Pounds Sterling to
be carried out pursuant to this Agreement in respect of any such LIBOR Loan
(other than any interest rate settings), such day shall be a day on which banks
are open for foreign exchange business in London.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person, subject to Section 1.12(f).

 

“Capital Stock” shall mean (1) in the case of a corporation, corporate stock,
(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (4) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person (it being understood and agreed, for the avoidance of doubt, that
“cash-settled phantom appreciation programs” in connection with employee
benefits that do not require a dividend or distribution shall not constitute
Capital Stock).

 

8

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a Capital Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP, subject to Section 1.12(f).

 

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by Holdings
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of Holdings and the Restricted Subsidiaries.

 

“Cash Collateral” shall mean cash or deposit account balances or, if the
Administrative Agent and the applicable Letter of Credit Issuer shall agree in
their sole discretion, other credit support and shall include the proceeds of
such cash, deposit account balances and other credit support.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuers or the Lenders (including the Swingline Lender), as collateral for L/C
Obligations or obligations of the Lenders to fund participations in respect of
L/C Obligations, Cash Collateral in the currency in which the L/C Obligations
are denominated in an amount equal to the Minimum Collateral Amount pursuant to
customary documentation.

 

“Cash Equivalents” shall mean:

 

(1)                                 United States Dollars,

 

(2)                                 Canadian Dollars

 

(3)                                 (a) Euro, Pounds Sterling, Yen, Swiss Francs
or any national currency of any Participating Member State in the European Union
or (b) local currencies held from time to time in the ordinary course of
business,

 

(4)                                 securities issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
country that is a member state of the European Union or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 24
months or less from the date of acquisition,

 

(5)                                 certificates of deposit, time deposits and
eurodollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank having capital
and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 (or the Dollar Equivalent as of the date of determination) in the
case of foreign banks,

 

(6)                                 repurchase obligations for underlying
securities of the types described in clauses (4), (5) and (10) entered into with
any financial institution meeting the qualifications specified in
clause (5) above,

 

(7)                                 commercial paper rated at least P-2 by
Moody’s or at least A-2 by S&P and in each case maturing within 24 months after
the date of creation thereof,

 

9

--------------------------------------------------------------------------------


 

(8)                                 marketable short-term money market and
similar securities having a rating of at least P-2 or A-2 from either Moody’s or
S&P, respectively (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another nationally recognized
ratings agency) and in each case maturing within 24 months after the date of
creation or acquisition thereof,

 

(9)                                 readily marketable direct obligations issued
by any state, commonwealth or territory of the United States of America or any
political subdivision or taxing authority thereof having one of the two highest
rating categories obtainable from either Moody’s or S&P with maturities of
24 months or less from the date of acquisition,

 

(10)                          Indebtedness or preferred stock issued by Persons
with a rating of “A” or higher from S&P or “A2” or higher from Moody’s with
maturities of 24 months or less from the date of acquisition,

 

(11)                          solely with respect to any Foreign Subsidiary: 
(a) obligations of the national government of the country in which such Foreign
Subsidiary maintains its chief executive office and principal place of business
provided such country is a member of the Organization for Economic Cooperation
and Development, in each case maturing within one year after the date of
investment therein, (b) certificates of deposit of, bankers acceptances of, or
time deposits with, any commercial bank which is organized and existing under
the laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from S&P is at least “A-2” or the equivalent
thereof or from Moody’s is at least “P-2” or the equivalent thereof (any such
bank being an “Approved Foreign Bank”), and in each case with maturities of not
more than 24 months from the date of acquisition, and (c) the equivalent of
demand deposit accounts which are maintained with an Approved Foreign Bank, in
each case, customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by such Foreign Subsidiary organized in
such jurisdiction,

 

(12)                          in the case of investments by any Foreign
Subsidiary or investments made in a country outside the United States of
America, Cash Equivalents shall also include investments of the type and
maturity described in clauses (1) through (10) above of foreign obligors, which
investments have ratings, described in such clauses or equivalent ratings from
comparable foreign rating agencies, and

 

(13)                          investment funds investing 90% of their assets in
securities of the types described in clauses (1) through (10) above.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) through
(3) above; provided that such amounts are converted into any currency listed in
clauses (1) through (3) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

 

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes under the
Credit Documents regardless of the treatment of such items under GAAP.

 

10

--------------------------------------------------------------------------------


 

“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.

 

“Cash Management Bank” shall mean (a) any Person that, at the time it enters
into a Cash Management Agreement, is an Agent or a Lender or an Affiliate of an
Agent or a Lender or (b) with respect to any Cash Management Agreement entered
into prior to the Closing Date, any person that is a Lender or an Affiliate of a
Lender on the Closing Date.

 

“Cash Management Services” shall mean any one or more of the following types of
services or facilities:  (a) commercial credit cards, merchant card services,
purchase or debit cards, including non-card e-payables services or electronic
funds transfer services, (b) treasury management services (including controlled
disbursement, overdraft automatic clearing house fund transfer services, return
items and interstate depository network services), (c) any other demand deposit
or operating account relationships or other cash management services and (d) 
other services related, ancillary or complementary to the foregoing.

 

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives insurance proceeds or proceeds of a condemnation award in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property; provided, that with respect to any Casualty Event, the Borrower shall
not be obligated to make any prepayment otherwise required by Section 5.2 unless
and until the aggregate amount of Net Cash Proceeds from all such Casualty
Events, after giving effect to the reinvestment rights set forth herein, exceeds
$5,000,000 (the “Casualty Prepayment Trigger”) in any fiscal year of Holdings,
but then from all such Net Cash Proceeds (excluding amounts below the Casualty
Prepayment Trigger).

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

 

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Closing Date, (b) any change in any law, treaty,
order, policy, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (c) compliance
by any Lender or Letter of Credit Issuer or L/C Participant with any guideline,
request, directive or order issued or made after the Closing Date by any central
bank or other governmental or quasi-governmental authority (whether or not
having the force of law).  For purposes of this definition, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
regulations, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities pursuant to Basel III, shall in each case
described in clauses (x) and (y) above be deemed to be a Change in Law and have
gone into effect after the date hereof, regardless of the date enacted, adopted,
issued or implemented.

 

“Change of Control” shall mean and be deemed to have occurred if (a) any Person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act), other than the Permitted Holders, shall at any time
have acquired direct or indirect beneficial ownership of a percentage of the
voting power of the outstanding Voting Stock of Holdings that exceeds 35%
thereof, unless, in the case of clause (a) above, the Permitted Holders have, at
such time, the right or the ability by voting power, contract or otherwise to
elect or designate for election at least a majority of the board of directors

 

11

--------------------------------------------------------------------------------


 

of Holdings; or (b) Holdings shall cease to beneficially own and control,
directly or indirectly, 100% of the issued and outstanding Equity Interests of
the Borrower; or (c) at any time, a Change of Control (as defined in the Senior
Notes Indenture) shall have occurred.  For the purpose of clause (a), at any
time when a majority of the outstanding Voting Stock of Holdings is directly or
indirectly owned by a Parent Entity or, if applicable, a Parent Entity acts as
the manager, managing member or general partner of Holdings, references in this
definition to “Holdings” shall be deemed to refer to the ultimate Parent Entity
that directly or indirectly owns such Voting Stock or acts as (or, if
applicable, is a Parent Entity that directly or indirectly owns a majority of
the outstanding Voting Stock of) such manager, managing member or general
partner.  For purposes of this definition, (i) “beneficial ownership” shall be
as defined in Rules 13(d)-3 and 13(d)-5 under the Securities Exchange Act and
(ii) the phrase Person or “group” is within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act, but excluding any employee benefit plan of
such Person or “group” and its subsidiaries and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan.

 

“Claims” shall have the meaning provided in the definition of the term
“Environmental Claims”.

 

“Class” (a) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Initial Revolving
Credit Loans, Additional Revolving Credit Loans, New Revolving Credit
Loans, Initial Term Loans, New Term Loans (of the same Series), Extended Term
Loans (of the same Extension Series), Replacement Term Loans (of the same
Series), Extended Revolving Credit Loans (of the same Extension Series) or
Swingline Loans and (b) when used in reference to any Commitment, refers to
whether such Commitment is an Initial Revolving Credit Commitment, an Additional
Revolving Credit Commitment, a New Revolving Credit Commitment, an Extended
Revolving Credit Commitment (of the same Extension Series), an Initial Term Loan
Commitment or a New Term Loan Commitment.

 

“Closing Date” shall mean December 6, 2016.

 

“Closing Date Refinancing” means the repayment of the Indebtedness under the
Existing Credit Agreement and all interest, fees and other amounts in respect
thereof and termination and/or release of any security interests and guarantees
in connection therewith.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Co-Documentation Agents” shall mean The Bank of Tokyo-Mitsubishi UFJ, Ltd.. and
TD Bank, N.A.

 

“Collateral” shall mean all property pledged or purported to be pledged pursuant
to the Security Documents, excluding in all events Excluded Property.

 

“Collateral Agent” shall mean Wells Fargo Bank, National Association, as
collateral agent under the Credit Documents, or any successor collateral agent
pursuant to Section 12.9, and any Affiliate or designee of Wells Fargo Bank,
National Association that may act as Collateral Agent under any Credit Document.

 

“Commitment Fee” shall have the meaning provided in Section 4.1(a).

 

“Commitment Fee Rate” shall mean, with respect to the Available Commitment on
any day, a rate per annum set forth below opposite the Status in effect on such
day:

 

12

--------------------------------------------------------------------------------


 

Status

 

Commitment Fee Rate

 

Level I Status

 

0.40

%

Level II Status

 

0.35

%

Level III Status

 

0.30

%

Level IV Status

 

0.25

%

Level V Status

 

0.20

%

 

Notwithstanding the foregoing, (i) the term “Commitment Fee Rate” shall mean
0.30% during the period from and including the Closing Date to but excluding the
Trigger Date, (ii) the Commitment Fee Rate with respect to any Extended
Revolving Commitment shall be as set forth in the applicable Extension Amendment
and (iii) the Commitment Fee Rate with respect to any Additional Revolving
Credit Commitment shall be as set forth in the applicable Joinder Agreement.

 

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Initial Term Loan Commitment, New Term Loan
Commitment, Revolving Credit Commitment, New Revolving Credit Commitment,
Extended Revolving Credit Commitment, Additional Revolving Credit Commitment or
Incremental Revolving Credit Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning provided in Section 13.17.

 

“Compliance Certificate” shall mean a certificate of a financial or accounting
Authorized Officer of the Borrower delivered pursuant to Section 9.1(d) for the
applicable Test Period.

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, debt
issuance costs, commissions, fees and expenses, capitalized expenditures
(including Capitalized Software Expenditures), customer acquisition costs, the
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par and incentive payments, conversion costs and
contract acquisition costs of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP.

 

“Consolidated EBITDA” shall mean, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of such Person and such Restricted Subsidiaries for such period:

 

(1)                               increased (without duplication) by:

 

(a)                                 provision for taxes based on income or
profits or capital, including, without limitation, U.S. federal, state,
non-U.S., franchise, excise, value added and

 

13

--------------------------------------------------------------------------------


 

similar taxes and foreign withholding taxes of such Person paid or accrued
during such period, including any penalties and interest related to such taxes
or arising from any tax examinations, deducted (and not added back) in computing
Consolidated Net Income, plus

 

(b)                                 Fixed Charges of such Person for such period
(including (x) net losses on Hedging Obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk and (y) costs of
surety bonds in connection with financing activities, in each case, to the
extent included in Fixed Charges), together with items excluded from the
definition of “Consolidated Interest Expense” and any non-cash interest expense,
to the extent the same were deducted (and not added back) in calculating such
Consolidated Net Income, plus

 

(c)                                  Consolidated Depreciation and Amortization
Expense of such Person for such period to the extent the same were deducted (and
not added back) in computing Consolidated Net Income, plus

 

(d)                                 any expenses, fees, charges or losses (other
than depreciation or amortization expense) related to any Equity Offering,
Permitted Investment, Restricted Payment, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted to be incurred by
this Agreement (including a refinancing thereof) (whether or not successful and
including any such transaction consummated prior to the Closing Date), including
(i) such fees, expenses or charges related to the incurrence of the Loans
hereunder and all Transaction Expenses, (ii) such fees, expenses or charges
related to the offering of the Credit Documents and any other credit facilities
and (iii) any amendment or other modification of the Senior Notes, the Loans
hereunder or other Indebtedness and, in each case, deducted (and not added back)
in computing Consolidated Net Income, plus

 

(e)                                  any other non-cash charges, including any
write offs, write downs, expenses, losses, any effects of adjustments resulting
from the application of purchase accounting, purchase price accounting
(including any step-up in inventory and loss of profit on the acquired
inventory) or other items to the extent the same were deducted (and not added
back) in computing Consolidated Net Income (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
deducted from Consolidated EBITDA to such extent, and excluding amortization of
a prepaid cash item that was paid in a prior period), plus

 

(f)                                   the amount of any minority interest
expense consisting of Subsidiary income attributable to minority equity
interests of third parties in any non-Wholly Owned Subsidiary deducted (and not
added back) in such period in calculating Consolidated Net Income, plus

 

(g)                                  the amount of “run-rate” cost savings,
operating expense reductions and other synergies that are projected by Holdings
in good faith to be realized within 12 months of the determination to take such
action, net of the amount of actual benefits realized prior to or during such
period from such actions (which cost savings, operating expense reductions and
synergies shall be calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions or synergies had been realized on the first day of
such period); provided that (1) the aggregate amount added back pursuant to

 

14

--------------------------------------------------------------------------------


 

this clause (g) shall not cumulatively exceed 15% of Consolidated EBITDA for any
period (with such calculation being made before giving effect to any increase
pursuant to this clause (g) and, for the avoidance of doubt, after giving effect
to the final paragraph of this definition) and (2) a Responsible Officer of the
Borrower shall have certified to the Administrative Agent that such cost
savings, operating expense reductions or synergies are reasonably identifiable
and factually supportable, plus

 

(h)                                 the amount of loss or discount on sales of
receivables and related assets to a Receivables Subsidiary in connection with a
Receivables Facility, plus

 

(i)                                     any costs or expense incurred by
Holdings or a Restricted Subsidiary pursuant to any management equity plan or
stock option or phantom equity plan or any other management or employee benefit
plan or agreement or any stock subscription or shareholder agreement, to the
extent that such cost or expenses are funded with cash proceeds contributed to
the capital of Holdings or net cash proceeds of an issuance of Equity Interests
of Holdings (other than Disqualified Stock) solely to the extent that such net
cash proceeds are excluded from the calculation set forth in clause (3) of
Section 10.5(a) and have not been relied on for purposes of any incurrence of
Indebtedness pursuant to clause (i) of Section 10.1(l), plus

 

(j)                                    the amount of expenses relating to
payments made to option, phantom equity or profits interest holders of Holdings
or any of its direct or indirect Subsidiaries or parent companies in connection
with, or as a result of, any distribution being made to equity holders of such
Person or its direct or indirect parent companies, which payments are being made
to compensate such option, phantom equity or profits interest holders as though
they were equity holders at the time of, and entitled to share in, such
distribution, in each case to the extent permitted under this Agreement and
expenses relating to distributions made to equity holders of such Person or its
direct or indirect parent companies resulting from the application of Financial
Accounting Standards Codification Topic 718— Compensation — Stock Compensation
(formerly Financial Accounting Standards Board Statement No. 123 (Revised
2004)), plus

 

(k)                                 to the extent deducted (and not added back)
in calculating the Consolidated Net Income, (i) any expenses and charges that
are reimbursed by indemnification or other similar provisions in connection with
any investment or any sale, conveyance, transfer or other Asset Sale of assets
permitted hereunder and (ii) to the extent covered by insurance and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (A) not denied by the
applicable carrier in writing within 180 days and (B) in fact reimbursed within
365 days of the date of the determination by the Borrower that there exists such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within such 365 days), expenses with respect to liability or casualty
events or business interruption, plus

 

(l)                                     any net pension or other post-employment
benefit costs representing amortization of unrecognized prior service costs,
actuarial losses, including amortization of such amounts arising in prior
periods, amortization of the unrecognized net obligation (and loss or cost)
existing at the date of initial application of FASB Accounting Standards
Codification Topic 715—Compensation—Retirement Benefits and any other items of a

 

15

--------------------------------------------------------------------------------


 

similar nature to the extent deducted (and not added back) in calculating the
Consolidated Net Income,

 

(2)                               decreased by (without duplication) (y) net
gains on Hedging Obligations or other derivative instruments entered into for
the purpose of hedging interest rate risks and (z)  non-cash gains increasing
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period, excluding any non-cash gains which represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges that reduced Consolidated
EBITDA in any prior period; provided that, to the extent non-cash gains are
deducted pursuant to this clause (2) for any previous period and not otherwise
added back to Consolidated EBITDA, Consolidated EBITDA shall be increased by the
amount of any cash receipts (or any netting arrangements resulting in reduced
cash expenses) in respect of such non-cash gains received in subsequent periods
to the extent not already included therein, and

 

(3)                               increased or decreased (as applicable) by
(without duplication):

 

(a)                                 any net gain or loss resulting in such
period from currency gains or losses related to Indebtedness, intercompany
balances and other balance sheet items, plus or minus, as the case may be, and

 

(b)                              any net gain or loss resulting in such period
from Hedging Obligations, and the application of Financial Accounting Standards
Codification Topic 815—Derivatives and Hedging (ASC 815) (formerly Financing
Accounting Standards Board Statement No. 133), and its related pronouncements
and interpretations, or the equivalent accounting standard under GAAP or an
alternative basis of accounting applied in lieu of GAAP.

 

For the avoidance of doubt:

 

(i)                                to the extent included in Consolidated Net
Income, there shall be excluded in determining Consolidated EBITDA for any
period any adjustments resulting from the application of ASC 815 and its related
pronouncements and interpretations, or the equivalent accounting standard under
GAAP or an alternative basis of accounting applied in lieu of GAAP,

 

(ii)                                there shall be included in determining
Consolidated EBITDA for any period, without duplication, (A) the Acquired EBITDA
of any Person or business, or attributable to any property or asset acquired by
Holdings or any Restricted Subsidiary during such period (but not the Acquired
EBITDA of any related Person or business or any Acquired EBITDA attributable to
any assets or property, in each case to the extent not so acquired) to the
extent not subsequently sold, transferred, abandoned or otherwise disposed by
Holdings or such Restricted Subsidiary during such period (each such Person,
business, property or asset acquired and not subsequently so disposed of, an
“Acquired Entity or Business”) and the Acquired EBITDA of any Unrestricted
Subsidiary that is converted into a Restricted Subsidiary during such period
(each, a “Converted Restricted Subsidiary”), based on the actual Acquired EBITDA
of such Acquired Entity or Business or Converted Restricted Subsidiary for such
period (including the portion thereof occurring prior to such acquisition or
conversion) and (B) an adjustment in respect of each Acquired Entity or Business
equal to the amount of the Pro Forma Adjustment with respect to such Acquired
Entity or Business for such period (including the portion thereof occurring
prior to such acquisition) as specified in a Pro Forma Adjustment Certificate
and delivered to the Administrative Agent; and

 

16

--------------------------------------------------------------------------------


 

(iii)                                 to the extent included in Consolidated Net
Income, there shall be excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset sold,
transferred, abandoned or otherwise disposed of, closed or classified as
discontinued operations by Holdings or any Restricted Subsidiary during such
period (each such Person, property, business or asset so sold or disposed of, a
“Sold Entity or Business”) and the Disposed EBITDA of any Restricted Subsidiary
that is converted into an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”) based on the actual Disposed EBITDA of such
Sold Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition or conversion); provided that for the avoidance of doubt,
notwithstanding any classification under GAAP of any Person or business in
respect of which a definitive agreement for the Disposition thereof has been
entered into as discontinued operations, the Disposed EBITDA of such Person or
business shall not be excluded pursuant to this paragraph until such Disposition
shall have been consummated.

 

“Consolidated First Lien Secured Debt” shall mean the Obligations and all
Consolidated Total Debt (other than Junior Lien Debt) as of such date secured by
a Lien on any property or assets of Holdings or any of its Restricted Subsidiary
(including, for the avoidance of doubt the aggregate amount of all outstanding
Indebtedness in respect of Receivables Facilities).

 

“Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio” shall mean,
as of any date of determination, the ratio of (i) Consolidated First Lien
Secured Debt as of such date of determination, minus cash and Cash Equivalents
(in each case, free and clear of all Liens other than Permitted Liens) of
Holdings and the Restricted Subsidiaries in an aggregate amount not to exceed
$75,000,000 (of which not more than $25,000,000 may be cash and Cash Equivalents
held outside of the United States) to (ii) Consolidated EBITDA of Holdings for
the Test Period most recently ended on or prior to such date of determination.

 

“Consolidated Interest Expense” shall mean the sum of (1) cash interest expense
(including that attributable to Capitalized Lease Obligations), net of cash
interest income of such Person and its Restricted Subsidiaries with respect to
all outstanding Indebtedness of such Person and its Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under hedging agreements, plus (2) non-cash interest expense resulting solely
from the net amortization of original issue discount and original issuance
premium from the issuance of Indebtedness of such Person and its Restricted
Subsidiaries (including any Indebtedness borrowed under this Agreement in
connection with the Transactions and any permitted Refinancing thereof) but
excluding, for the avoidance of doubt, (a) amortization of deferred financing
costs, debt issuance costs, commissions, fees and expenses and any other amounts
of non-cash interest other than referred to in clause (2) above (including as a
result of the effects of acquisition method accounting or pushdown accounting),
(b) non-cash interest expense attributable to the movement of the mark-to-market
valuation of Indebtedness or obligations under Hedging Obligations or other
derivative instruments pursuant to FASB Accounting Standards Codification Topic
815—Derivatives and Hedging, (c) any one-time cash costs associated with
breakage in respect of hedging agreements for interest rates, (d) any
“additional interest” owing pursuant to a registration rights agreement with
respect to any securities, (e) any payments with respect to make-whole premiums
or other breakage costs of any Indebtedness, including, without limitation, any
Indebtedness issued in connection with the Transactions, (f) penalties and
interest relating to taxes, (g) accretion or accrual of discounted liabilities
not constituting Indebtedness, (h) interest expense attributable to a direct or
indirect parent entity resulting from push-down accounting, (i) any expense
resulting from the discounting of Indebtedness in connection with the
application of recapitalization or purchase accounting and (j) any interest
expense attributable to the

 

17

--------------------------------------------------------------------------------


 

exercise of appraisal rights and the settlement of any claims or actions
(whether actual, contingent or potential) with respect thereto and with respect
to any acquisition or Investment permitted hereunder, all as calculated on a
consolidated basis.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

 

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income, of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication,

 

(1)                               any after-tax effect of extraordinary,
non-recurring or unusual gains or losses (less all fees and expenses relating
thereto) or expenses (including relating to the Transactions), severance,
relocation costs, curtailments or modifications to pension and post-retirement
employee benefits plans, start-up, transition, integration and other
restructuring and business optimization costs, charges, reserves or expenses
(including related to acquisitions after the Closing Date and to the start-up,
closure and/or consolidation of facilities), new product introductions, and
one-time compensation charges shall be excluded,

 

(2)                               the Net Income for such period shall not
include the cumulative effect of a change in accounting principles and changes
as a result of the adoption or modification of accounting policies during such
period, shall be excluded,

 

(3)                               any net after-tax gains or losses (less all
fees and expenses relating thereto) on asset sales, disposals or abandonments
(other than asset sales, disposals or abandonments in the ordinary course of
business) or discontinued operations (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of), shall be excluded,

 

(4)                               the Net Income for such period of any Person
that is not Holdings, the Borrower or a Subsidiary, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting, shall
be excluded; provided that Consolidated Net Income of Holdings shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash or Cash Equivalents)
by the referent Person or Unrestricted Subsidiary to Holdings or a Restricted
Subsidiary thereof in respect of such period,

 

(5)                               solely for the purpose of determining the
amount available for Restricted Payments under clause (3)(A) of
Section 10.5(a) the Net Income for such period of any Restricted Subsidiary
(other than any Guarantor) shall be excluded to the extent the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
its Net Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions (a) has been
legally waived or otherwise released, (b) is imposed pursuant to this Agreement
and other Credit Documents or definitive documentation with respect to Permitted
Debt Exchange Notes or Permitted Other Indebtedness or (c) arises pursuant to an
agreement or instrument if the encumbrances and restrictions contained in any
such agreement or instrument taken as a whole are not materially less favorable
to the Secured

 

18

--------------------------------------------------------------------------------


 

Parties than the encumbrances and restrictions contained in the Credit Documents
(as determined by the Borrower in good faith); provided that Consolidated Net
Income of the referent Person will be increased by the amount of dividends or
other distributions or other payments actually paid in cash (or to the extent
converted into cash) or Cash Equivalents to such Person or a Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein,

 

(6)                               effects of adjustments (including the effects
of such adjustments pushed down to Holdings and its Restricted Subsidiaries) in
any line item in such Person’s consolidated financial statements required or
permitted by Financial Accounting Standards Codification Topic 805 — Business
Combinations and Topic 350 — Intangibles-Goodwill and Other (ASC 805 and
ASC 350) (formerly Financial Accounting Standards Board Statement Nos. 141 and
142, respectively) resulting from the application of purchase accounting,
including in relation to the Transactions and any acquisition that is
consummated after the Closing Date or the amortization or write-off of any
amounts thereof, net of taxes, shall be excluded,

 

(7)                               (i) any after-tax effect of income (loss) from
the early extinguishment of Indebtedness or Hedging Obligations or other
derivative instruments (including deferred financing costs written off and
premiums paid), (ii) any non-cash income (or loss) related to currency gains or
losses related to Indebtedness, intercompany balances and other balance sheet
items and to Hedging Obligations pursuant to ASC 815 (or such successor
provision) and (iii) any non-cash expense, income or loss attributable to the
movement in mark-to-market valuation of foreign currencies, Indebtedness or
derivative instruments pursuant to GAAP, shall be excluded,

 

(8)                               any impairment charge, asset write-off or
write-down pursuant to ASC 350 and Financial Accounting Standards Codification
Topic 360 — Impairment and Disposal of Long-Lived Assets (ASC 360) (formerly
Financial Accounting Standards Board Statement No. 144) and the amortization of
intangibles arising pursuant to ASC 805 shall be excluded,

 

(9)                               (i) any non-cash compensation expense recorded
from or in connection with any equity share-based compensation arrangements
including stock appreciation or similar rights, phantom equity, stock options,
restricted stock, capital or profits interests or other rights to officers,
directors, managers or employees and (ii) non-cash income (loss) attributable to
deferred compensation plans or trusts, shall be excluded,

 

(10)                              any fees and expenses incurred during such
period, or any amortization thereof for such period, in connection with any
acquisition, Investment, recapitalization, Asset Sale, issuance or repayment of
Indebtedness, issuance of Equity Interests, refinancing transaction or amendment
or modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction shall be
excluded,

 

(11)                              accruals and reserves (including contingent
liabilities) that are established or adjusted within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP, or changes as a result of adoption or
modification of accounting policies, shall be excluded, and

 

(12)                              any deferred tax expense associated with tax
deductions or net operating losses arising as a result of the Transactions, or
the release of any valuation allowance related to such items, shall be excluded.

 

19

--------------------------------------------------------------------------------


 

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on the most recent consolidated balance
sheet of Holdings and the Restricted Subsidiaries at such date.

 

“Consolidated Total Debt” shall mean, as at any date of determination, an amount
equal to the sum of the aggregate amount of all outstanding Indebtedness of
Holdings and the Restricted Subsidiaries on a consolidated basis consisting of
Indebtedness for borrowed money, Capitalized Lease Obligations and debt
obligations evidenced by promissory notes and similar instruments (and
excluding, for the avoidance of doubt, Hedging Obligations) (including, for the
avoidance of doubt, the aggregate amount of all outstanding Indebtedness in
respect of Receivables Facilities); provided that Consolidated Total Debt shall
not include Letters of Credit, except to the extent of Unpaid Drawings
thereunder.

 

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of such date,
minus the aggregate cash and Cash Equivalents (in each case, free and clear of
all Liens (other than Permitted Liens)) of Holdings and the Restricted
Subsidiaries in an aggregate amount not to exceed $75,000,000 (of which not more
than $25,000,000 may be cash and Cash Equivalents held outside of the United
States) to (b) Consolidated EBITDA of Holdings for the Test Period most recently
ended on or prior to such date of determination.

 

“Consummation Date” shall mean (a) with respect to a single acquisition, the
date on which such acquisition is consummated and (b) with respect to a series
or group of acquisitions, the date on which the last acquisition in such series
or group of acquisitions is consummated.

 

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other payment obligations
that do not constitute Indebtedness (“primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (2) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor or (3) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.

 

“Contractual Requirement” shall have the meaning provided in Section 8.3.

 

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Credit Documents” shall mean this Agreement, the Guarantees, the Security
Documents and any promissory notes issued by the Borrower hereunder.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

 

“Credit Facilities” shall mean, collectively, each category of Commitments and
each extension of credit hereunder.

 

20

--------------------------------------------------------------------------------


 

“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.

 

“Credit Party” shall mean Holdings, the Borrower and the other Guarantors.

 

“Cure Amount” shall have the meaning provided in Section 11.4.

 

“Cure Right” shall have the meaning provided in Section 11.4.

 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by
Holdings or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 10.1 other
than Section 10.1(x)(i)).

 

“Declined Proceeds” shall have the meaning provided in Section 5.2(f).

 

“Default” shall mean any event, act or condition that is, or with notice or
lapse of time, or both, would constitute, an Event of Default.

 

“Default Rate” shall have the meaning provided in Section 2.8(c).

 

“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”.

 

“Deferred Net Cash Proceeds” shall have the meaning provided in the definition
of “Net Cash Proceeds”.

 

“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided in the
definition of “Net Cash Proceeds”.

 

“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory itself is the subject of any Sanction.

 

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by Holdings or a Restricted Subsidiary in connection with
an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of an Authorized Officer of Holdings or the Borrower,
setting forth the basis of such valuation, executed by either a senior vice
president or the principal financial officer of Holdings or the Borrower, less
the amount of cash or Cash Equivalents received in connection with a subsequent
sale of or collection on or other disposition of such Designated Non-Cash
Consideration.  A particular item of Designated Non-Cash Consideration will no
longer be considered to be outstanding when and to the extent it has been paid,
redeemed or otherwise retired or sold or otherwise disposed of (in each case for
cash) in compliance with Section 10.4.

 

“Designated Preferred Stock” shall mean preferred stock of Holdings or any
direct or indirect parent company of Holdings (in each case other than
Disqualified Stock) that is issued for cash (other than to Holdings or a
Restricted Subsidiary or an employee stock ownership plan or trust established
by Holdings or any of its Subsidiaries) and is so designated as Designated
Preferred Stock, pursuant to an officer’s certificate executed by the principal
financial officer of Holdings or the parent company thereof, as the case may be,
on the issuance date thereof, the cash proceeds of which are excluded from the
calculation set forth in clause (3) of Section 10.5(a).

 

21

--------------------------------------------------------------------------------


 

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.

 

“Disposition” shall have the meaning assigned such term in clause (i) of the
definition of Asset Sale.

 

“Disqualified Lenders” shall mean such Persons (i) that have been specified in
writing to the Administrative Agent and the Joint Lead Arrangers and Bookrunners
prior to the commencement of “primary syndication” of the Initial Term Loans as
being Disqualified Lenders, (ii) who are competitors of Holdings and their
respective Subsidiaries that are separately identified in writing by the
Borrower to the Administrative Agent from time to time and, (iii) in the case of
each of clauses (i) and (ii), any of their Affiliates (other than any such
Affiliate that is, or is affiliated with, a financial investor in such Person
and that is not itself an operating company or otherwise an Affiliate of an
operating company or is a bona fide Fund) that are either (a) identified in
writing by the Borrower to the Administrative Agent from time to time or
(b) clearly identifiable on the basis of such Affiliate’s name.  Notwithstanding
the foregoing, each Credit Party and the Lenders acknowledge and agree that the
Administrative Agent shall not have any responsibility or obligation to
determine whether any Lender or potential Lender is a Disqualified Lender and
the Administrative Agent shall have no liability with respect to any assignment
made to a Disqualified Lender.

 

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is puttable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Qualified Stock), other than as a result of a change of control, asset sale,
condemnation event or similar event, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely for Qualified Stock), other than as a result of a change of control,
asset sale, condemnation event or similar event, in whole or in part, in each
case, prior to the date that is 91 days after the Latest Term Loan Maturity Date
hereunder; provided that if such Capital Stock is issued to any plan for the
benefit of employees of Holdings or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by Holdings or its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability.

 

“Distressed Person” shall have the meaning provided in the definition of
“Lender-Related Distress Event”.

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Letter of Credit
Issuer, as the case may be, on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date or other relevant date of determination) for
the purchase of Dollars with such currency.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

22

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” shall mean each Subsidiary of Holdings that is organized
under the laws of the United States, any state thereof, or the District of
Columbia.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition or (c) any financial institution established in an EEA Member Country
which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” shall mean, as to any Indebtedness, the effective yield on
such Indebtedness in the reasonable determination of the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner
set forth in the proviso below) or similar devices and all fees, including
upfront or similar fees or original issue discount (amortized over the shorter
of (a) the remaining weighted average life to maturity of such Indebtedness and
(b) the four years following the date of incurrence thereof) payable generally
to Lenders or other institutions providing such Indebtedness in connection with
the initial primary syndication thereof, but excluding any arrangement,
structuring, ticking or other similar fees payable in connection therewith that
are not generally shared with the relevant Lenders and, if applicable, consent
fees for an amendment paid generally to consenting Lenders; provided that with
respect to any Indebtedness that includes a “LIBOR floor” or “ABR floor,” (i) to
the extent that the Adjusted LIBOR Rate (with an Interest Period of
three months) or ABR (without giving effect to any floors in such definitions),
as applicable, on the date that the Effective Yield is being calculated is less
than such floor, the amount of such difference shall be deemed added to the
interest rate margin for such Indebtedness for the purpose of calculating the
Effective Yield and (ii) to the extent that the Adjusted LIBOR Rate (with an
Interest Period of three months) or ABR (without giving effect to any floors in
such definitions), as applicable, on the date that the Effective Yield is being
calculated is greater than such floor, then the floor shall be disregarded in
calculating the Effective Yield.

 

“Environmental Claim” shall mean any and all actions, suits, orders, decrees,
demand letters, claims, notices of noncompliance or potential responsibility or
violation or proceedings pursuant to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereinafter, “Claims”),
including, without limitation, (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any Environmental Law and (ii) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief relating to the presence, Release or
threatened Release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, indoor air, surface water, groundwater, soil, land surface and
subsurface strata and natural resources such as wetlands.

 

23

--------------------------------------------------------------------------------


 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the environment, including, without limitation, ambient air,
indoor air, surface water, groundwater, soil, land surface and subsurface strata
and natural resources such as flora, fauna or wetlands, or protection of human
health or safety (to the extent relating to human exposure to Hazardous
Materials) and including those relating to the generation, storage, treatment,
transport, Release or threat of Release of Hazardous Materials.

 

“Equity Interest” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

 

“Equity Offering” shall mean any public or private sale of common stock or
preferred stock of the Borrower, Holdings or any direct or indirect parent
company of Holdings (excluding Disqualified Stock), other than:  (a) public
offerings with respect to the Borrower or any of its direct or indirect parent
company’s common stock registered on Form S-8, (b) issuances to any Subsidiary
of Holdings or the Borrower, (c) any such public or private sale that
constitutes an Excluded Contribution and (d) any Cure Amount.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” shall mean (a) the failure of any Plan to comply with any
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the terms of such Plan; (b) the existence with respect to any Plan of a
non-exempt Prohibited Transaction; (c) any Reportable Event; (d) the failure of
any Credit Party or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (e) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (f) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (g) the occurrence of any event or
condition which would reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan under Section 4042 of ERISA or the incurrence by any Credit Party
or any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan (other than for PBGC premiums due
but not delinquent under Section 4007 of ERISA), including but not limited to
the imposition of any Lien in favor of the PBGC or any Pension Plan; (h) the
receipt by any Credit Party or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice to terminate any Pension Plan under
Section 4041 of ERISA or to appoint a trustee to administer any Pension Plan
under Section 4042 of ERISA; (i) the failure by any Credit Party or any of its
ERISA Affiliates to make any required contribution to a Multiemployer Plan;
(j) the incurrence by any Credit Party or any of its ERISA Affiliates of any
liability with respect to the withdrawal from any Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (within the meaning of Section 4001(a)(2) of ERISA), or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA,
or the complete or partial

 

24

--------------------------------------------------------------------------------


 

withdrawal (within the meaning of Section 4203 or 4205 of ERISA) from any
Multiemployer Plan; (k) the receipt by any Credit Party or any of its ERISA
Affiliates of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent, in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), or terminated (within the meaning of Section 4041A of
ERISA); or (l) the failure by any Credit Party or any of its ERISA Affiliates to
pay when due (after expiration of any applicable grace period) any installment
payment with respect to Withdrawal Liability under Section 4201 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excluded Contribution” shall mean net cash proceeds, the Fair Market Value of
marketable securities or the Fair Market Value of Qualified Proceeds received by
Holdings from, without duplication, (a) contributions to its common equity
capital and (b) the sale (other than to a Subsidiary of Holdings or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of Holdings) of Capital Stock (other than Disqualified
Stock and Designated Preferred Stock) of Holdings, in each case designated as
Excluded Contributions pursuant to an officer’s certificate executed by either a
senior vice president or the principal financial officer of the Borrower on the
date such capital contributions are made or the date such Equity Interests are
sold, as the case may be, which are excluded from the calculation set forth in
clause (3) of Section 10.5(a); provided that (i) any non-cash assets shall
qualify only if acquired by a parent of Holdings in an arm’s-length transaction
within the six months prior to such contribution and (ii) no Cure Amount shall
constitute an Excluded Contribution.

 

“Excluded Property” shall have the meaning set forth in the Security Agreement.

 

“Excluded Stock and Stock Equivalents” shall mean (i) any Capital Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the
Administrative Agent and Holdings (as agreed to in writing), the cost or other
consequences of pledging such Capital Stock or Stock Equivalents in favor of the
Secured Parties under the Security Documents shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, (ii) solely in the case of any
pledge of Capital Stock and Stock Equivalents of any FSHCO or Foreign
Subsidiary, any Voting Stock or Voting Stock Equivalents of any class of such
FSHCO or Foreign Subsidiary in excess of 66% of the outstanding Voting Stock of
such class (such percentage to be adjusted upon any Change in Law in the
percentage that may be required to avoid adverse U.S. federal income tax
consequences to the Borrower or any Guarantor that is a Domestic Subsidiary),
(iii) any Capital Stock or Stock Equivalents to the extent the pledge thereof
would violate any applicable Requirement of Law (including any legally effective
requirement to obtain the consent of any Governmental Authority unless such
consent has been obtained), (iv) in the case of (A) any Capital Stock or Stock
Equivalents of any Subsidiary to the extent such Capital Stock or Stock
Equivalents are subject to a Lien permitted by clause (9) of the definition of
“Permitted Lien” or (B) any Capital Stock or Stock Equivalents of any Subsidiary
that is not wholly-owned by Holdings and its Subsidiaries at the time such
Subsidiary becomes a Subsidiary (for so long as such Subsidiary remains a
non-Wholly-Owned Restricted Subsidiary), any Capital Stock or Stock Equivalents
of each such Subsidiary described in clause (A) or (B) to the extent (1) that a
pledge thereof to secure the Obligations is prohibited by any applicable
Contractual Requirement (other than non-assignment provisions which are
ineffective under the Uniform Commercial Code or other applicable law), (2) any
Contractual Requirement prohibits such a pledge without the consent of any other
party (other than non-assignment provisions which are ineffective under the
Uniform Commercial Code or other applicable law); provided that this clause
(2) shall not apply if (x) such other party is a Credit Party or Wholly-Owned
Subsidiary or (y) consent has been

 

25

--------------------------------------------------------------------------------


 

obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate Holdings or any Subsidiary to obtain any such consent)
and for so long as such Contractual Requirement or replacement or renewal
thereof is in effect or (3) a pledge thereof to secure the Obligations would
give any other party (other than a Credit Party or Wholly-Owned Subsidiary) to
any contract, agreement, instrument or indenture governing such Capital Stock or
Stock Equivalents the right to terminate its obligations thereunder (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law), (v) any Capital Stock or Stock
Equivalents of any Subsidiary to the extent that (A) the pledge of such Capital
Stock or Stock Equivalents would result in adverse tax consequences to Holdings
or any Subsidiary as reasonably determined by Holdings and the Administrative
Agent and (B) such Capital Stock or Stock Equivalents have been identified in
writing to the Collateral Agent by an Authorized Officer of Holdings, (vi) any
Capital Stock or Stock Equivalents that are margin stock and (vii) any Capital
Stock and Stock Equivalents of any Subsidiary that is not a Material Subsidiary
or is an Unrestricted Subsidiary or a captive insurance Subsidiary.

 

“Excluded Subsidiary” shall mean (a) each Subsidiary, in each case, for so long
as any such Subsidiary does not (on (x) a consolidated basis with its Restricted
Subsidiaries, if determined on the Closing Date by reference to the latest
Historical Financial Statements or (y) a consolidated basis with its Restricted
Subsidiaries, if determined after the Closing Date by reference to the financial
statements delivered to the Administrative Agent pursuant to Section 9.1(a) and
9.1(b) constitute a Material Subsidiary, (b) each Subsidiary that is not a
Wholly-Owned Subsidiary on any date such Subsidiary would otherwise be required
to become a Guarantor pursuant to the requirements of Section 9.11 (for so long
as such Subsidiary remains a non-Wholly-Owned Restricted Subsidiary), (c) any
Domestic Subsidiary (such Domestic Subsidiary defined under this clause (c), a
“FSHCO”) substantially all of the assets of which consist of (x) Capital Stock
and/or Stock Equivalents of Foreign Subsidiaries that are CFCs and/or (y) other
Domestic Subsidiaries substantially all of the assets of which consist of
Capital Stock and/or Stock Equivalents of Foreign Subsidiaries that are CFCs or
FSHCOs, (d)(x) any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary that is a CFC and (y) any Foreign Subsidiary that is a CFC, (e) each
Subsidiary that is prohibited by any applicable Contractual Requirement or
Requirement of Law from guaranteeing the Obligations at the time such Subsidiary
becomes a Restricted Subsidiary (and for so long as such restriction or any
replacement or renewal thereof is in effect) in the case of a Contractual
Requirement, to the extent not entered into in contemplation of such Subsidiary
becoming a Restricted Subsidiary or in order for such Subsidiary to constitute
an Excluded Subsidiary, (f) each Subsidiary with respect to which, as reasonably
determined by Holdings, the consequence of providing a Guarantee of the
Obligations would adversely affect the ability of Holdings and its Subsidiaries
to satisfy applicable Requirements of Law, (g) any other Subsidiary with respect
to which, (x) in the reasonable judgment of the Administrative Agent and
Holdings, as agreed in writing, the cost or other consequences of providing a
Guarantee of the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom or (y) providing such a Guarantee would result
in adverse tax consequences to Holdings or any Subsidiary as reasonably
determined by Holdings in consultation with the Administrative Agent, (h) each
Unrestricted Subsidiary, (i) any Receivables Subsidiary, (j) each other
Subsidiary acquired pursuant to a Permitted Acquisition or other Investment
permitted hereunder and financed with assumed secured Indebtedness permitted
hereunder, and each Restricted Subsidiary acquired in such Permitted Acquisition
or other Investment permitted hereunder that guarantees such Indebtedness, in
each case to the extent that, and for so long as, the documentation relating to
such Indebtedness to which such Subsidiary is a party prohibits such Subsidiary
from guaranteeing the Obligations and such prohibition was not created in
contemplation of such Permitted Acquisition or other Investment permitted
hereunder or in order for such Subsidiary to constitute an Excluded Subsidiary
and (k) each not-for-profit Subsidiary.

 

26

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” shall mean, with respect to any Credit Party, (a) any
Swap Obligation if, and to the extent that, all or a portion of the Obligations
of such Credit Party of, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any obligations in respect thereof)
is or becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Credit Parties and Hedge Bank
applicable to such Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Obligation or security interest is or becomes illegal or unlawful or is so
designated.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
(i) Taxes imposed on or measured by its overall net income, net profits or
branch profits (however denominated, and including (for the avoidance of doubt)
any backup withholding in respect thereof under Section 3406 of the Code or any
similar provision of state, local or foreign law), and franchise (and similar)
Taxes imposed on it (in lieu of net income Taxes), in each case by a
jurisdiction (including any political subdivision thereof) as a result of such
recipient being organized in, having its principal office in, or in the case of
any Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Documents, or sold or assigned an
interest in any Credit Document), (ii) any U.S. federal withholding Tax imposed
on any payment by or on account of any obligation of any Credit Party hereunder
or under any other Credit Document that is required to be imposed on amounts
payable to or for the account of a Lender with respect to an applicable interest
in a Loan or Commitment pursuant to laws in force at the time such Lender
acquires such interest in the Loan or Commitment (or designates a new lending
office), other than in the case of a Lender that is an assignee pursuant to a
request by the Borrower or Holdings under Section 13.7 (or that designates a new
lending office pursuant to a request by the Borrower), except to the extent that
such Lender (or its assignor, if any) was entitled, immediately prior to the
designation of a new lending office (or assignment), to receive additional
amounts from the Credit Parties with respect to such withholding Tax pursuant to
Section 5.4(a) (iii) any Taxes attributable to a recipient’s failure to comply
with Section 5.4(e) or (iv) any withholding Tax imposed under FATCA.

 

“Existing Class” shall mean any Existing Term Loan Class and any Existing
Revolving Credit Class.

 

“Existing Credit Agreement” shall have the meaning provided in the recitals to
this Agreement.

 

“Existing Revolving Credit Class” shall have the meaning provided in
Section 2.14(g)(ii).

 

“Existing Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(g)(ii).

 

“Existing Revolving Credit Loans” shall have the meaning provided in
Section 2.14(g)(ii).

 

“Existing Term Loan Class” shall have the meaning provided in
Section 2.14(g)(i).

 

“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).

 

27

--------------------------------------------------------------------------------


 

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(g)(ii).

 

“Extended Revolving Credit Loans” shall have the meaning provided in
Section 2.14(g)(ii).

 

“Extended Revolving Loan Maturity Date” shall mean the date on which any tranche
of Extended Revolving Credit Loans matures.

 

“Extended Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

 

“Extended Term Loans” shall have the meaning provided in Section 2.14(g)(i).

 

“Extending Lender” shall have the meaning provided in Section 2.14(g)(iii).

 

“Extension Amendment” shall have the meaning provided in Section 2.14(g)(iv).

 

“Extension Date” shall have the meaning provided in Section 2.14(g)(v).

 

“Extension Election” shall have the meaning provided in Section 2.14(g)(iii).

 

“Extension Request” shall have the meaning provided in Section 2.14(g)(i).

 

“Extension Series” shall mean all Extended Term Loans or Extended Revolving
Credit Commitments that are established pursuant to the same Extension Amendment
(or any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees and amortization schedule.

 

“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as determined in good faith by the Borrower.

 

“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its Restricted Subsidiaries
taken as a whole would change hands between a willing buyer and a willing
seller, within a commercially reasonable period of time, each having reasonable
knowledge of the relevant facts, with neither being under any compulsion to act.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation or official agreement implementing an official government agreement
with respect to the foregoing.

 

“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended.

 

28

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit I-1 (with such changes to such form as may
be reasonably acceptable to the Administrative Agent and the Borrower) among the
Administrative Agent, the Collateral Agent and the representatives for purposes
thereof of holders of one or more classes of First Lien Obligations (other than
the Obligations).

 

“First Lien Obligations” shall mean the Obligations and the Permitted Other
Indebtedness Obligations that are secured by the Collateral on an equal priority
basis (but without regard to the control of remedies) with Liens on the
Collateral securing the Obligations.

 

“First Lien Secured Leverage Test” shall mean, as of any date of determination,
with respect to the last day of the most recently ended Test Period, the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall be no
greater than 3.00 to 1.00.

 

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (i) Consolidated EBITDA for the Test Period most recently ended on or
prior to such date of determination to (ii) the Fixed Charges for such Test
Period.

 

“Fixed Charges” shall mean, with respect to any Person and its Restricted
Subsidiaries for any period, the sum of:

 

(a)                              Consolidated Interest Expense of such Person
and its Restricted Subsidiaries on a consolidated basis for such period,

 

(b)                               all cash dividend payments (excluding items
eliminated in consolidation) on any series of preferred stock (including any
Designated Preferred Stock) or any Refunding Capital Stock of such Person and
its Restricted Subsidiaries made during such period, and

 

(c)                               all cash dividend payments (excluding items
eliminated in consolidation) on any series of Disqualified Stock of such Person
and its Restricted Subsidiaries made during such period.

 

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-US law that is maintained or contributed to by any Credit Party
or any of its Subsidiaries.

 

“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by any Credit Party or any of its
Subsidiaries.

 

29

--------------------------------------------------------------------------------


 

“Foreign Plan Event” shall mean, with respect to any Foreign Plan or Foreign
Benefit Arrangement, (A) the failure to make or, if applicable, accrue in
accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan or
Foreign Benefit Arrangement; (B) the failure to register or loss of good
standing with applicable regulatory authorities of any such Foreign Plan or
Foreign Benefit Arrangement required to be registered; or (C) the failure of any
Foreign Plan or Foreign Benefit Arrangement to comply with any provisions of
applicable law and regulations or with the material terms of such Foreign Plan
or Foreign Benefit Arrangement.

 

“Foreign Subsidiary” shall mean each Subsidiary of Holdings that is not a
Domestic Subsidiary.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to the Letter of Credit Issuer, such Defaulting Lender’s
Revolving Credit Commitment Percentage of the outstanding L/C Obligations other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Revolving Credit Commitment Percentage of Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders in accordance with the terms hereof.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(d).

 

“FSHCO” shall have the meaning provided in the definition of the term “Excluded
Subsidiary”.

 

“Fund” shall mean any Person (other than a natural Person) that is engaged or
advises funds or other investment vehicles that are engaged in making,
purchasing, holding or investing in loans and similar extensions of credit in
the ordinary course.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith. 
Furthermore, at any time after the Closing Date, Holdings may elect to apply
International Financial Reporting Standards (“IFRS”) accounting principles in
lieu of GAAP and, upon any such election (and notification thereof to the
Administrative Agent), references herein to GAAP and GAAP concepts shall
thereafter be construed to refer to IFRS and corresponding IFRS concepts (except
as otherwise provided in this Agreement); provided that any such election, once
made, shall be irrevocable; provided, further, that any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to Holdings’ election to apply
IFRS shall remain as previously calculated or determined in accordance with
GAAP.  Notwithstanding any other provision contained herein, the amount of any
Indebtedness under GAAP with respect to Capitalized Lease Obligations shall be
determined in accordance with the definition of Capitalized Lease Obligations.

 

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government,

 

30

--------------------------------------------------------------------------------


 

including a central bank or stock exchange (including any supranational body
exercising such powers or functions, such as the European Union or the European
Central Bank).

 

“Granting Lender” shall have the meaning provided in Section 13.6(g).

 

“Guarantee” shall mean (a) the Guarantee made by Holdings, the Borrower and each
other Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit B and (b) any other guarantee of
the Obligations made by a Restricted Subsidiary in form and substance reasonably
acceptable to the Administrative Agent, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

“guarantee obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any primary
obligor in any manner, whether directly or indirectly, including any obligation
of such Person, whether or not contingent, (a) to purchase any such Indebtedness
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (i) for the purchase or payment of any such Indebtedness
or (ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such Indebtedness of the ability of the primary obligor to make
payment of such Indebtedness or (d) otherwise to assure or hold harmless the
owner of such Indebtedness against loss in respect thereof; provided, however,
that the term “guarantee obligations” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations or product warranties in effect
on the Closing Date or entered into in connection with any acquisition or
disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness).  The amount of any guarantee
obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such guarantee obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

 

“Guarantors” shall mean (a) each Subsidiary that is party to the Guarantee on
the Closing Date, (b) each Subsidiary that becomes a party to the Guarantee
after the Closing Date pursuant to Section 9.11 or otherwise, (c) Holdings and
(d) the Borrower; provided that in no event shall any Excluded Subsidiary be
required to be a Guarantor (unless such Subsidiary is no longer an Excluded
Subsidiary).

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos and asbestos containing material,
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous waste,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
Environmental Law; and (c) any other chemical, material or substance, which is
prohibited, limited, or regulated by any Environmental Law.

 

“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and

 

31

--------------------------------------------------------------------------------


 

(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Hedge Bank” shall mean (a) (i) any Person that, at the time it enters into a
Hedge Agreement, is a Lender, an Agent or an Affiliate of a Lender or an Agent
and (ii) with respect to any Hedge Agreement entered into prior to the Closing
Date, any person that is a Lender or an Affiliate of a Lender on the Closing
Date or (b) any Person listed on Schedule 1.1(d); provided that, in the case of
this clause (b), such Person executes and delivers to the Administrative Agent a
letter agreement in form and substance reasonably acceptable to the
Administrative Agent pursuant to which such person (i) appoints the
Administrative Agent as its agent under the applicable Credit Documents and
(ii) agrees to be bound by the provisions of Sections 12, 13, 14 and 26 of the
Pledge Agreement and Sections 5.4, 5.5, 5.7, 6.5, 7 and 8.1 of the Security
Agreement, in each case, as if it were a Lender.

 

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedge Agreements.

 

“Historical Financial Statements” shall mean (i) the audited consolidated
balance sheets of Holdings and its consolidated Subsidiaries as at December 31,
2013, December 31, 2014 and December 31, 2015 and the related audited
consolidated statements of income and cash flows of Holdings and its
consolidated Subsidiaries for the years ended December 31, 2013, December 31,
2014 and December 31, 2015 and (ii) the unaudited interim consolidated balance
sheets of Holdings and its consolidated Subsidiaries for the fiscal quarter
ending September 30, 2016 and the related unaudited consolidated statements of
income and cash flow of Holdings and its Subsidiaries for the fiscal quarter
ending September 30, 2016.

 

“Holdings” shall mean (i) Holdings (as defined in the preamble to this
Agreement) or (ii) after the Closing Date any other Person or Persons (the “New
Holdings”) that is a Subsidiary of (or are Subsidiaries of) Holdings or of any
Parent Entity of Holdings (or the previous New Holdings, as the case may be) but
not the Borrower (the “Previous Holdings”); provided that (a) such New Holdings
directly owns 100% of the Equity Interests of the Borrower, (b) the New Holdings
shall expressly assume all the obligations of the Previous Holdings under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form and substance reasonably satisfactory to the Administrative
Agent, (c) if reasonably requested by the Administrative Agent, an opinion of
counsel shall be delivered by the Borrower to the Administrative Agent to the
effect that without limitation such substitution does not violate this Agreement
or any other Credit Document, (d) all Capital Stock of the Borrower and
substantially all of the other assets of the Previous Holdings are contributed
or otherwise transferred to such New Holdings and pledged to secure the
Obligations, (f) no Event of Default has occurred and is continuing at the time
of such substitution and such substitution does not result in any Default or
Event of Default or adverse tax consequences and (g) no Change of Control shall
occur; provided, further, that if each of the foregoing is satisfied, the
Previous Holdings shall be automatically released of all its obligations under
the Credit Documents and any reference to “Holdings” in the Credit Documents
shall be meant to refer to the “New Holdings”.

 

“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
the Borrower and its Restricted Subsidiaries taken as a whole after giving
effect to the Transactions (including all fees and expenses related thereto but
exclusive of such

 

32

--------------------------------------------------------------------------------


 

contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by
responsible officers of the Borrower.

 

“IFRS” shall have the meaning provided in the definition of GAAP.

 

“Increased Amount Date” shall have the meaning provided in Section 2.14(a).

 

“Incremental Loans” shall have the meaning provided in Section 2.14(c).

 

“Incremental Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).

 

“Incremental Revolving Credit Loan” shall have the meaning provided in
Section 2.14(b).

 

“Incremental Revolving Credit Maturity Date” shall mean the date on which any
tranche of Revolving Credit Loans made pursuant to a given tranche of
Incremental Revolving Credit Commitments matures.

 

“Incremental Revolving Loan Lender” shall have the meaning provided in
Section 2.14(b).

 

“incur” and “incurrence” shall have the meaning provided in Section 10.1.

 

“Indebtedness” shall mean, with respect to any Person, (1) any indebtedness
(including principal and premium) of such Person, whether or not contingent
(a) in respect of borrowed money, (b) evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
double counting, reimbursement agreements in respect thereof), (c) representing
the balance deferred and unpaid of the purchase price of any property (including
Capitalized Lease Obligations) or (d) representing any Hedging Obligations, if
and to the extent that any of the foregoing Indebtedness (other than letters of
credit and Hedging Obligations) would appear as a net liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP; provided that Indebtedness of any direct or indirect parent company
appearing upon the balance sheet of Holdings solely by reason of push down
accounting under GAAP shall be excluded, (2) to the extent not otherwise
included, any obligation by such Person to be liable for, or to pay, as obligor,
guarantor or otherwise, on the obligations of the type referred to in
clause (1) of another Person (whether or not such items would appear upon the
balance sheet of such obligor or guarantor), other than by endorsement of
negotiable instruments for collection in the ordinary course of business, (3) to
the extent not otherwise included, the obligations of the type referred to in
clause (1) of another Person secured by a Lien on any asset owned by such
Person, whether or not such Indebtedness is assumed by such Person and (4) to
the extent not otherwise included, obligations under or in respect of
Receivables Facilities; provided that notwithstanding the
foregoing, Indebtedness shall be deemed not to include (A) Contingent
Obligations incurred in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy warrants or other unperformed obligations
of the seller of such asset, (D) any balance that constitutes a trade payable or
similar obligation to a trade creditor, accrued in the ordinary course of
business, (E) any earn-out obligation until such obligation, within 60 days of
becoming due and payable, has not been paid and such obligation is reflected as
a liability on the balance sheet of such Person in accordance with GAAP, (F) any
obligations attributable to the exercise of appraisal rights and the settlement
of any claims or actions (whether actual, contingent or potential) with respect
thereto, (G) accrued expenses and royalties or (H) asset retirement obligations
and obligations in respect of workers’ compensation (including pensions and
retiree medical care) that are not overdue by more than

 

33

--------------------------------------------------------------------------------


 

60 days.  The amount of Indebtedness of any Person for purposes of
clause (3) above shall (unless such Indebtedness has been assumed by such
Person) be deemed to be equal to the lesser of (x) the aggregate unpaid amount
of such Indebtedness and (y) the Fair Market Value of the property encumbered
thereby as determined by such Person in good faith.

 

For all purposes hereof, the Indebtedness of Holdings, the Borrower and the
other Restricted Subsidiaries, shall exclude all intercompany Indebtedness
having a term not exceeding 364 (inclusive of any roll-over or extensions of
terms) and made in the ordinary course of business consistent with past
practice.

 

“indemnified liabilities” shall have the meaning provided in Section 13.5.

 

“Indemnified Taxes” shall mean (a) all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document, other than Excluded Taxes and (b) to the extent
not otherwise described in clause (a) above, Other Taxes.

 

“Initial Investors” shall mean Kohlberg Kravis Roberts & Co. L.P. and its
Affiliates other than any portfolio company of the foregoing.

 

“Initial Revolving Credit Commitments” shall mean, with respect to the revolving
credit facility established on the date hereof, the amount of such commitments
set forth opposite each Lender’s name on Schedule 1.1(c) as such Lender’s
Revolving Credit Commitment or in any Assignment and Acceptance pursuant to
which such Lender assumed a portion of such commitment.

 

“Initial Revolving Credit Loan” shall mean any loan made under
Section 2.1(b) utilizing the Initial Revolving Credit Commitments.

 

“Initial Term Loan” shall have the meaning provided in Section 2.1(a).

 

“Initial Term Loan Commitment” shall mean, in the case of each Lender that is a
Lender on the Closing Date, the amount set forth opposite such Lender’s name on
Schedule 1.1 (c) as such Lender’s Initial Term Loan Commitment.  The aggregate
amount of the Initial Term Loan Commitments as of the Closing Date is
$625,000,000.

 

“Initial Term Loan Lender” shall mean a Lender with an Initial Term Loan
Commitment or an outstanding Initial Term Loan.

 

“Initial Term Loan Maturity Date” shall mean December 6, 2021 or, if such date
is not a Business Day, the first Business Day thereafter.

 

“Initial Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b).

 

“Initial Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

 

“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property” shall mean U.S. and foreign intellectual property,
including all (i) (a) patents, inventions, processes, developments, technology
and know-how; (b) copyrights and works of authorship in any media, including
graphics, advertising materials, labels, package designs and

 

34

--------------------------------------------------------------------------------


 

photographs; (c) trademarks, service marks, trade names, brand names, corporate
names, domain names, logos, trade dress and other source indicators, and the
goodwill of any business symbolized thereby; and (d) trade secrets,
confidential, proprietary or non-public information and (ii) all registrations,
applications renewals, extensions, substitutions, continuations,
continuations-in-part, divisions, re-issues, re-examinations, foreign
counterparts or similar legal protections related thereto.

 

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.

 

“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of such Person in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property; provided that Investments shall not include, in the case of
Holdings, the Borrower and its Restricted Subsidiaries, intercompany loans
(including guarantees), advances, or Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business.

 

For purposes of the definition of “Unrestricted Subsidiary” and Section 10.5,

 

(1)          “Investments” shall include the portion (proportionate to Holdings’
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of Holdings at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided that upon a redesignation of such Subsidiary
as a Restricted Subsidiary, Holdings shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to (x) Holdings’ aggregate “Investment” in such Subsidiary during the time
it constituted an Unrestricted Subsidiary less (y) the portion (proportionate to
Holdings’ equity interest in such Subsidiary) of the Fair Market Value of the
net assets of such Subsidiary at the time of such redesignation; and

 

(2)          any property transferred to or from an Unrestricted Subsidiary
shall be valued at its Fair Market Value at the time of such transfer.

 

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received  in cash by Holdings or a
Restricted Subsidiary in respect of such Investment.

 

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P or an equivalent
rating by any other nationally recognized rating agency.

 

“Investment Grade Securities” shall mean:

 

(1)          securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (other
than Cash Equivalents),

 

35

--------------------------------------------------------------------------------


 

(2)          debt securities or debt instruments with an Investment Grade
Rating, but excluding any debt securities or instruments constituting loans or
advances among Holdings and its Subsidiaries,

 

(3)          investments in any fund that invests at least 90% in investments of
the type described in clauses (1) and (2), which fund may also hold immaterial
amounts of cash pending investment or distribution, and

 

(4)          corresponding instruments in countries other than the United States
customarily utilized for high-quality investments.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” as published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Request and any other document, agreement or instrument entered into
by the Letter of Credit Issuer and the Borrower (or any other Restricted
Subsidiary or Holdings) or in favor of the Letter of Credit Issuer and relating
to such Letter of Credit.

 

“Issuing Country” shall have the meaning provided in Section 13.21.

 

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit A.

 

“Joint Lead Arrangers and Bookrunners” shall mean Wells Fargo Securities, LLC,
Citizens Bank, N.A., PNC Capital Markets LLC, National Association and SunTrust
Robinson Humphrey, Inc.

 

“Judgment Currency” shall have the meaning provided in Section 13.19.

 

“Junior Debt” shall mean any (i) unsecured Indebtedness, (ii) Subordinated
Indebtedness and (iii) Indebtedness secured by Liens on any or all of the
Collateral that are junior to the Liens securing the Obligations (the
Indebtedness referred to in this clause (iii) being referred to herein as
“Junior Lien Debt”); provided that, for purposes of Section 10.5, Junior Debt
shall exclude any permitted intercompany debt.

 

“Junior Lien Debt” shall have the meaning provided in the definition of Junior
Debt.

 

“KKR” shall mean any of Kohlberg Kravis Roberts & Co. L.P. and KKR North America
Fund XI L.P. and their respective Affiliates but excluding portfolio companies
of any of the foregoing.

 

“Latest Term Loan Maturity Date” shall mean, at any date of determination, the
latest maturity or expiration date applicable to any Term Loan hereunder at such
time, including the latest maturity or expiration date of any New Term Loan or
any Extended Term Loan, in each case as extended in accordance with this
Agreement from time to time.

 

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars,
Euro or any Alternative Currency in each case, as such currency shall correspond
to the currency in which the applicable drawing was made, but subject to
Section 3.4(a)(A).

 

36

--------------------------------------------------------------------------------


 

“L/C Facility Maturity Date” shall mean the date that is three Business Days
prior to the Revolving Credit Maturity Date; provided that the L/C Facility
Maturity Date may be extended beyond such date with the consent of the
applicable Letter of Credit Issuer.

 

“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the International Standby Practices (ISP98),
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.  Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Stated Amount of
such Letter of Credit in effect at such time.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“LCA Election” shall have the meaning provided in Section 1.12(b).

 

“LCA Test Date” shall have the meaning provided in Section 1.12(b).

 

“Lender” shall have the meaning provided in the preamble to this Agreement.

 

“Lender Default” shall mean (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of Loans, which refusal or failure is not cured
within one business day after the date of such refusal or failure (and unless
the refusal or failure is due to the Lender believing that a condition precedent
to the making of a Loan has not been satisfied), (ii) the failure of any Lender
to pay over to the Administrative Agent, any Swingline Lender, any Letter of
Credit Issuer or any other Lender any other amount required to be paid by it
hereunder within one business day of the date when due, unless the subject of a
good faith dispute, (iii) a Lender has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations under this Agreement (and unless such notice is due to the Lender
believing that a condition precedent to such funding obligations has not been or
will not be satisfied), or has stated publicly that it will generally not comply
with its funding obligations under loan agreements, credit agreements and other
similar agreements, (iv) a Lender has failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with its
funding obligations under this Agreement or (v) a Lender has admitted in writing
that it is insolvent or such Lender becomes subject to a Lender-Related Distress
Event.

 

“Lender Presentation” shall mean the Lender Presentation of the Borrower dated
November 2016.

 

“Lender-Related Distress Event” shall mean, with respect to any Lender (each, a
“Distressed Person”), a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any governmental authority having regulatory
authority over such Distressed Person to be, insolvent or bankrupt or becomes
the subject of a Bail-In Action; provided that a Lender-Related Distress Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Lender or any

 

37

--------------------------------------------------------------------------------


 

person that directly or indirectly controls such Lender by a governmental
authority or an instrumentality thereof.

 

“Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1.

 

“Letter of Credit Commitment” shall mean $25,000,000, as the same may be reduced
from time to time pursuant to Section 3.1.

 

“Letter of Credit Expiration Date” shall mean the day that is three Business
Days prior to the Revolving Credit Maturity Date set forth in clause (i) of the
definition thereof, as such date may be extended by each Letter of Credit
Issuer.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the Dollar Equivalent amount of the principal amount of any
Unpaid Drawings in respect of which such Lender has made (or is required to have
made) payments to the Letter of Credit Issuer pursuant to Section 3.3(c) or
3.4(a) at such time and (b) such Lender’s Revolving Credit Commitment Percentage
of the Letters of Credit Outstanding at such time (excluding the portion thereof
consisting of Unpaid Drawings in respect of which the Lenders have made (or are
required to have made) payments to the Letter of Credit Issuer pursuant to
Section 3.3(c) or 3.4(a)).

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

“Letter of Credit Issuer” shall mean (i) Wells Fargo Bank, National Association,
(ii) any of its Affiliates or branches, (iii) Citizens Bank, N.A., (iv) PNC
Bank, National Association, (v) SunTrust Bank and (vi) any replacement,
additional issuer or successor pursuant to Section 3.6, provided that the
aggregate principal amount of Letters of Credit (calculated on the face amount
thereof) issued by SunTrust Bank shall not exceed 25% of the Letter of Credit
Commitment.  Any Letter of Credit Issuer may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such Letter of Credit
Issuer, and in each such case the term “Letter of Credit Issuer” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.
In the event that there is more than one Letter of Credit Issuer at any time,
references herein and in the other Credit Documents to the Letter of Credit
Issuer shall be deemed to refer to the Letter of Credit Issuer in respect of the
applicable Letter of Credit or to all Letter of Credit Issuers, as the context
requires.

 

“Letter of Credit Request” shall mean a notice executed and delivered by the
Borrower pursuant to Section 3.2 and substantially in the form of Exhibit E or
another form which is acceptable to the Letter of Credit Issuer in its
reasonable discretion.

 

“Letters of Credit Outstanding” shall mean, at any time the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate Dollar Equivalent amount of the principal amount of
all Unpaid Drawings.

 

“Level I Status” shall mean, on any date, the circumstance that the Consolidated
Total Debt to Consolidated EBITDA Ratio is greater than or equal to 3.75 to 1.00
as of such date.

 

“Level II Status” shall mean, on any date, the circumstance that (i) Level I
Status does not exist and (ii) the Consolidated Total Debt to Consolidated
EBITDA Ratio is greater than or equal to 3.00 to 1.00 as of such date.

 

38

--------------------------------------------------------------------------------


 

“Level III Status” shall mean, on any date, the circumstance that (i) neither
Level I Status nor Level II Status exists and (ii) the Consolidated Total Debt
to Consolidated EBITDA Ratio is greater than or equal to 2.25 to 1.00 as of such
date.

 

“Level IV Status” shall mean, on any date, the circumstance that (i) none of
Level I Status, Level II Status or Level III Status exists and (ii) the
Consolidated Total Debt to Consolidated EBITDA Ratio is greater than or equal to
1.50 to 1.00 as of such date.

 

“Level V Status” shall mean, on any date, the circumstance that the Consolidated
Total Debt to Consolidated EBITDA Ratio is less than 1.50 to 1.00 as of such
date.

 

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

 

“LIBOR Rate” shall mean, for any Interest Period with respect to a LIBOR Loan of
any currency, the rate per annum equal to the London interbank offered rate as
administered by ICE Benchmark Association (or the successor thereto if the ICE
Benchmark Association is no longer administering such rate), as published by
Bloomberg (or other commercially available source providing quotations of LIBOR
Rate as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in such currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, provided that notwithstanding the foregoing, in no event
shall the LIBOR Rate at any time be less than 0.00% per annum.  If such rate is
not available at such time for any reason, then the “LIBOR Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in such currency for delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the LIBOR Loan being made, continued or converted by the Administrative Agent
and with a term equivalent to such Interest Period would be offered by the
Administrative Agent’s London Branch to major banks in the applicable London
interbank eurocurrency market at their request at approximately 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period.

 

“Lien” shall mean with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest in, and any filing of, or
agreement to give, any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction; provided that in no event shall an
operating lease or a license, sub-license or cross-license to Intellectual
Property be deemed to constitute a Lien.

 

“Limited Condition Acquisition” shall mean any acquisition by one or more of
Holdings, the Borrower and their respective Restricted Subsidiaries of any
assets, business or Person permitted to be acquired by this Agreement, in each
case, whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

 

“Loan” shall mean any Revolving Loan, Swingline Loan, Term Loan or any other
loan made by any Lender pursuant to this Agreement.

 

“Managing Agents” shall mean Fifth Third Bank and Sumitomo Mitsui Banking
Corporation.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).

 

39

--------------------------------------------------------------------------------


 

“Master Agreement” shall have the meaning provided in the definition of the term
“Hedge Agreements”.

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of Holdings and
its Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (a) the ability of Holdings and the other
Credit Parties, taken as a whole, to perform their payment obligations under
this Agreement or any of the other Credit Documents or (b) the rights and
remedies of the Administrative Agent and the Lenders under this Agreement or any
of the other Credit Documents.

 

“Material Subsidiary” shall mean, at any date of determination each Restricted
Subsidiary of Holdings (a) whose total assets at the last day of the Test Period
ending on the last day of the most recent fiscal period for which Section 9.1
Financials have been delivered were equal to or greater than 5.0% of the
Consolidated Total Assets of Holdings and the Restricted Subsidiaries at such
date or (b) whose revenues during such Test Period were equal to or greater than
5.0% of the consolidated revenues of Holdings and the Restricted Subsidiaries
for such period, in each case determined in accordance with GAAP; provided that
if, at any time and from time to time after the Closing Date, Restricted
Subsidiaries that are not Material Subsidiaries have, in the aggregate,
(x) total assets at the last day of such Test Period equal to or greater than
7.5% of the Consolidated Total Assets of Holdings and the Restricted
Subsidiaries at such date or (y) revenues during such Test Period equal to or
greater than 7.5% of the consolidated revenues of Holdings and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP,
then Holdings shall, on the date on which financial statements for such quarter
are delivered pursuant to this Agreement, designate in writing to the
Administrative Agent one or more of such Restricted Subsidiaries as “Material
Subsidiaries” for each fiscal period until this proviso is no longer applicable.

 

“Maturity Date” shall mean the Revolving Credit Maturity Date, any Extended
Revolving Loan Maturity Date, any Incremental Revolving Credit Maturity Date,
the Initial Term Loan Maturity Date, any New Term Loan Maturity Date or the
maturity date of an Extended Term Loan, as applicable.

 

“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, (a) the sum of (i) $275,000,000 and (ii) the aggregate amount of
voluntary prepayments of Term Loans and, to the extent accompanied by permanent
reductions of Revolving Credit Commitments, Revolving Loans (including purchases
of the Loans by Holdings and its Subsidiaries at or below par, in which case the
amount of voluntary prepayments of Loans shall be deemed not to exceed the
actual purchase price of such Loans below par) in each case, other than from
proceeds of the incurrence of long-term Indebtedness, plus (b) an amount such
that, after giving effect to the incurrence of such amount, Holdings would be in
compliance on a Pro Forma Basis (including any adjustments required by such
definition as a result of a contemplated Permitted Acquisition, but excluding
any concurrent incurrence of Indebtedness pursuant to clause (a) above or the
Revolving Credit Facility) with the First Lien Secured Leverage Test (assuming
that all Indebtedness incurred pursuant to Section 2.14(a) or
Section 10.1(w)(i) on such date of determination would be included in the
definition of Consolidated First Lien Secured Debt, whether or not such
Indebtedness would otherwise be so included and including in Consolidated First
Lien Secured Debt the full amount of any Additional Revolving Credit Commitments
and New Revolving Credit Commitments being extended, whether or not drawn),
minus (c) the sum of (i) the aggregate principal amount of New Loan Commitments
incurred pursuant to Section 2.14(a) in reliance on clause (a) of this
definition prior to such date (or, for purposes of calculating any amounts
referred to clause (ii), on or prior to such date) and (ii) the aggregate
principal amount of Permitted Other Indebtedness issued or incurred (including
any unused commitments obtained) pursuant to Section 10.1(w)(i) in reliance on
clause (a) of this definition prior to such date (or, for purposes of
calculating any amounts referred to in clause (i), on

 

40

--------------------------------------------------------------------------------


 

or prior to such date) and (without duplication) any Refinancing of any such
amount issued or incurred (including any unused commitments obtained) pursuant
to Section 10.1(w)(i) in reliance on clause (a) of this definition pursuant to
Section  10.1(w)(ii).

 

“Minimum Borrowing Amount” shall mean with respect to a Borrowing, $2,500,000.

 

“Minimum Collateral Amount” shall mean, at any time, (a) with respect to Cash
Collateral provided to reduce or eliminate Fronting Exposure during the
existence of a Lender Default, an amount equal to 101% of the Fronting Exposure
of the Letter of Credit Issuer with respect to Letters of Credit issued and
outstanding at such time and (b) with respect to Cash Collateral provided in
accordance with the provisions of Section 3.8 an amount equal to 101% of the
outstanding amount of all L/C Obligations.

 

“Minimum Tender Condition” shall have the meaning provided in Section 2.15(b).

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, trust deed
or other security document entered into by the owner of a Mortgaged Property and
the Collateral Agent for the benefit of the Secured Parties in respect of that
Mortgaged Property to secure the Obligations, in form and substance reasonably
acceptable to the Collateral Agent and the Borrower, together with such terms
and provisions as may be required by local laws.

 

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned in fee by a Credit Party and identified on Schedule
1.1(b) and each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.14.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or ERISA Affiliate makes
or is obligated to make contributions, or during the five preceding calendar
years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event and any
incurrence of Permitted Other Indebtedness, (a) the gross cash proceeds
(including payments from time to time in respect of installment obligations, if
applicable, but only as and when received) received by or on behalf of Holdings
or any of the Restricted Subsidiaries in respect of such Prepayment Event or
incurrence of Permitted Other Indebtedness, as the case may be, less (b) the sum
of (without duplication):

 

(i)                                     the amount, if any, of all taxes
(including in connection with any repatriation of funds) paid or estimated to be
payable by Holdings or any of the Restricted Subsidiaries in connection with
such Prepayment Event or incurrence of Permitted Other Indebtedness,

 

(ii)                                  in the case of any Asset Sale Prepayment
Event, Permitted Sale Leaseback or Casualty Event, the amount of any reasonable
reserve established in accordance with GAAP against any liabilities (other than
any taxes deducted pursuant to clause (i) above) (x) associated with the assets
that are the subject of such Prepayment Event and (y) retained by Holdings or
any of the Restricted Subsidiaries; provided that the amount of any subsequent
reduction of such reserve (other than in connection with a payment in respect of
any such liability) shall be deemed to be Net Cash Proceeds of such a Prepayment
Event occurring on the date of such reduction,

 

41

--------------------------------------------------------------------------------


 

(iii)                               in the case of any Asset Sale Prepayment
Event, Casualty Event or Permitted Sale Leaseback, the amount of any
Indebtedness (other than the Loans and Permitted Other Indebtedness) secured by
a Lien on the assets that are the subject of such Prepayment Event to the extent
that the instrument creating or evidencing such Indebtedness requires that such
Indebtedness be repaid upon consummation of such Prepayment Event,

 

(iv)                              in the case of any Asset Sale Prepayment Event
or Casualty Event or Permitted Sale Leaseback, the amount of any proceeds of
such Prepayment Event that Holdings or any Restricted Subsidiary has reinvested
(or intends to reinvest within the Reinvestment Period or has entered into a
binding commitment prior to the last day of the Reinvestment Period to reinvest)
in the business of Holdings or any of the Restricted Subsidiaries; provided that
any portion of such proceeds that has not been so reinvested within such
Reinvestment Period (with respect to such Prepayment Event, the “Deferred Net
Cash Proceeds”) shall, unless Holdings or a Restricted Subsidiary has entered
into a binding commitment prior to the last day of such Reinvestment Period to
reinvest such proceeds no later than 180 days following the last day of such
Reinvestment Period, (x) be deemed to be Net Cash Proceeds of an Asset Sale
Prepayment Event, Casualty Event or Permitted Sale Leaseback occurring on the
last day of such Reinvestment Period or, if later, 180 days after the date
Holdings or such Restricted Subsidiary has entered into such binding commitment,
as applicable (such last day or 180th day, as applicable, the “Deferred Net Cash
Proceeds Payment Date”) and (y) be applied to the repayment of Term Loans in
accordance with Section 5.2(a)(i);

 

(v)                                 in the case of any Asset Sale Prepayment
Event, Casualty Event or Permitted Sale Leaseback by a non-Wholly-Owned
Restricted Subsidiary, the pro rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (v)) attributable to non-controlling
interests and not available for distribution to or for the account of Holdings
or a Wholly-Owned Restricted Subsidiary as a result thereof;

 

(vi)                              in the case of any Asset Sale Prepayment Event
or Permitted Sale Leaseback, any funded escrow established pursuant to the
documents evidencing any such sale or disposition to secure any indemnification
obligations or adjustments to the purchase price associated with any such sale
or disposition; provided that the amount of any subsequent reduction of such
escrow (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such a Prepayment Event
occurring on the date of such reduction solely to the extent that Holdings
and/or any Restricted Subsidiaries receives cash in an amount equal to the
amount of such reduction; and

 

(vii)                           all fees and out-of-pocket expenses paid by
Holdings or a Restricted Subsidiary in connection with any of the foregoing (for
the avoidance of doubt, including, (i) in the case of the issuance of Permitted
Other Indebtedness, any fees, underwriting discounts, premiums and other costs
and expenses incurred in connection with such issuance and (ii) attorney’s fees,
investment banking fees, survey costs, title insurance premiums and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
underwriting discounts and commissions, other customary expenses and brokerage,
consultant, accountant and other customary fees),

 

in each case, only to the extent not already deducted in arriving at the amount
referred to in clause (a) above.

 

42

--------------------------------------------------------------------------------


 

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“New Loan Commitments” shall have the meaning provided in Section 2.14(a).

 

“New Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).

 

“New Revolving Credit Loan” shall have the meaning provided in Section 2.14(b).

 

“New Revolving Loan Lender” shall have the meaning provided in Section 2.14(b).

 

“New Revolving Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

 

“New Revolving Loan Repayment Date” shall have the meaning provided in
Section 2.5(c).

 

“New Term Loan” shall have the meaning provided in Section 2.14(c).

 

“New Term Loan Commitments” shall have the meaning provided in Section 2.14(a).

 

“New Term Loan Lender” shall have the meaning provided in Section 2.14(c).

 

“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures.

 

“New Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

 

“New Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(c).

 

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Defaulting Revolving Credit Lender” shall mean and include each Revolving
Credit Lender other than a Defaulting Lender.

 

“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(d).

 

“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).

 

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Revolving Credit Commitment, Loan or Letter of
Credit or under any Secured Cash Management Agreement or Secured Hedge Agreement
(other than with respect to any Credit Party’s obligations that constitute
Excluded Swap Obligations solely with respect to such Credit Party), in each
case, entered into with Holdings or any of its Restricted Subsidiaries, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any

 

43

--------------------------------------------------------------------------------


 

proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.  Without limiting the generality of the
foregoing, the Obligations of the Credit Parties under the Credit Documents (and
any of their Subsidiaries to the extent they have obligations under the Credit
Documents) include the obligation (including guarantee obligations) to pay
principal, interest, charges, expenses, fees, attorney costs, indemnities and
other amounts payable by any Credit Party under any Credit Document.

 

“OFAC” shall mean the U.S. Department of Treasury’s Office of Foreign Assets
Control.

 

“Other Taxes” shall mean all present or future stamp, registration or
documentary Taxes or any other similar excise, property, intangible, or mortgage
recording Taxes, charges or levies arising from any payment made hereunder or
under any other Credit Document or from the execution, delivery, or enforcement
of, or otherwise with respect to, this Agreement or any other Credit Document;
provided that such term shall not include (i) any Taxes that result from an
assignment, grant of a participation pursuant to Section 13.6(c) or transfer or
assignment to or designation of a new lending office or other office for
receiving payments under any Credit Document (“Assignment Taxes”) to the extent
such Assignment Taxes are imposed as a result of a connection between the
assignor/participating Lender and/or the assignee/Participant and the taxing
jurisdiction (other than a connection arising from having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document), except to the extent that any such
action described in this proviso is requested or required by the Borrower or
Holdings or (ii) Excluded Taxes.

 

“Overnight Rate” shall mean, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Effective Rate and
(ii) an overnight rate determined by the Administrative Agent, the Letter of
Credit Issuer or the Swingline Lender, as the case may be, in accordance with
banking industry rules on interbank compensation and (b) with respect to any
amount denominated in Euro or any Alternative Currency, the rate of interest per
annum at which overnight deposits in Euro or such Alternative Currency, as
applicable, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of the Administrative Agent in the applicable offshore interbank
market for Euro or such Alternative Currency to major banks in such interbank
market.

 

“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as, among other things, a partnership),
including any managing member, of Holdings and/or the Borrower.

 

“Participant” shall have the meaning provided in Section 13.6(c)(i).

 

“Participant Register” shall have the meaning provided in Section 13.6(c)(ii).

 

“Participating Member State” shall mean any member state of the European Union
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“PATRIOT Act” shall have the meaning provided in Section 13.18.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

44

--------------------------------------------------------------------------------


 

“Pension Plan” shall mean any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA, but excluding any Multiemployer Plan) that is subject to
Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code, in respect
of which any Credit Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

 

“Permitted Acquisition” shall have the meaning provided in clause (d) of the
definition of the term “Permitted Investments”.

 

“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between Holdings or a Restricted Subsidiary and another
Person; provided that any cash or Cash Equivalents received must be applied in
accordance with Section 10.4.

 

“Permitted Debt Exchange” shall have the meaning provided in Section 2.15(a).

 

“Permitted Debt Exchange Notes” shall have the meaning provided in
Section 2.15(a)..

 

“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.15(a).

 

“Permitted Holders” shall mean each of the Initial Investors and their
respective Affiliates (other than any portfolio company of an Initial Investor)
and members of management of Holdings or the Borrower (or their respective
direct or indirect parent or management investment vehicle) who are holders of
Equity Interests of Holdings (or its direct or indirect parent company or
management investment vehicle) on the Closing Date and any group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
or any successor provision) of which any of the foregoing are members; provided
that, in the case of such group and without giving effect to the existence of
such group or any other group, such Initial Investors, their respective
Affiliates and members of management, collectively, have beneficial ownership of
more than 50% of the total voting power of the Voting Stock of Holdings or any
other direct or indirect Parent Entity.

 

“Permitted Investments” shall mean:

 

(a)                                 any Investment in any Credit Party;

 

(b)                                 any Investment by any Credit Party in
Restricted Subsidiaries that, after giving effect to such Investments, are not
Credit Parties (including, without limitation, guarantee obligations in respect
of obligations of any such Restricted Subsidiary, loans made to such Restricted
Subsidiary and Investments resulting from mergers with or sales or other
dispositions of assets to any such Restricted Subsidiary) in an aggregate
amount, together with all dispositions not constituting Asset Sales pursuant to
clause (e)(2) of the definition thereof and the aggregate outstanding principal
amount of all Indebtedness incurred pursuant to Section 10.1(r), equal to the
sum of (a) an aggregate amount not to exceed the greater of $55,000,000 and 20%
of Consolidated EBITDA for the most recently ended Test Period plus
(b) unlimited additional amounts, provided that, after giving effect to thereto
(1) the Fixed Charge Coverage Ratio is equal to or greater than 3.00:1.00 and
(2) the Consolidated Total Debt to Consolidated EBITDA Ratio would be no greater
than 3.75:1.00.

 

(c)                               any Investment in cash, Cash Equivalents or
Investment Grade Securities at the time such Investment is made;

 

45

--------------------------------------------------------------------------------


 

(d)                               any Investment by Holdings or any Restricted
Subsidiary in a Person that is engaged in a Similar Business if, as a result of
such Investment (a “Permitted Acquisition”), (a) (1) such Person becomes a
Restricted Subsidiary or (2) such Person, in one transaction or a series of
related transactions, is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
Holdings or a Restricted Subsidiary and, in each case, any Investment held by
such Person; provided that such Investment was not acquired by such Person in
contemplation of such acquisition, merger, consolidation or transfer and
(b) after giving Pro Forma Effect to such Investment, (x) the Consolidated Total
Debt to Consolidated EBITDA Ratio would be no greater than the Consolidated
Total Debt to Consolidated EBITDA Ratio that is 0.25:1.00 lower than the maximum
Consolidated Total Debt to Consolidated EBITDA Ratio permitted under
Section 10.7 and (y) the Fixed Charge Coverage Ratio would be equal to or
greater than 3.00:1.00; provided that any Permitted Acquisitions in Persons that
are not Credit Parties after giving Pro Forma Effect to such Permitted
Acquisition shall not exceed the sum of (1) an aggregate amount not to exceed
the greater of $55,000,000 and 20% of Consolidated EBITDA and (2) unlimited
additional amounts, provided that, after giving Pro Forma Effect to such
Permitted Acquisition, (x) the Fixed Charge Coverage Ratio would be equal to or
greater than 3.00:1.00 and (y) the Consolidated Total Debt to Consolidated
EBITDA Ratio would be no greater than 3.75:1.00;

 

(e)                               any Investment in securities or other assets
not constituting cash, Cash Equivalents or Investment Grade Securities and
received in connection with an Asset Sale made pursuant to Section 10.4 or any
other disposition of assets not constituting an Asset Sale;

 

(f)                              (a) any Investment existing or contemplated on
the Closing Date and, in each case, listed on Schedule 10.5 and (b) Investments
consisting of any modification, replacement, renewal, reinvestment or extension
of any such Investment; provided that the amount of any such Investment is not
increased from the amount of such Investment on the Closing Date except pursuant
to the terms of such Investment (including in respect of any unused commitment);

 

(g)                                any Investment acquired by Holdings or any
Restricted Subsidiary (a) in exchange for any other Investment or accounts
receivable held by Holdings or any such Restricted Subsidiary in connection with
or as a result of a bankruptcy, workout, reorganization or recapitalization of
Holdings of such other Investment or accounts receivable or (b) as a result of a
foreclosure by Holdings or any Restricted Subsidiary with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default;

 

(h)                               Hedging Obligations permitted under
Section 10.1(j) and Cash Management Services;

 

(i)                                any Investment in a Similar Business having
an aggregate Fair Market Value, taken together with all other Investments made
pursuant to this clause (i) that are at that time outstanding, not to exceed the
greater of (x) $55,000,000 and (y) 20% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment (with the Fair Market Value of each Investment being measured at the
time made and without giving effect to subsequent changes in value); provided,
however, that if any Investment pursuant to this clause (i) is made in any
Person that is not a Restricted Subsidiary of Holdings at the date of the making
of such Investment and such Person becomes a Restricted Subsidiary after such
date, such Investment shall thereafter be deemed to have been made pursuant to
clause (a) or (b) above (as applicable) (but subject, in the case of clause (b),
to the cap  set forth therein) and

 

46

--------------------------------------------------------------------------------


 

shall cease to have been made pursuant to this clause (i) for so long as such
Person continues to be a Restricted Subsidiary;

 

(j)                               Investments the payment for which consists of
Equity Interests of Holdings or any direct or indirect parent company of
Holdings (exclusive of Disqualified Stock); provided that such Equity Interests
will not increase the amount available for Restricted Payments under clause
(3) of Section 10.5(a);

 

(k)                               guarantees of Indebtedness permitted under
Section 10.1;

 

(l)                                Investments consisting of purchases and
acquisitions of inventory, supplies, material, equipment or other similar assets
in the ordinary course of business;

 

(m)                              additional Investments having an aggregate Fair
Market Value, taken together with all other Investments made pursuant to this
clause (m) that are at that time outstanding (without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash or marketable securities), not to exceed the greater of
(x) $90,000,000 and (y) 30% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of such Investment
(with the Fair Market Value of each Investment being measured at the time made
and without giving effect to subsequent changes in value); provided, however,
that if any Investment pursuant to this clause (m) is made in any Person that is
not a Restricted Subsidiary at the date of the making of such Investment and
such Person becomes a Restricted Subsidiary after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (a) or
clause (b) above (as applicable) (but subject, in the case of clause (b), to any
applicable cap  set forth therein) and shall cease to have been made pursuant to
this clause (m) for so long as such Person continues to be a Restricted
Subsidiary;

 

(n)                               Investments relating to any Receivables
Subsidiary that, in the good faith determination of the board of directors of
Holdings, are necessary or advisable to effect a Receivables Facility or any
repurchases in connection therewith;

 

(o)                               advances to, or guarantees of Indebtedness of,
employees not in excess of the greater of (x) $10,000,000 and (y) 3.5% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at the time of such Investment;

 

(p)                               (x) loans and advances to officers, directors,
managers and employees for business-related travel expenses, moving expenses and
other similar expenses, in each case, incurred in the ordinary course of
business or consistent with past practices or to fund such Person’s purchase of
Equity Interests of Holdings or any direct or indirect parent company thereof
and (y) promissory notes received from stockholders of Holdings, any direct or
indirect parent company of Holdings or any Subsidiary in connection with the
exercise of stock options in respect of the Equity Interests of Holdings, any
direct or indirect parent company of Holdings and the Subsidiaries;

 

(q)                               Investments consisting of extensions of trade
credit in the ordinary course of business;

 

(r)                               Investments in the ordinary course of business
consisting of Uniform Commercial Code Article 3 endorsements for collection or
deposit and Uniform Commercial Code Article 4 customary trade arrangements with
customers consistent with past practices;

 

47

--------------------------------------------------------------------------------


 

(s)                               non-cash Investments in connection with tax
planning and reorganization activities; provided that after giving effect to any
such activities, the security interests of the Lenders in the Collateral, taken
as a whole, would not be materially impaired;

 

(t)                               the licensing and contribution of Intellectual
Property pursuant to joint development, venture or marketing arrangements with
other Persons, in the ordinary course of business;

 

(u)                               contributions to a “rabbi” trust for the
benefit of employees, directors, consultants, independent contractors or other
service providers or other grantor trust subject to claims of creditors in the
case of a bankruptcy of the Borrower; and

 

(v)                               Investments by an Unrestricted Subsidiary
entered into prior to the day such Unrestricted Subsidiary is redesignated as a
Restricted Subsidiary pursuant to the definition of “Unrestricted Subsidiary”.

 

“Permitted Liens” shall mean, with respect to any Person:

 

(1)                                 pledges or deposits by such Person under
workmen’s compensation laws, unemployment insurance laws or similar legislation,
or good faith deposits in connection with bids, tenders, contracts (other than
for the payment of Indebtedness) or leases to which such Person is a party, or
deposits to secure public or statutory obligations of such Person or deposits of
cash or U.S. government bonds to secure surety or appeal bonds to which such
Person is a party, or deposits as security for contested taxes or import duties
or for the payment of rent, in each case incurred in the ordinary course of
business;

 

(2)                                 Liens imposed by law, such as carriers’,
warehousemen’s, materialmen’s, repairmen’s and mechanics’ Liens, in each case
for sums not yet overdue for a period of more than 30 days or being contested in
good faith by appropriate proceedings or other Liens arising out of judgments or
awards against such Person with respect to which such Person shall then be
proceeding with an appeal or other proceedings for review if adequate reserves
with respect thereto are maintained on the books of such Person in accordance
with GAAP;

 

(3)                                 Liens for taxes, assessments or other
governmental charges not yet overdue for a period of more than 30 days or which
are being contested in good faith by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of such Person in accordance with GAAP, or for property taxes on property
Holdings or one of its Subsidiaries has determined to abandon if the sole
recourse for such tax, assessment, charge, levy or claim is to such property;

 

(4)                               Liens in favor of issuers of performance,
surety, bid, indemnity, warranty, release, appeal or similar bonds or with
respect to other regulatory requirements or letters of credit or bankers’
acceptances issued, and completion guarantees provided for, in each case
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

 

(5)                               minor survey exceptions, minor encumbrances,
ground leases, easements or reservations of, or rights of others for, licenses,
rights-of-way, servitudes, sewers, electric lines, drains, telegraph and
telephone and cable television lines, gas and oil pipelines and other similar
purposes, or zoning, building codes or other restrictions (including, without
limitation, minor

 

48

--------------------------------------------------------------------------------


 

defects or irregularities in title and similar encumbrances) as to the use of
real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties which were not incurred in
connection with Indebtedness and which do not, in the aggregate, materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;

 

(6)                               Liens securing Indebtedness permitted to be
outstanding pursuant to Section 10.1(d), (r), (w) or (x); provided that, (i) in
the case of Section 10.1(d) such Lien may not extend to any property or
equipment (or assets affixed or appurtenant thereto) other than the property or
equipment being financed or refinanced under Section 10.1(d), replacements of
such property, equipment or assets and additions and accessions and in the case
of multiple financings of equipment provided by any lender, other equipment
financed by such lender; (ii) in the case of Section 10.1(r), such Lien may not
extend to any assets other than the assets owned by non-Credit Parties; (iii) in
the case of Liens securing Permitted Other Indebtedness Obligations or Permitted
Debt Exchange Notes that constitute First Lien Obligations, the applicable
Permitted Other Indebtedness Secured Parties (or a representative thereof on
behalf of such holders) shall enter into security documents with terms and
conditions not materially more restrictive to the Credit Parties, taken as a
whole, than the terms and conditions of the Security Documents and (x) in the
case of the first such issuance of Permitted Other Indebtedness constituting
First Lien Obligations, the Collateral Agent, the Administrative Agent and the
representative for the holders of such Permitted Other Indebtedness Obligations
shall have entered into the First Lien Intercreditor Agreement (and, if then in
effect, shall have become a party to the Second Lien Intercreditor Agreement in
accordance with the terms thereof) and (y) in the case of subsequent issuances
of Permitted Other Indebtedness constituting First Lien Obligations, the
representative for the holders of such Permitted Other Indebtedness Obligations
shall have become a party to the First Lien Intercreditor Agreement in
accordance with the terms thereof  (and, if then in effect, shall have become a
party to the Second Lien Intercreditor Agreement in accordance with the terms
thereof); and (iv) in the case of Liens securing Permitted Other Indebtedness
Obligations or Permitted Debt Exchange Notes that do not constitute First Lien
Obligations, the applicable Permitted Other Indebtedness Secured Parties (or a
representative thereof on behalf of such holders) shall enter into security
documents with terms and conditions not materially more restrictive to the
Credit Parties, taken as a whole, than the terms and conditions of the Security
Documents and shall (x) in the case of the first such issuance of Permitted
Other Indebtedness that do not constitute First Lien Obligations, the Collateral
Agent, the Administrative Agent and the representative of the holders of such
Permitted Other Indebtedness Obligations shall have entered into the Second Lien
Intercreditor Agreement and (y) in the case of subsequent issuances of Permitted
Other Indebtedness that do not constitute First Lien Obligations, the
representative for the holders of such Permitted Other Indebtedness shall have
become a party to the Second Lien Intercreditor Agreement in accordance with the
terms thereof (it being understood that without any further consent of the
Lenders, the Administrative Agent and the Collateral Agent shall be authorized
to execute and deliver on behalf of the Secured Parties the First Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement contemplated
by this clause (6));

 

(7)                               Liens existing on the Closing Date; provided
that any Lien securing Indebtedness or other obligations in excess of
(A) $5,000,000 individually or (B) $15,000,000 in the aggregate (when taken
together with all other Liens securing obligations outstanding in reliance on
this clause (7) that are not listed on Schedule 10.2) shall only be permitted if
set forth on Schedule 10.2 and, in each case, any modifications, replacements,
renewals or extensions thereof;

 

49

--------------------------------------------------------------------------------


 

(8)                               Liens on property or shares of stock of a
Person at the time such Person becomes a Subsidiary; provided such Liens are not
created or incurred in connection with, or in contemplation of, such Person
becoming a Subsidiary; provided, further, however, that such Liens may not
extend to any other property owned by Holdings or any Restricted Subsidiary
(other than, with respect to such Person, any replacements of such property or
assets and additions and accessions thereto, after-acquired property subject to
a Lien securing Indebtedness and other obligations incurred prior to such time
and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property of such Person and the proceeds and the products thereof, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition, and
in the case of multiple financings of equipment provided by any lender, other
equipment financed by such lender);

 

(9)                               Liens on property at the time Holdings or a
Restricted Subsidiary acquired the property, including any acquisition by means
of a merger or consolidation with or into Holdings or any Restricted Subsidiary
or, other than with respect to Liens securing Indebtedness, the designation of
an Unrestricted Subsidiary as a Restricted Subsidiary; provided that such Liens
are not created or incurred in connection with, or in contemplation of, such
acquisition, merger or consolidation or designation; provided, further, however,
that such Liens may not extend to any other property owned by Holdings or any
Restricted Subsidiary (other than, with respect to such property, any
replacements of such property or assets and additions and accessions thereto,
after-acquired property subject to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property and the proceeds and the products
thereof, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition, and in the case of multiple financings of equipment provided
by any lender, other equipment financed by such lender);

 

(10)                          Liens on property of any Restricted Subsidiary
that is not a Credit Party, which Liens secure Indebtedness of such Restricted
Subsidiary or another Restricted Subsidiary that is not a Credit Party, in each
case, to the extent permitted under Section 10.1;

 

(11)                              Liens on cash and Cash Equivalents securing
Hedging Obligations permitted by Section 10.1(j) and Cash Management Services so
long as the related Indebtedness is, and is permitted hereunder to be, secured
by a Lien on the same property securing such Hedging Obligations and Cash
Management Services; provided that the aggregate obligations secured by Liens
pursuant to this clause (11) shall not exceed $5,000,000;

 

(12)                              Liens on specific items of inventory or other
goods and proceeds of any Person securing such Person’s obligations in respect
of bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

 

(13)                              leases, subleases, licenses or sublicenses
(including of Intellectual Property) granted to others in the ordinary course of
business which do not materially interfere with the ordinary conduct of the
business of Holdings and its Restricted Subsidiaries taken as a whole and do not
secure any Indebtedness;

 

50

--------------------------------------------------------------------------------


 

(14)                              Liens arising from Uniform Commercial Code
financing statement filings regarding operating leases or consignments entered
into by Holdings or any Restricted Subsidiary in the ordinary course of
business;

 

(15)                              Liens granted by any Restricted Subsidiary
that is not a Credit Party in favor of Holdings, the Borrower or any other
Guarantor;

 

(16)                              Liens on equipment of Holdings or any
Restricted Subsidiary granted in the ordinary course of business to Holdings’ or
such Restricted Subsidiary’s client at which such equipment is located;

 

(17)                              Liens on accounts receivable and related
assets incurred in connection with a Receivables Facility;

 

(18)                              Liens to secure any refinancing, refunding,
extension, renewal or replacement (or successive refinancing, refunding,
extensions, renewals or replacements) as a whole, or in part, of any
Indebtedness secured by any Lien referred to in clauses (6), (7), (8) or (9) of
this definition of Permitted Liens; provided that (x) such new Lien shall be
limited to all or part of the same property that secured the original
Indebtedness (plus improvements on such property) and (y) the Indebtedness
secured by such Lien at such time is not increased to any amount greater than
the sum of (A) the outstanding principal amount or, if greater, the committed
amount of the Indebtedness described under clauses (6), (7), (8) or (9) at the
time the original Lien became a Permitted Lien under this Agreement and (B) an
amount necessary to pay any fees and expenses, including premiums and accrued
and unpaid interest, related to such refinancing, refunding, extension, renewal
or replacement;

 

(19)                              deposits made or other security provided to
secure liabilities to insurance carriers under insurance or self-insurance
arrangements in the ordinary course of business;

 

(20)                              other Liens securing obligations (including
Capitalized Lease Obligations) which do not exceed the greater of
(x) $75,000,000 and (y) 25% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of the incurrence of
such Lien, provided that, at the election of the Borrower with respect to Liens
securing Indebtedness for borrowed money, such Liens on any or all of the
Collateral are subject to the First Lien Intercreditor Agreement (and, if then
in effect, the Second Lien Intercreditor Agreement);

 

(21)                              Liens securing judgments for the payment of
money not constituting an Event of Default under Section 11.1(k);

 

(22)                              Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(23)                              Liens (i) of a collection bank arising under
Section 4-208 of the Uniform Commercial Code or any comparable or successor
provision on items in the course of collection, (ii) attaching to commodity
trading accounts or other commodity brokerage accounts incurred in the ordinary
course of business and (iii) in favor of banking or other financial institutions
or other electronic payment service providers arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking or finance industry;

 

51

--------------------------------------------------------------------------------


 

(24)                              Liens deemed to exist in connection with
Investments in repurchase agreements permitted under Section 10.1; provided that
such Liens do not extend to any assets other than those that are the subject of
such repurchase agreement;

 

(25)                              Liens encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and not for speculative purposes;

 

(26)                              Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance or incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of Holdings or any of its Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of Holdings and its Restricted Subsidiaries
or (iii) relating to purchase orders and other agreements entered into with
customers of Holdings or any of its Restricted Subsidiaries in the ordinary
course of business;

 

(27)                              Liens (i) solely on any cash earnest money
deposits made by Holdings or any of the Restricted Subsidiaries in connection
with any letter of intent or purchase agreement permitted under this Agreement
or (ii) consisting of an agreement to dispose of any property pursuant to a
Disposition permitted hereunder;

 

(28)                              the rights reserved or vested in any Person by
the terms of any lease, license, franchise, grant or permit held by Holdings or
any of its Restricted Subsidiaries or by a statutory provision, to terminate any
such lease, license, franchise, grant or permit or to require annual or periodic
payments as a condition to the continuance thereof;

 

(29)                              restrictive covenants affecting the use to
which real property may be put, provided that the covenants are complied with;

 

(30)                              security given to a public utility or any
municipality or governmental authority when required by such utility or
authority in connection with the operations of that Person in the ordinary
course of business;

 

(31)                              zoning by-laws and other land use
restrictions, including, without limitation, site plan agreements, development
agreements and contract zoning agreements;

 

(32)                              Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into by
Holdings or any Restricted Subsidiary in the ordinary course of business;

 

(33)                              any Lien granted pursuant to a security
agreement between Holdings or any Restricted Subsidiary and a licensee of their
Intellectual Property to secure the damages, if any, of such licensee resulting
from the rejection by Holdings or such Restricted Subsidiary of such licensee in
a bankruptcy, reorganization or similar proceeding with respect to Holdings or
such Restricted Subsidiary; provided that such Liens, in the aggregate, do not
encumber any assets of Holdings or any Restricted Subsidiary other than the
assets subject to such license;

 

(34)                              Liens on goods purchased in the ordinary
course of business, the purchase price of which is financed by a documentary
letter of credit issued for the account of Holdings or any of its Subsidiaries,
in favor of the provider of such letter of credit;

 

52

--------------------------------------------------------------------------------


 

(35)                              (a) Liens on Equity Interests in joint
ventures; provided that any such Lien is in favor of a creditor of such joint
venture and such creditor is not an Affiliate of any partner to such joint
venture and (b) purchase options, calls and similar rights of, and restrictions
for the benefit of, a third party with respect to Equity Interests held by
Holdings or any Restricted Subsidiary in joint ventures;

 

(36)                              Liens on cash and Cash Equivalents that are
earmarked to be used to satisfy or discharge Indebtedness; provided (x) such
cash and/or Cash Equivalents are deposited into an account from which payment is
to be made, directly or indirectly, to the Person or Persons holding the
Indebtedness that is to be satisfied or discharged, (y) such Liens extend solely
to the account in which such cash and/or Cash Equivalents are deposited and are
solely in favor of the Person or Persons holding the Indebtedness (or any agent
or trustee for such Person or Persons) that is to be satisfied or discharged and
(z) the satisfaction or discharge of such Indebtedness is expressly permitted
hereunder;

 

(37)                              with respect to any Foreign Subsidiary, other
Liens arising mandatorily by any Requirements of Law applicable thereto;

 

(38)                              to the extent required pursuant to a
Requirement of Law, Liens on cash or Cash Equivalents securing Swap Obligations
in the ordinary course of business and constituting Hedging Obligations
permitted by Section 10.1(j); and

 

(39)                              Liens arising under the Credit Documents.

 

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on, and fees, expenses and other obligations payable with
respect to, such Indebtedness.

 

“Permitted Other Indebtedness” shall mean subordinated or senior Indebtedness
(which Indebtedness may (x) be unsecured, (y) if consisting of debt securities,
have the same lien priority as the First Lien Obligations (without regard to
control of remedies) or (z) be secured by a Lien ranking junior to the Lien
securing the First Lien Obligations), in each case issued or incurred by the
Borrower or a Guarantor, (a) the terms of which do not provide for any scheduled
repayment, mandatory repayment or redemption or sinking fund obligations prior
to the Latest Term Loan Maturity Date at the time of incurrence of such
Indebtedness (other than, in each case, customary offers or obligations to
repurchase upon a change of control, asset sale or casualty or condemnation
event and customary acceleration rights after an event of default), (b) the
covenants, events of default, guarantees, collateral and other terms of which
(excluding pricing, interest rate margins, rate floors, discounts, fees,
premiums and prepayment or redemption provisions (which shall not permit more
than pro rata payment with the Term Loans)), taken as a whole, are not
materially more restrictive to the Borrower and the Restricted Subsidiaries than
those herein (taken as a whole) (except for covenants or other provisions
applicable only to periods after the Latest Term Loan Maturity Date at the time
of incurrence of such Indebtedness) (it being understood that, to the extent
that any financial maintenance covenant is added for the benefit of any such
Indebtedness, no consent shall be required by the Administrative Agent or any of
the Lenders if such financial maintenance covenant is either (i) also added for
the benefit of any Loans remaining outstanding after the issuance or incurrence
of such Indebtedness or (ii) only applicable after the Latest Term Loan Maturity
Date at the time of incurrence of such Indebtedness); provided that a
certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such

 

53

--------------------------------------------------------------------------------


 

terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within two Business Days after
receipt of such certificate that it disagrees with such determination (including
a reasonable description of the basis upon which it disagrees), (c) of which no
Subsidiary of Holdings (other than the Borrower or a Guarantor) is an obligor
and (d) that, if secured, is not secured by any assets other than the
Collateral.

 

“Permitted Other Indebtedness Documents” shall mean any document or instrument
(including any guarantee, security agreement or mortgage) issued or executed and
delivered with respect to any Permitted Other Indebtedness by any Credit Party.

 

“Permitted Other Indebtedness Obligations” shall mean, if any Permitted Other
Indebtedness is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Credit Party arising under any
Permitted Other Indebtedness Document, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.  Without limiting the generality of the
foregoing, the Permitted Other Indebtedness Obligations of the applicable Credit
Parties under the Permitted Other Indebtedness Documents (and any of their
Restricted Subsidiaries to the extent they have obligations under the Permitted
Other Indebtedness Documents) include the obligation (including guarantee
obligations) to pay principal, interest, charges, expenses, fees, attorney
costs, indemnities and other amounts payable by any such Credit Party under any
Permitted Other Indebtedness Document.

 

“Permitted Other Indebtedness Secured Parties” shall mean the holders from time
to time of secured Permitted Other Indebtedness Obligations (and any
representative on their behalf).

 

“Permitted Other Provision” shall have the meaning provided in
Section 2.14(g)(i).

 

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by Holdings
or any of the Restricted Subsidiaries after the Closing Date; provided that any
such Sale Leaseback not between Holdings and a Restricted Subsidiary is
consummated for fair value as determined at the time of consummation in good
faith by (i) Holdings or such Restricted Subsidiary or (ii) in the case of any
Sale Leaseback (or series of related Sales Leasebacks) the aggregate proceeds of
which exceed the greater of (x) $50,000,000 and (y) 17.5% of Consolidated EBITDA
for the most recently ended Test Period (calculated on a Pro Forma Basis) at the
time of the incurrence of such Sale Leaseback, the board of directors (or
analogous governing body) of Holdings or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
Holdings or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“Plan” shall mean, other than any Multiemployer Plan, any employee benefit plan
(as defined in Section 3(3) of ERISA), including any employee welfare benefit
plan (as defined in Section 3(1) of ERISA), any employee pension benefit plan
(as defined in Section 3(2) of ERISA) and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan and in respect of
which any Credit Party or, with respect to any such plan that is that is subject
to Title IV of ERISA, Section 302 of

 

54

--------------------------------------------------------------------------------


 

ERISA or Section 412 of the Code, any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be reasonably
likely to be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pounds Sterling” shall mean British Pounds Sterling or any successor currency
in the United Kingdom.

 

“Platform” shall have the meaning provided in Section 13.17(a).

 

“Pledge Agreement” shall mean the Pledge Agreement, entered into by the Credit
Parties party thereto and the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit C, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Post-Acquisition Period” shall mean, with respect to any Permitted Acquisition,
the period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

 

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event or any Permitted Sale Leaseback.

 

“Present Fair Salable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the Borrower and its Restricted Subsidiaries taken
as a whole are sold on a going concern basis with reasonable promptness in an
arm’s length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.

 

“Previous Holdings” shall have the meaning provided in the definition of
“Holdings”.

 

“primary obligation” shall have the meaning provided in the definition of
“Contingent Obligations”.

 

“primary obligor” shall have the meaning provided in the definition of
“Contingent Obligations”.

 

“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of Holdings, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by Holdings in good faith as a result of
(a) actions taken during such Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings that
are projected by Holdings in good faith to be realized within 12 months of the
determination to take such action or (b) any additional costs incurred during
such Post-Acquisition Period, in each case in connection with the combination of
the operations of such Acquired Entity or Business or Converted Restricted
Subsidiary with the operations of Holdings and the Restricted Subsidiaries;
provided that, (x) at the election of Holdings, such Pro Forma Adjustment shall
not be required to be determined for any Acquired Entity or Business or
Converted Restricted Subsidiary to the extent the aggregate consideration paid
in connection with such acquisition was less than $7,500,000 and (y) so long as
such actions are expected to be realized during such Post-Acquisition Period or
such costs are incurred during such Post-Acquisition Period, as applicable, it
may be assumed, for purposes of projecting such pro forma increase

 

55

--------------------------------------------------------------------------------


 

or decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, that the applicable amount of such cost savings will be realizable during
the entirety of such Test Period, or the applicable amount of such additional
costs, as applicable, will be incurred during the entirety of such Test Period;
provided, further, that any such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, shall be without
duplication for cost savings or additional costs already included in such
Acquired EBITDA or such Consolidated EBITDA (whether in accordance with
Section 1.12(b) or otherwise), as the case may be, for such Test Period and
shall be subject to the cap set forth in clause (g) of the definition of
Consolidated EBITDA in respect of items covered thereby.

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of Holdings delivered pursuant to Section 9.1(d).

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test, financial ratio or covenant hereunder,
that (A) to the extent applicable, the Pro Forma Adjustment shall have been made
and (B) all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such test or covenant:  (a) income statement items
(whether positive or negative) attributable to the property or Person subject to
such Specified Transaction, (i) in the case of a sale, transfer or other
Disposition of all or substantially all Capital Stock of any Subsidiary of
Holdings or any division, product line, or facility used for operations of
Holdings or any of its Subsidiaries, shall be excluded and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (b) any retirement of Indebtedness and (c) any
incurrence or assumption of Indebtedness by Holdings or any of the Restricted
Subsidiaries in connection therewith (it being agreed that if such Indebtedness
has a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination); provided that the
foregoing pro forma adjustments may be applied to any such test or covenant
(including the cap set forth in clause (g) of the definition of Consolidated
EBITDA) solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to operating expense
reductions that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on Holdings, the Borrower or any of its
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.

 

“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA”.

 

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 406 of ERISA and Section 4975(c) of the Code.

 

“Projections” shall have the meaning provided in Section 9.1(c).

 

“QMA Notice” shall have the meaning provided in the definition of “Qualifying
Material Acquisition”.

 

“QMA Notice Date” shall mean, with respect to any QMA Notice, the date on which
such QMA Notice is delivered to the Administrative Agent.

 

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business.

 

56

--------------------------------------------------------------------------------


 

“Qualified Stock” of any Person shall mean Capital Stock of such Person other
than Disqualified Stock of such Person.

 

“Qualifying Material Acquisition” shall mean any Permitted Acquisition or
Investment, or the last to occur of a group of no greater than three Permitted
Acquisitions and/or Investments (whether or not related to each other)
consummated within a period of one year, if the aggregate amount of
consideration paid in respect of, and liabilities incurred or assumed to
finance, such Permitted Acquisition and/or Investment (or, if applicable, such
group of Permitted Acquisitions and/or Investments) is in the aggregate at least
$250,000,000 and the Borrower has designated such Permitted Acquisitions and/or
Investments as a “Qualifying Material Acquisition” by written notice (a “QMA
Notice”) to the Administrative Agent.

 

“Real Estate” shall have the meaning provided in Section 9.1(f).

 

“Receivables Facility” shall mean any of one or more receivables financing
facilities (and any guarantee of any such financing facility), as amended,
supplemented, modified, extended, renewed, restated or refunded from time to
time, the obligations in respect of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to Holdings and the Restricted Subsidiaries (other than a
Receivables Subsidiary) pursuant to which Holdings or any Restricted Subsidiary
sells, directly or indirectly, grants a security interest in or otherwise
transfers its accounts receivable to either (a) a Person that is not a
Restricted Subsidiary or (b) a Receivables Subsidiary that in turn funds such
purchase by purporting to sell its accounts receivable to a Person that is not a
Restricted Subsidiary or by borrowing from such a Person or from another
Receivables Subsidiary that in turn funds itself by borrowing from such a
Person.

 

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest issued or sold in connection with, and other customary fees paid to a
Person that is not a Restricted Subsidiary in connection with, any Receivables
Facility.

 

“Receivables Subsidiary” shall mean any Subsidiary or other Person formed for
the purpose of facilitating or entering into one or more Receivables Facilities,
which in each case engages only in activities reasonably related or incidental
thereto and in which Holdings or any Subsidiary makes an Investment and to which
Holdings or any Subsidiary transfers accounts receivables and related assets.

 

“Refinance” shall have the meaning provided in Section 10.1(m).

 

“Refinanced Term Loans” shall have the meaning provided in Section 13.1.

 

“Refinancing Indebtedness” shall have the meaning provided in Section 10.1(m).

 

“Refunding Capital Stock” shall have the meaning provided in
Section 10.5(b)(ii).

 

“Register” shall have the meaning provided in Section 13.6(b)(iv).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

57

--------------------------------------------------------------------------------


 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Reimbursement Date” shall have the meaning provided in Section 3.4(a).

 

“Reimbursement Obligations” shall mean the Borrower’s obligations to reimburse
Unpaid Drawings pursuant to Section 3.4(a).

 

“Reinvestment Period” shall mean 450 days following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event or Permitted
Sale Leaseback.

 

“Rejection Notice” shall have the meaning provided in Section 5.2(f).

 

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by Holdings or the Restricted Subsidiaries in exchange for assets
transferred by Holdings or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person such Person would become a Restricted
Subsidiary.

 

“Related Fund” shall mean, with respect to any Lender that is a Fund, any other
Fund that is advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of such entity that administers, advises
or manages such Lender.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

“Release” shall mean any release, spill, emission, discharge, disposal,
escaping, leaking, pumping, pouring, dumping, emptying, injection, leaching, or
migration into or through the environment.

 

“Repayment Amount” shall mean the Initial Term Loan Repayment Amount, a New Term
Loan Repayment Amount with respect to any Series, or an Extended Term Loan
Repayment Amount with respect to any Extension Series, as applicable.

 

“Replacement Term Loan Commitment” shall mean the commitments of the Lenders to
make Replacement Term Loans.

 

“Replacement Term Loans” shall have the meaning provided in Section 13.1.

 

“Reportable Event” shall mean any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Pension Plan (other than a Pension Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code), other than those events as to which notice is waived
pursuant to DOL Reg. § 4043.

 

“Required Initial Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the Adjusted Total
Initial Term Loan Commitment at such date and (b) the aggregate outstanding
principal amount of the Initial Term Loans (excluding Initial Term Loans held by
Defaulting Lenders) at such date.

 

58

--------------------------------------------------------------------------------


 

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the Dollar Equivalent of the sum of (i) the Adjusted Total
Revolving Credit Commitment at such date, (ii) the Adjusted Total Term Loan
Commitment at such date and (iii) the aggregate outstanding principal amount of
the Term Loans (excluding Term Loans held by Defaulting Lenders) at such date or
(b) if the Total Revolving Credit Commitment and the Total Term Loan Commitment
have been terminated or for the purposes of acceleration pursuant to Section 11,
Non-Defaulting Lenders having or holding a majority of the Dollar Equivalent of
the outstanding principal amount of the Loans and Letter of Credit Exposure
(excluding the Loans and Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date.

 

“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated, a
majority of the Revolving Credit Exposure (excluding Revolving Credit Exposure
of Defaulting Lenders) at such time).

 

“Required Term Loan Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the sum of (a) the Adjusted Total Term Loan
Commitment at such date and (b) the aggregate outstanding principal amount of
the Term Loans (excluding Term Loans held by Defaulting Lenders) at such date.

 

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person and any law, treaty, rule or regulation or determination of an arbitrator
or a court or other Governmental Authority, in each case applicable to or
binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

 

“Restricted Payments” shall have the meaning provided in Section 10.5(a).

 

“Restricted Subsidiary” shall mean any Subsidiary of Holdings (including the
Borrower) other than an Unrestricted Subsidiary.

 

“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(f).

 

“Retired Capital Stock” shall have the meaning provided in Section 10.5(b)(ii).

 

“Revaluation Date” shall mean (a) with respect to any Revolving Loan or
Swingline Loan, each of the following:  (i) each date of a Borrowing of a
Revolving Loan or Swingline Loan, (ii) each date of a continuation of a
Revolving Loan pursuant to Section 2.6 and (iii) such additional dates as the
Administrative Agent shall determine or the Required Revolving Credit Lenders or
Swingline Lender shall require; provided that this clause (iii) shall not be
exercised more than once per calendar month; and (b) with respect to any Letter
of Credit, each of the following:  (i) each date of issuance of any such Letter
of Credit, (ii) each date of an amendment of any such Letter of Credit having
the effect of increasing the amount thereof, (iii) each date of any payment by
the applicable Letter of Credit Issuer under any Letter of Credit and (iv) such
additional dates as the Administrative Agent or the Letter of Credit Issuer
shall determine or the Required Revolving Credit Lenders shall require; provided
that this clause (iv) shall not be exercised more than once per calendar month.

 

“Revolving Credit Commitment” shall mean, (a) with respect to each Person that
is a Lender on

 

59

--------------------------------------------------------------------------------


 

the date hereof, the Initial Revolving Credit Commitment of such Person and
(b) in the case of any Person that becomes a Lender after the date hereof, the
amount specified as such Lender’s Revolving Credit Commitment in the Assignment
and Acceptance pursuant to which such Lender assumed a portion of the Total
Revolving Credit Commitment, in each case as the same may be changed from time
to time pursuant to terms hereof or in the applicable Joinder Agreement or
Extension Amendment. The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $125,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement. 
Unless the context shall otherwise require, “Revolving Credit Commitment” shall
include any Initial Revolving Credit Commitment, Additional Revolving Credit
Commitment, New Revolving Credit Commitment and Extended Revolving Credit
Commitment.

 

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (i) such Lender’s Revolving Credit
Commitment at such time by (ii) the amount of the Total Revolving Credit
Commitment at such time; provided that at any time when the Total Revolving
Credit Commitment shall have been terminated, each Lender’s Revolving Credit
Commitment Percentage shall be the percentage obtained by dividing (a) such
Lender’s Revolving Credit Exposure at such time by (b) the Revolving Credit
Exposure of all Lenders at such time.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate Dollar Equivalent amount of the principal amount of
Revolving Loans of such Lender then outstanding, (b) such Lender’s Letter of
Credit Exposure at such time and (c) such Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of all outstanding Swingline Loans
at such time.

 

“Revolving Credit Facility” shall mean, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment (including any Incremental Revolving Credit
Commitment or Extended Revolving Credit Commitment) at such time.

 

“Revolving Credit Maturity Date” shall mean (i) except as set forth in clause
(ii) or (iii) below, December 6, 2021, or, if such date is not a Business Day,
the immediately preceding Business Day, (ii) with respect to Extended Revolving
Credit Loans or Extended Revolving Credit Commitments, the applicable Extended
Revolving Credit Maturity Date and (iii) with respect to Additional Revolving
Credit Loans or Additional Revolving Credit Commitments, the date specified in
the applicable Joinder Agreement, provided that clauses (ii) and (iii) shall in
no event apply to Letters of Credit or Swingline Loans unless agreed to by the
Letter of Credit Issuers and the Swingline Lender.

 

“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Loans or Swingline Loans
shall be outstanding and the Letters of Credit Outstanding shall have been
reduced to zero or Cash Collateralized.

 

“Revolving Loan” shall mean, collectively or individually as the context may
require, any (i) Initial Revolving Credit Loan, (ii) Extended Revolving Credit
Loan, (iii) New Revolving Credit Loan and (iv) Additional Revolving Credit Loan,
in each case made pursuant to and in accordance with the terms and conditions of
this Agreement.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

60

--------------------------------------------------------------------------------


 

“Sale Leaseback” shall mean any arrangement with any Person providing for the
leasing by Holdings or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
Holdings or such Restricted Subsidiary to such Person in contemplation of such
leasing.

 

“Sanctions and Anti-Terrorism Laws” shall mean any laws, regulations,
resolutions, orders, or other rules administered or enforced by the United
States government, the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant authorities relating to trade and economic
sanctions or anti-terrorist activity, including, without limitation, the Trading
With the Enemy Act, as amended, the International Economic Powers Act, as
amended, each of OFAC’s foreign assets control regulations (31 CFR Subtitle B,
Chapter V, as amended), and the PATRIOT Act.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Lien Intercreditor Agreement” shall mean a First Lien/Second Lien
Intercreditor Agreement substantially in the form of Exhibit I-2 (with such
changes to such form as may be reasonably acceptable to the Administrative Agent
and the Borrower) among the Administrative Agent, the Collateral Agent and the
representatives for purposes thereof of any Permitted Other Indebtedness Secured
Parties that are holders of Permitted Other Indebtedness Obligations having a
Lien on the Collateral.

 

“Section 2.14 Additional Amendment” shall have the meaning provided in
Section 2.14(g)(iv).

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or 9.1(b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between Holdings or any of its Restricted
Subsidiaries and any Cash Management Bank.

 

“Secured Cash Management Obligations” shall mean Obligations under Secured Cash
Management Agreements.

 

“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between Holdings or any Restricted Subsidiary and any Hedge Bank.

 

“Secured Hedge Obligations” shall mean Obligations under Secured Hedge
Agreements.

 

“Secured Parties” shall mean the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuers and each Lender, in each case with respect to the
Credit Facilities, each Hedge Bank that is party to any Secured Hedge Agreement
with Holdings or any Restricted Subsidiary, each Cash Management Bank that is
party to a Secured Cash Management Agreement with Holdings or any Restricted
Subsidiary and each sub-agent pursuant to Section 12 appointed by the
Administrative Agent with respect to matters relating to the Credit Facilities
or the Collateral Agent with respect to matters relating to any Security
Document or Guarantee.

 

“Securities Exchange Act” shall mean Securities Exchange Act of 1934, as
amended.

 

“Security Agreement” shall mean the Security Agreement entered into by Holdings,
the Borrower, the other grantors party thereto and the Collateral Agent for the
benefit of the Secured Parties,

 

61

--------------------------------------------------------------------------------


 

substantially in the form of Exhibit D, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Security Documents” shall mean, collectively, the Pledge Agreement, the
Security Agreement, the Mortgages, if executed, the First Lien Intercreditor
Agreement and the Second Lien Intercreditor Agreement, and each other security
agreement or other instrument or document executed and delivered pursuant to
Sections 9.11, 9.12 or 9.14 or pursuant to any other such Security Documents to
secure the Obligations or to govern the lien priorities of the holders of Liens
on the Collateral.

 

“Senior Notes” shall mean the $91,441,000 in aggregate principal amount of
senior unsecured notes issued and outstanding under the Senior Notes Indenture
on the date hereof.

 

“Senior Notes Indenture” shall mean the Indenture, dated as September 23, 2013,
among PRA Holdings, Inc., the guarantors party thereto and Wells Fargo Bank,
National Association, pursuant to which the Senior Notes were issued, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance therewith.

 

“Series” shall have the meaning provided in Section 2.14(a).

 

“Similar Business” shall mean any business conducted or proposed to be conducted
by Holdings and the Restricted Subsidiaries on the Closing Date or any business
that is similar, reasonably related, incidental or ancillary thereto.

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

 

“Solvent” shall mean, after giving effect to the consummation of the
Transactions, that (i) the Fair Value of the assets of the Borrower and its
Restricted Subsidiaries taken as a whole exceed their Stated Liabilities and
Identified Contingent Liabilities; (ii) the Present Fair Salable Value of the
assets of the Borrower and its Restricted Subsidiaries taken as a whole exceed
their Stated Liabilities and Identified Contingent Liabilities; (iii) the
Borrower and its Restricted Subsidiaries taken as a whole do not have
Unreasonably Small Capital; and (iv) the Borrower and its Restricted
Subsidiaries taken as a whole will be able to pay their Stated Liabilities and
Identified Contingent Liabilities as they mature.

 

“Specified Existing Revolving Credit Commitment” shall have the meaning provided
in Section 2.14(g)(ii).

 

“Specified Transaction” shall mean, with respect to any period, any Investment
(including a Permitted Acquisition), any asset sale, incurrence or repayment of
Indebtedness, Restricted Payment, Subsidiary designation, New Term
Loan, Incremental Revolving Credit Commitment or other event or action that in
each case by the terms of this Agreement requires Pro Forma Compliance with a
test or covenant hereunder or requires such test or covenant to be calculated on
a “Pro Forma Basis”.

 

“Sponsor” shall mean any of KKR and its Affiliates but excluding portfolio
companies of any of the foregoing.

 

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent to be the rate quoted by the Administrative Agent as the spot rate for the
purchase by the Administrative Agent of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign

 

62

--------------------------------------------------------------------------------


 

exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if it does not have as of the date of determination a spot
buying rate for any such currency.

 

“SPV” shall have the meaning provided in Section 13.6(g).

 

“Stated Amount” of any Letter of Credit shall mean the Dollar Equivalent of the
maximum amount from time to time available to be drawn thereunder, determined
without regard to whether any conditions to drawing could then be met; provided,
however, that with respect to any Letter of Credit that by its terms or the
terms of any Issuer Document provides for one or more automatic increases in the
stated amount thereof, the Stated Amount shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Borrower and
its Restricted Subsidiaries taken as a whole, as of the date hereof  after
giving effect to the consummation of the Transactions (including the execution
and delivery of this Agreement, the making of the Loans and the use of proceeds
of such Loans on the date hereof), determined in accordance with GAAP
consistently applied.

 

“Status” shall mean the existence of Level I Status, Level II Status, Level III
Status, Level IV Status or Level V Status, as the case may be, on such date.
Changes in Status resulting from changes in the Consolidated Total Debt to
Consolidated EBITDA Ratio shall become effective as of the first day following
each date that (a) Section 9.1 Financials for the first full fiscal quarter
ended after the Closing Date are delivered to the Administrative Agent under
Section 9.1 and (b) an officer’s certificate is delivered by Holdings to the
Administrative Agent setting forth, with respect to such Section 9.1 Financials,
the then-applicable Status, and shall remain in effect until the next change to
be effected pursuant to this definition; provided that each determination of the
Consolidated Total Debt to Consolidated EBITDA Ratio pursuant to this definition
shall be made as of the end of the Test Period ending at the end of the fiscal
period covered by the relevant Section 9.1 Financials. In addition, at the
option of the Required Lenders, at any time during which an Event of Default
shall have occurred and be continuing or the Borrower shall have failed to
deliver the Section 9.1 Financials by the date required under Section 9.1, then
the Consolidated Total Debt to Consolidated EBITDA Ratio shall be deemed to be
in Level I Status for the purposes of determining the Status (but only for so
long as such failure or Event of Default continues, after which the Status shall
be otherwise as determined as set forth above).

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) established by the Board
and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject to Eurocurrency Liabilities
(as defined in Regulation D of the Board). LIBOR Loans shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock and all warrants, options or other rights to purchase or
subscribe for any Capital Stock, whether or not presently convertible,
exchangeable or exercisable.

 

63

--------------------------------------------------------------------------------


 

“Subject Lien” shall have the meaning provided in Section 10.2(a)

 

“Subordinated Indebtedness” shall mean Indebtedness of Holdings, the Borrower or
any other Guarantor that is by its terms subordinated in right of payment to the
obligations of Holdings, the Borrower or such Guarantor, as applicable, under
this Agreement or the Guarantee, as applicable.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Capital Stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries or (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of Holdings.

 

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

 

“Swap Obligation” shall mean, with respect to any Credit Party, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1(a)(47) of the Commodity Exchange Act.

 

“Swingline Commitment” shall mean $20,000,000.  Swingline Commitment is part of
and not in addition to the Revolving Credit Commitment.

 

“Swingline Exposure” shall mean at any time, as to all Revolving Credit Lenders,
the aggregate principal amount at such time of all outstanding Swingline Loans. 
The Swingline Exposure of any Revolving Credit Lender at any time shall equal
its Revolving Credit Commitment Percentage of the aggregate Swingline Exposure
at such time.

 

“Swingline Lender” shall mean Wells Fargo Bank, National Association, in its
capacity as lender of Swingline Loans hereunder or any replacement or successor
thereto.

 

“Swingline Loans” shall have the meaning provided in Section 2.1(c).

 

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
Revolving Credit Maturity Date.

 

“Syndication Agents” shall mean Citizens Bank, N.A., PNC Capital Markets LLC and
SunTrust Bank.

 

“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding), fees or
other similar charges imposed by any Governmental Authority and any interest,
fines, penalties or additions to tax with respect to the foregoing.

 

64

--------------------------------------------------------------------------------


 

“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
Initial Term Loan Commitment, and, if applicable, New Term Loan Commitment with
respect to any Series and Replacement Term Loan Commitment with respect to any
Series.

 

“Term Loan Lender” shall mean, at any time, any Lender that has a Term Loan
Commitment or an outstanding Term Loan.

 

“Term Loans” shall mean the Initial Term Loans, any New Term Loans, any
Replacement Term Loans and any Extended Term Loans, collectively.

 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of Holdings most recently ended on or prior to such
date of determination and for which Section 9.1 Financials shall have been
delivered (or were required to be delivered) to the Administrative Agent (or,
before the first delivery of Section 9.1 Financials, the most recent period of
four fiscal quarters at the end of which financial statements are available).

 

“Title Policy” shall have the meaning provided in Section 9.14(c).

 

“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (a) the Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Lenders at such date), (b) the Total Term Loan
Commitment at such date, and (c) without duplication of clause (b), the Dollar
Equivalent of the aggregate outstanding principal amount of all Term Loans at
such date.

 

“Total Initial Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments of all Lenders.

 

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

 

“Total Term Loan Commitment” shall mean the sum of (i) the Initial Term Loan
Commitments of all the Lenders, (ii) the New Term Loan Commitments, if
applicable, of all the Lenders and (iii) the Replacement Term Loan Commitments,
if applicable, of all the Lenders.

 

“Transaction Expenses” shall mean any fees, costs or expenses incurred or paid
by Holdings, the Borrower or any of their Affiliates in connection with the
Transactions, this Agreement and the other Credit Documents and the transactions
contemplated hereby and thereby.

 

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, the Closing Date Refinancing and the consummation of any other
transactions in connection with the foregoing.

 

“Transferee” shall have the meaning provided in Section 13.6(e).

 

“Trigger Date” shall mean the day following the date on which Section 9.1
Financials are delivered to the Administrative Agent for the fiscal quarter
ending on December 31, 2016.

 

“Type” shall mean as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

65

--------------------------------------------------------------------------------


 

“Unreasonably Small Capital” shall mean for the period from the date hereof
through the Maturity Date, the Borrower and its Restricted Subsidiaries taken as
a whole after consummation of the Transactions (including the execution and
delivery of this Agreement, the making of the Loans and the use of proceeds of
such Loans on the date hereof) is a going concern and has sufficient capital to
reasonably ensure that it will continue to be a going concern for such period.

 

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of Holdings which at the
time of determination is an Unrestricted Subsidiary (as designated by the board
of directors of Holdings, as provided below) and (2) any Subsidiary of an
Unrestricted Subsidiary.

 

Subject to clause (y) below, the board of directors of Holdings may designate
any Subsidiary of Holdings (including any existing Subsidiary and any newly
acquired or newly formed Subsidiary) other than the Borrower or a Subsidiary of
Holdings that is a direct or indirect parent of the Borrower to be an
Unrestricted Subsidiary, unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, or on any
property of, Holdings or any Subsidiary of Holdings (other than any Subsidiary
of the Subsidiary to be so designated or an Unrestricted Subsidiary); provided
that:

 

(a)                                 such designation complies with Section 10.5;

 

(b)                                 each of (1) the Subsidiary to be so
designated and (2) its Subsidiaries has not at the time of designation, and does
not thereafter, create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable with respect to any Indebtedness pursuant to which
the lender has recourse to any of the assets of Holdings or any Restricted
Subsidiary,

 

(c)                                  immediately after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing, and

 

(d)                                 immediately after giving effect to such
designation, Holdings shall be in compliance with the financial covenants set
forth in Section 10.7 calculated as of the most recent period of four
(4) consecutive fiscal quarters for which Section 9.1 Financials have been
delivered.

 

The board of directors of Holdings may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary; provided that, (x) immediately after giving effect
to such designation, no Event of Default shall have occurred and be continuing
and (y) any Unrestricted Subsidiary that has been re-designated as a Restricted
Subsidiary may not be subsequently re-designated as an Unrestricted Subsidiary..

 

Any such designation by the board of directors of Holdings shall be notified by
Holdings to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the Board Resolution giving effect to such
designation and a certificate of an Authorized Officer of Holdings certifying
that such designation complied with the foregoing provisions.

 

“U.S.” and “United States” shall mean the United States of America.

 

“U.S. Lender” shall have the meaning provided in Section 5.4(e)(ii)(A).

 

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.4(e)(ii)(B)(3).

 

66

--------------------------------------------------------------------------------


 

“Voting Stock” shall mean, with respect to any Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the board of directors of such Person.

 

“Wells Fargo” shall mean Wells Fargo Bank, National Association and its
successors.

 

“Wholly-Owned Restricted Subsidiary” of any Person shall mean a Restricted
Subsidiary of such Person, 100% of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares) shall at
the time be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.

 

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
100% of the outstanding Capital Stock or other ownership interests of which
(other than directors’ qualifying shares) shall at the time be owned by such
Person or by one or more Wholly-Owned Subsidiaries of such Person. Wholly-Owned
Subsidiary shall also include any Subsidiary of any Guarantor 100% of the
outstanding Capital Stock of which is owned by one or more Guarantors.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

 

“Withholding Agent” shall mean any Credit Party and the Administrative Agent, as
applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                               Other Interpretive Provisions.  With reference
to this Agreement and each other Credit Document, unless otherwise specified
herein or in such other Credit Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 The words “herein”, “hereto”, “hereof” and
“hereunder” and words of similar import when used in any Credit Document shall
refer to such Credit Document as a whole and not to any particular provision
thereof.

 

(c)                                  Article, Section, Exhibit and
Schedule references are to the Credit Document in which such reference appears.

 

(d)                                 The term “including” is by way of example
and not limitation.

 

(e)                                  The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(f)                                   In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including”.

 

67

--------------------------------------------------------------------------------


 

(g)                                  Section headings herein and in the other
Credit Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Credit Document.

 

(h)                                 The words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(i)                                     All references to “knowledge” or
“awareness” of any Credit Party or any Restricted Subsidiary thereof means the
actual knowledge of an Authorized Officer of such Credit Party or such
Restricted Subsidiary.

 

1.3                               Accounting Terms.

 

(a)                                 Except as expressly provided herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a consistent
manner.

 

(b)                                 Notwithstanding anything to the contrary
herein, for purposes of determining compliance with any test or covenant
contained in this Agreement with respect to any period during which any
Specified Transaction occurs, the Consolidated Total Debt to Consolidated EBITDA
Ratio, the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio and
the First Lien Secured Leverage Test shall each be calculated with respect to
such period and such Specified Transaction on a Pro Forma Basis.

 

(c)                                  Where reference is made to “Holdings and
its Restricted Subsidiaries on a consolidated basis” or similar language, such
consolidation shall not include any Subsidiaries of Holdings other than
Restricted Subsidiaries.

 

1.4                               Rounding.  Any financial ratios required to be
maintained by Holdings pursuant to this Agreement (or required to be satisfied
in order for a specific action to be permitted under this Agreement) shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number.

 

1.5                               References to Agreements, Laws, Etc.  Unless
otherwise expressly provided herein, (a) references to organizational documents,
agreements (including the Credit Documents) and other Contractual Requirements
shall be deemed to include all subsequent amendments, restatements, amendment
and restatements, extensions, supplements and other modifications thereto, but
only to the extent that such amendments, restatements, amendment and
restatements, extensions, supplements and other modifications are permitted by
any Credit Document; and (b) references to any Requirement of Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Requirement of Law.

 

1.6                               Exchange Rates.  Notwithstanding the
foregoing, for purposes of any determination under Section 9, Section 10 or
Section 11 or any determination under any other provision of this Agreement
expressly requiring the use of a current exchange rate, all amounts incurred,
outstanding or proposed to be incurred or outstanding in currencies other than
Dollars shall be translated into Dollars at the Spot Rate; provided, however,
that for purposes of determining compliance with Section 10 with

 

68

--------------------------------------------------------------------------------


 

respect to the amount of any Indebtedness, Restricted Investment, Lien, Asset
Sale or Restricted Payment in a currency other than Dollars, no Default or Event
of Default shall be deemed to have occurred solely as a result of changes in
rates of exchange occurring after the time such Indebtedness or Lien is incurred
or after such Asset Sale, Restricted Investment or Restricted Payment is made;
provided that, for the avoidance of doubt, the foregoing provisions of this
Section 1.6 shall otherwise apply to such Sections, including with respect to
determining whether any Indebtedness or Lien may be incurred or Asset
Sale, Investment or Restricted Payment made at any time under such Sections. 
For purposes of any determination of Consolidated Total Debt or Consolidated
First Lien Secured Debt, amounts in currencies other than Dollars shall be
translated into Dollars at the currency exchange rates used in preparing the
most recently delivered Section 9.1 Financial Statements.

 

1.7                               Rates.  The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission, or any other matter
related to the rates in the definition of LIBOR Rate or with respect to any
comparable or successor rate thereto.

 

1.8                               Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.9                               Timing of Payment or Performance.  Except as
otherwise provided herein (including Section 2.9), when the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on (or before) a day which is not a Business Day,
the date of such payment or performance shall extend to the immediately
succeeding Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

1.10                        Certifications.  All certifications to be made
hereunder by an officer or representative of a Credit Party shall be made by
such a Person in his or her capacity solely as an officer or a representative of
such Credit Party, on such Credit Party’s behalf and not in such Person’s
individual capacity.

 

1.11                        Compliance with Certain Sections.  In the event that
any Lien, Investment, Indebtedness, Disposition, Restricted Payment, Affiliate
transaction, Contractual Requirement or prepayment of Indebtedness meets the
criteria of one or more than one of the categories of transactions then
permitted pursuant to any clause or subsection of Section 9.9 (other than
Section 9.9(a)) or any clause or subsection of Sections 10.1 (but subject to the
fifth to last paragraph thereof), 10.2 (other than clause (39) of the definition
of Permitted Lien), 10.3, 10.4, 10.5 (but subject to the to last paragraph of
Section 10.5(b)) or 10.6, then such transaction (or portion thereof) may be
allocated to one or more of such clauses or subsections within the relevant
sections as determined by the Borrower in its sole discretion at the time such
Lien, Investment, Indebtedness, Disposition, Restricted Payment, Affiliate
Transaction, Contractual Requirement or prepayment of Indebtedness is incurred
or consummated.

 

1.12                        Pro Forma and Other Calculations.

 

(a)                                 For purposes of calculating the Fixed Charge
Coverage Ratio, Consolidated First Lien Secured Debt to Consolidated EBITDA
Ratio, Consolidated Total Debt to Consolidated EBITDA Ratio, Investments,
acquisitions, Dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by Holdings or any
Restricted Subsidiary during the Test Period or subsequent to such Test Period
and on or prior to or simultaneously with the date of determination shall be
calculated on a Pro Forma Basis assuming that all such Investments,
acquisitions, Dispositions, mergers, consolidations and disposed operations (and
the change in any associated fixed charge obligations and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first

 

69

--------------------------------------------------------------------------------


 

day of the Test Period.  If, since the beginning of such period, any Person that
subsequently became a Restricted Subsidiary or was merged with or into Holdings
or any Restricted Subsidiary since the beginning of such period shall have made
any Investment, acquisition, Disposition, merger, consolidation or disposed
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio, Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio and Consolidated Total Debt to Consolidated EBITDA
Ratio shall be calculated giving Pro Forma Effect thereto for such Test Period
as if such Investment, acquisition, Disposition, merger, consolidation or
disposed operation had occurred at the beginning of the Test Period.

 

(b)                                 Whenever Pro Forma Effect is to be given to
a transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower (and may include,
for the avoidance of doubt and without duplication, cost savings and operating
expense reductions resulting from such Investment, acquisition, merger or
consolidation which is being given Pro Forma Effect that have been or are
expected to be realized; provided that such costs savings and operating expense
reductions are made in compliance with the definition of Pro Forma Adjustment). 
If any Indebtedness bears a floating rate of interest and is being given Pro
Forma Effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account for such entire period any Hedging Obligation
applicable to such Indebtedness with a remaining term of 12 months or longer,
and in the case of any Hedging Obligation applicable to such Indebtedness with a
remaining term of less than 12 months, taking into account such Hedging
Obligation to the extent of its remaining term).  Interest on a Capitalized
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by a responsible financial or accounting officer of the Borrower to
be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP.  For purposes of making the computation referred to above,
interest on any Indebtedness under a revolving credit facility computed on a Pro
Forma Basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period (or, if lower, the maximum commitments
under such revolving credit facility as of the date of determination). Interest
on Indebtedness that may optionally be determined at an interest rate based upon
a factor of a prime or similar rate, a eurocurrency interbank offered rate or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.

 

In connection with any action being taken solely in connection with a Limited
Condition Acquisition, for purposes of:

 

(i)                                     determining compliance with any
provision of this Agreement which requires the calculation of the Consolidated
First Lien Secured Debt to Consolidated EBITDA Ratio, the Consolidated Total
Debt to Consolidated EBITDA Ratio or the Fixed Charge Coverage Ratio;

 

(ii)                                  determining the accuracy of
representations and warranties in Section 8 and/or whether a Default or Event of
Default shall have occurred and be continuing under Section 11; or

 

(iii)                               testing availability under baskets set forth
in this Agreement (including baskets measured as a percentage of Consolidated
EBITDA or Consolidated Total Assets);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such

 

70

--------------------------------------------------------------------------------


 

Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Test Period ending prior to the LCA
Test Date, the Borrower could have taken such action on the relevant LCA Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with.  For the avoidance of doubt, if the Borrower
has made an LCA Election and any of the ratios or baskets for which compliance
was determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA of the Borrower or the Person subject to such Limited
Condition Acquisition, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations.  If the Borrower has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratio or basket availability with respect to the
incurrence of Indebtedness or Liens, or the making of Restricted Payments,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Borrower, the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, or the designation of an Unrestricted
Subsidiary on or following the relevant LCA Test Date and prior to the earlier
of (i) the date on which such Limited Condition Acquisition is consummated or
(ii) the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be calculated (x) for
purposes of any calculation in connection with any Restricted Payment, both
(I) on a Pro Forma Basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) had not been consummated and (II) on a Pro
Forma Basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) had been consummated and (y) for all other purposes, on a Pro
Forma Basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated.

 

(c)                                  Notwithstanding anything to the contrary in
this Section 1.12 or in any classification under GAAP of any Person, business,
assets or operations in respect of which a definitive agreement for the
disposition thereof has been entered into as discontinued operations, no Pro
Forma Effect shall be given thereto (and the EBITDA attributable to any such
Person, business, assets or operations shall not be excluded for any purposes
hereunder) until such disposition shall have been consummated.

 

(d)                                 Any determination of Consolidated Total
Assets shall be made by reference to the last day of the Test Period most
recently ended on or prior to the relevant date of determination for which
Section 9.1 Financials have been delivered.

 

(e)                                  Except as otherwise specifically provided
herein, all computations of Consolidated Total Assets, Available Amount,
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio, Consolidated
Total Debt to Consolidated EBITDA Ratio, the Fixed Charge Coverage Ratio and
other financial ratios and financial calculations (and all definitions
(including accounting terms) used in determining any of the foregoing) and all
computations and all definitions (including accounting terms) used in
determining compliance with Section 10.7 shall be calculated, in each case, with
respect to Holdings and the Restricted Subsidiaries on a consolidated basis.

 

(f)                                   All leases of any Person that are or would
be characterized as operating leases in accordance with GAAP immediately prior
to December 31, 2015 (whether or not such operating leases were in effect on
such date) shall continue to be accounted for as operating leases (and not as
Capital

 

71

--------------------------------------------------------------------------------


 

Leases) for purposes of this Agreement regardless of any change in GAAP
following such date that would otherwise require such leases to be
recharacterized as Capital Leases.

 

Section 2.                                           Amount and Terms of Credit.

 

2.1                               Commitments.

 

(a)                                 Subject to and upon the terms and conditions
herein set forth, (i) each Lender having an Initial Term Loan Commitment
severally agrees to make a loan or loans (each, an “Initial Term Loan”) to the
Borrower on the Closing Date, which Initial Term Loans shall not exceed for any
such Lender the Initial Term Loan Commitment of such Lender and in the aggregate
shall not exceed $625,000,000.  Such Term Loans (i) may at the option of the
Borrower be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Loans; provided that all Term Loans made by each of the Lenders pursuant
to the same Borrowing shall, unless otherwise specifically provided herein,
consist entirely of Term Loans of the same Type, (ii) may be repaid or prepaid
in accordance with the provisions hereof, but once repaid or prepaid, may not be
reborrowed, and (iii) shall not exceed in the aggregate the Total Initial Term
Loan Commitments.  On the Initial Term Loan Maturity Date, all then unpaid
Initial Term Loans shall be repaid in full in Dollars.

 

(b)

 

(i)                                     Subject to and upon the terms and
conditions herein set forth, each Revolving Credit Lender severally agrees to
make Revolving Loans denominated in Dollars, Euros or an Alternative Currency to
the Borrower as elected by the Borrower pursuant to Section 2.2 from its
applicable lending office in an aggregate Dollar Equivalent principal amount not
to exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided that any of the foregoing such Revolving Loans:

 

(A)                               shall be made at any time and from time to
time on and after the Closing Date and prior to the Revolving Credit Maturity
Date,

 

(B)                               may, at the option of the Borrower be incurred
and maintained as, and/or converted into, ABR Loans (solely in the case of
Revolving Loans denominated in Dollars) or LIBOR Loans; provided that all
Revolving Loans made by each of the Lenders pursuant to the same Borrowing
shall, unless otherwise specifically provided herein, consist entirely of
Revolving Loans of the same Type,

 

(C)                               may be repaid and reborrowed in accordance
with the provisions hereof (for this purpose using the Dollar Equivalent of all
Revolving Loans),

 

(D)                               shall not, for any Lender at any time, after
giving effect thereto and to the application of the proceeds thereof, result in
such Lender’s Revolving Credit Exposure in respect of any Class at such time
exceeding such Lender’s Revolving Credit Commitment in respect of such Class at
such time and

 

(E)                                shall not, after giving effect thereto and to
the application of the proceeds thereof, result at any time in the aggregate
amount of the Lenders’ Revolving Credit Exposures at such time exceeding the
Total Revolving Credit Commitment then in effect or the aggregate amount of the
Lenders’ Revolving Credit Exposures of any Class

 

72

--------------------------------------------------------------------------------


 

at such time exceeding the aggregate Revolving Credit Commitment with respect to
such Class.

 

(ii)                                  Each Lender may, at its option, make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that, (A) any exercise of such option shall not affect
the obligation of the Borrower to repay such Loan and (B) in exercising such
option, such Lender shall use its reasonable efforts to minimize any increased
costs to the Borrower resulting therefrom (which obligation of the Lender shall
not require it to take, or refrain from taking, actions that it determines would
result in increased costs for which it will not be compensated hereunder or that
it determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.10 shall apply).  On the Revolving Credit Maturity Date
with respect to a given Class of Commitments, all Revolving Loans with respect
to such Class shall be repaid in full.

 

(c)                            Subject to and upon the terms and conditions
herein set forth, the Swingline Lender in its individual capacity agrees, at any
time and from time to time on and after the Closing Date and prior to the
Swingline Maturity Date, to make a loan or loans (each a “Swingline Loan” and,
collectively the “Swingline Loans”) to the Borrower in Dollars, which Swingline
Loans (i) shall be ABR Loans, (ii) shall have the benefit of the provisions of
Section 2.1(d) (iii) shall not exceed at any time outstanding the Swingline
Commitment, (iv) shall not, after giving effect thereto and to the application
of the proceeds thereof, result at any time in the aggregate amount of the
Lenders’ Revolving Credit Exposures at such time exceeding the Revolving Credit
Commitment then in effect and (v) may be repaid and reborrowed in accordance
with the provisions hereof.  On the Swingline Maturity Date, all Swingline Loans
shall be repaid in full.  The Swingline Lender shall not make any Swingline Loan
after receiving a written notice from Holdings, the Borrower, the Administrative
Agent or the Required Revolving Credit Lenders stating that a Default or Event
of Default exists and is continuing until such time as the Swingline Lender
shall have received written notice of (i) rescission of all such notices from
the party or parties originally delivering such notice or (ii) the waiver of
such Default or Event of Default in accordance with the provisions of
Section 13.1.

 

(d)                                 On any Business Day, the Swingline Lender
may, in its sole discretion, give notice to each Revolving Credit Lender that
all then-outstanding Swingline Loans shall be funded with a Borrowing of
Revolving Loans denominated in Dollars, in which case Revolving Loans
denominated in Dollars constituting ABR Loans (each such Borrowing, a “Mandatory
Borrowing”) shall be made on the immediately succeeding Business Day by each
Revolving Credit Lender pro rata based on each Lender’s Revolving Credit
Commitment Percentage, and the proceeds thereof shall be applied directly to the
Swingline Lender to repay the Swingline Lender for such outstanding Swingline
Loans.  Each Revolving Credit Lender hereby irrevocably agrees to make such
Revolving Loans upon one Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified to it in writing by the Swingline Lender
notwithstanding (i) that the amount of the Mandatory Borrowing may not comply
with the minimum amount for each Borrowing specified in Section 2.2,
(ii) whether any conditions specified in Section 7 are then satisfied,
(iii) whether a Default or an Event of Default has occurred and is continuing,
(iv) the date of such Mandatory Borrowing or (v) any reduction in the Total
Revolving Credit Commitment after any such Swingline Loans were made.  In the
event that, in the sole judgment of the Swingline Lender, any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of a proceeding under the Bankruptcy
Code in respect of Holdings or the Borrower), each Revolving Credit Lender
hereby agrees that it shall forthwith purchase from the Swingline Lender
(without recourse or warranty) such participation of the outstanding Swingline
Loans

 

73

--------------------------------------------------------------------------------


 

as shall be necessary to cause the Lenders to share in such Swingline Loans
ratably based upon their respective Revolving Credit Commitment Percentages;
provided that all principal and interest payable on such Swingline Loans shall
be for the account of the Swingline Lender until the date the respective
participation is purchased and, to the extent attributable to the purchased
participation, shall be payable to such Revolving Credit Lender purchasing the
same from and after such date of purchase.

 

2.2                               Minimum Amount of Each Borrowing; Maximum
Number of Borrowings.  The aggregate principal amount of each Borrowing of Term
Loans or Revolving Loans shall be in a minimum amount of at least the Minimum
Borrowing Amount for such Type of Loans and in a multiple of $100,000 (or the
Dollar Equivalent thereof) in excess thereof and Swingline Loans shall be in a
minimum amount of $500,000 and in a multiple of $100,000 in excess thereof
(except that Mandatory Borrowings shall be made in the amounts required by
Section 2.1(d)) and Revolving Loans to reimburse the Letter of Credit Issuer
with respect to any Unpaid Drawing shall be made in the amounts required by
Section 3.3 or Section 3.4, as applicable).  More than one Borrowing may be
incurred on any date; provided that at no time shall there be outstanding more
than ten Borrowings of LIBOR Loans under this Agreement.

 

2.3                               Notice of Borrowing.

 

(a)                           The Borrower shall give the Administrative Agent
at the Administrative Agent’s Office (A) prior to 11:00 a.m. (New York City
time) at least three Business Days’ prior written notice in the case of a
Borrowing of Initial Term Loans to be made on the Closing Date if such Initial
Term Loans are to be LIBOR Loans and (B) prior to 11:00 a.m. (New York City
time) on the date of such Borrowing written notice in the case of a Borrowing of
Initial Term Loans made on the Closing Date if such Initial Term Loans are to be
ABR Loans.  Such notice (a “Notice of Borrowing”) shall specify (A) the
aggregate principal amount of the Term Loans to be made, (B) the date of the
Borrowing (which shall be the Closing Date) and (C) whether the Term Loans shall
consist of ABR Loans and/or LIBOR Loans and, if the Term Loans are to include
LIBOR Loans, the Interest Period to be initially applicable thereto.  The
Administrative Agent shall promptly give each Lender written notice of the
proposed Borrowing of Term Loans, of such Lender’s proportionate share thereof
and of the other matters covered by the related Notice of Borrowing.

 

(b)                           Whenever the Borrower desires to incur Revolving
Loans (other than Mandatory Borrowings or borrowings to repay Unpaid Drawings),
it shall give the Administrative Agent at the Administrative Agent’s Office,
(i) prior to 11:00 a.m. (New York City Time) at least three Business Days’ prior
written notice of each Borrowing of LIBOR Loans that are Revolving Loans
denominated in Dollars, (ii) prior to 11:00 a.m. (New York City Time) at least
four Business Days’ prior written notice of each Borrowing of Revolving Loans
denominated in Euros or an Alternative Currency and (iii) prior to 10:00
a.m. (New York City time) on the date of such Borrowing prior written notice of
each Borrowing of Revolving Loans that are ABR Loans.  Each such Notice of
Borrowing, except as otherwise expressly provided in Section 2.10, shall specify
(i) the aggregate principal amount of the Revolving Loans to be made pursuant to
such Borrowing, (ii) the date of Borrowing (which shall be a Business Day) and
(iii) whether the respective Borrowing shall consist of ABR Loans (in the case
of Revolving Loans denominated in Dollars) or LIBOR Loans and, if LIBOR Loans,
(A) the Interest Period to be initially applicable thereto and (B) whether such
LIBOR Loans are to be made in Dollars, Euro or an Alternative Currency (if no
currency is specified the Revolving Loans shall be deemed to have been requested
in Dollars).  The Administrative Agent shall promptly give each Revolving Credit
Lender written notice of each proposed Borrowing of Revolving Loans, of such
Lender’s Revolving Credit Commitment Percentage thereof, of the identity of the
Borrower, and of the other matters covered by the related Notice of Borrowing.

 

74

--------------------------------------------------------------------------------


 

(c)                            Whenever the Borrower desires to incur Swingline
Loans hereunder, it shall give the applicable Swingline Lender for Swingline
Loans denominated in Dollars written notice with a copy to the Administrative
Agent of each Borrowing of Swingline Loans prior to in the case of Swingline
Loans denominated in Dollars, 1:30 p.m. (New York City time) on the date of such
Borrowing.  Each such notice shall specify (i) the aggregate principal amount of
the Swingline Loans to be made pursuant to such Borrowing and (ii) the date of
Borrowing (which shall be a Business Day).

 

(d)                           Mandatory Borrowings shall be made upon the notice
specified in Section 2.1(d) with the Borrower irrevocably agreeing, by its
incurrence of any Swingline Loan, to the making of Mandatory Borrowings as set
forth in such Section.

 

(e)                            Borrowings to reimburse Unpaid Drawings shall be
made upon the notice specified in Section 3.4(a).

 

(f)                             Without in any way limiting the obligation of
the Borrower to confirm in writing any notice it shall give hereunder by
telephone (which such obligation is absolute), the Administrative Agent may act
prior to receipt of written confirmation without liability upon the basis of
such telephonic notice believed by the Administrative Agent in good faith to be
from an Authorized Officer of Holdings or the Borrower.

 

2.4                               Disbursement of Funds.

 

(a)                           No later than 2:00 p.m. (New York City time) on
the date specified in each Notice of Borrowing (including Mandatory Borrowings),
each Lender shall make available its pro rata portion, if any, of each Borrowing
requested to be made on such date in the manner provided below; provided that on
the Closing Date, such funds may be made available at such earlier time as may
be agreed among the Lenders, Holdings and the Administrative Agent for the
purpose of consummating the Transactions; provided, further, that all Swingline
Loans shall be made available to the Borrower in the full amount thereof by the
Swingline Lender no later than 4:00 p.m. (New York City time), on the date
requested.

 

(b)                           Each Lender shall make available all amounts it is
to fund to the Borrower under any Borrowing for its applicable Commitments, and
in immediately available funds, to the Administrative Agent at the
Administrative Agent’s Office and the Administrative Agent will (except in the
case of Mandatory Borrowings and Borrowings to repay Unpaid Drawings) make
available to the Borrower, by depositing to an account designated by Holdings or
the Borrower to the Administrative Agent the aggregate of the amounts so made
available in the applicable currency.  Unless the Administrative Agent shall
have been notified by any Lender prior to the date of any such Borrowing that
such Lender does not intend to make available to the Administrative Agent its
portion of the Borrowing or Borrowings to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date of Borrowing, and the Administrative
Agent, in reliance upon such assumption, may (in its sole discretion and without
any obligation to do so) make available to the Borrower a corresponding amount. 
If such corresponding amount is not in fact made available to the Administrative
Agent by such Lender and the Administrative Agent has made available such amount
to the Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent in
the applicable currency.  The Administrative Agent shall also be entitled to
recover from such Lender or the Borrower interest on such corresponding amount
in respect of each day

 

75

--------------------------------------------------------------------------------


 

from the date such corresponding amount was made available by the Administrative
Agent to the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.

 

(c)                                  Nothing in this Section 2.4 shall be deemed
to relieve any Lender from its obligation to fulfill its commitments hereunder
or to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to
fulfill its commitments hereunder).

 

2.5                               Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower shall repay to the
Administrative Agent, for the benefit of the Initial Term Loan Lenders, on the
Initial Term Loan Maturity Date, the then outstanding Initial Term Loans made to
the Borrower, in Dollars.  The Borrower shall repay to the Administrative Agent
for the benefit of the Revolving Credit Lenders, on the Revolving Credit
Maturity Date with respect to a given Class of Commitments, the then outstanding
Revolving Loans with respect to such Class, in the currency in which such
Revolving Loans are denominated.  The Borrower shall repay to the Administrative
Agent, for the benefit of the applicable Extending Lenders, on the applicable
maturity date for Extended Term Loans, the then outstanding Extended Term Loans
made to the Borrower, in Dollars.  The Borrower shall repay to the
Administrative Agent, for the benefit of the New Term Loan Lenders, on the New
Term Loan Maturity Date, the then outstanding New Term Loans made to the
Borrower, in Dollars.  The Borrower shall repay to the Administrative Agent, for
the benefit of Lenders holding any Replacement Term Loans, on the applicable
maturity date for such Replacement Term Loans, the then outstanding Replacement
Term Loans made to the Borrower, in Dollars.  The Borrower shall repay to the
Administrative Agent for the benefit of the Revolving Credit Lenders with
Extended Revolving Credit Loans, on each Extended Revolving Loan Maturity Date,
the then outstanding amount of Extended Revolving Credit Loans in the currency
in which such Revolving Loans are denominated.  The Borrower shall repay to the
Administrative Agent for the benefit of the Incremental Revolving Loan Lenders,
on each Incremental Revolving Credit Maturity Date, the then outstanding amount
of Incremental Revolving Credit Loans in the currency in which such Revolving
Loans are denominated.  The Borrower shall repay to the Swingline Lender, on the
Swingline Maturity Date, the then outstanding Swingline Loans in Dollars.

 

(b)                                 The Borrower shall repay to the
Administrative Agent, for the benefit of the Initial Term Loan Lenders, on each
date set forth below (or, if not a Business Day, the immediately preceding
Business Day) (each, an “Initial Term Loan Repayment Date”), a principal amount
in respect of the Initial Term Loans equal to the applicable amount set forth
below opposite such Initial Term Loan Repayment Date (each, an “Initial Term
Loan Repayment Amount”):

 

Initial Term Loan
Repayment Date

 

Initial Term Loan
Repayment Amount

 

March 31, 2017

 

$7,812,500.00

 

June 30, 2017

 

$7,812,500.00

 

September 30, 2017

 

$7,812,500.00

 

December 31, 2017

 

$7,812,500.00

 

March 31, 2018

 

$11,718,750.00

 

June 30, 2018

 

$11,718,750.00

 

September 30, 2018

 

$11,718,750.00

 

December 31, 2018

 

$11,718,750.00

 

 

76

--------------------------------------------------------------------------------


 

Initial Term Loan
Repayment Date

 

Initial Term Loan
Repayment Amount

 

March 31, 2019

 

$11,718,750.00

 

June 30, 2019

 

$11,718,750.00

 

September 30, 2019

 

$11,718,750.00

 

December 31, 2019

 

$11,718,750.00

 

March 31, 2020

 

$15,625,000.00

 

June 30, 2020

 

$15,625,000.00

 

September 30, 2020

 

$15,625,000.00

 

December 31, 2020

 

$15,625,000.00

 

March 31, 2021

 

$19,531,250.00

 

June 30, 2021

 

$19,531,250.00

 

September 30, 2021

 

$19,531,250.00

 

Initial Term Loan Maturity Date

 

Remaining outstanding amounts

 

 

(c)                                  In the event that any New Term Loans are
made, such New Term Loans shall, subject to Section 2.14(d), be repaid by the
Borrower in the amounts (each, a “New Term Loan Repayment Amount”) and on the
dates (each, a “New Term Loan Repayment Date”) set forth in the applicable
Joinder Agreement.  In the event that any Incremental Revolving Credit Loans are
made, such Incremental Revolving Credit Loans shall, subject to Section 2.14(e),
be repaid by the Borrower in the amounts (each, a “New Revolving Loan Repayment
Amount”) and on the dates (each a “New Revolving Loan Repayment Date”) set forth
in the applicable Joinder Agreement.  In the event that any Extended Term Loans
are established, such Extended Term Loans shall, subject to Section 2.14(g), be
repaid by the Borrower in the amounts (each such amount with respect to any
Extended Repayment Date, an “Extended Term Loan Repayment Amount”) and on the
dates (each, an “Extended Repayment Date”) set forth in the applicable Extension
Amendment.  In the event that any Replacement Term Loans are established, such
Replacement Term Loans shall be repaid by the Borrower in the amount and on the
dates set forth in the applicable amendment or other definitive documentation
pursuant to which such Replacement Term Loans are established.  In the event
that any Extended Revolving Credit Loans are made, such Extended Revolving
Credit Loans shall, subject to Section 2.14(g), be repaid by the Borrower in the
amounts and on the dates set forth in the applicable Extension Amendment.

 

(d)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Indebtedness of
the Borrower to the appropriate lending office of such Lender resulting from
each Loan made by such lending office of such Lender from time to time,
including the amounts of principal and interest payable and paid to such lending
office of such Lender from time to time under this Agreement.

 

(e)                                  The Administrative Agent shall maintain the
Register pursuant to Section 13.6(b), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each Loan made hereunder, whether such Loan is an Initial Term Loan, New Term
Loan, Initial Revolving Credit Loan, New Revolving Credit Loan, Additional
Revolving Credit Loan, Incremental Revolving Credit Loan,  Extended Revolving
Credit Loan, Extended Term Loan, Replacement Term Loan or Swingline Loan, as
applicable, the Type of each Loan made, the currency in which made, the name of
the Borrower and the Interest Period, if any, applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

 

77

--------------------------------------------------------------------------------


 

(f)                                   The entries made in the Register and
accounts and subaccounts maintained pursuant to Section 2.5(d) and 2.5(e) shall,
to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that, in the event of any inconsistency between the Register
and any such account or subaccount, the Register shall govern; provided,
further, that the failure of any Lender, the Administrative Agent or the
Swingline Lender to maintain such account, such Register or subaccount, as
applicable, or any error therein, shall not in any manner affect the obligation
of the Borrower to repay (with applicable interest) the Loans made to the
Borrower by such Lender in accordance with the terms of this Agreement.

 

(g)                                  The Borrower hereby agrees that, upon
request of any Lender at any time and from time to time after the Borrower has
made an initial borrowing hereunder, the Borrower shall provide to such Lender,
at the Borrower’s own expense, a promissory note, substantially in the form of
Exhibit H-1 or Exhibit H-2, as applicable, evidencing the Initial Term Loans,
New Term Loans, Extended Term Loans, Replacement Term Loans, Revolving Loans and
Swingline Loans owing to such Lender.  Thereafter, unless otherwise agreed to by
the applicable Lender, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 13.6)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if requested by such payee, to such payee and its registered
assigns).

 

2.6                               Conversions and Continuations.

 

(a)                           Subject to the penultimate sentence of this clause
(a), (x) the Borrower shall have the option on any Business Day to convert all
or a portion equal to at least $5,000,000 (or the Dollar Equivalent thereof) of
the outstanding principal amount of Term Loans of one Type or Revolving Loans of
one Type into a Borrowing or Borrowings of another Type and (y) the Borrower
shall have the option on any Business Day to continue the outstanding principal
amount of any LIBOR Loans as LIBOR Loans for an additional Interest Period;
provided that (i) no partial conversion of LIBOR Loans shall reduce the
outstanding principal amount of LIBOR Loans made pursuant to a single Borrowing
to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be converted
into LIBOR Loans if a Default or Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion,
(iii) LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if a Default or Event of Default is in existence on the date of the
proposed continuation and the Administrative Agent has or the Required Lenders
have determined in its or their sole discretion not to permit such continuation
and (iv) Borrowings resulting from conversions pursuant to this Section 2.6
shall be limited in number as provided in Section 2.2.  Each such conversion or
continuation shall be effected by the Borrower by giving the Administrative
Agent at the Administrative Agent’s Office prior to 1:00 p.m. (New York City
time) at least (i) three Business Days’ notice, in the case of a continuation of
or conversion to LIBOR Loans or (ii) one Business Day’s notice in the case of a
conversion into ABR Loans prior written notice (each, a “Notice of Conversion or
Continuation”) specifying the Loans to be so converted or continued, the Type of
Loans to be converted or continued into and, if such Loans are to be converted
into or continued as LIBOR Loans, the Interest Period to be initially applicable
thereto.  The Administrative Agent shall give each applicable Lender notice as
promptly as practicable of any such proposed conversion or continuation
affecting any of its Loans.

 

(b)                           If any Default or Event of Default is in existence
at the time of any proposed continuation of any LIBOR Loans denominated in
Dollars and the Administrative Agent has or the Required Lenders have determined
in its or their sole discretion not to permit such continuation, such LIBOR
Loans shall be automatically converted on the last day of the current Interest
Period into ABR Loans.  If, upon the expiration of any Interest Period in
respect of LIBOR Loans (other than Borrowings

 

78

--------------------------------------------------------------------------------


 

of LIBOR Loans denominated in Euro or Alternative Currencies), the Borrower has
failed to elect a new Interest Period to be applicable thereto as provided in
clause (a), the Borrower shall be deemed to have elected to convert such
Borrowing of LIBOR Loans into a Borrowing of ABR Loans, effective as of the
expiration date of such current Interest Period.  Notwithstanding the foregoing,
with respect to the Borrowings of LIBOR Loans denominated in Euro or Alternative
Currencies, in connection with the occurrence of any of the events described in
the preceding two sentences, at the expiration of the then current Interest
Period each such Borrowing shall be automatically continued as a Borrowing of
LIBOR Loans with an Interest Period of one month.

 

(c)                            No Loan may be converted into or continued as a
Loan denominated in a different currency.

 

2.7                               Pro Rata Borrowings.  Each Borrowing of
Initial Term Loans under this Agreement shall be made by the Initial Term Loan
Lenders pro rata on the basis of their then-applicable Initial Term Loan
Commitments. Each Borrowing of Revolving Loans under this Agreement shall be
made by the Revolving Credit Lenders and shall be allocated pro rata relative to
the Commitments across the Revolving Credit Facility.  Each Borrowing of New
Term Loans and Replacement Term Loans under this Agreement shall be made by the
Lenders pro rata on the basis of their then-applicable New Term Loan Commitments
or Replacement Term Loan Commitments, as applicable. It is understood that
(a) no Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender severally but not
jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) other than as expressly provided herein with
respect to a Defaulting Lender, failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation under any Credit Document.

 

2.8                               Interest.

 

(a)                                 The unpaid principal amount of each ABR Loan
shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise) thereof at a rate per annum that shall at
all times be the Applicable Margin for ABR Loans plus the ABR, in each case, in
effect from time to time.

 

(b)                                 The unpaid principal amount of each LIBOR
Loan shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise) at a rate per annum that shall at all
times be the Applicable Margin for LIBOR Loans plus the relevant Adjusted LIBOR
Rate.

 

(c)                                  If an Event of Default has occurred and is
continuing, if all or a portion of (i) the principal amount of any Loan or
(ii) any interest payable thereon or any other amount payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum (the
“Default Rate”) that is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto plus 2.00% or (y) in the case of any other
overdue amount, including overdue interest, to the extent permitted by
applicable law, the rate described in Section 2.8(a) for the applicable
Class plus 2.00% from the date of such non-payment to the date on which such
amount is paid in full (after as well as before judgment).

 

(d)                                 Interest on each Loan shall accrue from and
including the date of any Borrowing to but excluding the date of any repayment
thereof and shall be payable in the same currency in which the Loan is
denominated; provided that any Loan that is repaid on the same date on which it
is made shall bear interest for one day.  Except as provided below, interest
shall be payable (i) in respect of each ABR Loan,

 

79

--------------------------------------------------------------------------------


 

quarterly in arrears on the last Business Day of each March, June, September and
December, (ii) in respect of each LIBOR Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three-month intervals after the first
day of such Interest Period and (iii) in respect of each Loan, (A) on any
prepayment in respect of LIBOR Loans, (B) at maturity (whether by acceleration
or otherwise) and (C) after such maturity, on demand.

 

(e)                                  All computations of interest hereunder
shall be made in accordance with Section 5.5.

 

(f)                                   The Administrative Agent, upon determining
the interest rate for any Borrowing of LIBOR Loans, shall promptly notify the
Borrower and the relevant Lenders thereof.  Each such determination shall,
absent clearly demonstrable error, be final and conclusive and binding on all
parties hereto.

 

2.9                               Interest Periods.  At the time Holdings or the
Borrower gives a Notice of Borrowing or Notice of Conversion or Continuation in
respect of the making of, or conversion into or continuation as, a Borrowing of
LIBOR Loans in accordance with Section 2.6(a) Holdings or the Borrower shall
give the Administrative Agent written notice of the Interest Period applicable
to such Borrowing, which Interest Period shall, at the option of Holdings or the
Borrower be a one, two, three or six month period (or if available to all the
Lenders making such LIBOR Loans as determined by such Lenders in good faith
based on prevailing market conditions, a twelve month or shorter period).

 

Notwithstanding anything to the contrary contained above:

 

(a)                           the initial Interest Period for any Borrowing of
LIBOR Loans shall commence on the date of such Borrowing (including the date of
any conversion from a Borrowing of ABR Loans) and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires;

 

(b)                           if any Interest Period relating to a Borrowing of
LIBOR Loans begins on the last Business Day of a calendar month or begins on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period, such Interest Period shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(c)                            if any Interest Period would otherwise expire on
a day that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided that if any Interest Period in respect of a
LIBOR Loan would otherwise expire on a day that is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day; and

 

(d)                           no Borrower shall be entitled to elect any
Interest Period in respect of any LIBOR Loan if such Interest Period would
extend beyond the Maturity Date of such Loan.

 

2.10                        Increased Costs, Illegality, Etc.

 

(a)                           In the event that (x) in the case of clause
(i) below, the Administrative Agent and (y) in the case of clauses (ii) and
(iii) below, the Required Term Loan Lenders (with respect to Term Loans) or the
Required Revolving Credit Lenders (with respect to Revolving Credit Commitments)
shall have reasonably determined (which determination shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto):

 

80

--------------------------------------------------------------------------------


 

(i)                                     on any date for determining the LIBOR
Rate for any Interest Period that (x) deposits in the principal amounts and
currencies of the Loans comprising such LIBOR Borrowing are not generally
available in the relevant market or (y) by reason of any changes arising on or
after the Closing Date affecting the interbank LIBOR market, adequate and fair
means do not exist for ascertaining the applicable interest rate on the basis
provided for in the definition of LIBOR Rate; or

 

(ii)                                  at any time, that such Lenders shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to any LIBOR Loans (including any increased costs or reductions
attributable to Taxes, other than any increase or reduction attributable to
Taxes described in Sections 2.10(d)(i) and (ii) because of (x) any change since
the Closing Date in any applicable law, governmental rule, regulation, guideline
or order (or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, guideline or
order), such as, for example, without limitation, a change in official reserve
requirements, and/or (y) other circumstances affecting the interbank LIBOR
market or the position of such Lenders in such market; or

 

(iii)                               at any time, that the making or continuance
of any LIBOR Loan has become unlawful by compliance by such Lenders in good
faith with any law, governmental rule, regulation, guideline or order (or would
conflict with any such governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or has become impracticable as a result of a contingency occurring
after the Closing Date that materially and adversely affects the interbank LIBOR
market;

 

then, and in any such event, such Required Term Loan Lenders or Required
Revolving Credit Lenders, as applicable (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion given by Holdings or the Borrower with respect to LIBOR Loans that
have not yet been incurred shall be deemed rescinded by Holdings or the
Borrower, (y) in the case of clause (ii) above, the Borrower shall pay to such
Lenders, promptly after receipt of written demand therefor such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Required Term Loan Lenders or
Required Revolving Credit Lenders, as applicable, in their reasonable discretion
shall determine) as shall be required to compensate such Lenders for such actual
increased costs or reductions in amounts receivable hereunder (it being agreed
that a written notice as to the additional amounts owed to such Lenders, showing
in reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lenders shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto) and (z) in the case of subclause
(iii) above, the Borrower shall take one of the actions specified in subclause
(x) or (y), as applicable, of Section 2.10(b) promptly and, in any event, within
the time period required by law.

 

(b)                           At any time that any LIBOR Loan is affected by the
circumstances described in Section 2.10(a)(ii) or 2.10(a)(iii) the Borrower may
(and in the case of a LIBOR Loan affected pursuant to
Section 2.10(a)(iii) shall) either (x) if the affected LIBOR Loan is then being
made pursuant to a Borrowing, cancel such Borrowing by giving the Administrative
Agent written notice thereof on the same date that the Borrower was notified by
Lenders pursuant to Section 2.10(a)(ii) or 2.10(a)(iii) or (y) 

 

81

--------------------------------------------------------------------------------


 

if the affected LIBOR Loan is then outstanding, upon at least three Business
Days’ notice to the Administrative Agent, require the affected Lender to convert
each such Dollar LIBOR Loan into an ABR Loan (and, if any LIBOR Loan is
outstanding in a currency other than Dollars, promptly repay such Loan);
provided that if more than one Lender is affected at any time, then all affected
Lenders must be treated in the same manner pursuant to this Section 2.10(b).

 

(c)                            If, after the Closing Date, any Change in Law
relating to capital adequacy or liquidity of any Lender or compliance by any
Lender or its parent with any Change in Law relating to capital adequacy or
liquidity occurring after the Closing Date, has or would have the effect of
reducing the actual rate of return on such Lender’s or its parent’s or its
Affiliate’s capital or assets as a consequence of such Lender’s commitments or
obligations hereunder to a level below that which such Lender or its parent or
its Affiliate could have achieved but for such Change in Law (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy or liquidity), then from time to time, promptly after demand by such
Lender (with a copy to the Administrative Agent), the Borrower shall pay to such
Lender such actual additional amount or amounts as will compensate such Lender
or its parent for such actual reduction, it being understood and agreed,
however, that a Lender shall not be entitled to such compensation (i) as a
result of such Lender’s compliance with, or pursuant to any request or directive
to comply with, any law, rule or regulation as in effect on the Closing Date
(provided that, for purposes of this Section 2.10(c), (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines, requirements or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities pursuant to Basel III, shall in each case
described in clauses (x) and (y) above be deemed to have gone into effect after
the Closing Date, regardless of the date enacted, adopted, issued or
implemented) or (ii) to the extent such Lender is not imposing such charges on
or requesting such compensation from borrowers (similarly situated to the
Borrower hereunder) under comparable syndicated credit facilities similar to the
Credit Facilities. Each Lender, upon determining in good faith that any
additional amounts will be payable pursuant to this Section 2.10(c) will give
prompt written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) upon receipt of such notice.

 

(d)                           It is understood that this Section 2.10 shall not
apply to (i) Taxes indemnifiable under Section 5.4 or (ii) Excluded Taxes.

 

2.11                        Compensation.  If (a) any payment of principal of
any LIBOR Loan is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such LIBOR Loan as a result of a
payment or conversion pursuant to Section 2.5, 2.6, 2.10, 5.1,  5.2 or 13.7, as
a result of acceleration of the maturity of the Loans pursuant to Section 11 or
for any other reason, (b) any Borrowing of LIBOR Loans is not made as a result
of a withdrawn Notice of Borrowing or a failure to satisfy borrowing conditions,
(c) any ABR Loan is not converted into a LIBOR Loan as a result of a withdrawn
Notice of Conversion or Continuation, (d) any LIBOR Loan is not continued as a
LIBOR Loan as a result of a withdrawn Notice of Conversion or Continuation or
(e) any prepayment of principal of any LIBOR Loan is not made as a result of a
withdrawn notice of prepayment pursuant to Section 5.1 or 5.2, the Borrower
shall, after receipt of a written request by such Lender (which request shall
set forth in reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to borrow, failure to continue or failure to prepay, including any loss,
cost or expense (excluding loss of

 

82

--------------------------------------------------------------------------------


 

anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan.

 

2.12                        Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii), 2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such
Lender, it will, if requested by the Borrower use reasonable efforts (subject to
overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event; provided that such designation is
made on such terms that such Lender and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of any such Section.  Nothing in this
Section 2.12 shall affect or postpone any of the obligations of the Borrower or
the right of any Lender provided in Section 2.10, 3.5 or 5.4.

 

2.13                        Notice of Certain Costs.  Notwithstanding anything
in this Agreement to the contrary, to the extent any notice required by
Section 2.10, 2.11 or 3.5 is given by any Lender more than 120 days after such
Lender has knowledge (or should have had knowledge) of the occurrence of the
event giving rise to the additional cost, reduction in amounts, loss or other
additional amounts described in such Sections, such Lender shall not be entitled
to compensation under Section 2.10, 2.11 or 3.5, as the case may be, for any
such amounts incurred or accruing prior to the 121st day prior to the giving of
such notice to the Borrower (except that if the Change in Law or other event
giving rise giving rise to the additional cost, reduction in amounts, loss or
other additional amounts described in such Sections is retroactive, then the
120-day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

2.14                        Incremental Facilities.

 

(a)                                 The Borrower may, by written notice to the
Administrative Agent, elect to request the establishment of one or more
(x) additional tranches of term loans or increases in Term Loans of any
Class (the commitments thereto, the “New Term Loan Commitments”), (y) increases
in Revolving Credit Commitments of any Class (the “New Revolving Credit
Commitments”) and/or (z) additional tranches of Revolving Credit Commitments
(the “Additional Revolving Credit Commitments” and, together with the New
Revolving Credit Commitments, the “Incremental Revolving Credit Commitments”;
together with the New Term Loan Commitments and the New Revolving Credit
Commitments, the “New Loan Commitments”), by an aggregate amount not in excess
of the Maximum Incremental Facilities Amount in the aggregate and not less than
$25,000,000 individually (or such lesser amount as (x) may be approved by the
Administrative Agent or (y) shall constitute the difference between the Maximum
Incremental Facilities Amount and all such New Loan Commitments obtained on or
prior to such date).  Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that the New Loan
Commitments shall be effective. In connection with the incurrence of any
Indebtedness under this Section 2.14, at the request of the Administrative
Agent, the Borrower shall provide to the Administrative Agent a certificate
certifying that the New Loan Commitments do not exceed the Maximum Incremental
Facilities Amount, which certificate shall be in reasonable detail and shall
provide the calculations and basis therefor.  The Borrower may approach any
Lender or any Person (other than a natural Person) to provide all or a portion
of the New Loan Commitments, subject, if applicable, to the proviso to
Section 2.14(b); provided that (x) any Lender offered or approached to provide
all or a portion of the New Loan Commitments may elect or decline, in its sole
discretion, to provide a New Loan Commitment, (y) if any Affiliated Lender
provides any New Term Loan Commitments or Loans thereunder, such Loans and
Affiliated Lender shall be subject to Section 13.6(h) and shall be treated for
such purpose as if it had purchased its Loan by assignment and (z) no Affiliated
Lender may provide any Incremental Revolving Credit Commitment.  In each case,
such New Loan Commitments shall become effective as of the applicable Increased
Amount Date; provided that (i) no Event of Default (except in connection with an
acquisition or investment (including any Permitted

 

83

--------------------------------------------------------------------------------


 

Acquisition or Investment), no Event of Default under Section 11.1(a) or
Section 11.1(e)) shall exist on such Increased Amount Date before or after
giving effect to such New Loan Commitments, as applicable, and subject in each
case to Section 1.12, (ii) all representations and warranties made by any Credit
Party contained herein or in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the applicable
Increased Amount Date (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date,(provided that any such representation and warranty which is
qualified by materiality, Material Adverse Effect or similar language shall be
true and correct in all respects) (provided that, in the case of any New Term
Loan Commitments incurred in connection with a Limited Condition Acquisition,
such representations and warranties shall be limited to certain specified
representations and warranties consistent with customary “SunGard” limitations),
(iii) Holdings is in compliance, after giving Pro Forma Effect to the incurrence
of any such New Loan Commitments (and assuming that any Incremental Revolving
Credit Commitments are fully drawn and without netting any cash proceeds of any
Loans made under such New Loan Commitments), with the financial covenants set
forth in Sections 10.7 and 10.8 calculated as of the most recent period of four
(4) consecutive fiscal quarters for which Section 9.1 Financial Statements have
been delivered, (iv) the New Loan Commitments shall be effected pursuant to one
or more Joinder Agreements executed and delivered by the Borrower and
Administrative Agent, and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Section 5.4(e) and (v) the
Borrower shall make any payments required pursuant to Section 2.11 in connection
with the New Loan Commitments, as applicable.  No Lender shall have any
obligation to provide any Commitments pursuant to this Section 2.14.  Any New
Term Loans made on an Increased Amount Date shall, at the election of the
Borrower and agreed to by Lenders providing such New Term Loan Commitments, be
designated as (a) a separate series (a “Series”) of New Term Loans for all
purposes of this Agreement or (b) as part of a Series of existing Term Loans (as
long as such New Term Loans are fungible with such existing Term Loans) for all
purposes of this Agreement.  On and after the Increased Amount Date, Loans shall
be designated a separate Class of Additional Revolving Credit Loans for all
purposes of this Agreement.

 

(b)                                 On any Increased Amount Date on which
Incremental Revolving Credit Commitments are effected, subject to the
satisfaction of the foregoing terms and conditions, (a) with respect to New
Revolving Credit Commitments, each of the Lenders with Revolving Credit
Commitments of such Class shall assign to each Lender with a New Revolving
Credit Commitment (each, a “New Revolving Loan Lender”) and each of the New
Revolving Loan Lenders shall purchase from each of the Lenders with Revolving
Credit Commitments of such Class, at the principal amount thereof, such
interests in the Revolving Loans outstanding on such Increased Amount Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, the Revolving Loans of such Class will be held by existing
Revolving Credit Lenders and New Revolving Loan Lenders ratably in accordance
with their Revolving Credit Commitments of such Class after giving effect to the
addition of such New Revolving Credit Commitments to the Revolving Credit
Commitments of such Class and (b) (i) each Incremental Revolving Credit
Commitment shall be deemed for all purposes a Revolving Credit Commitment and
each Loan made under a New Revolving Credit Commitment (a “New Revolving Credit
Loan”) and each Loan made under an Additional Revolving Credit Commitment (an
“Additional Revolving Credit Loan” and, together with New Revolving Credit
Loans, “Incremental Revolving Credit Loans”) shall be deemed, for all purposes,
Revolving Loans and (ii) each New Revolving Loan Lender and each Lender with an
Additional Revolving Credit Commitment (each an “Additional Revolving Loan
Lender” and, together with the New Revolving Loan Lenders, the “Incremental
Revolving Loan Lenders”) shall become a Lender with respect to the applicable
Incremental Revolving Credit Commitment and all matters relating thereto;
provided that the Administrative Agent and the Letter of Credit Issuers shall
have consented (not to be unreasonably withheld or delayed) to such Lender’s or
Incremental Revolving Loan

 

84

--------------------------------------------------------------------------------


 

Lender’s providing such applicable Incremental Revolving Credit Commitment to
the extent such consent, if any, would be required under Section 13.6(b) for an
assignment of Revolving Loans or Revolving Credit Commitments, as applicable, to
such Lender or Incremental Revolving Loan Lender.

 

(c)                                  On any Increased Amount Date on which any
New Term Loan Commitments of any Series are effective, subject to the
satisfaction of the foregoing terms and conditions, (i) each Lender with a New
Term Loan Commitment (each, a “New Term Loan Lender”) of any Series shall make a
Loan to the Borrower (a “New Term Loan” and, together with the Incremental
Revolving Credit Loans, the “Incremental Loans”) in an amount equal to its New
Term Loan Commitment of such Series and (ii) each New Term Loan Lender of any
Series shall become a Lender hereunder with respect to the New Term Loan
Commitment of such Series and the New Term Loans of such Series made pursuant
thereto.

 

(d)                                 The terms and provisions of the New Term
Loans and New Term Loan Commitments of any Series shall be on terms and
documentation set forth in the Joinder Agreement as determined by the Borrower
and the applicable New Term Loan Lenders; provided that (i) the applicable New
Term Loan Maturity Date of each Series shall be no earlier than the Initial Term
Loan Maturity Date; (ii) the weighted average life to maturity of all New Term
Loans shall be no shorter than the weighted average life to maturity of the then
existing Initial Term Loans; (iii) the pricing, interest rate margins,
discounts, premiums, rate floors, fees and amortization schedule applicable to
any New Term Loans shall be determined by the Borrower and the New Term Loan
Lenders thereunder; (iv) any such New Term Loan Commitments or New Term Loans
shall rank equal in right of payment and of security (subject to control of
remedies) with the Revolving Loans and the Term Loans and (v) to the extent such
terms and documentation are not consistent with the then existing Initial Term
Loans (except to the extent permitted by clause (i), (ii) or (iii) above), they
shall be reasonably satisfactory to the Administrative Agent (it being
understood that, (1) to the extent that any financial maintenance covenant is
added for the benefit of any such Indebtedness, no consent shall be required by
the Administrative Agent or any of the Lenders if such financial maintenance
covenant is also added for the benefit of any corresponding Term Loans remaining
outstanding after the issuance or incurrence of such Indebtedness and (2) no
consent shall be required by the Administrative Agent or any of the Lenders if
any such covenants or other provisions are only applicable after the Latest Term
Loan Maturity Date).

 

(e)                                  Incremental Revolving Credit Commitments
and Incremental Revolving Credit Loans shall be identical to the Initial
Revolving Credit Commitments and the related Revolving Loans, other than the
Maturity Date thereof and as set forth in this Section 2.14(e); provided that
notwithstanding anything to the contrary in this Section 2.14 or otherwise:

 

(i)                                     any such Incremental Revolving Credit
Commitments or Incremental Revolving Credit Loans shall rank equal in right of
payment and of security with the Revolving Loans and the Term Loans,

 

(ii)                                  any such Incremental Revolving Credit
Commitments or Incremental Revolving Credit Loans shall not mature earlier than
the Maturity Date of the Initial Revolving Credit Commitments and related
Initial Revolving Credit Loans at the time of incurrence of such Incremental
Revolving Credit Commitments,

 

(iii)                               the borrowing and repayment (except for
(1) repayments required upon the maturity date of the Incremental Revolving
Credit Commitments and (2) repayment made in connection with a permanent
repayment and termination of commitments (subject to clause (v) below)) of Loans
with respect to Incremental Revolving Credit Commitments after the associated
Increased Amount Date shall be made on a pro rata basis with all other Revolving
Credit

 

85

--------------------------------------------------------------------------------


 

Commitments,

 

(iv)                              subject to the provisions of Section 3.12 with
respect to Letters of Credit which mature or expire after a maturity date when
there exists Incremental Revolving Credit Commitments with a longer maturity
date, all Letters of Credit shall be participated on a pro rata basis by all
Lenders with Revolving Credit Commitments of the same Series in accordance with
their percentage of such Revolving Credit Commitments on the applicable
Increased Amount Date,

 

(v)                                 the permanent repayment of Revolving Loans
with respect to, and termination of, Incremental Revolving Credit Commitments
after the associated Increased Amount Date shall be made on a pro rata basis
with all other Revolving Credit Commitments on such Increased Amount Date,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class,

 

(vi)                              assignments and participations of Incremental
Revolving Credit Commitments and Incremental Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Loans on the applicable Increased
Amount Date,

 

(vii)                           any Additional Revolving Credit Commitments may
constitute a separate Class or Classes, as the case may be, of Commitments from
the Classes constituting the applicable Revolving Credit Commitments prior to
such Increased Amount Date,

 

(viii)                        the pricing and fees applicable to any Incremental
Revolving Credit Commitments and Incremental Revolving Credit Loans shall be the
same as the Initial Revolving Credit Commitments and related Revolving Loans
(provided that the applicable margin applicable to the then-existing Revolving
Loans may be increased if necessary to be consistent with the applicable margin
applicable to any Incremental Revolving Credit Loans), and

 

(ix)                              to the extent that any financial maintenance
covenant is added for the benefit of any such Indebtedness, no consent shall be
required by the Administrative Agent or any of the Lenders if such financial
maintenance covenant is also added for the benefit of any corresponding Loans
remaining outstanding after the issuance or incurrence of such Indebtedness.

 

(f)                                   Each Joinder Agreement may, without the
consent of any other Lenders, effect technical and corresponding amendments to
this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.14 (including to provide that the applicable
Incremental Loans will benefit from clauses (x) and (z) of the second sentence
of Section 2.14(g)(i) and clause (b) of the sixth paragraph of Section 13.1).

 

(g)                                  (i)                                     The
Borrower may at any time, and from time to time, request that all or a portion
of the Term Loans of any Class (an “Existing Term Loan Class”) be converted to
extend the scheduled maturity date(s) of any payment of principal with respect
to all or a portion of any principal amount of such Term Loans (any such Term
Loans which have been so converted, “Extended Term Loans”) and to provide for
other terms consistent with this Section 2.14(g).  In order to establish any
Extended Term Loans, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Term Loan Class, which such request shall be offered equally
to all such Lenders) (an “Extension Request”) setting forth the

 

86

--------------------------------------------------------------------------------


 

proposed terms of the Extended Term Loans to be established, which shall not be
materially more restrictive to the Credit Parties (as determined in good faith
by the Borrower), when taken as a whole, than the terms of the Term Loans of the
applicable Existing Term Loan Class unless (x) the Lenders of the Term Loans of
such applicable Existing Term Loan Class receive the benefit of such more
restrictive terms or (y) any such provisions apply after the Initial Term Loan
Maturity Date (a “Permitted Other Provision”); provided, however, that (x) the
scheduled final maturity date shall be extended and all or any of the scheduled
amortization payments of principal of the Extended Term Loans may be delayed to
later dates than the scheduled amortization of principal of the Term Loans of
such Existing Term Loan Class (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in Section 2.5. or
in the Joinder Agreement, as the case may be, with respect to the Existing Term
Loan Class from which such Extended Term Loans were converted, in each case as
more particularly set forth in paragraph (iv) of this Section 2.14(g) below);
provided that the weighted average life to maturity of all Extended Term Loans
shall be no shorter than the weighted average life to maturity of the Existing
Term Loan Class from which such Extended Term Loans were converted, (y) (A) the
interest margins with respect to the Extended Term Loans may be higher or lower
than the interest margins for the Term Loans of such Existing Term Loan
Class and/or (B) additional fees, premiums or applicable high-yield discount
obligation (“AHYDO”) payments may be payable to the Lenders providing such
Extended Term Loans in addition to or in lieu of any increased margins
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment and  (z) to the extent that any Permitted
Other Provision (including a financial maintenance covenant) is added for the
benefit of any such Indebtedness, no consent shall be required by the
Administrative Agent or any of the Lenders if such Permitted Other Provision is
also added for the benefit of any corresponding Loans remaining outstanding
after the issuance or incurrence of such Indebtedness or if such Permitted Other
Provision applies only after the Initial Term Loan Maturity Date. 
Notwithstanding anything to the contrary in this Section 2.14 or otherwise, no
Extended Term Loans may be optionally prepaid prior to the date on which the
Existing Term Loan Class from which they were converted is repaid in full,
except in accordance with the second to last sentence of Section 5.1.  No Lender
shall have any obligation to agree to have any of its Term Loans of any Existing
Term Loan Class converted into Extended Term Loans pursuant to any Extension
Request.  Any Extended Term Loans of any Extension Series shall constitute a
separate Class of Term Loans from the Existing Term Loan Class from which they
were converted.

 

(ii)                                The Borrower may at any time and from time
to time request that all or a portion of the Revolving Credit Commitments of any
Class, any Extended Revolving Credit Commitments and/or any Incremental
Revolving Credit Commitments, each existing at the time of such request (each,
an “Existing Revolving Credit Commitment” and any related revolving credit loans
thereunder, “Existing Revolving Credit Loans”; each Existing Revolving Credit
Commitment and related Existing Revolving Credit Loans together being referred
to as an “Existing Revolving Credit Class”) be converted to extend the
termination date thereof and the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of Loans
related to such Existing Revolving Credit Commitments (any such Existing
Revolving Credit Commitments, which have been so extended, “Extended Revolving
Credit Commitments” and any related Loans, “Extended Revolving Credit Loans”)
and to provide for other terms consistent with this Section 2.14(g).  In order
to establish any Extended Revolving Credit Commitments, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Class of Existing Revolving
Credit Commitments which such request shall be offered equally to all such
Lenders) setting forth the proposed terms of the Extended Revolving Credit
Commitments to be established, which shall not be materially more restrictive to
the Credit Parties (as determined in good faith by the Borrower), when taken as
a whole, than the terms of the applicable Existing Revolving Credit Commitments
(the “Specified Existing Revolving Credit Commitment”) unless (x) the Lenders
providing existing Revolving Loans receive the benefit of such

 

87

--------------------------------------------------------------------------------


 

more restrictive terms or (y) any such provisions apply after the Revolving
Credit Termination Date, in each case, to the extent provided in the applicable
Extension Amendment; provided, however, that (w) all or any of the final
maturity dates of such Extended Revolving Credit Commitments may be delayed to
later dates than the final maturity dates of the Specified Existing Revolving
Credit Commitments, (x) (A) the interest margins with respect to the Extended
Revolving Credit Commitments may be higher or lower than the interest margins
for the Specified Existing Revolving Credit Commitments and/or (B) additional
fees and premiums may be payable to the Lenders providing such Extended
Revolving Credit Commitments in addition to or in lieu of any increased margins
contemplated by the preceding clause (A), (y) the Commitment Fee Rate with
respect to the Extended Revolving Credit Commitments may be higher or lower than
the Commitment Fee Rate for the Specified Existing Revolving Credit Commitment
and (z) to the extent that any Permitted Other Provision (including a financial
maintenance covenant) is added for the benefit of any such Indebtedness, no
consent shall be required by the Administrative Agent or any of the Lenders if
such Permitted Other Provision is also added for the benefit of any
corresponding Loans remaining outstanding after the issuance or incurrence of
such Indebtedness or if such Permitted Other Provision applies only after the
latest Revolving Credit Maturity Date then in effect; provided that,
notwithstanding anything to the contrary in this Section 2.14(g) or otherwise,
(1) the borrowing and repayment (other than in connection with a permanent
repayment and termination of commitments) of Loans with respect to any Revolving
Credit Commitments shall be made on a pro rata basis with all other Revolving
Credit Commitments and (2) assignments and participations of Extended Revolving
Credit Commitments and Extended Revolving Credit Loans shall be governed by the
same assignment and participation provisions applicable to Revolving Credit
Commitments and the Revolving Loans related to such Commitments set forth in
Section 13.6. No Lender shall have any obligation to agree to have any of its
Revolving Loans or Revolving Credit Commitments of any Existing Revolving Credit
Class converted into Extended Revolving Credit Loans or Extended Revolving
Credit Commitments pursuant to any Extension Request.  Any Extended Revolving
Credit Commitments of any Extension Series shall constitute a separate Class of
Revolving Credit Commitments from the Specified Existing Revolving Credit
Commitments and from any other Existing Revolving Credit Commitments (together
with any other Extended Revolving Credit Commitments so established on such
date).

 

(iii)                                 Any Lender (an “Extending Lender”) wishing
to have all or a portion of its Term Loans, Revolving Credit
Commitments, Incremental Revolving Credit Commitments or Extended Revolving
Credit Commitments of the Existing Class or Existing Classes subject to such
Extension Request converted into Extended Term Loans or Extended Revolving
Credit Commitments, as applicable, shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans, Revolving Credit
Commitments, Incremental Revolving Credit Commitments or Extended Revolving
Credit Commitments of the Existing Class or Existing Classes subject to such
Extension Request that it has elected to convert into Extended Term Loans or
Extended Revolving Credit Commitments, as applicable.  In the event that the
aggregate amount of Term Loans, Revolving Credit Commitments, Incremental
Revolving Credit Commitment or Extended Revolving Credit Commitment of the
Existing Class or Existing Classes subject to Extension Elections exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested pursuant to the Extension Request, Term Loans or Revolving
Credit Commitments, Incremental Revolving Credit Commitments or Extended
Revolving Credit Commitments of the Existing Class or Existing Classes subject
to Extension Elections shall be converted to Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, on a pro rata basis based on the
amount of Term Loans, Revolving Credit Commitments, Incremental Revolving Credit
Commitments or Extended Revolving Credit Commitments included in each such
Extension Election.  Notwithstanding the conversion of any Existing Revolving
Credit Commitment into an Extended Revolving Credit Commitment, such Extended
Revolving Credit Commitment shall be treated identically to all other Revolving
Credit Commitments for purposes of the obligations of a Revolving Credit Lender
in respect of

 

88

--------------------------------------------------------------------------------


 

Swingline Loans under Section 2.1(c) and Letters of Credit under Section 3,
except that the applicable Extension Amendment may provide that the  Swingline
Maturity Date and/or the L/C Facility Maturity Date may be extended and the
related obligations to make Swingline Loans and issue Letters of Credit may be
continued so long as the Swingline Lender and/or the applicable Revolving Letter
of Credit Issuers, as applicable, have consented to such extensions in their
sole discretion (it being understood that no consent of any other Lender shall
be required in connection with any such extension).

 

(iv)                               Extended Term Loans or Extended Revolving
Credit Commitments, as applicable, shall be established pursuant to an amendment
(an “Extension Amendment”) to this Agreement (which, except to the extent
expressly contemplated by the final sentence of this Section 2.14(g)(iv) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, established thereby) executed by the Credit Parties, the
Administrative Agent and the Extending Lenders. No Extension Amendment shall
provide for any tranche of Extended Term Loans or Extended Revolving Credit
Commitments in an aggregate principal amount that is less than $25,000,000.  In
addition to any terms and changes required or permitted by Section 2.14(g)(i),
each Extension Amendment (x) shall amend the scheduled amortization payments
pursuant to Section 2.5 or the applicable Joinder Agreement with respect to the
Existing Term Loan Class from which the Extended Term Loans were converted to
reduce each scheduled Repayment Amount for the Existing Term Loan Class in the
same proportion as the amount of Term Loans of the Existing Term Loan Class is
to be converted pursuant to such Extension Amendment (it being understood that
the amount of any Repayment Amount payable with respect to any individual Term
Loan of such Existing Term Loan Class that is not an Extended Term Loan shall
not be reduced as a result thereof), (y) may, but shall not be required to,
impose additional requirements (not inconsistent with the provisions of this
Agreement in effect at such time) with respect to the final maturity and
weighted average life to maturity of New Term Loans incurred following the date
of such Extension Amendment and (z) may provide that the applicable Extended
Term Loans and/or Extended Revolving Credit Loans will benefit from clauses
(x) and (z) of the second sentence of Section 2.14(g)(i) and clause (b) of the
sixth paragraph of Section 13.1.  Notwithstanding anything to the contrary in
this Section 2.14(g) and without limiting the generality or applicability of
Section 13.1 to any Section 2.14 Additional Amendments, any Extension Amendment
may provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a
“Section 2.14 Additional Amendment”) to this Agreement and the other Credit
Documents; provided that such Section 2.14 Additional Amendments are within the
requirements of Section 2.14(g)(i) and do not become effective prior to the time
that such Section 2.14 Additional Amendments have been consented to (including,
without limitation, pursuant to (1) consents applicable to holders of New Term
Loans and Incremental Revolving Credit Commitments provided for in any Joinder
Agreement and (2) consents applicable to holders of any Extended Term Loans or
Extended Revolving Credit Commitments provided for in any Extension Amendment)
by such of the Lenders, Credit Parties and other parties (if any) as may be
required in order for such Section 2.14 Additional Amendments to become
effective in accordance with Section 13.1.

 

(v)                               Notwithstanding anything to the contrary
contained in this Agreement, (A) on any date on which any Existing Class is
converted to extend the related scheduled maturity date(s) in accordance with
clauses (i) and/or (ii) above (an “Extension Date”), (I) in the case of the
existing Term Loans of each Extending Lender, the aggregate principal amount of
such existing Term Loans shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Term Loans so converted by such Lender on
such date, and the Extended Term Loans shall be established as a separate
Class of Term Loans (together with any other Extended Term Loans so established
on such date) and (II) in the case of the Specified Existing Revolving Credit
Commitments of each Extending Lender, the aggregate principal amount of such
Specified Existing Revolving Credit Commitments shall be deemed reduced by an

 

89

--------------------------------------------------------------------------------


 

amount equal to the aggregate principal amount of Extended Revolving Credit
Commitments so converted by such Lender on such date, and such Extended
Revolving Credit Commitments shall be established as a separate Class of
Revolving Credit Commitments from the Specified Existing Revolving Credit
Commitments and from any other Existing Revolving Credit Commitments (together
with any other Extended Revolving Credit Commitments so established on such
date) and (B) if, on any Extension Date, any Loans of any Extending Lender are
outstanding under the applicable Specified Existing Revolving Credit
Commitments, such Loans (and any related participations) shall be deemed to be
allocated as Extended Revolving Credit Loans (and related participations) and
Existing Revolving Credit Loans (and related participations) in the same
proportion as such Extending Lender’s Specified Existing Revolving Credit
Commitments to Extended Revolving Credit Commitments.

 

(vi)                               The Administrative Agent and the Lenders
hereby consent to the consummation of the transactions contemplated by this
Section 2.14(g) (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans and/or Extended Revolving
Credit Commitments on such terms as may be set forth in the relevant Extension
Amendment) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, any pro rata payment or amendment section) or
any other Credit Document that may otherwise prohibit or restrict any such
extension or any other transaction contemplated by this Section 2.14(g).

 

2.15                        Permitted Debt Exchanges.

 

(a)                           Notwithstanding anything to the contrary contained
in this Agreement, pursuant to one or more offers (each, a “Permitted Debt
Exchange Offer”) made from time to time by the Borrower, the Borrower may from
time to time following the Closing Date consummate one or more exchanges of Term
Loans for Permitted Other Indebtedness in the form of notes (such notes,
“Permitted Debt Exchange Notes,” and each such exchange a “Permitted Debt
Exchange”), so long as the following conditions are satisfied:  (i) no Event of
Default shall have occurred and be continuing at the time the final offering
document in respect of a Permitted Debt Exchange Offer is delivered to the
relevant Lenders, (ii) the aggregate principal amount (calculated on the face
amount thereof) of Term Loans exchanged shall equal the aggregate principal
amount (calculated on the face amount thereof) of Permitted Debt Exchange Notes
issued in exchange for such Term Loans, (iii) the aggregate principal amount
(calculated on the face amount thereof) of all Term Loans exchanged under each
applicable Class by the Borrower pursuant to any Permitted Debt Exchange shall
automatically be cancelled and retired by the Borrower on the date of the
settlement thereof (and, if requested by the Administrative Agent, any
applicable exchanging Lender shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, or such other form as may be reasonably
requested by the Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in the Term Loans being exchanged
pursuant to the Permitted Debt Exchange to the Borrower for immediate
cancellation), (iv) if the aggregate principal amount of all Term Loans of a
given Class (calculated on the face amount thereof) tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof of the applicable Class actually held by it) shall exceed the
maximum aggregate principal amount of Term Loans of such Class offered to be
exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer, then
the Borrower shall exchange Term Loans subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered, (v) all documentation in respect of
such Permitted Debt Exchange shall be consistent with the foregoing, and all
written communications generally directed to the Lenders in connection therewith
shall be in form and substance consistent with the foregoing and made in
consultation with the Borrower and the Administrative Agent and (vi) any
applicable Minimum Tender Condition shall be satisfied.

 

90

--------------------------------------------------------------------------------


 

(b)                           With respect to all Permitted Debt Exchanges
effected by the Borrower pursuant to this Section 2.15, (i) such Permitted Debt
Exchanges (and the cancellation of the exchanged Term Loans in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 5.1 or 5.2 and (ii) such Permitted Debt Exchange Offer
shall be made for not less than $50,000,000 in aggregate principal amount of
Term Loans; provided that subject to the foregoing clause (ii) the Borrower may
at its election specify as a condition (a “Minimum Tender Condition”) to
consummating any such Permitted Debt Exchange that a minimum amount (to be
determined and specified in the relevant Permitted Debt Exchange Offer in the
Borrower’s discretion) of Term Loans of any or all applicable Classes be
tendered.

 

(c)                            In connection with each Permitted Debt Exchange,
the Borrower and the Administrative Agent shall mutually agree to such
procedures as may be necessary or advisable to accomplish the purposes of this
Section 2.15 and without conflict with Section 2.15(d); provided that the terms
of any Permitted Debt Exchange Offer shall provide that the date by which the
relevant Lenders are required to indicate their election to participate in such
Permitted Debt Exchange shall be not less than a reasonable period (in the
discretion of the Borrower and the Administrative Agent) of time following the
date on which the Permitted Debt Exchange Offer is made.

 

(d)                                 The Borrower shall be responsible for
compliance with, and hereby agrees to comply with, all applicable securities and
other laws in connection with each Permitted Debt Exchange, it being understood
and agreed that (x) neither the Administrative Agent nor any Lender assumes any
responsibility in connection with the Borrower’s compliance with such laws in
connection with any Permitted Debt Exchange and (y) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Securities Exchange
Act.

 

2.16                        Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                           the Commitment Fee shall cease to accrue on the
Commitment of such Lender so long as it is a Defaulting Lender;

 

(b)                           if any Swingline Exposure or Letter of Credit
Exposure exists at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such Swingline
Exposure and Letter of Credit Exposure shall be reallocated among the
Non-Defaulting Revolving Credit Lenders in accordance with their respective
Revolving Credit Commitment Percentages but only to the extent the sum of all
Non-Defaulting Revolving Credit Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and Letter of Credit Exposure does not
exceed the total of all Non-Defaulting Revolving Credit Lenders’ Revolving
Credit Commitments;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Defaulting Lender’s Swingline Exposure and (y) second, Cash Collateralize
such Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 3.8 for so long as such Letter of Credit
Exposure is outstanding;

 

91

--------------------------------------------------------------------------------


 

(iii)                               if any portion of such Defaulting Lender’s
Letter of Credit Exposure is Cash Collateralized pursuant to clause (ii) above,
the Borrower shall not be required to pay the Letter of Credit Fee with respect
to such portion of such Defaulting Lender’s Letter of Credit Exposure so long as
it is Cash Collateralized;

 

(iv)                              if any portion of such Defaulting Lender’s
Letter of Credit Exposure is reallocated to the Non-Defaulting Revolving Credit
Lenders pursuant to clause (i) above, then the Letter of Credit Fee with respect
to such portion shall be allocated among the Non-Defaulting Revolving Credit
Lenders in accordance with their Revolving Credit Commitment Percentages; and

 

(v)                                 if any portion of such Defaulting Lender’s
Letter of Credit Exposure is neither Cash Collateralized nor reallocated
pursuant to this Section 2.16(b), then, without prejudice to any rights or
remedies of the Letter of Credit Issuer or any Lender hereunder, the Letter of
Credit Fee payable with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to the applicable Letter of Credit Issuer until such
Letter of Credit Exposure is Cash Collateralized and/or reallocated;

 

(c)                            so long as any Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and the Letter
of Credit Issuer shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Credit Commitments of the non-Defaulting Lenders and/or Cash
Collateralized in accordance with Section 2.16(b), and participations in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among Non-Defaulting Revolving Credit Lenders in accordance
with their respective Revolving Credit Commitment Percentages (and Defaulting
Lenders shall not participate therein); and

 

(d)                           any amount payable to such Defaulting Lender
hereunder (whether on account of principal, interest, fees or otherwise and
including any amount that would otherwise be payable to such Defaulting Lender
pursuant to Section 13.8(a)but excluding Section 13.7) may, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated non-interest bearing account and, subject to any applicable
Requirements of Law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Letter of
Credit Issuer or Swingline Lender hereunder, (iii) third, to the funding of any
Loan or the funding or cash collateralization of any participation in any
Swingline Loan or Letter of Credit in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (iv) fourth, if so determined by the
Administrative Agent and Holdings, held in such account as cash collateral for
future funding obligations of the Defaulting Lender under this Agreement,
(v) fifth, pro rata, to the payment of any amounts owing to the Borrower or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower or any Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or Reimbursement Obligations in
respect of which a Defaulting Lender has funded its participation obligations
and (y) made at a time when the conditions set forth in Section 7 are satisfied,
such payment shall be applied solely to prepay the Loans of, and Reimbursement
Obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or Reimbursement Obligations owed to, any
Defaulting Lender.

 

92

--------------------------------------------------------------------------------


 

In the event that the Administrative Agent, the Borrower, each Letter of Credit
Issuer and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and Letter of Credit Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Revolving Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Revolving Credit
Commitment Percentage.  The rights and remedies against a Defaulting Lender
under this Section 2.16 are in addition to other rights and remedies that the
Borrower, the Administrative Agent, the Letter of Credit Issuers, the Swingline
Lender and the non-Defaulting Lenders may have against such Defaulting Lender. 
The arrangements permitted or required by this Section 2.16 shall be permitted
under this Agreement, notwithstanding any limitation on Liens or the pro rata
sharing provisions or otherwise.

 

Section 3.                                           Letters of Credit

 

3.1                               Letters of Credit.

 

(a)                                 Subject to and upon the terms and conditions
herein set forth, at any time and from time to time after the Closing Date and
prior to the L/C Facility Maturity Date, each Letter of Credit Issuer agrees, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 3, to issue from time to time from the Closing Date through the L/C
Facility Maturity Date upon the request of, and for the direct or indirect
benefit of, Holdings, the Borrower and the Restricted Subsidiaries, a letter of
credit or letters of credit (the “Letters of Credit” and each, a “Letter of
Credit”) in such form as may be approved by such Letter of Credit Issuer in its
reasonable discretion; provided that the Borrower shall be a co-applicant and
shall be jointly and severally liable with respect to each Letter of Credit
issued for the account of Holdings or a Restricted Subsidiary.

 

(b)                                 Notwithstanding the foregoing, (i) no Letter
of Credit shall be issued the Stated Amount of which, when added to the Letters
of Credit Outstanding at such time, would exceed the Letter of Credit Commitment
then in effect; (ii) no Letter of Credit shall be issued the Stated Amount of
which would cause the aggregate amount of the Lenders’ Revolving Credit
Exposures at the time of the issuance thereof to exceed the Total Revolving
Credit Commitment then in effect; (iii) each Letter of Credit shall have an
expiration date occurring no later than one year after the date of issuance
thereof (except as set forth in Section 3.2(d)); provided that in no event shall
such expiration date occur later than the L/C Facility Maturity Date, in each
case, unless otherwise agreed upon by the Administrative Agent and the
applicable Letter of Credit Issuer; (iv) each Letter of Credit shall be
denominated in Dollars, Euro or an Alternative Currency; (v) no Letter of Credit
shall be issued if it would be illegal under any applicable law for the
beneficiary of the Letter of Credit to have a Letter of Credit issued in its
favor; and (vi) no Letter of Credit shall be issued by a Letter of Credit Issuer
after it has received a written notice from any Credit Party or the
Administrative Agent or the Required Revolving Credit Lenders stating that a
Default or Event of Default has occurred and is continuing until such time as
the Letter of Credit Issuer shall have received a written notice of
(x) rescission of such notice from the party or parties originally delivering
such notice or (y) the waiver of such Default or Event of Default in accordance
with the provisions of Section 13.1.

 

(c)                                  Upon at least two Business Days’ prior
written notice to the Administrative Agent and the Letter of Credit Issuers
(which the Administrative Agent shall promptly notify the applicable Lenders),
the Borrower shall have the right, on any day, permanently to terminate or
reduce the Letter of Credit Commitment in whole or in part; provided that, after
giving effect to such termination or reduction, the Letters of Credit
Outstanding shall not exceed the Letter of Credit Commitment.

 

93

--------------------------------------------------------------------------------


 

(d)                                 No Letter of Credit Issuer shall be under
any obligation to issue any Letter of Credit if:

 

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Letter of Credit Issuer from issuing such Letter of Credit, or any
law applicable to the Letter of Credit Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Letter of Credit Issuer shall prohibit, or request that
the Letter of Credit Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the Letter
of Credit Issuer with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which the Letter of Credit Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the Letter of Credit Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the Letter of Credit Issuer in good
faith deems material to it;

 

(ii)                                  the issuance of such Letter of Credit
would violate one or more policies of the Letter of Credit Issuer applicable to
letters of credit generally;

 

(iii)                               except as otherwise agreed by the
Administrative Agent and the Letter of Credit Issuer, such Letter of Credit is
in an initial Stated Amount less than $100,000 or the Dollar Equivalent thereof,
in the case of a commercial Letter of Credit, or $10,000 or the Dollar
Equivalent thereof, in the case of a standby Letter of Credit;

 

(iv)                              unless otherwise agreed by the Administrative
Agent and the applicable Letter of Credit Issuer, such Letter of Credit is
denominated in a currency other than Dollars, Euro or an Alternative Currency;

 

(v)                                 unless otherwise agreed by the
Administrative Agent and the applicable Letter of Credit Issuer, the Letter of
Credit Issuer does not as of the issuance date of such requested Letter of
Credit issue letters of credit in the requested currency;

 

(vi)                              such Letter of Credit contains any provisions
for automatic reinstatement of the Stated Amount after any drawing thereunder;
or

 

(vii)                           a default of any Revolving Credit Lender’s
obligations to fund under Section 3.3 exists or any Revolving Credit Lender is
at such time a Defaulting Lender hereunder, unless, in each case, the Borrower
has entered into arrangements satisfactory to the Letter of Credit Issuer to
eliminate the Letter of Credit Issuer’s risk with respect to such Revolving
Credit Lender.

 

(e)                                  No Letter of Credit Issuer shall be under
any obligation to amend any Letter of Credit if (A) the Letter of Credit Issuer
would have no obligation at such time to issue such Letter of Credit in its
amended form under the terms hereof or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

 

(f)                                   Each the Letter of Credit Issuer shall act
on behalf of the Revolving Credit Lenders with respect to any Letters of Credit
issued by it and the documents associated therewith and the Letter of Credit
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Section 13 with respect to any acts taken or omissions
suffered by the Letter of Credit Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Section 13 included the Letter of Credit Issuer with respect to such acts or
omissions and (B) as additionally

 

94

--------------------------------------------------------------------------------


 

provided herein with respect to the Letter of Credit Issuer.

 

3.2                               Letter of Credit Requests.

 

(a)                                 Whenever the Borrower desires that a Letter
of Credit be issued or amended, it shall give the Administrative Agent and the
applicable Letter of Credit Issuer a Letter of Credit Request by no later than
1:00 p.m. (New York City time) at least two (or such lesser number as may be
agreed upon by the Administrative Agent and the Letter of Credit Issuer)
Business Days prior to the proposed date of issuance or amendment.  Each notice
shall be executed by the Borrower and shall be substantially in the form of
Exhibit E (each a “Letter of Credit Request”).

 

(b)                                 In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Request shall specify in
form and detail satisfactory to the Letter of Credit Issuer:  (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the Stated Amount thereof in the relevant currency; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder and (G) such other matters as the Letter of Credit Issuer may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Request shall specify in
form and detail reasonably satisfactory to the Letter of Credit Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the Letter of Credit Issuer may reasonably require. 
Additionally, the Borrower shall furnish to the Letter of Credit Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Letter of Credit Issuer or the Administrative Agent may
reasonably require.

 

(c)                                  Promptly after receipt of any Letter of
Credit Request, the applicable Letter of Credit Issuer will confirm with the
Administrative Agent in writing that the Administrative Agent has received a
copy of such Letter of Credit Request from the Borrower and, if not, the Letter
of Credit Issuer will provide the Administrative Agent with a copy thereof. 
Unless the Letter of Credit Issuer has received written notice from any
Revolving Credit Lender, the Administrative Agent or any Credit Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 6 and Section 7 shall not then be satisfied, then, subject to the terms
and conditions hereof, the Letter of Credit Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the Letter of Credit Issuer’s usual and
customary business practices.

 

(d)                                 If the Borrower so requests in any
applicable Letter of Credit Request, the Letter of Credit Issuer may agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Letter of Credit Issuer to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the Letter of Credit Issuer, the Borrower shall not be
required to make a specific request to the Letter of Credit Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the Letter of Credit
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the L/C Facility Maturity Date, unless otherwise agreed

 

95

--------------------------------------------------------------------------------


 

upon by the Administrative Agent and the Letter of Credit Issuer; provided,
however, that the Letter of Credit Issuer shall not permit any such extension if
(A) the Letter of Credit Issuer has reasonably determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 3.1(b) or otherwise) or (B) it has received written
notice on or before the day that is five Business Days before the Non-Extension
Notice Date (1) from the Administrative Agent that the Required Revolving Credit
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 6 and Section 7 are not then satisfied, and in each such
case directing the Letter of Credit Issuer not to permit such extension.

 

(e)                                  Promptly after its delivery of any Letter
of Credit or any amendment to a Letter of Credit (including any Existing Letter
of Credit) to an advising bank with respect thereto or to the beneficiary
thereof, the Letter of Credit Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.  On the last Business Day of each month, each Letter of Credit Issuer
shall provide the Administrative Agent a list of all Letters of Credit issued by
it that are outstanding at such time.

 

(f)                                   The making of each Letter of Credit
Request shall be deemed to be a representation and warranty by the Borrower that
the Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.1(b).

 

3.3                               Letter of Credit Participations.

 

(a)                                 Immediately upon the issuance by the Letter
of Credit Issuer of any Letter of Credit, the Letter of Credit Issuer shall be
deemed to have sold and transferred to each Revolving Credit Lender (each such
Revolving Credit Lender, in its capacity under this Section 3.3, an “L/C
Participant”), and each such L/C Participant shall be deemed irrevocably and
unconditionally to have purchased and received from the Letter of Credit Issuer,
without recourse or warranty, an undivided interest and participation (each an
“L/C Participation”), to the extent of such L/C Participant’s Revolving Credit
Commitment Percentage in each Letter of Credit, each substitute therefor, each
drawing made thereunder and the obligations of the Borrower under this Agreement
with respect thereto, and any security therefor or guaranty pertaining thereto;
provided that the Letter of Credit Fees will be paid directly to the
Administrative Agent for the ratable account of the L/C Participants as provided
in Section 4.1(b) and the L/C Participants shall have no right to receive any
portion of any Fronting Fees.

 

(b)                                 In determining whether to pay under any
Letter of Credit, the relevant Letter of Credit Issuer shall have no obligation
relative to the L/C Participants other than to confirm that any documents
required to be delivered under such Letter of Credit have been delivered and
that they appear to comply on their face with the requirements of such Letter of
Credit.  Any action taken or omitted to be taken by the relevant Letter of
Credit Issuer under or in connection with any Letter of Credit issued by it, if
taken or omitted in the absence of gross negligence or willful misconduct (as
gross negligence or willful misconduct is determined in the final non-appealable
judgment of a court of competent jurisdiction), shall not create for the Letter
of Credit Issuer any resulting liability.

 

(c)                                  In the event that a Letter of Credit Issuer
makes any payment under any Letter of Credit issued by it and the Borrower shall
not have repaid such amount in full to such Letter of Credit Issuer pursuant to
Section 3.4(a) the Letter of Credit Issuer shall promptly notify the
Administrative Agent and each L/C Participant of such failure, and each L/C
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of the Letter of Credit Issuer, the amount of such L/C

 

96

--------------------------------------------------------------------------------


 

Participant’s Revolving Credit Commitment Percentage of the Dollar Equivalent of
such unreimbursed payment in Dollars and in immediately available funds;
provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of such unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under any such Letter
of Credit as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of the Letter of Credit Issuer as determined in the
final non-appealable judgment of a court of competent jurisdiction.  If a Letter
of Credit Issuer so notifies, prior to 11:00 a.m. (New York City time) on any
Business Day, any L/C Participant required to fund a payment under a Letter of
Credit, such L/C Participant shall make available to the Administrative Agent
for the account of such Letter of Credit Issuer such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such payment no later than 1:00
p.m. (New York City time) on such Business Day in Dollars and in immediately
available funds.  If and to the extent such L/C Participant shall not have so
made its Revolving Credit Commitment Percentage of the amount of such payment
available to the Administrative Agent for the account of the Letter of Credit
Issuer, such L/C Participant agrees to pay to the Administrative Agent for the
account of such Letter of Credit Issuer, forthwith on demand, such amount,
together with interest thereon for each day from such date until the date such
amount is paid to the Administrative Agent for the account of such Letter of
Credit Issuer at a rate per annum equal to the Overnight Rate from time to time
then in effect, plus any administrative, processing or similar fees that are
reasonably and customarily charged by such Letter of Credit Issuer in connection
with the foregoing.  The failure of any L/C Participant to make available to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any payment under any Letter of Credit
shall not relieve any other L/C Participant of its obligation hereunder to make
available to the Administrative Agent for the account of the Letter of Credit
Issuer its Revolving Credit Commitment Percentage of any payment under such
Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent such other L/C Participant’s
Revolving Credit Commitment Percentage of any such payment.

 

(d)                                 Whenever a Letter of Credit Issuer receives
a payment in respect of an unpaid reimbursement obligation as to which the
Administrative Agent has received for the account of the Letter of Credit Issuer
any payments from the L/C Participants pursuant to clause (c) above, such Letter
of Credit Issuer shall pay to the Administrative Agent and the Administrative
Agent shall promptly pay to each L/C Participant that has paid its Revolving
Credit Commitment Percentage of such reimbursement obligation, in Dollars and in
immediately available funds, an amount equal to such L/C Participant’s share
(based upon the proportionate aggregate amount originally funded by such L/C
Participant to the aggregate amount funded by all L/C Participants) of the
Dollar Equivalent of the amount so paid in respect of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
L/C Participations at the Overnight Rate.

 

(e)                                  The obligations of the L/C Participants to
make payments to the Administrative Agent for the account of a Letter of Credit
Issuer with respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including under any of the following
circumstances:

 

(i)                                     any lack of validity or enforceability
of this Agreement or any of the other Credit Documents;

 

(ii)                                  the existence of any claim, set-off,
defense or other right that the Borrower may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of

 

97

--------------------------------------------------------------------------------


 

Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any Letter of Credit Issuer, any Lender or other Person,
whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the Borrower and the beneficiary named in any
such Letter of Credit);

 

(iii)                               any draft, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(iv)                              the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Credit
Documents; or

 

(v)                                 the occurrence of any Default or Event of
Default;

 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under any such Letter
of Credit as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of the Letter of Credit Issuer, as determined in
the final non-appealable judgment of a court of competent jurisdiction.

 

3.4                               Agreement to Repay Letter of Credit Drawings.

 

(a)                                 The Borrower hereby agrees to reimburse the
Letter of Credit Issuer, by making payment with respect to any drawing under any
Letter of Credit in the same currency in which such drawing was made unless
(A) the Letter of Credit Issuer (at its option) shall have specified in the
notice of drawing that it will require reimbursement in Dollars or (B) in the
absence of any such requirement for reimbursement in Dollars, the Borrower shall
have notified the Letter of Credit Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse the Letter of Credit Issuer
in Dollars.  Any such reimbursement shall be made by the Borrower to the
Administrative Agent in immediately available funds for any payment or
disbursement made by the Letter of Credit Issuer under any Letter of Credit
(each such amount so paid until reimbursed, an “Unpaid Drawing”) no later than
the date that is one Business Day after the date on which the Borrower receives
notice of such payment or disbursement (the “Reimbursement Date”), with interest
on the amount so paid or disbursed by the Letter of Credit Issuer, to the extent
not reimbursed prior to 5:00 p.m. (New York City time) on the Reimbursement
Date, from the Reimbursement Date to the date the Letter of Credit Issuer is
reimbursed therefor at a rate per annum that shall at all times be (i) with
respect to a Letter of Credit denominated in Dollars, the Applicable Margin for
ABR Loans that are Revolving Loans plus the ABR as in effect from time to time
and (ii) with respect to a Letter of Credit denominated in Euros or an
Alternative Currency, the Applicable Margin for LIBOR Loans that are Revolving
Loans plus the Adjusted LIBOR Rate as in effect from time to time; provided
that, notwithstanding anything contained in this Agreement to the contrary,
(i) unless the Borrower shall have notified the Administrative Agent and the
relevant Letter of Credit Issuer prior to 1:00 p.m. (New York City time) on the
Reimbursement Date that the Borrower intends to reimburse the relevant Letter of
Credit Issuer for the amount of such drawing with funds other than the proceeds
of Loans, the Borrower shall be deemed to have given a Notice of Borrowing
requesting that, with respect to Letters of Credit, the Revolving Credit Lenders
make Revolving Loans (which shall be denominated in Dollars and which shall be
ABR Loans) on the Reimbursement Date in the amount, or Dollar Equivalent of the
amount, as applicable, of such drawing and (ii) the Administrative Agent shall
promptly notify each L/C Participant of such drawing and the amount of its
Revolving Loan to be made in respect thereof, and

 

98

--------------------------------------------------------------------------------


 

each L/C Participant shall be irrevocably obligated to make a Revolving Loan to
the Borrower in Dollars in the manner deemed to have been requested in the
amount of its Revolving Credit Commitment Percentage of the applicable Unpaid
Drawing by 2:00 p.m. (New York City time) on such Reimbursement Date by making
the amount of such Revolving Loan available to the Administrative Agent.  Such
Revolving Loans shall be made without regard to the Minimum Borrowing Amount. 
The Administrative Agent shall use the proceeds of such Revolving Loans solely
for purpose of reimbursing the Letter of Credit Issuer for the related Unpaid
Drawing.  In the event that the Borrower fails to Cash Collateralize any Letter
of Credit that is outstanding on the L/C Facility Maturity Date, the full amount
of the Letters of Credit Outstanding in respect of such Letter of Credit shall
be deemed to be an Unpaid Drawing subject to the provisions of this Section 3.4
except that the Letter of Credit Issuer shall hold the proceeds received from
the L/C Participants as contemplated above as cash collateral for such Letter of
Credit to reimburse any Drawing under such Letter of Credit and shall use such
proceeds first, to reimburse itself for any Drawings made in respect of such
Letter of Credit following the L/C Facility Maturity Date, second, to the extent
such Letter of Credit expires or is returned undrawn while any such cash
collateral remains, to the repayment of obligations in respect of any Revolving
Loans that have not been paid at such time and third, to the Borrower or as
otherwise directed by a court of competent jurisdiction.  Nothing in this
Section 3.4(a) shall affect the Borrower’s obligation to repay all outstanding
Revolving Loans when due in accordance with the terms of this Agreement.

 

(b)                                 The obligations of the Borrower under this
Section 3.4 to reimburse the Letter of Credit Issuer with respect to Unpaid
Drawings (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any set-off,
counterclaim or defense to payment that the Borrower or any other Person may
have or have had against any Letter of Credit Issuer, the Administrative Agent
or any Lender (including in its capacity as an L/C Participant), including any
defense based upon the failure of any drawing under a Letter of Credit (each a
“Drawing”) to conform to the terms of the Letter of Credit or any
non-application or misapplication by the beneficiary of the proceeds of such
Drawing and without regard to any adverse change in the relevant exchange rates
or in the availability of Euro or the Alternative Currency to the Borrower or in
the relevant currency markets generally; provided that the Borrower shall not be
obligated to reimburse a Letter of Credit Issuer for any wrongful payment made
by such Letter of Credit Issuer under the Letter of Credit issued by it as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of such Letter of Credit Issuer as determined in the final
non-appealable judgment of a court of competent jurisdiction.

 

3.5                               Increased Costs. If after the Closing Date any
Change in Law shall either (x) impose, modify or make applicable any reserve,
deposit, capital adequacy or similar requirement against letters of credit
issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (y) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, and the result of
any of the foregoing is to increase the actual cost to the Letter of Credit
Issuer or such L/C Participant of issuing, maintaining or participating in any
Letter of Credit, or to reduce the actual amount of any sum received or
receivable by the Letter of Credit Issuer or such L/C Participant hereunder
(other than any such increase or reduction attributable to (i) Taxes
indemnifiable under Section 5.4 or (ii) Excluded Taxes) in respect of Letters of
Credit or L/C Participations therein, then, promptly after receipt of written
demand to the Borrower by the Letter of Credit Issuer or such L/C Participant,
as the case may be (a copy of which notice shall be sent by the Letter of Credit
Issuer or such L/C Participant to the Administrative Agent), the Borrower shall
pay to the Letter of Credit Issuer or such L/C Participant such actual
additional amount or amounts as will compensate the Letter of Credit Issuer or
such L/C Participant for such increased cost or reduction, it being understood
and agreed, however, that the Letter of Credit Issuer or an L/C Participant
shall not be entitled to such compensation as a result of such Person’s
compliance with, or pursuant to any request or

 

99

--------------------------------------------------------------------------------


 

directive to comply with, any such law, rule or regulation as in effect on the
Closing Date (provided that, for purposes of this Section 3.5, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities pursuant to Basel III, shall in each case
described in clauses (x) and (y) above be deemed to have gone into effect after
the Closing Date, regardless of the date enacted, adopted, issued or
implemented).  A certificate submitted to the Borrower by the relevant Letter of
Credit Issuer or an L/C Participant, as the case may be (a copy of which
certificate shall be sent by the Letter of Credit Issuer or such L/C Participant
to the Administrative Agent), setting forth in reasonable detail the basis for
the determination of such actual additional amount or amounts necessary to
compensate the Letter of Credit Issuer or such L/C Participant as aforesaid
shall be conclusive and binding on the Borrower absent clearly demonstrable
error.

 

3.6                               New or Successor Letter of Credit Issuer

 

(a)                                 Any Letter of Credit Issuer may resign as a
Letter of Credit Issuer upon 60 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower.  The Borrower may replace a Letter of
Credit Issuer for any reason upon written notice to the Administrative Agent and
the Letter of Credit Issuer.  The Borrower may add Letter of Credit Issuers at
any time upon notice to the Administrative Agent.  If the Letter of Credit
Issuer shall resign or be replaced, or if the Borrower shall decide to add a new
Letter of Credit Issuer under this Agreement, then the Borrower may appoint from
among the Revolving Credit Lenders a successor issuer of Letters of Credit or a
new Letter of Credit Issuer, as the case may be, or, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld), another
successor or new issuer of Letters of Credit, whereupon such successor issuer
shall succeed to the rights, powers and duties of the replaced or resigning
Letter of Credit Issuer under this Agreement and the other Credit Documents, or
such new issuer of Letters of Credit shall be granted the rights, powers and
duties of a Letter of Credit Issuer hereunder, and the term “Letter of Credit
Issuer” shall mean such successor or such new issuer of Letters of Credit
effective upon such appointment.  At the time such resignation or replacement
shall become effective, the Borrower shall pay to the resigning or replaced
Letter of Credit Issuer all accrued and unpaid fees applicable to the Letters of
Credit issued by it pursuant to Sections 4.1(d) and 4.1(e). The acceptance of
any appointment as a Letter of Credit Issuer hereunder whether as a successor
issuer or new issuer of Letters of Credit in accordance with this Agreement
shall be evidenced by an agreement entered into by such new or successor issuer
of Letters of Credit, in a form satisfactory to the Borrower and the
Administrative Agent and, from and after the effective date of such agreement,
such new or successor issuer of Letters of Credit shall become a “Letter of
Credit Issuer” hereunder.  After the resignation or replacement of a Letter of
Credit Issuer hereunder, the resigning or replaced Letter of Credit Issuer shall
remain a party hereto and shall continue to have all the rights and obligations
of a Letter of Credit Issuer under this Agreement and the other Credit Documents
with respect to Letters of Credit issued by it prior to such resignation or
replacement, but shall not be required to issue additional Letters of Credit. 
In connection with any resignation or replacement pursuant to this clause
(a) (but, in case of any such resignation, only to the extent that a successor
issuer of Letters of Credit shall have been appointed), either (i) the Borrower,
the resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall arrange to have any outstanding Letters of Credit issued
by the resigning or replaced Letter of Credit Issuer replaced with Letters of
Credit issued by the successor issuer of Letters of Credit or (ii) the Borrower
shall cause the successor issuer of Letters of Credit, if such successor issuer
is reasonably satisfactory to the replaced or resigning Letter of Credit Issuer,
to issue “back-stop” Letters of Credit naming the resigning or replaced Letter
of Credit Issuer as beneficiary for each outstanding Letter of Credit issued by
the resigning or replaced Letter of Credit Issuer, which new Letters of Credit
shall be denominated in the same currency

 

100

--------------------------------------------------------------------------------


 

as, and shall have a face amount equal to, the Letters of Credit being
back-stopped and the sole requirement for drawing on such new Letters of Credit
shall be a drawing on the corresponding back-stopped Letters of Credit.  After
any resigning or replaced Letter of Credit Issuer’s resignation or replacement
as Letter of Credit Issuer, the provisions of this Agreement relating to a
Letter of Credit Issuer shall inure to its benefit as to any actions taken or
omitted to be taken by it (A) while it was a Letter of Credit Issuer under this
Agreement or (B) at any time with respect to Letters of Credit issued by such
Letter of Credit Issuer.

 

(b)                                 To the extent there are, at the time of any
resignation or replacement as set forth in clause (a) above, any outstanding
Letters of Credit, nothing herein shall be deemed to impact or impair any rights
and obligations of any of the parties hereto with respect to such outstanding
Letters of Credit (including, without limitation, any obligations related to the
payment of Fees or the reimbursement or funding of amounts drawn), except that
the Borrower, the resigning or replaced Letter of Credit Issuer and the
successor issuer of Letters of Credit shall have the obligations regarding
outstanding Letters of Credit described in clause (a) above.

 

3.7                                                 Role of Letter of Credit
Issuer. Each Lender and the Borrower agree that, in paying any drawing under a
Letter of Credit, the Letter of Credit Issuer shall not have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.  None of the Letter of Credit Issuer,
the Administrative Agent, any of their respective Affiliates nor any
correspondent, participant or assignee of the Letter of Credit Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Required Revolving Credit Lenders;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct (as gross negligence or willful misconduct is determined in the final
non-appealable judgment of a court of competent jurisdiction); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuit of
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  None of the Letter of Credit Issuer, the
Administrative Agent, any of their respective Affiliates nor any correspondent,
participant or assignee of any Letter of Credit Issuer shall be liable or
responsible for any of the matters described in Section 3.3(e); provided that
anything in such Section to the contrary notwithstanding, the Borrower may have
a claim against a Letter of Credit Issuer, and a Letter of Credit Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such Letter of Credit Issuer’s willful
misconduct or gross negligence or such Letter of Credit Issuer’s willful failure
to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit issued by such Letter of Credit
Issuer in each case as determined in the final non-appealable judgment of a
court of competent jurisdiction.  In furtherance and not in limitation of the
foregoing, the Letter of Credit Issuer may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Letter of
Credit Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

101

--------------------------------------------------------------------------------


 

3.8                               Cash Collateral.

 

(a)                                 If (x) any Revolving Credit Lender is a
Defaulting Lender and the reallocation contemplated by Section 2.16(b)(i) cannot
be, or is only partially, effected or (y) upon the request of the Required
Revolving Credit Lenders as of the L/C Facility Maturity Date, there are any
Letters of Credit Outstanding, the Borrower shall immediately Cash Collateralize
the then Letters of Credit Outstanding.

 

(b)                                 The Administrative Agent acting in its
reasonable discretion, may, at any time and from time to time after the initial
deposit of Cash Collateral, request that additional Cash Collateral be provided
in the event such Cash Collateral previously provided is inadequate as a result
of exchange rate fluctuations.

 

(c)                                  If any Event of Default shall occur and be
continuing, the Administrative Agent or the Revolving Credit Lenders with Letter
of Credit Exposure representing greater than 50% of the total Letter of Credit
Exposure may require that the L/C Obligations be Cash Collateralized.

 

(d)                                 The Borrower hereby grants to the
Administrative Agent, for the benefit of the Letter of Credit Issuer and the L/C
Participants, a security interest in all Cash Collateral and all proceeds
thereof to secure its obligations hereunder. Cash Collateral shall be maintained
in blocked, interest bearing deposit accounts with the Administrative Agent.

 

3.9                               Applicability of ISP and UCP. Unless otherwise
expressly agreed by the Letter of Credit Issuer and the Borrower when a Letter
of Credit is issued, (i) the rules of the ISP shall apply to each standby Letter
of Credit and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance, shall apply to each commercial Letter of Credit.

 

3.10                        Conflict with Issuer Documents. In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.

 

3.11                        Letters of Credit Issued for Restricted
Subsidiaries. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of,
Holdings or a Restricted Subsidiary, the Borrower shall be obligated to
reimburse the Letter of Credit Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Holdings or Restricted Subsidiaries inures
to the benefit of the Borrower if it acted as a co-applicant, and that the
Borrower’s business derives substantial benefits from the businesses of Holdings
and all Restricted Subsidiaries.

 

3.12                        Provisions Related to Extended and Additional
Revolving Credit Commitments. If the Letter of Credit Expiration Date in respect
of any Class of Revolving Credit Commitments occurs prior to the expiry date of
any Letter of Credit, then (i) if consented to by the applicable Letter of
Credit Issuer which issued such Letter of Credit, if one or more other Classes
of Revolving Credit Commitments with maturity dates later than the applicable
Letter of Credit Expiration Date shall then be in effect, the Letter of Credit
Expiration Date of such Letter of Credit for which consent has been so obtained
shall be deemed to be such later maturity date and the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Loans and payments in respect thereof pursuant to Sections 3.3 and 3.4
shall be reallocated to the Revolving Credit Commitments in respect of such
non-terminating Classes of Revolving Credit Commitments up to an aggregate
amount not to exceed the aggregate amount of the unutilized Revolving Credit
Commitments of such non-terminating Classes at such time (it being understood
that no partial face amount of any Letter of Credit may be so reallocated)

 

102

--------------------------------------------------------------------------------


 

and (ii) to the extent not reallocated pursuant to immediately preceding clause
(i), the Borrower shall Cash Collateralize any such Letter of Credit in
accordance with Section 3.8. Upon the maturity date of any tranche of Revolving
Credit Commitments, the sublimit for Letters of Credit may be reduced as agreed
between the applicable Letter of Credit Issuers and the Borrower, without the
consent of any other Person.

 

Section 4.                                           Fees.

 

4.1                               Fees.(a)      The Borrower agrees to pay to
the Administrative Agent in Dollars, for the account of each Revolving Credit
Lender (in each case pro rata according to the respective Revolving Credit
Commitments of all such Lenders), a commitment fee (the “Commitment Fee”) for
each day from the Closing Date to the Revolving Credit Termination Date.  Each
Commitment Fee shall be payable (x) quarterly in arrears on the last Business
Day of each March, June, September and December (for the three-month period (or
portion thereof) ended on such day for which no payment has been received) and
(y) on the Revolving Credit Termination Date (for the period ended on such date
for which no payment has been received pursuant to clause (x) above), and shall
be computed for each day during such period at a rate per annum equal to the
applicable Commitment Fee Rate in effect on such day for a given Class of
Commitments on the Available Commitment in effect on such day.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent in Dollars for the account of the Revolving Credit Lenders
pro rata on the basis of their respective Letter of Credit Exposure, a fee in
respect of each Letter of Credit issued on the Borrower’s or any of its
Subsidiaries’ behalf (the “Letter of Credit Fee”), for the period from the date
of issuance of such Letter of Credit to the termination date of such Letter of
Credit computed at the per annum rate for each day equal to the Applicable
Margin for LIBOR Rate Revolving Loans of the applicable Class less the Fronting
Fee set forth in clause (d) below.  Except as provided below, such Letter of
Credit Fees shall be due and payable (x) quarterly in arrears on the last
Business Day of each March, June, September and December and (y) on the date
upon which the Total Revolving Credit Commitment terminates and the Letters of
Credit Outstanding shall have been reduced to zero.

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent in Dollars, for its own account, administrative agent fees
as have been previously agreed in writing or as may be agreed in writing from
time to time.

 

(d)                                 The Borrower agrees to pay to each Letter of
Credit Issuer a fee in Dollars in respect of each Letter of Credit issued by it
(the “Fronting Fee”), for the period from the date of issuance of such Letter of
Credit to the termination date of such Letter of Credit, computed at the rate
for each day equal to 0.125% per annum on the average daily Stated Amount of
such Letter of Credit (or at such other rate per annum as agreed in writing
between the Borrower and the Letter of Credit Issuer).  Such Fronting Fees shall
be due and payable (x) quarterly in arrears on the last Business Day of each
March, June, September and December and (y) on the date upon which the Total
Revolving Credit Commitment terminates and the Letters of Credit Outstanding
shall have been reduced to zero.

 

(e)                                  Without duplication, the Borrower agrees to
pay directly to the Letter of Credit Issuer in Dollars upon each issuance or
renewal of, drawing under, and/or amendment of, a Letter of Credit issued by it
such amount as the Letter of Credit Issuer and the Borrower shall have agreed
upon for issuances or renewals of, drawings under or amendments of, letters of
credit issued by it.

 

(f)                                   Notwithstanding the foregoing, no Borrower
shall be obligated to pay any amounts to any Defaulting Lender pursuant to this
Section 4.1.

 

103

--------------------------------------------------------------------------------


 

4.2                               Voluntary Reduction of Revolving Credit
Commitments. Upon at least two Business Days’ prior written notice to the
Administrative Agent at the Administrative Agent’s Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day,
permanently to terminate or reduce the Revolving Credit Commitments in whole or
in part; provided that (a) any such reduction shall apply proportionately and
permanently to reduce the Revolving Credit Commitment of each of the Lenders of
any applicable Class, except that (i) notwithstanding the foregoing, in
connection with the establishment on any date of any Extended Revolving Credit
Commitments pursuant to Section 2.14(g) the Revolving Credit Commitments of any
one or more Lenders providing any such Extended Revolving Credit Commitments on
such date shall be reduced in an amount equal to the amount of Revolving Credit
Commitments so extended on such date (provided that (x) after giving effect to
any such reduction and to the repayment of any Revolving Loans made on such
date, the Revolving Credit Exposure of any such Lender does not exceed the
Revolving Credit Commitment thereof and (y) for the avoidance of doubt, any such
repayment of Revolving Loans contemplated by the preceding clause shall be made
in compliance with the requirements of Section 5.3(a) with respect to the
ratable allocation of payments hereunder, with such allocation being determined
after giving effect to any conversion pursuant to Section 2.14(g) of Revolving
Credit Commitments and Revolving Loans into Extended Revolving Credit
Commitments and Extended Revolving Credit Loans pursuant to
Section 2.14(g) prior to any reduction being made to the Revolving Credit
Commitment of any other Lender) and (ii) the Borrower may at its election
permanently reduce the Revolving Credit Commitment of a Defaulting Lender to $0
without affecting the Revolving Credit Commitments of any other Lender, (b) any
partial reduction pursuant to this Section 4.2 shall be in the amount of at
least $5,000,000 and (c) after giving effect to such termination or reduction
and to any prepayments of the Loans made on the date thereof in accordance with
this Agreement, the aggregate amount of the Lenders’ Revolving Credit Exposures
shall not exceed the Total Revolving Credit Commitment and the aggregate amount
of the Lenders’ Revolving Credit Exposures in respect of any Class shall not
exceed the aggregate Revolving Credit Commitment of such Class.

 

4.3                               Mandatory Termination of Commitments

 

(a)                                 The Initial Term Loan Commitments shall
terminate at 5:00 p.m. (New York City time) on the Closing Date.

 

(b)                                 The Revolving Credit Commitment of a given
Class shall terminate at 5:00 p.m. (New York City time) on the applicable
Revolving Credit Maturity Date.

 

(c)                                  The Swingline Commitment shall terminate at
5:00 p.m. (New York City time) on the Swingline Maturity Date.

 

(d)                                 The New Term Loan Commitment for any
Series shall, unless otherwise provided in the applicable Joinder Agreement,
terminate at 5:00 p.m. (New York City time) on the Increased Amount Date for
such Series.

 

Section 5.                                           Payments

 

5.1                               Voluntary Prepayments. The Borrower shall have
the right to prepay its Term Loans, Revolving Loans and Swingline Loans, as
applicable, in each case, without premium or penalty, in whole or in part from
time to time on the following terms and conditions:  (a) the Borrower shall give
the Administrative Agent at the Administrative Agent’s Office written notice of
its intent to make such prepayment, the amount of such prepayment and (in the
case of LIBOR Loans) the specific Borrowing(s) pursuant to which made, which
notice shall be given by the Borrower no later than 12:00 Noon (New

 

104

--------------------------------------------------------------------------------


 

York City time) (i) in the case of LIBOR Loans denominated in Dollars or Euro,
three Business Days prior to, (ii) in the case of LIBOR Loans denominated in an
Alternative Currency, four Business Days prior to, (iii) in the case of ABR
Loans (other than Swingline Loans), one Business Day prior to or (iv) in the
case of Swingline Loans, on, the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the Lenders or the Swingline
Lender, as the case may be; (b) each partial prepayment of (i) any Borrowing of
LIBOR Loans denominated in Dollars or any Alternative Currency other than Euro
shall be in a minimum amount of $5,000,000 (or the Dollar Equivalent thereof)
and in multiples of $1,000,000 (or the Dollar Equivalent thereof) in excess
thereof, (ii) any ABR Loans (other than Swingline Loans) shall be in a minimum
amount of $1,000,000 and in multiples of $100,000 in excess thereof, (iii) any
Loans denominated in Euro shall be in a minimum amount of €5,000,000 and in
multiples of €1,000,000 in excess thereof and (iv) Swingline Loans shall be in a
minimum amount of $500,000 and in multiples of $100,000 in excess thereof;
provided that no partial prepayment of LIBOR Loans made pursuant to a single
Borrowing shall reduce the outstanding LIBOR Loans made pursuant to such
Borrowing to an amount less than the applicable Minimum Borrowing Amount for
such LIBOR Loans and (c) in the case of any prepayment of LIBOR Loans pursuant
to this Section 5.1 on any day other than the last day of an Interest Period
applicable thereto, the Borrower shall, after receipt of a written request by
any applicable Lender (which request shall set forth in reasonable detail the
basis for requesting such amount), pay to the Administrative Agent for the
account of such Lender any amounts required pursuant to Section 2.11.  Subject
to Section 2.14(g), each prepayment in respect of any Term Loans pursuant to
this Section 5.1 shall be (a) applied to the Class or Classes of Term Loans as
the Borrower may specify and (b) applied to reduce Initial Term Loan Repayment
Amounts, any New Term Loan Repayment Amounts, and any Extended Term Loan
Repayment Amounts, as the case may be, in each case, in such order as the
Borrower may specify; provided that Extended Term Loans may be prepaid on a pro
rata basis or less than pro rata basis (but not a greater than pro rata basis)
with the Existing Term Loan Class from which they were converted.  At the
Borrower’s election in connection with any prepayment pursuant to this
Section 5.1, such prepayment shall not be applied to any Term Loan or Revolving
Loan of a Defaulting Lender.

 

5.2                               Mandatory Prepayments

 

(a)                                 Term Loan Prepayments.

 

(i)                                     On each occasion that a Prepayment Event
occurs, the Borrower shall, within three Business Days after its receipt of the
Net Cash Proceeds of a Debt Incurrence Prepayment Event (other than one covered
by clause (ii) below) and within ten Business Days after the occurrence of any
other Prepayment Event (or, in the case of Deferred Net Cash Proceeds, within
ten Business Days after the Deferred Net Cash Proceeds Payment Date), prepay, in
accordance with clause (c) below, Term Loans with an equivalent principal amount
equal to 100% of the Net Cash Proceeds from such Prepayment Event; provided
that, with respect to the Net Cash Proceeds of an Asset Sale Prepayment Event,
Casualty Event or Permitted Sale Leaseback, in each case solely to the extent
with respect to any Collateral, the Borrower may use a portion of such Net Cash
Proceeds to prepay or repurchase Permitted Other Indebtedness (provided that
such prepaid or repurchased Permitted Other Indebtedness and any commitments in
respect thereof shall be permanently extinguished with respect to revolving
facilities) with a Lien on the Collateral ranking pari passu with the Liens
securing the Obligations to the extent any applicable Permitted Other
Indebtedness Document requires the issuer of such Permitted Other Indebtedness
to prepay or make an offer to purchase such Permitted Other Indebtedness with
the proceeds of such Prepayment Event, in each case in an amount not to exceed
the product of (x) the amount of such Net Cash Proceeds multiplied by (y) a
fraction, the numerator of which is the outstanding principal amount of the
Permitted Other Indebtedness with a Lien on the Collateral ranking pari

 

105

--------------------------------------------------------------------------------


 

passu with the Liens securing the Obligations and with respect to which such a
requirement to prepay or make an offer to purchase exists and the denominator of
which is the sum of the outstanding principal amount of such Permitted Other
Indebtedness and the outstanding principal amount of Term Loans, provided that
any amount not actually so applied to the prepayment of such Permitted Other
Indebtedness shall be applied to prepay the Term Loans.

 

(ii)                                  On each occasion that Permitted Other
Indebtedness is issued or incurred pursuant to Section 10.1(v), the Borrower
shall within three Business Days of receipt of the Net Cash Proceeds of such
Permitted Other Indebtedness prepay, in accordance with clause (c) below, Term
Loans with a principal amount equal to 100% of the Net Cash Proceeds from such
issuance or incurrence of Permitted Other Indebtedness.

 

(iii)                               Notwithstanding any other provisions of this
Section 5.2, (A) to the extent that any or all of the Net Cash Proceeds of any
Prepayment Event by a Subsidiary that is not a Credit Party giving rise to a
prepayment pursuant to clause (i) above (a “Non-Credit Party Prepayment Event”)
are prohibited or delayed by any Requirements of Law from being repatriated to
the Credit Parties, an amount equal to the portion of such Net Cash Proceeds so
affected will not be required to be applied to repay Loans at the times provided
in clause (i) above but only so long as the applicable Requirements of Law will
not permit repatriation to the Credit Parties (the Credit Parties hereby
agreeing to cause the applicable Subsidiary to promptly take all actions
reasonably required by the applicable Requirements of Law to permit
repatriation), and once a repatriation of any of such affected Net Cash Proceeds
is permitted under the applicable Requirements of Law, an amount equal to such
Net Cash Proceeds will be promptly (and in any event not later than ten Business
Days after such repatriation is permitted) applied (net of any taxes that would
be payable or reserved against if such amounts were actually repatriated whether
or not they are repatriated) to the repayment of the Loans pursuant to
clause (i) above, and (B) to the extent that the Borrower has determined in good
faith that repatriation of any of or all the Net Cash Proceeds of any Non-Credit
Party Prepayment Event would have a material adverse tax consequence with
respect to such Net Cash Proceeds, an amount equal to the Net Cash Proceeds so
affected may be retained by the applicable Subsidiary; provided that in the case
of this clause (B), on or before the date on which any Net Cash Proceeds from
any Non-Credit Party Prepayment Event so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to
clause (i) above, (x) the Borrower shall apply an amount equal to such Net Cash
Proceeds to such reinvestments or prepayments as if such Net Cash Proceeds had
been received by the Credit Parties rather than such Subsidiary, less the amount
of any taxes that would have been payable or reserved against if such Net Cash
Proceeds had been repatriated (or, if less, the Net Cash Proceeds that would be
calculated if received by such Foreign Subsidiary) or (y) such Net Cash Proceeds
shall be applied to the repayment of Indebtedness of a Subsidiary that is not a
Credit Party.  For the avoidance of doubt, nothing in this Agreement, including
this Section 5, shall be construed to require any Subsidiary to repatriate cash.

 

(b)                                 Repayment of Revolving Loans.  (i) If on the
last day of any calendar month of the Borrower, the aggregate amount of the
Lenders’ Revolving Credit Exposures (collectively, the “Aggregate Revolving
Credit Outstandings”) for any reason exceeds 100% of the Total Revolving Credit
Commitment then in effect, the Borrower shall forthwith repay on such date the
principal amount of Swingline Loans and, after all Swingline Loans have been
paid in full, Revolving Loans in an amount equal to such excess.  If, after
giving effect to the prepayment of all outstanding Swingline Loans and Revolving
Loans, the Aggregate Revolving Credit Outstandings exceed the Total Revolving
Credit Commitment then in effect, the Borrower shall Cash Collateralize the
Letters of Credit Outstanding to the extent of such excess.  If on any date the
aggregate amount of the Lenders’ Revolving Credit Exposures

 

106

--------------------------------------------------------------------------------


 

in respect of any Class of Revolving Loans for any reason exceeds 100% of the
Revolving Credit Commitment of such Class then in effect, the Borrower shall
forthwith repay on such date Revolving Loans of such Class in an amount equal to
such excess.  If after giving effect to the prepayment of all outstanding
Revolving Loans of such Class, the Revolving Credit Exposures of such
Class exceed the Revolving Credit Commitment of such Class then in effect, the
Borrower shall Cash Collateralize the Letters of Credit Outstanding in relation
to such Class to the extent of such excess.

 

(ii)                                  Without limiting the generality of the
foregoing, on the last day of each calendar month the Administrative Agent shall
determine the Dollar Equivalent of the Aggregate Revolving Credit Outstandings
to the extent there shall be any Loans or Letters of Credit denominated in any
currency other than Dollars at such time.  Upon making such determination, the
Administrative Agent shall promptly notify the Lenders and the Borrower
thereof.  If, on the date of such determination, (i) the Aggregate Revolving
Credit Outstandings exceeds the Total Revolving Credit Commitment then in
effect, the Borrower shall forthwith repay on such date the principal amount of
Swingline Loans and, after all Swingline Loans have been paid in full, Revolving
Loans in an amount equal to such excess, or (ii) the aggregate Letter of Credit
Outstandings exceeds the Letter of Credit Commitment, the Borrower shall
forthwith Cash Collateralize the Letters of Credit Outstanding to the extent of
such excess.

 

(c)                                  Application to Repayment Amounts.  Subject
to Section 5.2(f), each prepayment of Term Loans required by
Section 5.2(a)(i) shall be allocated pro rata among the Initial Term Loans, the
New Term Loans and the Extended Term Loans based on the applicable remaining
Repayment Amounts due thereunder and shall be applied first, to accrued interest
and fees due on the amount of prepayment of Term Loans and second, within each
Class of Term Loans in respect of such Term Loans in direct order of maturity
thereof or as otherwise directed by the Borrower; provided that, if any Class of
Extended Term Loans have been established hereunder, the Borrower may allocate
such prepayment in its sole discretion to the Term Loans of the Existing Term
Loan Class, if any, from which such Extended Term Loans were converted in lieu
of the portion of such payment that would otherwise have been allocated to such
Extended Term Loans.  Subject to Section 5.2(f), with respect to each such
prepayment, the Borrower will, not later than the date specified in
Section 5.2(a) for making such prepayment, give the Administrative Agent written
notice which shall include a calculation of the amount of such prepayment to be
applied to each Class of Term Loans requesting that the Administrative Agent
provide notice of such prepayment to each Initial Term Loan Lender, New Term
Loan Lender or Lender of Extended Term Loans, as applicable.

 

(d)                                 Application to Term Loans.  With respect to
each prepayment of Term Loans required by Section 5.2(a), the Borrower may, if
applicable, designate the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made; provided, that if any Lender has provided a
Rejection Notice in compliance with Section 5.2(f), such prepayment shall be
applied with respect to the Term Loans to be prepaid on a pro rata basis across
all outstanding Types of such Term Loans in proportion to the percentage of such
outstanding Term Loans to be prepaid represented by each such Class.  In the
absence of a Rejection Notice or a designation by the Borrower as described in
the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.11.

 

(e)                                  Application to Revolving Loans. With
respect to each prepayment of Revolving Loans required by Section 5.2(b), the
Borrower may designate (i) the Types of Loans that are to be prepaid and the
specific Borrowing(s) pursuant to which made and (ii) the Revolving Loans to be
prepaid; provided that (y) each prepayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; and (z) notwithstanding
the provisions of the preceding clause (y), no prepayment of

 

107

--------------------------------------------------------------------------------


 

Revolving Loans shall be applied to the Revolving Loans of any Defaulting Lender
unless otherwise agreed in writing by the Borrower. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.

 

(f)                                   Rejection Right.  Holdings or the Borrower
shall notify the Administrative Agent in writing of any mandatory prepayment of
Term Loans required to be made pursuant to Section 5.2(a) at least three
Business Days prior to the date of such prepayment.  Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment.  The Administrative Agent will
promptly notify each Lender holding Term Loans of the contents of such
prepayment notice and of such Lender’s pro rata share of the prepayment.  Each
Term Loan Lender may reject all (but not less than all) of its pro rata share of
any mandatory prepayment other than any such mandatory prepayment with respect
to a Debt Incurrence Prepayment Event under Sections 5.2(a)(i) or
5.2(a)(ii) (such declined amounts, the “Declined Proceeds”) of Term Loans
required to be made pursuant to Section 5.2(a) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent and Holdings no later
than 5:00 p.m. (New York time) one Business Day after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment.  If a
Lender fails to deliver a Rejection Notice to the Administrative Agent within
the time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of Term
Loans.  Any Declined Proceeds remaining thereafter shall be retained by the
Borrower (“Retained Declined Proceeds”).

 

5.3                               Method and Place of Payment

 

(a)                                 Except as otherwise specifically provided
herein, all payments under this Agreement shall be made by the Borrower, without
set-off, counterclaim or deduction of any kind, to the Administrative Agent for
the ratable account of the Lenders entitled thereto (or, in the case of the
Swingline Loans to the Swingline Lender) or the Letter of Credit Issuer entitled
thereto, as the case may be, not later than 2:00 p.m. (New York City time), in
each case, on the date when due and shall be made in immediately available funds
at the Administrative Agent’s Office or at such other office as the
Administrative Agent shall specify for such purpose by notice to the Borrower
(or, in the case of the Swingline Loans, at such office as the Swingline Lender
shall specify for such purpose by Notice to the Borrower), it being understood
that written or facsimile notice by the Borrower to the Administrative Agent to
make a payment from the funds in the Borrower’s account at the Administrative
Agent’s Office shall constitute the making of such payment to the extent of such
funds held in such account.  All repayments or prepayments of any Loans (whether
of principal, interest or otherwise) hereunder shall be made in the currency in
which such Loans are denominated and all other payments under each Credit
Document shall, unless otherwise specified in such Credit Document, be made in
Dollars.  The Administrative Agent will thereafter cause to be distributed on
the same day (if payment was actually received by the Administrative Agent prior
to 2:00 p.m. (New York City time) or, otherwise, on the next Business Day) like
funds relating to the payment of principal or interest or Fees ratably to the
Lenders entitled thereto.

 

(b)                                 Any payments under this Agreement that are
made later than 2:00 p.m. (New York City time) may be deemed to have been made
on the next succeeding Business Day in the Administrative Agent’s sole
discretion (or, in the case of the Swingline Loans, at the Swingline Lender’s
sole discretion), and interest shall be payable thereon for such additional
period.  Whenever any payment to be made hereunder shall be stated to be due on
a day that is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be

 

108

--------------------------------------------------------------------------------


 

payable during such extension at the applicable rate in effect immediately prior
to such extension.

 

5.4                               Net Payments

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                Any and all payments by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document
shall to the extent permitted by applicable laws be made free and clear of and
without reduction or withholding for any Taxes. If, however, applicable laws
require any Withholding Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such laws as reasonably determined by
such Withholding Agent.

 

(ii)                                If any Withholding Agent shall be required
by applicable law to withhold or deduct any Taxes from any payment, then
(A) such Withholding Agent shall withhold or make such deductions as are
reasonably determined by such Withholding Agent to be required by applicable
law, (B) such Withholding Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Credit Party shall be increased as necessary so that
after any required withholding or deductions have been made (including
withholding or deductions applicable to additional sums payable under this
Section 5.4) each Lender (or, in the case of a payment to the Administrative
Agent for its own account, the Administrative Agent) receives an amount equal to
the sum it would have received had no such withholding or deductions been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law or timely reimburse the Administrative Agent or any Lender
for the payment of any Other Taxes.

 

(c)                                  Tax Indemnifications.  Without limiting the
provisions of clauses (a) or (b) above, (i)  the Borrower shall, and does hereby
indemnify the Administrative Agent and each Lender, and shall make payment in
respect thereof within 15 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4) payable by the
Administrative Agent or such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of any such payment or
liability (along with a written statement setting forth in reasonable detail the
basis and calculation of such amounts) delivered to the Borrower by a Lender, or
by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.  If the Borrower reasonably believes that any
such Indemnified Taxes were not correctly or legally asserted, the
Administrative Agent and/or each affected Lender will use reasonable efforts to
cooperate with the Borrower in pursuing a refund of such Indemnified Taxes so
long as such efforts would not, in the sole determination of the Administrative
Agent or affected Lender, result in any additional costs, expenses or risks or
be otherwise disadvantageous to it.

 

(d)                                 Evidence of Payments.  After any payment of
Taxes by any Credit Party to a Governmental Authority as provided in this
Section 5.4, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

109

--------------------------------------------------------------------------------


 

(e)                                  Status of Lenders and the Administrative
Agent; Tax Documentation.

 

(i)                                     Each Lender shall deliver to the
Borrower and to the Administrative Agent, at such time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not any payments made hereunder or under any other
Credit Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of any payments to
be made to such Lender by any Credit Party pursuant to any Credit Document or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.  Any documentation and information required to be
delivered by a Lender pursuant to this Section 5.4(e) (including any specific
documentation set forth in clause (ii) below) shall be delivered by such Lender
(1) on or prior to the Closing Date (or on or prior to the date it becomes a
party to this Agreement), (2) on or before any date on which such documentation
expires or becomes obsolete or invalid, (3) after the occurrence of any change
in the Lender’s circumstances requiring a change in the most recent
documentation previously delivered by it to the Borrower and the Administrative
Agent and (4) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent, and each such Lender shall promptly notify
in writing the Borrower and the Administrative Agent if such Lender is no longer
legally eligible to provide any documentation previously provided.
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation (other than the
documentation set forth in clauses (A), (B)(1)-(4) and (C) of
Section 5.4(e)(ii) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent executed copies of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements;

 

(B)                               each Non-U.S. Lender that is entitled under
the Code or any applicable treaty to an exemption from or reduction of U.S.
federal withholding tax with respect to any payments hereunder or under any
other Credit Document shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) whichever of
the following is applicable:

 

(1)                                 executed copies of Internal Revenue Service
Form W-8BEN or Form W-8BEN-E (or any applicable successor form) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;

 

110

--------------------------------------------------------------------------------


 

(2)                                 executed copies of Internal Revenue Service
Form W-8ECI (or any successor form thereto);

 

(3)                                 in the case of a Non-U.S. Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate, substantially in the form of Exhibit J-1, to the effect
that such Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and that no
payments under any Credit Document are effectively connected with such Non-U.S.
Lender’s conduct of a United States trade or business (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of Internal Revenue Service Form W-8BEN or
Form W-8BEN-E (or any applicable successor form);

 

(4)                                 where such Lender is a partnership (for U.S.
federal income tax purposes) or otherwise not a beneficial owner (e.g., where
such Lender has sold a participation), Internal Revenue Service Form W-8IMY (or
any successor thereto) and all required supporting documentation (including,
where one or more of the underlying beneficial owner(s) is claiming the benefits
of the portfolio interest exemption, a U.S.  Tax Compliance Certificate
(substantially in the form of Exhibit J-2 or Exhibit J-3, as applicable) of such
beneficial owner(s)) (provided that, if the Non-U.S. Lender is a partnership and
not a participating Lender, the U.S. Tax Compliance
Certificate(s) (substantially in the form of Exhibit J-4) may be provided by the
Non-U.S. Lender on behalf of the direct or indirect partner(s)); or

 

(5)                                 executed originals of any other form
prescribed by applicable laws as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax together with such supplementary
documentation as may be prescribed by applicable laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made;

 

(C)                               if a payment made to a Lender under any Credit
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (C), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement; and

 

(D)                               if the Administrative Agent is a “United
States person” (as defined in

 

111

--------------------------------------------------------------------------------


 

Section 7701(a)(30) of the Code), it shall provide the Borrower with two duly
completed copies of Internal Revenue Service Form W-9.  If the Administrative
Agent is not a “United States person” (as defined in Section 7701(a)(30) of the
Code), it shall provide an applicable Form W-8 (together with required
accompanying documentation) with respect to payments to be received by it on
behalf of the Lenders.

 

(iii)                               Notwithstanding anything to the contrary in
this Section 5.4, no Lender or the Administrative Agent shall be required to
deliver any documentation that it is not legally eligible to deliver.

 

(f)                                   Treatment of Certain Refunds.  If the
Administrative Agent or any Lender determines, in its sole discretion exercised
in good faith, that it has received a refund of any Indemnified Taxes as to
which it has been indemnified by any Credit Party or with respect to which any
Credit Party has paid additional amounts pursuant to this Section 5.4, the
Administrative Agent or such Lender (as applicable) shall promptly pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Credit Parties under this
Section 5.4 with respect to the Indemnified Taxes giving rise to such refund),
net of all out-of-pocket expenses (including any Taxes) incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  In such event, the Administrative Agent or such Lender,
as the case may be, shall, at the Borrower’s request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant taxing authority (provided that the
Administrative Agent or such Lender may delete any information therein that it
deems confidential).  Notwithstanding anything to the contrary in this paragraph
(f), in no event will the Administrative Agent or any Lender be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the Administrative Agent or any Lender in a less favorable
net after-Tax position than the Administrative Agent or any Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid. 
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Credit Party or any other
Person.

 

(g)                                  For the avoidance of doubt, for purposes of
this Section 5.4, the term “Lender” includes any Letter of Credit Issuer and any
Swingline Lender and the term “applicable law” includes FATCA.

 

(h)                                 Each party’s obligations under this
Section 5.4 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under the Credit Documents.

 

5.5                               Computations of Interest and Fees

 

(a)                                 Except as provided in the next succeeding
sentence, interest on LIBOR Loans and ABR Loans shall be calculated on the basis
of a 360-day year for the actual days elapsed. Interest on ABR Loans in respect
of which the rate of interest is calculated on the basis of the Administrative
Agent’s

 

112

--------------------------------------------------------------------------------


 

prime rate shall be calculated on the basis of a 365- (or 366-, as the case may
be) day year for the actual days elapsed.

 

(b)                                 Fees and the average daily Stated Amount of
Letters of Credit shall be calculated on the basis of a 360-day year for the
actual days elapsed.

 

5.6                               Limit on Rate of Interest

 

(a)                                 No Payment Shall Exceed Lawful Rate. 
Notwithstanding any other term of this Agreement, the Borrower shall not be
obliged to pay any interest or other amounts under or in connection with this
Agreement or otherwise in respect of the Obligations in excess of the amount or
rate permitted under or consistent with any applicable law, rule or regulation.

 

(b)                                 Payment at Highest Lawful Rate.  If the
Borrower is not obliged to make a payment that it would otherwise be required to
make as a result of Section 5.6(a), the Borrower shall make such payment to the
maximum extent permitted by or consistent with applicable laws, rules and
regulations.

 

(c)                                  Adjustment if Any Payment Exceeds Lawful
Rate.  If any provision of this Agreement or any of the other Credit Documents
would obligate the Borrower to make any payment of interest or other amount
payable to any Lender in an amount or calculated at a rate that would be
prohibited by any applicable law, rule or regulation, then notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law, such adjustment to be effected, to the
extent necessary, by reducing the amount or rate of interest required to be paid
by the Borrower to the affected Lender under Section 2.8; provided that, to the
extent lawful, the interest or other amounts that would have been payable but
were not payable as a result of the operation of this Section shall be cumulated
and the interest payable to such Lender in respect of other Loans or periods
shall be increased (but not above the maximum rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent, to obtain reimbursement from that Lender in an amount
equal to such excess, and pending such reimbursement, such amount shall be
deemed to be an amount payable by that Lender to the Borrower.

 

Section 6.                                           Conditions Precedent to
Initial Borrowing

 

The initial Borrowing under this Agreement is subject to the satisfaction or
waiver in accordance with the terms hereof of the following conditions
precedent:

 

6.1                               Credit Documents

 

The Administrative Agent (or its counsel) shall have received:

 

(a)                                 this Agreement, executed and delivered by a
duly Authorized Officer of Holdings, the Borrower and each Lender;

 

(b)                                 the Guarantee, executed and delivered by a
duly Authorized Officer of each Guarantor;

 

113

--------------------------------------------------------------------------------


 

(c)                                  the Pledge Agreement, executed and
delivered by a duly Authorized Officer of Holdings, the Borrower and each
pledgor party thereto; and

 

(d)                                 the Security Agreement, executed and
delivered by a duly Authorized Officer of each Holdings, the Borrower and each
other grantor party thereto.

 

6.2                               Collateral. Except for any items referred to
on Schedule 9.14(d)

 

(a)                                 All outstanding equity interests in whatever
form of the Borrower and each Restricted Subsidiary that is directly owned by or
on behalf of any Credit Party and required to be pledged pursuant to the
Security Documents shall have been pledged pursuant thereto;

 

(b)                                 The Collateral Agent shall have received the
certificates representing securities of the Borrower and of each Credit Party’s
Wholly-Owned Restricted Subsidiaries that are Domestic Subsidiaries to the
extent required to be delivered under the Security Documents and pledged under
the Security Documents to the extent certificated, accompanied by instruments of
transfer and undated stock powers or allonges endorsed in blank; and

 

(c)                                  All Uniform Commercial Code financing
statements required to be filed, registered or recorded to create the Liens
intended to be created by any Security Document and perfect such Liens to the
extent required by such Security Document shall have been delivered to the
Collateral Agent, and shall be in proper form, for filing, registration or
recording.

 

(d)                                 The Guarantee shall be in full force and
effect.

 

6.3                               Legal Opinions. The Administrative Agent (or
its counsel) shall have received the executed legal opinions, in customary form,
of (a) Simpson Thacher & Bartlett LLP, special New York, Delaware and California
counsel to the Credit Parties and (b) McGuireWoods LLP, special Virginia counsel
to the Credit Parties.  Holdings and the Borrower hereby instruct and agree to
instruct the other Credit Parties to have such counsel deliver such legal
opinions.

 

6.4                               Closing Certificates. The Administrative Agent
(or its counsel) shall have received a certificate of the Credit Parties, dated
the Closing Date, substantially in the form of Exhibit F, with appropriate
insertions, executed by two Authorized Officers (which for this purpose may
include one of the Secretary or Assistant Secretary) of each such Credit Party,
and attaching the documents referred to in Section 6.5 and, in the case of the
Borrower, certifying as to the matters set forth in Sections 6.10 and 7.1.

 

6.5                               Authorization of Proceedings of Holdings, the
Borrower and the Guarantors; Corporate Documents. The Administrative Agent shall
have received (i) a copy of the resolutions of the board of directors or other
managers of Holdings, the Borrower and the other Guarantors (or a duly
authorized committee thereof) authorizing (a) the execution, delivery and
performance of the Credit Documents (and any agreements relating thereto) to
which it is a party and (b) in the case of the Borrower, the extensions of
credit contemplated hereunder, (ii) the Certificate of Incorporation and
By-Laws, Certificate of Formation and Operating Agreement or other comparable
organizational documents, as applicable, of Holdings, the Borrower and the other
Guarantors and (iii) signature and incumbency certificates (or other comparable
documents evidencing the same) of the Authorized Officers of Holdings, the
Borrower and the other Guarantors executing the Credit Documents to which it is
a party and certificates executed by it.

 

6.6                               Fees. The Agents and Lenders shall have
received, substantially simultaneously with the funding of the Initial Term
Loans, fees and, to the extent invoiced at least three business days prior to
the

 

114

--------------------------------------------------------------------------------


 

Closing Date (except as otherwise reasonably agreed by the Borrower) expenses in
the amounts previously agreed in writing to be received on the Closing Date
(which amounts may, at the Borrower’s option, be offset against the proceeds of
the Initial Term Loans).

 

6.7                               Solvency Certificate. On the Closing Date, the
Administrative Agent shall have received a certificate from the Chief Executive
Officer, President, the Chief Financial Officer, the Treasurer, the Vice
President-Finance or any other senior financial officer of Borrower to the
effect that after giving effect to the consummation of the Transactions, the
Borrower on a consolidated basis with its Restricted Subsidiaries is Solvent.

 

6.8                               PATRIOT Act. The Administrative Agent and the
Joint Lead Arrangers shall have received at least three Business Days prior to
the Closing Date such documentation and information as is reasonably requested
in writing at least ten calendar days prior to the Closing Date by the
Administrative Agent or the Joint Lead Arrangers about the Credit Parties to the
extent required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the PATRIOT Act.

 

6.9                               Financial Statements. The Joint Lead Arrangers
and Bookrunners shall have received the Historical Financial Statements and the
audited consolidated balance sheets of Holdings and its consolidated
Subsidiaries as at December 31, 2015 and the related audited consolidated
statements of income and cash flows of Holdings and its consolidated
Subsidiaries for the year ended December 31, 2015 and for the fiscal quarters
ended March 31, 2016, June 30, 2016 and September 30, 2016.

 

6.10                        Refinancing. Substantially simultaneously with the
funding of the Initial Term Loans, the Closing Date Refinancing shall be
consummated.

 

For purposes of determining compliance with the conditions specified in
Section 6 on the Closing Date, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

Section 7.                                           Conditions Precedent to All
Credit Events

 

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Revolving Loans required to be made by
the Revolving Credit Lenders in respect of Unpaid Drawings pursuant to
Sections 3.3 and 3.4 and the obligation of the Letter of Credit Issuer to issue
Letters of Credit on any date is subject to the satisfaction (or waiver in
accordance with the terms hereof) of the following conditions precedent:

 

7.1                               No Default; Representations and Warranties. At
the time of each Credit Event and also after giving effect thereto (other than
any Loan made pursuant to Section 2.14 (which shall be subject to the applicable
terms of Section 2.14)) (a) no Default or Event of Default shall have occurred
and be continuing and (b) all representations and warranties made by any Credit
Party contained herein or in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date)
(provided that any such representation and warranty which is qualified by
materiality, Material Adverse Effect or similar language shall be true and
correct in all respects).

 

115

--------------------------------------------------------------------------------


 

7.2                               Notice of Borrowing; Letter of Credit Request

 

(a)                                 Prior to the making of each Term Loan, the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.3.

 

(b)                                 Prior to the making of each Revolving Loan
(other than any Revolving Loan made pursuant to Section 3.4(a)) and each
Swingline Loan, the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.3.

 

(c)                                  Prior to the issuance of each Letter of
Credit, the Administrative Agent and the Letter of Credit Issuer shall have
received a Letter of Credit Request meeting the requirements of Section 3.2(a).

 

(d)                                 The acceptance of the benefits of each
Credit Event shall constitute a representation and warranty by each Credit Party
to each of the Lenders that all the applicable conditions specified in Section 7
above have been satisfied as of that time.

 

Section 8.                                           Representations and
Warranties

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans and issue or participate in Letters of Credit as provided for herein,
Holdings and the Borrower make the following representations and warranties to
the Lenders, all of which shall survive the execution and delivery of this
Agreement, the making of the Loans and the issuance of the Letters of Credit (it
being understood that the following representations and warranties shall be
deemed made with respect to any Foreign Subsidiary only to the extent relevant
under applicable law):

 

8.1                               Corporate Status. Each Credit Party (a) is a
duly organized and validly existing corporation, limited liability company or
other entity in good standing under the laws of the jurisdiction of its
organization and has the corporate, limited liability company or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and is in good standing (if applicable) in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified would not reasonably be expected to result in a Material
Adverse Effect.

 

8.2                               Corporate Power and Authority. Each Credit
Party has the corporate or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Credit Documents to which
it is a party and has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Credit
Documents to which it is a party.  Each Credit Party has duly executed and
delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and subject to general principles of equity.

 

8.3                               No Violation. Neither the execution, delivery
or performance by any Credit Party of the Credit Documents to which it is a
party nor compliance with the terms and provisions thereof nor the consummation
of the transactions contemplated hereby or thereby will (a) contravene any
applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality,
(b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of such Credit Party or any of the Restricted Subsidiaries
(other than Liens created under the Credit Documents or Permitted Liens)
pursuant to, the

 

116

--------------------------------------------------------------------------------


 

terms of any material indenture, loan agreement, lease agreement, mortgage, deed
of trust, agreement or other material instrument to which such Credit Party or
any of the Restricted Subsidiaries is a party or by which it or any of its
property or assets is bound (any such term, covenant, condition or provision, a
“Contractual Requirement”) other than any such breach, default or Lien that
would not reasonably be expected to result in a Material Adverse Effect or
(c) violate any provision of the certificate of incorporation, by-laws, articles
or other organizational documents of such Credit Party or any of the Restricted
Subsidiaries.

 

8.4                               Litigation. There are no actions, suits or
proceedings pending or, to the knowledge of Holdings or the Borrower, threatened
in writing against Holdings, the Borrower or any of the Restricted Subsidiaries
that would reasonably be expected to result in a Material Adverse Effect.

 

8.5                               Margin Regulations. Neither the making of any
Loan hereunder nor the use of the proceeds thereof will violate the provisions
of Regulation T, Regulation U or Regulation X.

 

8.6                               Governmental Approvals. The execution,
delivery and performance of each Credit Document does not require any consent or
approval of, registration or filing with, or other action by, any Governmental
Authority, except for (i) such as have been obtained or made and are in full
force and effect, (ii) filings, consents, approvals, registrations and
recordings in respect of the Liens created pursuant to the Security Documents
(and to release existing Liens) and (iii) such licenses, approvals,
authorizations, registrations, filings or consents the failure of which to
obtain or make would not reasonably be expected to result in a Material Adverse
Effect.

 

8.7                               Investment Company Act. None of Holdings, the
Borrower or any other Restricted Subsidiary is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

8.8                               True and Complete Disclosure

 

(a)                                 None of the written factual information and
written data (taken as a whole) heretofore or contemporaneously furnished by or
on behalf of Holdings, the Borrower, any of the other Restricted Subsidiaries or
any of their respective authorized representatives to the Administrative Agent,
any Joint Lead Arranger and/or any Lender on or before the Closing Date
(including all such written information and data contained in (i) the Lender
Presentation (as updated prior to the Closing Date and including all information
incorporated by reference therein) and (ii) the Credit Documents) for purposes
of or in connection with this Agreement or any transaction contemplated herein
contained any untrue statement of any material fact or omitted to state any
material fact necessary to make such information and data (taken as a whole) not
materially misleading at such time in light of the circumstances under which
such information or data was furnished (after giving effect to all supplements
and updates), it being understood and agreed that for the purposes of this
Section 8.8(a), such factual information and data shall not include pro forma
financial information, projections, estimates (including financial estimates,
forecasts and other forward-looking information) or other forward looking
information and information of a general economic or general industry nature.

 

(b)                                 The projections (including financial
estimates, forecasts and other forward-looking information) contained in the
information and data referred to in paragraph (a) above were based on good faith
estimates and assumptions believed by such Persons to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and such differences may be material.

 

117

--------------------------------------------------------------------------------


 

8.9                               Financial Condition; Financial Statements; No
Material Adverse Effect

 

(a)

 

(i)                                     The unaudited historical consolidated
financial information of Holdings as set forth in the Lender Presentation and

 

(ii)                                  the Historical Financial Statements, in
each case present fairly in all material respects the consolidated financial
position of Holdings at the respective dates of said information, statements and
results of operations for the respective periods covered thereby.

 

The financial statements referred to in Section 8.9(a)(ii) have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements.

 

(b)                                 There has been no Material Adverse Effect
since December 31, 2015.

 

Each Lender and the Administrative Agent hereby acknowledges and agrees that
Holdings and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS or the
respective interpretation thereof and that any such restatements that result
solely from any such change in GAAP or IFRS will not, in and of themselves,
result in a Default or an Event of Default under the Credit Documents.

 

8.10                        Compliance with Laws; No Default. Each Credit Party
and its Restricted Subsidiaries are in compliance with all Requirements of Law
applicable to it or its property, except where the failure to be so in
compliance, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.  No Default has occurred and is
continuing.

 

8.11                        Tax Matters. Except as would not reasonably be
expected to have a Material Adverse Effect, (a) each of Holdings, the Borrower
and each of the other Restricted Subsidiaries has filed all Tax returns required
to be filed by it and has timely paid all Taxes payable by it (whether or not
shown on a Tax return and including in its capacity as withholding agent) that
have become due, other than those being contested in good faith and by proper
proceedings if it has maintained adequate reserves (in the good faith judgment
of management of Holdings, the Borrower or such Restricted Subsidiary, as
applicable) with respect thereto in accordance with GAAP and (b) each of
Holdings, the Borrower and each of the Restricted Subsidiaries has paid, or has
provided adequate reserves (in the good faith judgment of management of
Holdings, the Borrower or such Restricted Subsidiary, as applicable) in
accordance with GAAP for the payment of all Taxes not yet due and payable. 
There is no current or proposed Tax assessment, deficiency or other claim
against Holdings, the Borrower or any Restricted Subsidiary that would
reasonably be expected to result in a Material Adverse Effect.

 

8.12                        Compliance with ERISA.

 

(a)                                 Except as would not reasonably be expected
to have a Material Adverse Effect, no ERISA Event has occurred or is reasonably
expected to occur.

 

(b)                                 Except as would not reasonably be expected
to have a Material Adverse Effect, no Foreign Plan Event has occurred or is
reasonably expected to occur.

 

8.13                        Subsidiaries. Schedule 8.13 lists each Subsidiary of
Holdings and the Borrower (and the

 

118

--------------------------------------------------------------------------------


 

direct and indirect ownership interest of Holdings and the Borrower therein), in
each case existing on the Closing Date after giving effect to the Transactions.

 

8.14                        Intellectual Property. Each of Holdings, the
Borrower and the other Restricted Subsidiaries owns or has the right to use all
Intellectual Property that is used in or otherwise necessary for the operation
of their respective businesses as currently conducted, except where the failure
to own or have a right to use such Intellectual Property would not reasonably be
expected to have a Material Adverse Effect.

 

8.15                        Environmental Laws.

 

(a)                                 Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:  (i) each
of Holdings, the Borrower and the Subsidiaries and their respective operations
and properties are and have been in compliance with all Environmental Laws and
any permits issued, or any approval given, under any such Environmental Law;
(ii) neither Holdings, nor the Borrower nor any Subsidiary has either received
written notice of any Environmental Claim or has knowledge of any existing facts
or conditions that would reasonably be expected to give rise to any such
Environmental Claim; (iii) neither Holdings, nor the Borrower nor any Subsidiary
is conducting any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law at any location; and (iv) to the knowledge of
the Borrower, no underground or above ground storage tank or related piping, or
any impoundment or other disposal area containing Hazardous Materials is located
at, on or under any Real Estate currently owned or leased by Holdings, the
Borrower or any of the Subsidiaries.

 

(b)                                 Neither Holdings, nor the Borrower nor any
of the Subsidiaries has treated, stored, transported, Released or arranged for
disposal or transport for disposal or treatment of Hazardous Materials at, on,
under or from any currently or formerly owned or operated property nor, to the
knowledge of the Borrower, has there been any other Release of Hazardous
Materials at, on, under or from any such properties, in each case, in a manner
that would reasonably be expected to have a Material Adverse Effect.

 

8.16                        Properties. Each of Holdings, the Borrower and the
Subsidiaries have good and valid record title to or valid leasehold interests in
all properties that are necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, free and
clear of all Liens (other than any Liens permitted by this Agreement) and except
where the failure to have such good title would not reasonably be expected to
have a Material Adverse Effect and no Mortgage encumbers improved Real Estate
that is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards within the meaning
of the National Flood Insurance Act of 1968, as amended, unless flood insurance
available under such Act has been obtained in accordance with Section 9.3(b).

 

8.17                        Solvency. On the Closing Date (after giving effect
to the Transactions) immediately following the making of the Loans and after
giving effect to the application of the proceeds of such Loans, Holdings, the
Borrower and the Restricted Subsidiaries on a consolidated basis will be
Solvent.

 

8.18                        Sanctions and Anti-Terrorism Laws; FCPA.

 

(a)                                 The use of proceeds of the Loans will not
violate applicable Sanctions and Anti-Terrorism Laws in any material respect.

 

119

--------------------------------------------------------------------------------


 

(b)                                 Except as would not reasonably be expected
to have Material Adverse Effect and to the extent applicable, each of Holdings
and its Subsidiaries is in compliance with applicable Sanctions and
Anti-Terrorism Laws and the FCPA.

 

(c)                                  Except as would not reasonably be expected
to have a Material Adverse Effect, no part of the proceeds of any Loan will be
used, directly or, to the knowledge of the Borrower, indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA.

 

8.19                        Security Interest in Collateral. The provisions of
this Agreement and the other Credit Documents create legal, valid and
enforceable Liens on all of the Collateral in favor of the Collateral Agent, for
the benefit itself and the other Secured Parties, subject, as to enforceability,
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity and principles of good faith and
fair dealing, and upon the making of such filings and taking of such other
actions required to be taken hereby or by the applicable Credit Documents
(including the filing of appropriate financing statements with the office of the
Secretary of State of the state of organization of each Credit Party, the filing
of appropriate assignments or notices with the U.S. Patent and Trademark Office
and the U.S. Copyright Office, and the proper recordation of Mortgages and
fixture filings with respect to any Mortgaged Property, in each case in favor of
the Collateral Agent for the benefit of the Secured Parties and the delivery to
the Collateral Agent of any stock certificates or promissory notes required to
be delivered pursuant to the applicable Credit Documents), such Liens constitute
perfected and continuing Liens on the Collateral of the type required by the
Security Documents, securing the Obligations.

 

Section 9.                                           Affirmative Covenants.

 

Each of Holdings and the Borrower hereby covenants and agrees that on the
Closing Date and thereafter, until the Commitments, the Swingline Commitment and
each Letter of Credit have terminated or, in the case of Letters of Credit, been
Cash Collateralized in accordance with the terms of this Agreement and the Loans
and Unpaid Drawings, together with interest, Fees and all other Obligations
incurred hereunder (other than contingent indemnity obligations as to which no
valid demand has been made, Secured Hedge Obligations, Secured Cash Management
Obligations and Letters of Credit Cash Collateralized in accordance with the
terms of this Agreement), are paid in full:

 

9.1                               Information Covenants. The Borrower will
furnish to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice):

 

(a)                                 Annual Financial Statements.  As soon as
available and in any event on or before the date that is 90 days after the end
of each such fiscal year, the consolidated balance sheets of Holdings and the
Restricted Subsidiaries as at the end of each fiscal year and the related
consolidated statements of operations and cash flows for such fiscal year,
setting forth comparative consolidated figures for the preceding fiscal years,
all in reasonable detail and prepared in accordance with GAAP and, in each case,
certified by an independent certified public accountant of recognized national
standing whose opinion shall not be qualified as to the scope of audit or as to
the status of Holdings or any of the Material Subsidiaries (or group of
Subsidiaries that together would constitute a Material Subsidiary) as a going
concern (other than any qualification that is expressly solely with respect to,
or expressly resulting solely from, (i) an upcoming maturity date under any
Indebtedness or (ii) any potential inability to satisfy a financial maintenance
covenant on a future date or in a future period.

 

120

--------------------------------------------------------------------------------


 

(b)                                 Quarterly Financial Statements.  With
respect to each of the first three quarterly accounting periods in each fiscal
year of Holdings as soon as available and in any event on or before the date
that is 45 days after the end of each such quarterly accounting period, the
consolidated balance sheets of Holdings and the Restricted Subsidiaries as at
the end of such quarterly period and the related consolidated statements of
operations for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and the
related consolidated statement of cash flows for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
the applicable quarterly period, and commencing with the quarter ending
March 31, 2017 setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the related period in the prior fiscal year, all of
which shall be certified by an Authorized Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of Holdings and its Restricted Subsidiaries in
accordance with GAAP (except as noted therein), subject to changes resulting
from normal year-end adjustments and the absence of footnotes.

 

(c)                                  Budgets.  Within 90 days after the
commencement of each fiscal year of Holdings, a consolidated budget of Holdings
in reasonable detail on a quarterly basis for such fiscal year as customarily
prepared by management of Holdings for its internal use consistent in scope with
the financial statements provided pursuant to Section 9.1(a), setting forth the
principal assumptions upon which such budget is based (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of an Authorized Officer of Holdings or the Borrower stating that
such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections and at the time of delivery thereof
to the Administrative Agent, it being understood and agreed that such
Projections and assumptions as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
Projections may differ from the projected results and such differences may be
material.

 

(d)                                 Officer’s Certificates.  Not later than five
days after the delivery of the financial statements provided for in
Sections 9.1(a) and 9.1(b), a certificate of an Authorized Officer of the
Borrower to the effect that no Default or Event of Default exists or, if any
Default or Event of Default does exist, specifying the nature and extent
thereof, as the case may be, which certificate shall set forth (i) a
specification of any change in the identity of the Restricted Subsidiaries and
Unrestricted Subsidiaries as at the end of such fiscal year or period, as the
case may be, from the Restricted Subsidiaries and Unrestricted Subsidiaries,
respectively, provided to the Lenders on the Closing Date or the most recent
fiscal year or period, as the case may be and (ii) the then applicable
Consolidated Total Debt to Consolidated EBITDA Ratio and Fixed Charge Coverage
Ratio and underlying calculations in connection therewith therewith and
(iii) the amount of any Pro Forma Adjustment not previously set forth in a Pro
Forma Adjustment Certificate or any change in the amount of a Pro Forma
Adjustment set forth in any Pro Forma Adjustment Certificate previously provided
and, in either case, in reasonable detail, the calculations and basis therefor. 
At the time of the delivery of the financial statements provided for in
Section 9.1(a), a certificate of an Authorized Officer of the Borrower setting
forth changes to the legal name, jurisdiction of formation, type of entity and
organizational number (or equivalent) to the Person organized in a jurisdiction
where an organizational identification number is required to be included in a
Uniform Commercial Code financing statement, in each case for each Credit Party
or confirming that there has been no change in such information since the
Closing Date or the date of the most recent certificate delivered pursuant to
this Clause (d), as the case may be.

 

(e)                                  Notice of Default or Litigation.  Promptly
after an Authorized Officer of Holdings or any of the Restricted Subsidiaries
obtains knowledge thereof, notice of:

 

121

--------------------------------------------------------------------------------


 

(i)                                     the occurrence of any event that
constitutes a Default or Event of Default, which notice shall specify the nature
thereof, the period of existence thereof and what action Holdings proposes to
take with respect thereto and

 

(ii)                                  any litigation or governmental proceeding
pending against Holdings or any of the Subsidiaries that would reasonably be
expected to be determined adversely and, if so determined, to result in a
Material Adverse Effect.

 

(f)                                   Environmental Matters.  Promptly after an
Authorized Officer of Holdings or any of the Restricted Subsidiaries obtains
knowledge of any one or more of the following environmental matters, unless such
environmental matters would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, notice of:

 

(i)                                     any pending or threatened Environmental
Claim against any Credit Party or any Real Estate; and

 

(ii)                                  the conduct of any investigation, or any
removal, remedial or other corrective action in response to the actual or
alleged presence, Release or threatened Release of any Hazardous Material on,
at, under or from any Real Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation or removal, remedial or other corrective action in response
thereto.  The term “Real Estate” shall mean land, buildings, facilities and
improvements owned or leased by any Credit Party.

 

(g)                                  Other Information.  (x) Promptly upon
filing thereof, copies of any filings (including on Form 10-K, 10-Q or 8-K) or
registration statements (other than drafts of pre-effective versions of
registration statements) with, and reports to, the SEC or any analogous
Governmental Authority in any relevant jurisdiction by Holdings or any of the
Restricted Subsidiaries (other than amendments to any registration statement (to
the extent such registration statement, in the form it becomes effective, is
delivered to the Administrative Agent), exhibits to any registration statement
and, if applicable, any registration statements on Form S-8) and copies of all
financial statements, proxy statements, notices and reports that Holdings or any
of the Restricted Subsidiaries shall send to the holders of any publicly issued
debt of Holdings and/or any of the Restricted Subsidiaries (including the Senior
Notes), in their capacity as such holders, lenders or agents (in each case to
the extent not theretofore delivered to the Administrative Agent pursuant to
this Agreement) and, (y) with reasonable promptness, such other information
(financial or otherwise) as the Administrative Agent on its own behalf or on
behalf of any Lender (acting through the Administrative Agent) may reasonably
request in writing from time to time; provided that none of Holdings, the
Borrower nor any other Restricted Subsidiary will be required to disclose or
permit the inspection or discussion of any document, information or other matter
(i) that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective contractors) is prohibited by law or any binding
agreement with an unaffiliated third party not entered into to prevent the
foregoing or (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product; provided that any rights of the
Administrative Agent or the Lenders to visit and inspect any of the properties
or assets of Holdings or any of its Subsidiaries shall be subject to the
limitations set forth in Section 9.2.

 

(h)                                 Pro Forma Adjustment Certificate.  Not later
than five Business Days after any date on which financial statements are
delivered with respect to any Test Period in which a Pro Forma Adjustment is
made as a result of the consummation of the acquisition of any Acquired Entity
or Business by Holdings or any Restricted Subsidiary for which there shall be a
Pro Forma Adjustment, a certificate

 

122

--------------------------------------------------------------------------------


 

of an Authorized Officer of Holdings setting forth the amount of such Pro Forma
Adjustment and, in reasonable detail, the calculations and basis therefor.

 

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 9.1 may be satisfied with respect to financial information of Holdings
and the Restricted Subsidiaries by furnishing (A) the applicable financial
statements of the Borrower or any direct or indirect parent of Holdings or
(B) Holdings’ (or any direct or indirect parent thereof), as applicable,
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that, with
respect to each of subclauses (A) and (B) of this paragraph, to the extent such
information relates to Holdings’ parent, or to the Borrower, such information is
accompanied by consolidating or other information that explains in reasonable
detail the differences between the information relating to such parent or the
Borrower, on the one hand, and the information relating to Holdings and the
Restricted Subsidiaries on a standalone basis, on the other hand.

 

Documents required to be delivered pursuant to clauses (a), (b) and (g)(x) of
this Section 9.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the earliest date on which
(i) the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet; (ii) such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), or
(iii) such financial statements and/or other documents are posted on the SEC’s
website on the internet at www.sec.gov, provided that the Borrower has notified
the Administrative Agent of such posting.

 

9.2                               Books, Records and Inspections. Holdings will,
and will cause each Restricted Subsidiary to, permit officers and designated
representatives of the Administrative Agent or the Required Lenders to visit and
inspect any of the properties or assets of Holdings and any such Subsidiary in
whomsoever’s possession to the extent that it is within such party’s control to
permit such inspection (and shall use commercially reasonable efforts to cause
such inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of
Holdings and any such Subsidiary and discuss the affairs, finances and accounts
of Holdings and of any such Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants, all at such reasonable times
and intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may desire (and subject, in the case of any such meetings or
advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default, (a) only the
Administrative Agent on behalf of the Required Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 9.2, (b) the
Administrative Agent shall not exercise such rights more than one time in any
calendar year, which such visit will be at Holdings’ expense and
(c) notwithstanding anything to the contrary in this Section 9.2, none of
Holdings or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any binding
agreement with an unaffiliated third party, not entered into to prevent the
foregoing or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product; provided, further, that when an Event of
Default exists, the Administrative Agent (or any of its respective
representatives or independent contractors) or any representative of the
Required Lenders may do any of the foregoing at the expense of Holdings at any
time during normal business hours and upon reasonable advance notice.  The
Administrative Agent and the Required Lenders shall give Holdings the
opportunity to participate in any discussions with Holdings’ independent public
accountants.

 

123

--------------------------------------------------------------------------------


 

9.3                               Maintenance of Insurance. (a) Holdings and the
Borrower will, and will cause each Material Subsidiary to, at all times maintain
in full force and effect, pursuant to self-insurance arrangements or with
insurance companies that Holdings believes (in the good faith judgment of the
management of Holdings) are financially sound and responsible at the time the
relevant coverage is placed or renewed, insurance in at least such amounts
(after giving effect to any self-insurance which Holdings believes (in the good
faith judgment of management of Holdings) is reasonable and prudent in light of
the size and nature of its business and the availability of insurance on a
cost-effective basis) and against at least such risks (and with such risk
retentions) as Holdings believes (in the good faith judgment of management of
Holdings) is reasonable and prudent in light of the size and nature of its
business and the availability of insurance on a cost-effective basis; and will
furnish to the Administrative Agent, promptly following written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried and (b) with respect to each Mortgaged Property, Holdings
will (or will cause the applicable Credit Party to) obtain flood insurance in
such total amount as may reasonably be required by the Collateral Agent, if at
any time the area in which any improvements located on any Mortgaged Property is
designated a “special flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as amended from time to time.  Each
such policy of insurance shall (i) name the Collateral Agent, on behalf of the
Secured Parties as an additional insured thereunder as its interests may appear
and (ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement that names the Collateral Agent, on behalf of the Secured
Parties as the loss payee thereunder.

 

9.4                               Payment of Taxes. Holdings will pay and
discharge, and will cause each of the Restricted Subsidiaries to pay and
discharge, all material Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any properties belonging
to it, prior to the date on which material penalties attach thereto, and all
lawful material claims in respect of any Taxes imposed, assessed or levied that,
if unpaid, would reasonably be expected to become a material Lien upon any
properties of Holdings or any of the Restricted Subsidiaries; provided that
neither Holdings nor any of the Restricted Subsidiaries shall be required to pay
any such Tax, assessment or governmental charge, levy or claim that is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves (in the good faith judgment of management of Holdings) with respect
thereto in accordance with GAAP and the failure to pay would not reasonably be
expected to result in a Material Adverse Effect.

 

9.5                               Preservation of Existence; Consolidated
Corporate Franchises. Holdings and the Borrower will, and will cause each
Material Subsidiary to, take all actions necessary (a) to preserve and keep in
full force and effect its existence, organizational rights and authority and
(b) to maintain its rights, privileges (including its good standing (if
applicable)), permits, licenses and franchises necessary in the normal conduct
of its business, in each case, except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect; provided,
however, that Holdings and its Subsidiaries may consummate any transaction
permitted under “Permitted Investments” and Sections 10.2, 10.3, 10.4 or 10.5.

 

9.6                               Compliance with Statutes, Regulations, Etc.
Holdings will, and will cause each Restricted Subsidiary to, (a) comply with all
applicable laws, rules, regulations and orders, including, without limitation,
applicable Sanctions and Anti-Terrorism Laws and the FCPA, and all governmental
approvals or authorizations required to conduct its business, and to maintain
all such governmental approvals or authorizations in full force and effect,
(b) comply with, and use commercially reasonable efforts to ensure compliance by
all tenants and subtenants, if any, with, all Environmental Laws, and obtain and
comply with and maintain, and use commercially reasonable efforts to ensure that
all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or

 

124

--------------------------------------------------------------------------------


 

permits required by Environmental Laws and (c) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal, and
other actions required under Environmental Laws and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws, other than such orders and directives which are being timely
contested in good faith by proper proceedings, except in each case of (a),
(b) and (c) of this Section 9.6, where the failure to do so would not reasonably
be expected to result in a Material Adverse Effect.

 

9.7                               ERISA. (a) The Borrower will furnish to the
Administrative Agent promptly following receipt thereof, copies of any documents
described in Sections 101(k) or 101(l) of ERISA that any Credit Party or any of
its ERISA Affiliates may request with respect to any Multiemployer Plan;
provided that if the Credit Parties or any of their ERISA Affiliates have not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, then, upon reasonable request of the
Administrative Agent, the Credit Parties and/or their ERISA Affiliates shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof; provided, further, that
the rights granted to the Administrative Agent in this Section shall be
exercised not more than once during a 12-month period and (b) the Borrower will
notify the Administrative Agent promptly following the occurrence of any ERISA
Event or Foreign Plan Event that, alone or together with any other ERISA Events
or Foreign Plan Events that have occurred, would reasonably be expected to
result in liability of any Credit Party that would reasonably be expected to
have a Material Adverse Effect.

 

9.8                               Maintenance of Properties. Holdings will, and
will cause each of the Restricted Subsidiaries to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear, casualty and condemnation excepted, except to
the extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

9.9                               Transactions with Affiliates. Holdings will
conduct, and cause each of the Restricted Subsidiaries to conduct, all
transactions with any of its Affiliates (other than Holdings, the Borrower and
the Restricted Subsidiaries) involving aggregate payments or consideration in
excess of $5,000,000 for the most recently ended Test Period (calculated on a
Pro Forma Basis) at the time of such Affiliate transaction, for any individual
transaction or series of related transactions on terms that are at least
substantially as favorable to Holdings or such Restricted Subsidiary as it would
obtain in a comparable arm’s-length transaction with a Person that is not an
Affiliate, as determined by the board of directors of Holdings or such
Restricted Subsidiary in good faith; provided that the foregoing restrictions
shall not apply to (a) the payment of customary fees to the Sponsor for
management, consulting and financial services rendered to Holdings and the
Restricted Subsidiaries and customary investment banking fees paid to the
Sponsor for services rendered to Holdings and the Subsidiaries in connection
with divestitures, acquisitions, financings and other transactions which
payments are approved by a majority of the board of directors of Holdings in
good faith, (b) transactions permitted by Section 10.5, (c)  consummation of the
Transactions and the payment of the Transaction Expenses, (d) the issuance of
Capital Stock or Stock Equivalents of Holdings (or any direct or indirect parent
thereof) or any of its Subsidiaries not otherwise prohibited by the Credit
Documents, (e) loans, advances and other transactions between or among Holdings,
any Restricted Subsidiary or any joint venture (regardless of the form of legal
entity) in which Holdings or any Subsidiary has invested (and which Subsidiary
or joint venture would not be an Affiliate of Holdings but for Holdings’ or a
Subsidiary’s ownership of Capital Stock or Stock Equivalents in such joint
venture or Subsidiary) to the extent permitted under Section 10, (f) employment
and severance arrangements between Holdings and the Restricted Subsidiaries and
their respective officers, employees or consultants (including management and
employee benefit plans or agreements, stock option plans and other compensatory
arrangements) in the ordinary course of business (including loans and advances
in connection therewith), (g) payments by Holdings (and any direct or indirect
parent thereof) and the

 

125

--------------------------------------------------------------------------------


 

Subsidiaries pursuant to the tax sharing agreements among Holdings (and any such
parent) and the Subsidiaries; provided that in each case the amount of such
payments in any fiscal year does not exceed the amount that Holdings, its
Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent of the
amount received in cash from Unrestricted Subsidiaries) would be required to pay
in respect of foreign, federal, state and local taxes for such fiscal year were
Holdings, its Restricted Subsidiaries and its Unrestricted Subsidiaries (to the
extent described above) to pay such taxes separately from any such direct or
indirect parent company of Holdings, (h) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, managers, consultants, officers, employees of Holdings (or any direct
or indirect parent thereof) and the Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of Holdings
and the Subsidiaries, (i) transactions undertaken pursuant to membership in a
purchasing consortium, (j) transactions pursuant to any agreement or arrangement
as in effect as of the Closing Date, or any amendment thereto (so long as any
such amendment is not disadvantageous in any material respect to the Lenders
when taken as a whole as compared to the applicable agreement as in effect on
the Closing Date), (k) the existence and performance of agreements and
transactions with any Unrestricted Subsidiary that were entered into prior to
the designation of a Restricted Subsidiary as such Unrestricted Subsidiary to
the extent that the transaction was permitted at the time that it was entered
into with such Restricted Subsidiary and transactions entered into by an
Unrestricted Subsidiary with an Affiliate prior to the redesignation of any such
Unrestricted Subsidiary as a Restricted Subsidiary; provided that such
transaction was not entered into in contemplation of such designation or
redesignation, as applicable, (l) Affiliate repurchases of the Loans or
Commitments to the extent permitted hereunder and the holding of such Loans or
Commitments and the payments and other transactions contemplated herein in
respect thereof to the extent permitted hereunder and (m) any customary
transactions with a Receivables Subsidiary effected as part of a Receivables
Facility.

 

9.10                        End of Fiscal Years.  Holdings will, for financial
reporting purposes, cause each of its, and each of the Restricted Subsidiaries’,
fiscal years to end on dates consistent with past practice; provided, however,
that Holdings may, upon written notice to the Administrative Agent change the
financial reporting convention specified above to (x) align the dates of such
fiscal year and for any Restricted Subsidiary whose fiscal years end on dates
different from those of Holdings or (y) any other financial reporting convention
(including a change of fiscal year) reasonably acceptable (such consent not to
be unreasonably withheld or delayed) to the Administrative Agent, in which case
Holdings and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary in order
to reflect such change in financial reporting.

 

9.11                        Additional Guarantors and Grantors; Additional
Borrower.

 

(a)                                 Subject to any applicable limitations set
forth in the Security Documents, Holdings will cause each direct or indirect
Subsidiary (other than any Excluded Subsidiary) formed or otherwise purchased or
acquired after the Closing Date (including pursuant to a Permitted Acquisition),
and each other Subsidiary that ceases to constitute an Excluded Subsidiary,
within 60 days from the date of such formation, acquisition or cessation, as
applicable (or such longer period as the Administrative Agent may agree in its
reasonable discretion), and Holdings may at its option cause any Subsidiary, to
execute a supplement to each of the Guarantee, the Pledge Agreement and the
Security Agreement in order to become a Guarantor under the Guarantee and a
grantor under such Security Documents or, to the extent reasonably requested by
the Collateral Agent, enter into a new Security Document substantially
consistent with the analogous existing Security Documents and otherwise in form
and substance reasonably satisfactory to such Collateral Agent and take all
other action reasonably requested by the Collateral Agent to grant a perfected
security interest in its assets to substantially the same extent as created by
the Credit Parties on the Closing Date, or if applicable, after the Closing Date
if in accordance with the

 

126

--------------------------------------------------------------------------------


 

provisions of the then existing Credit Documents. For the avoidance of doubt, no
Credit Party or any Restricted Subsidiary that is a Domestic Subsidiary shall be
required to take any action outside the United States to perfect any security
interest in the Collateral (including the execution of any agreement, document
or other instrument governed by the law of any jurisdiction other than the
United States, any State thereof or the District of Columbia).

 

(b)                                 The Borrower may, by delivery to the
Administrative Agent of a Borrower Designation Agreement duly executed by the
Borrower and any proposed Additional Borrower that is a Wholly-Owned Subsidiary,
designate such Wholly-Owned Subsidiary as an “Additional Borrower” for purposes
of this Agreement and the Revolving Credit Facility hereunder, and, so long as
such designation is reasonably acceptable to the Administrative Agent, such
designation shall become effective upon (i) the execution and delivery to the
Administrative Agent of (A) the aforementioned executed Borrower Designation
Agreement, (B) a certificate of such Additional Borrower, including the
attachments specified in Section 6.5, (C) if such Additional Borrower is not
already a Guarantor, all Security Documents, guarantees and other documents and
instruments as such Additional Borrower shall be required to deliver to become a
Guarantor and (D) a customary legal opinion, (ii) the delivery to the
Administrative Agent of all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations and (iii) the Administrative Agent receiving
satisfactory tax and regulatory advice that such proposed Additional Borrower
does not increase the amount of Taxes that are not indemnifiable under
Section 5.4 or otherwise the applicable Credit Parties shall enter into an
amendment reasonably satisfactory to the Administrative Agent and Holdings in
connection therewith.  Notwithstanding anything in this Agreement to the
contrary, (i) no Lender shall be obligated to make any Loans to any Additional
Borrower, (ii) to the extent any Lender commits to make a Loan under the
Revolving Credit Facility to such Additional Borrower, the Total Revolving
Credit Commitments shall not be increased and none of the Revolving Credit
Commitment and Revolving Credit Commitment of any Lender shall be increased
without such Lender’s prior written consent and (iii) the Revolving Credit
Commitments that are made available to any Additional Borrower shall not exceed
the Dollar Equivalent of an amount to be agreed by the Administrative Agent,
Holdings and the Lenders providing such commitments.

 

9.12                        Pledge of Additional Stock and Evidence of
Indebtedness. Subject to any applicable limitations set forth in the Security
Documents and other than (x) when in the reasonable determination of the
Administrative Agent and Holdings (as agreed to in writing), the cost or other
consequences of doing so would be excessive in view of the benefits to be
obtained by the Lenders therefrom or (y) to the extent doing so would result in
material adverse tax consequences as reasonably determined by Holdings in
consultation with the Administrative Agent, Holdings will cause (i) all
certificates representing Capital Stock and Stock Equivalents of any Restricted
Subsidiary (other than (x) any Excluded Stock and Stock Equivalents and (y) any
Capital Stock and Stock Equivalents issued by any Restricted Subsidiary for so
long as such Restricted Subsidiary does not (on a consolidated basis with its
Restricted Subsidiaries) constitute a Material Subsidiary) held directly by the
Borrower or any Guarantor, (ii) all evidences of Indebtedness in excess of
$10,000,000 received by the Borrower or any of the Guarantors in connection with
any disposition of assets pursuant to Section 10.4(b) and (iii) any promissory
notes executed after the Closing Date evidencing Indebtedness in excess of
$10,000,000 of Holdings or any Subsidiary that is owing to the Borrower or any
Guarantor, in each case, to be delivered to the Collateral Agent as security for
the Obligations accompanied by undated instruments of transfer executed in blank
under the Security Documents.  Notwithstanding the foregoing any promissory note
among Holdings and/or its Subsidiaries need not be delivered to the Collateral
Agent so long as (i) a global intercompany note superseding such promissory note
has been delivered to the Collateral Agent, (ii) such promissory note is not
delivered to any party other than Holdings or the Subsidiaries in each case owed
money thereunder and (iii) such promissory note indicates on its face that it is
subject to the security interest of the Collateral Agent.

 

127

--------------------------------------------------------------------------------


 

9.13                        Use of Proceeds

 

(a)                                 The Borrower will use the proceeds of the
Initial Term Loans and the proceeds of any borrowing by it under the Revolving
Credit Facility on the Closing Date and Holdings’ cash on hand to effect the
Transactions.

 

(b)                                 The Borrower will use Letters of Credit,
Revolving Loans and Swingline Loans for working capital and for other general
corporate purposes (including any transactions not prohibited by the Credit
Documents).

 

9.14                        Further Assurances

 

(a)                                 Subject to the terms of Sections 9.11 and
9.12, this Section 9.14 and the Security Documents, Holdings will, and will
cause each other Credit Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents) that may be required
under any applicable law, or that the Collateral Agent or the Required Lenders
may reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of Holdings and
the Restricted Subsidiaries.

 

(b)                                 Subject to any applicable limitations set
forth in the Security Documents and other than (x) when in the reasonable
determination of the Administrative Agent and the Borrower (as agreed to in
writing), the cost or other consequences of doing so would be excessive in view
of the benefits to be obtained by the Lenders therefrom or (y) to the extent
doing so would result in adverse tax consequences as reasonably determined by
the Borrower in consultation with the Administrative Agent, if any assets (other
than Excluded Property) (including any real estate or improvements thereto or
any interest therein but excluding any real estate which the applicable Credit
Party intends to dispose of pursuant to a Permitted Sale Leaseback so long as
actually disposed of within 270 days of acquisition (or such longer period as
the Administrative Agent may reasonably agree)) with a Fair Market Value in
excess of $25,000,000 are acquired by Holdings or any other Credit Party after
the Closing Date (other than assets constituting Collateral under a Security
Document that become subject to the Lien of the applicable Security Document
upon acquisition thereof) that are of a nature secured by a Security Document or
that constitute a fee interest in real property in the United States, the
Borrower will notify the Collateral Agent and, if requested by the Collateral
Agent, Holdings will cause such assets to be subjected to a Lien securing the
Obligations (provided, however, that in the event any Mortgage delivered
pursuant to this clause (b) shall incur any mortgage recording tax or similar
charges in connection with the recording thereof, such Mortgage shall not secure
an amount in excess of the Fair Market Value of the applicable Mortgaged
Property) and will take, and cause the other applicable Credit Parties to take,
such actions as shall be necessary or reasonably requested by the Collateral
Agent, as soon as commercially reasonable but in no event later than 90 days
after such acquisition, unless extended by the Administrative Agent in its sole
discretion, to grant and perfect such Liens consistent with the applicable
requirements of the Security Documents, including actions described in
Section 9.14(a).

 

(c)                                  Any Mortgage delivered to the
Administrative Agent in accordance with the preceding clause (b) shall be
received as soon as commercially reasonable but in no event later than 90 days
(except as set forth in the preceding clause (b)) after acquisition of such
property or failure to dispose of such property as contemplated by such
clause (b), unless extended by the Administrative Agent in its sole discretion
and accompanied by, if requested by the Collateral Agent, (x) a policy or
policies (or an unconditional binding commitment therefor to be replaced by a
final title policy) of title insurance issued

 

128

--------------------------------------------------------------------------------


 

by a nationally recognized title insurance company (each such policy, a “Title
Policy”), in such amounts as reasonably acceptable to the Administrative Agent
not to exceed the Fair Market Value of the applicable Mortgaged Property,
insuring the Lien of each Mortgage as a valid first Lien on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 10.2 or as otherwise permitted by the Administrative Agent
and otherwise in form and substance reasonably acceptable to the Administrative
Agent and the Borrower, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request but only to the
extent such endorsements are (i) available in the relevant jurisdiction
(provided in no event shall the Administrative Agent request a creditors’ rights
endorsement) and (ii) available at commercially reasonable rates, (y) an opinion
of local counsel to the applicable Credit Party in form and substance reasonably
acceptable to the Administrative Agent, (z) a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination, and if any
improvements on such Mortgaged Property are located in a special flood hazard
area, (i) a notice about special flood hazard area status and flood disaster
assistance duly executed by the applicable Credit Parties and (ii) certificates
of insurance evidencing the insurance required by Section 9.3 (and, if requested
by the Administrative Agent, copies of the relevant policies of insurance) in
form and substance satisfactory to the Administrative Agent and (aa) an ALTA
survey in a form and substance acceptable to the Collateral Agent or such
existing survey together with a no-change affidavit sufficient for the title
company to remove all standard survey exceptions from the Title Policy related
to such Mortgaged Property and issue the endorsements required in (x) above.

 

(d)                                 Post-Closing Covenant.  Holdings agrees that
it will, or will cause its relevant Subsidiaries to, complete each of the
actions described on Schedule 9.14(d) as soon as commercially reasonable and by
no later than the date set forth in Schedule 9.14(d) with respect to such action
or such later date as the Administrative Agent may reasonably agree.

 

9.15                        Maintenance of Ratings. Holdings will use
commercially reasonable efforts to obtain and maintain (but not maintain any
specific rating) a corporate family and/or corporate credit rating, as
applicable, in respect of Holdings, and ratings in respect of the Term Loans
provided pursuant to this Agreement, in each case, from each of S&P and Moody’s.

 

9.16                        Lines of Business. Holdings and the Restricted
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by Holdings and the Restricted Subsidiaries, taken as a whole, on the Closing
Date and other business activities which are extensions thereof or otherwise
incidental, reasonably related or ancillary to any of the foregoing (and
non-core incidental businesses acquired in connection with any Permitted
Acquisition or permitted Investment).

 

Section 10.                                    Negative Covenants.

 

Each of Holdings and the Borrower hereby covenants and agrees that on the
Closing Date and thereafter, until the Commitments, the Swingline Commitment and
each Letter of Credit have terminated or, in the case of Letters of Credit, been
Cash Collateralized in accordance with the terms of this Agreement and the Loans
and Unpaid Drawings, together with interest, Fees and all other Obligations
incurred hereunder (other than contingent indemnity obligations as to which no
valid demand has been made, Secured Hedge Obligations, Secured Cash Management
Obligations and Letters of Credit that have been Cash Collateralized in
accordance with the terms of this Agreement), are paid in full:

 

10.1                        Limitation on Indebtedness. Holdings will not, and
will not permit any Restricted Subsidiary to, directly or indirectly, create,
incur, issue, assume, guarantee or otherwise become directly or indirectly
liable, contingently or otherwise (collectively, “incur” and collectively, an
“incurrence”),

 

129

--------------------------------------------------------------------------------


 

with respect to, any Indebtedness (including Acquired Indebtedness) and Holdings
will not issue any shares of Disqualified Stock and will not permit any
Restricted Subsidiary to issue any shares of Disqualified Stock or, in the case
of Restricted Subsidiaries that are not Guarantors, preferred stock; provided
that Holdings may incur unsecured Indebtedness (including unsecured Acquired
Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary may incur unsecured Indebtedness (including unsecured Acquired
Indebtedness), issue shares of Disqualified Stock and issue shares of preferred
stock, if, after giving Pro Forma Effect thereto (i) the Fixed Charge Coverage
Ratio would be no less than 3.00:1.00 and (ii) the Consolidated Total Debt to
Consolidated EBITDA Ratio would be no greater than the Consolidated Total Debt
to Consolidated EBITDA Ratio that is 0.25:1.00 lower than the maximum
Consolidated Total Debt to Consolidated EBITDA Ratio permitted under
Section 10.7; provided, further, that the amount of unsecured Indebtedness,
Disqualified Stock and preferred stock that may be incurred pursuant to the
foregoing together with any amounts incurred under Section 10.1(n)(x) by
Restricted Subsidiaries that are not Guarantors shall not exceed the greater of
(x) $85,000,000 and (y) 30% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at any one time outstanding.

 

The foregoing limitations will not apply to:

 

(a)                                 Indebtedness arising under the Credit
Documents;

 

(b)                                 Indebtedness arising under the Senior Notes;

 

(c)                                  (i) Indebtedness (including any unused
commitments) outstanding on the Closing Date listed on Schedule 10.1 and
(ii) intercompany Indebtedness (including any unused commitments) outstanding on
the Closing Date listed on Schedule 10.1 (other than intercompany Indebtedness
owed by a Credit Party to another Credit Party);

 

(d)                                 Indebtedness (including Capitalized Lease
Obligations), Disqualified Stock and preferred stock incurred by Holdings or any
Restricted Subsidiary to finance the purchase, lease, construction,
installation, maintenance, replacement or improvement of property (real or
personal) or equipment that is used or useful in a Similar Business, whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets and Indebtedness arising from the conversion of the obligations of
Holdings or any Restricted Subsidiary under or pursuant to any “synthetic lease”
transactions to on-balance sheet Indebtedness of Holdings or such Restricted
Subsidiary, in an aggregate principal amount or liquidation preference which,
when aggregated with the principal amount of all other Indebtedness,
Disqualified Stock and preferred stock then outstanding and incurred pursuant to
this clause (d) and all Refinancing Indebtedness incurred to Refinance any other
Indebtedness, Disqualified Stock and preferred stock incurred pursuant to this
clause (d), does not exceed the greater of (x) $55,000,000 and (y) 20% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at the time of incurrence; provided that Capitalized Lease
Obligations incurred by Holdings or any Restricted Subsidiary pursuant to this
clause (d) in connection with a Permitted Sale Leaseback shall not be subject to
the foregoing limitation so long as the proceeds of such Permitted Sale
Leaseback are used by Holdings or such Restricted Subsidiary to permanently
repay outstanding Term Loans or other Indebtedness secured by a Lien on the
assets subject to such Permitted Sale Leaseback (excluding any Lien ranking
junior to the Lien securing the Obligations);

 

(e)                                  Indebtedness incurred by Holdings or any
Restricted Subsidiary constituting reimbursement obligations with respect to
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation claims, deferred compensation,
performance or surety bonds, health, disability or other employee benefits or
property, casualty or liability

 

130

--------------------------------------------------------------------------------


 

insurance or self-insurance or other Indebtedness with respect to reimbursement
or indemnification type obligations regarding workers’ compensation claims,
performance or surety bonds, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance;

 

(f)                                   Indebtedness that is not yet overdue
arising from agreements of Holdings or a Restricted Subsidiary providing for
indemnification, adjustment of purchase price, earnout or similar obligations,
in each case, incurred or assumed in connection with the acquisition or
disposition of any business, assets or a Subsidiary or other Person, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;

 

(g)                                  unsecured Indebtedness of Holdings to a
Restricted Subsidiary; provided that any such Indebtedness owing to a Restricted
Subsidiary that is not the Borrower or a Guarantor is subordinated in right of
payment to Holdings’ Guarantee; provided, further, that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness (except to the Borrower or another
Restricted Subsidiary) shall be deemed, in each case to be an incurrence of such
Indebtedness not permitted by this clause (g);

 

(h)                                 Indebtedness of the Borrower or a Restricted
Subsidiary owing to Holdings or another Restricted Subsidiary or the Borrower;
provided that (x) if the Borrower or another Guarantor incurs such Indebtedness
owing to a Restricted Subsidiary that is not the Borrower or a Guarantor, such
Indebtedness is unsecured and subordinated in right of payment to the Guarantee
of such Guarantor or the Obligations of the Borrower, as the case may be, and
(y) any Indebtedness of a Restricted Subsidiary that is not a Credit Party, owed
to a Credit Party, shall be permitted as an Investment under Section 10.5;
provided, further, that any subsequent transfer of any such Indebtedness (except
to Holdings or another Restricted Subsidiary) shall be deemed, in each case to
be an incurrence of such Indebtedness not permitted by this clause (h);

 

(i)                                     shares of preferred stock of a
Restricted Subsidiary issued to Holdings or another Restricted Subsidiary;
provided that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such shares of
preferred stock (except to Holdings or another Restricted Subsidiary) shall be
deemed in each case to be an issuance of such shares of preferred stock not
permitted by this clause (i);

 

(j)                                    Hedging Obligations (excluding Hedging
Obligations entered into for speculative purposes);

 

(k)                                 (i) obligations in respect of
self-insurance, performance, bid, appeal and surety bonds and completion
guarantees and similar obligations provided by Holdings or any Restricted
Subsidiary or (ii) obligations in respect of letters of credit, bank guarantees
or similar instruments related thereto, in each case, in the ordinary course of
business or consistent with past practice;

 

(l)                                     (i) Indebtedness, Disqualified Stock and
preferred stock of Holdings or any Restricted Subsidiary in an aggregate
principal amount or liquidation preference (together with any Refinancing
Indebtedness in respect thereof) in an amount not to exceed 100% of the net cash
proceeds received by Holdings since immediately after the Closing Date from,
without duplication, the issue or sale of Equity Interests of Holdings or cash
contributed to the capital of Holdings (in each case, other than Excluded
Contributions or proceeds of Disqualified Stock or sales of Equity Interests to
Holdings or any of its Subsidiaries or any Cure Amounts) as determined in
accordance with clauses (3)(B) and (3)(C) of

 

131

--------------------------------------------------------------------------------


 

Section 10.5(a) to the extent such net cash proceeds have not been applied
pursuant to such clauses to make Restricted Payments or to make other
Investments, payments or exchanges pursuant to Section 10.5(b) or to make
Permitted Investments (other than Permitted Investments specified in
clauses (a) and (c) of the definition thereof) and (ii) Indebtedness,
Disqualified Stock or preferred stock of Holdings or any Restricted Subsidiary
not otherwise permitted hereunder in an aggregate principal amount or
liquidation preference, which when aggregated with the principal amount and
liquidation preference of all other Indebtedness, Disqualified Stock and
preferred stock then outstanding and incurred pursuant to this clause (l)(ii),
does not at any one time outstanding exceed the greater of (x) $125,000,000 and
(y) 50% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of incurrence;

 

(m)                             the incurrence or issuance by Holdings or any
Restricted Subsidiary of Indebtedness, Disqualified Stock or preferred stock
which serves to refinance, replace, refund, extend, renew, defease, restructure,
amend, restate or otherwise modify (collectively, “Refinance”) any Indebtedness,
Disqualified Stock or preferred stock incurred as permitted under the first
paragraph of this Section 10.1 and clauses (b) and (c) above, clause (l)(i),
this clause (m) or clause (n) below or any Indebtedness, Disqualified Stock or
preferred stock issued to so Refinance such Indebtedness, Disqualified Stock or
preferred stock (the “Refinancing Indebtedness”) prior to its respective
maturity; provided that such Refinancing Indebtedness (1) has a weighted average
life to maturity at the time such Refinancing Indebtedness is incurred which is
not less than the remaining weighted average life to maturity of the
Indebtedness, Disqualified Stock or preferred stock being Refinanced, (2) to the
extent such Refinancing Indebtedness Refinances (i) Indebtedness that is
unsecured or secured by a Lien ranking junior to the Liens securing the
Obligations, such Refinancing Indebtedness is unsecured or secured by a Lien
ranking junior to the Liens securing the Obligations, respectively (and, if
secured by a Lien ranking junior to the Lien securing the Obligations, shall be
subject to the Second Lien Intercreditor Agreement), (ii) Disqualified Stock or
preferred stock, such Refinancing Indebtedness must be Disqualified Stock or
preferred stock, respectively and (iii) Indebtedness subordinated to the
Obligations, such Refinancing Indebtedness is subordinated to the Obligations at
least to the same extent as the Indebtedness being Refinanced, (3) shall not
include Indebtedness, Disqualified Stock or preferred stock of a Subsidiary of
Holdings that is not the Borrower or a Guarantor that Refinances Indebtedness,
Disqualified Stock or preferred stock of the Borrower or a Guarantor, (4) shall
not exceed the principal amount of such Indebtedness being Refinanced plus the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses and accrued and unpaid interest incurred in connection with such
Refinancing and (5) has a maturity no earlier than the maturity date of the
Indebtedness, Disqualified Stock or preferred stock being Refinanced;

 

(n)                                 Indebtedness, Disqualified Stock or
preferred stock of (x) Holdings or a Restricted Subsidiary incurred or issued to
finance an acquisition; provided that the amount of Indebtedness, Disqualified
Stock and preferred stock that may be incurred pursuant to the foregoing,
together with any amounts incurred under the first paragraph of this
Section 10.1 by Restricted Subsidiaries that are not Guarantors, shall not
exceed, when taken together with any amounts incurred under the first paragraph
of this Section 10.1 by Restricted Subsidiaries that are not Guarantors, the
greater of $85,000,000 and 30% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at any one time outstanding
or (y) Persons that are acquired by Holdings or any Restricted Subsidiary or
merged into or consolidated with Holdings or a Restricted Subsidiary in
accordance with the terms hereof (including designating an Unrestricted
Subsidiary a Restricted Subsidiary); provided that after giving effect to any
such acquisition or merger described in this clause (n), either:  (1) Holdings
would be permitted to incur at least $1.00 of additional Indebtedness pursuant
to the Fixed Charge Coverage Ratio and Consolidated Total Debt to Consolidated
EBITDA Ratio test set forth in the first paragraph of this Section 10.1 or
(2) the Fixed Charge Coverage Ratio of Holdings and the Restricted Subsidiaries
is equal

 

132

--------------------------------------------------------------------------------


 

to or greater than immediately prior to such acquisition, merger or
consolidation, and the Consolidated Total Debt to Consolidated EBITDA Ratio of
Holdings and the Restricted Subsidiaries is equal to or less than immediately
prior to such acquisition, merger or consolidation;

 

(o)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business;

 

(p)                                 (i) Indebtedness of Holdings or any
Restricted Subsidiary supported by a letter of credit, in a principal amount not
in excess of the stated amount of such letter of credit, so long as such letter
of credit is otherwise permitted to be incurred pursuant to this Section 10.1 
or (ii) obligations in respect of letters of support, guarantees or similar
obligations issued, made or incurred for the benefit of any Restricted
Subsidiary of Holdings to the extent required by law or in connection with any
statutory filing or the delivery of audit opinions performed in jurisdictions
other than within the United States;

 

(q)                                 (1) any guarantee by Holdings or a
Restricted Subsidiary of permitted Indebtedness or other obligations of any
Restricted Subsidiary so long as in the case of a guarantee of Indebtedness of a
Restricted Subsidiary that is not a Guarantor, such Indebtedness could have been
incurred directly by the Restricted Subsidiary providing such guarantee or
(2) any guarantee by a Restricted Subsidiary of permitted Indebtedness of the
Borrower;

 

(r)                                    Indebtedness of Restricted Subsidiaries
that are not Guarantors in the aggregate at any one time outstanding, together
with all dispositions not constituting Asset Sales pursuant to clause (e)(2) of
the definition thereof and all amounts constituting Permitted Investments
pursuant to clause (b) of the definition thereof, not to exceed the greater of
(x) $55,000,000 and (y) 20% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis);

 

(s)                                   Indebtedness of Holdings or any of the
Restricted Subsidiaries consisting of (i) the financing of insurance premiums or
(ii) take or pay obligations contained in supply arrangements in each case,
incurred in the ordinary course of business or consistent with past practice;

 

(t)                                    (i) Indebtedness of Holdings or any of
the Restricted Subsidiaries undertaken in connection with cash management and
related activities with respect to any Subsidiary or joint venture in the
ordinary course of business, including with respect to financial accommodations
of the type described in the definition of Cash Management Services and
(ii) Indebtedness owed on a short term basis of no longer than 30 days to banks
and other financial institutions incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries with such banks or financial
institutions that arises in connection with ordinary banking arrangements to
manage cash balances of the Borrower and its Restricted Subsidiaries;

 

(u)                                 Indebtedness issued by Holdings or any of
the Restricted Subsidiaries to future, current or former officers, directors,
managers and employees thereof or their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of Holdings or any direct or indirect parent company of Holdings to the extent
described in clause (4) of Section 10.5(b);

 

(v)                                 Indebtedness in respect of (i) Permitted
Other Indebtedness to the extent that the Net Cash Proceeds therefrom are
applied to the prepayment of Term Loans in the manner set forth in
Section 5.2(a)(i) and (ii) any refinancing, refunding, renewal or extension of
any Indebtedness specified in subclause (i) above; provided that (x) the
principal amount of any such Indebtedness is not increased above the principal
amount thereof outstanding immediately prior to such refinancing, refunding,
renewal or extension (except for any original issue discount thereon and the
amount of fees, expenses and

 

133

--------------------------------------------------------------------------------


 

premium and accrued and unpaid interest in connection with such refinancing) and
(y) such Indebtedness otherwise complies with the definition of “Permitted Other
Indebtedness”;

 

(w)                               Indebtedness in respect of (i) Permitted Other
Indebtedness; provided that the aggregate principal amount of all such Permitted
Other Indebtedness issued or incurred pursuant to this subclause (i) shall not
exceed the Maximum Incremental Facilities Amount and (ii) any Refinancing of any
Indebtedness specified in subclause (i) above; provided that (x) the principal
amount of any such Indebtedness is not increased above the principal amount
thereof outstanding immediately prior to such refinancing, refunding, renewal or
extension (except for any original issue discount thereon and the amount of
fees, expenses and premium and accrued and unpaid interest in connection with
such refinancing) and (y) such Indebtedness otherwise complies with the
definition of “Permitted Other Indebtedness”;

 

(x)                                 (i) Indebtedness in respect of Permitted
Debt Exchange Notes incurred pursuant to a Permitted Debt Exchange in accordance
with Section 2.15 (and which does not generate any additional proceeds) and
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above; provided that (x) the principal amount of any
such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension (except for any original issue discount thereon and the amount of
fees, expenses and premium and accrued and unpaid interest in connection with
such refinancing) and (y) such Indebtedness otherwise complies with the
definition of “Permitted Other Indebtedness”; and

 

(y)                                 Indebtedness under or in respect of
Receivables Facilities.

 

For purposes of determining compliance with this Section 10.1: (i) in the event
that an item of Indebtedness, Disqualified Stock or preferred stock (or any
portion thereof) (other than such items described in clauses (a), (b), (g),
(h) and (j), which shall only be permitted to be incurred under the clause in
which so described) meets the criteria of more than one of the categories of
permitted Indebtedness, Disqualified Stock or preferred stock described in
clauses (a) through (x) above or is entitled to be incurred pursuant to the
first paragraph of this Section 10.1, Holdings, in its sole discretion, will
classify (including within the definition of Maximum Incremental Facilities
Amount) such item of Indebtedness, Disqualified Stock or preferred stock (or any
portion thereof) and will only be required to include the amount and type of
such Indebtedness, Disqualified Stock or preferred stock in one of the above
clauses or paragraphs; and (ii) at the time of incurrence, Holdings will be
entitled to divide and classify an item of Indebtedness in more than one of the
types of Indebtedness described in this Section 10.1.

 

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
preferred stock will not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or preferred stock for purposes of this covenant.  Any
Refinancing Indebtedness and any Indebtedness incurred to refinance Indebtedness
incurred pursuant to clauses (a) and (l)(i) above shall be deemed to include
additional Indebtedness, Disqualified Stock or preferred stock incurred to pay
premiums (including reasonable tender premiums), defeasance costs, fees and
expenses in connection with such refinancing.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the principal amount of Indebtedness
denominated in another currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to refinance other Indebtedness
denominated in another currency, and such

 

134

--------------------------------------------------------------------------------


 

refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed (i) the principal amount of such Indebtedness being
refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums and other costs and expenses and accrued and unpaid interest incurred
in connection with such refinancing.

 

The principal amount of any Indebtedness incurred to Refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
Refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

 

Except as otherwise expressly set forth herein, this Agreement will not treat
(1) unsecured Indebtedness as subordinated or junior to secured Indebtedness
merely because it is unsecured or (2) senior Indebtedness as subordinated or
junior to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.

 

10.2                        Limitation on Liens

 

(a)                                 Holdings will not, and will not permit any
of the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Lien (each, a “Subject Lien”) upon any property or assets of any kind (real or
personal, tangible or intangible) of Holdings or any Restricted Subsidiary,
whether now owned or hereafter acquired (except Permitted Liens) that secures
obligations under any Indebtedness on any asset or property of Holdings or any
Restricted Subsidiary, except:

 

(i)                                     if such Subject Lien is a Permitted
Lien;

 

(ii)                                  in the case of any Subject Lien on assets
or property not constituting Collateral, any Subject Lien if the Obligations are
equally and ratably secured with (or on a senior basis to, in the case such
Subject Lien secures any Junior Debt) the obligations secured by such Subject
Lien.

 

(b)                                 Any Lien created for the benefit of the
Secured Parties pursuant to the preceding paragraph shall provide by its terms
that such Lien shall automatically and unconditionally be released and
discharged upon the release and discharge of the Subject Lien that gave rise to
the obligation to so secure the Obligations.

 

10.3                        Limitation on Fundamental Changes.  Holdings will
not, and will not permit any of the Restricted Subsidiaries to, enter into any
merger, consolidation or amalgamation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease, assign,
transfer or otherwise dispose of, all or substantially all its business units,
assets or other properties, except that:

 

(a)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, any Subsidiary of Holdings or any
other Person may be merged, amalgamated or consolidated with or into Holdings or
the Borrower; provided that, (A) Holdings or the Borrower shall be the
continuing or surviving corporation or (B) if the Person formed by or surviving
any such merger, amalgamation or consolidation is not Holdings or the Borrower
(such other Person, the “Successor Borrower”), (1) the Successor Borrower shall
be an entity organized or existing under the laws of the United States, any
state thereof, the District of Columbia or any territory thereof, (2) the
Successor Borrower shall expressly assume all the obligations of Holdings or the
Borrower under this Agreement and the other Credit

 

135

--------------------------------------------------------------------------------


 

Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (3) each Guarantor, unless it is the
other party to such merger or consolidation, shall have by a supplement to the
Guarantee confirmed that its guarantee thereunder shall apply to any Successor
Borrower’s obligations under this Agreement, (4) each Credit Party grantor and
each Credit Party pledgor, unless it is the other party to such merger or
consolidation, shall have by a supplement to any applicable Security Document
affirmed that its obligations thereunder shall apply to its Obligations or its
Guarantee as reaffirmed pursuant to clause (3), as applicable, (5) each
mortgagor of a Mortgaged Property, unless it is the other party to such merger
or consolidation, shall have affirmed that its obligations under the applicable
Mortgage shall apply to its Obligations or its Guarantee as reaffirmed pursuant
to clause (3), as applicable, and (6) the Successor Borrower shall have
delivered to the Administrative Agent (x) an officer’s certificate stating that
such merger or consolidation and such supplements preserve the enforceability of
the Guarantee and the perfection and priority of the Liens under the applicable
Security Documents and (y) if requested by the Administrative Agent, an opinion
of counsel to the effect that such merger or consolidation does not violate this
Agreement or any other Credit Document and that the provisions set forth in the
preceding clauses (3) through (5) preserve the enforceability of the Guarantee
and the perfection of the Liens created under the applicable Security Documents
(it being understood that if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the Borrower under this Agreement);

 

(b)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, any Subsidiary of Holdings or any
other Person (in each case, other than the Borrower) may be merged, amalgamated
or consolidated with or into any one or more Subsidiaries of Holdings (in each
case, other than the Borrower); provided that (i) in the case of any merger,
amalgamation or consolidation involving one or more Restricted Subsidiaries,
(A) a Restricted Subsidiary shall be the continuing or surviving Person or
(B) Holdings shall cause the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than a Restricted Subsidiary) to become
a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving Person or the Person formed by or surviving any such
merger, amalgamation or consolidation and if the surviving Person is not already
a Guarantor, such Person shall execute a supplement to the Guarantee and the
relevant Security Documents in form and substance reasonably satisfactory to the
Administrative Agent in order to become a Guarantor and pledgor, mortgagor and
grantor, as applicable, thereunder for the benefit of the Secured Parties and
(iii) Holdings shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and any such
supplements to any Guarantee or Security Document preserve the enforceability of
the Guarantees and the perfection and priority of the Liens under the applicable
Security Documents;

 

(c)                                  (i) any Restricted Subsidiary that is not a
Credit Party may convey, sell, lease, assign, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or dissolution or
otherwise) to Holdings or any other Restricted Subsidiary or (ii) any Credit
Party (other than the Borrower) may convey, sell, lease, assign, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
dissolution or otherwise) to any other Credit Party;

 

(d)                                 any Subsidiary (other than the Borrower) may
convey, sell, lease, assign, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or dissolution or otherwise) to a Credit
Party; provided that the consideration for any such disposition by any Person
other than a Guarantor shall not exceed the Fair Market Value of such assets;

 

(e)                                  any Restricted Subsidiary (other than the
Borrower) may liquidate or dissolve if Holdings determines in good faith that
such liquidation or dissolution is in the best interests of Holdings and the

 

136

--------------------------------------------------------------------------------


 

Borrower and is not materially disadvantageous to the Lenders; and

 

(f)                                   Holdings and the Restricted Subsidiaries
may consummate a merger, dissolution, liquidation, consolidation, investment or
conveyance, sale, lease, assignment or Disposition, the purpose of which is to
effect an Asset Sale (which for purposes of this Section 10.3(f), will include
any Disposition below the dollar threshold set forth in clause (d) of the
definition of Asset Sale but will exclude any Disposition pursuant to clause
(b) of the definition of Asset Sale) permitted by Section 10.4 or an Investment
permitted pursuant to Section 10.5 or an Investment that constitutes a
“Permitted Investment”.

 

10.4                        Limitation on Sale of Assets. Holdings will not, and
will not permit any Restricted Subsidiary to, consummate, directly or
indirectly, an Asset Sale, unless:

 

(a)                                 Holdings or such Restricted Subsidiary, as
the case may be, receives consideration at the time of such Asset Sale at least
equal to the Fair Market Value (as determined at the time of contractually
agreeing to such Asset Sale) of the assets sold or otherwise disposed of; and

 

(b)                                 except in the case of a Permitted Asset
Swap, if the property or assets sold or otherwise disposed of have a Fair Market
Value in excess of the greater of (a) $30,000,000 and (b) 1% of Consolidated
Total Assets for the most recently ended Test Period (calculated on a Pro Forma
Basis) at the time of such disposition, at least 75% of the consideration
therefor received by Holdings or such Restricted Subsidiary, as the case may be,
is in the form of cash or Cash Equivalents; provided that the amount of:

 

(i)                                     any liabilities (as reflected on
Holdings’ most recent consolidated balance sheet or in the footnotes thereto, or
if incurred or accrued subsequent to the date of such balance sheet, such
liabilities that would have been reflected on Holdings’ consolidated balance
sheet or in the footnotes thereto if such incurrence or accrual had taken place
on or prior to the date of such consolidated balance sheet, as determined in
good faith by Holdings) of Holdings, other than liabilities that are by their
terms subordinated to the Loans, that are assumed by the transferee of any such
assets (or are otherwise extinguished in connection with the transactions
relating to such Asset Sale) and for which Holdings and all Restricted
Subsidiaries have been validly released by all applicable creditors in writing;

 

(ii)                                  any securities, notes or other obligations
or assets received by Holdings or such Restricted Subsidiary from such
transferee that are converted by Holdings or such Restricted Subsidiary into
cash or Cash Equivalents, or by their terms are required to be satisfied for
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received), in each case, within 180 days following the closing of such Asset
Sale;

 

(iii)                               Indebtedness, other than liabilities that
are by their terms subordinated to the Loans, of any Restricted Subsidiary that
is no longer a Restricted Subsidiary as a result of such Asset Sale, to the
extent that Holdings and all Restricted Subsidiaries have been validly released
from any Guarantee of payment of such Indebtedness in connection with such Asset
Sale; and

 

(iv)                              any Designated Non-Cash Consideration received
by Holdings or such Restricted Subsidiary in such Asset Sale having an aggregate
Fair Market Value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (iv) that is at that time
outstanding, not to exceed the greater of $150,000,000 or 6% of Consolidated
Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the Fair Market Value of

 

137

--------------------------------------------------------------------------------


 

each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value,

 

shall be deemed to be cash for purposes of this clause (b) of this provision and
for no other purpose.

 

Within the Reinvestment Period after Holdings’ or any Restricted Subsidiary’s
receipt of the Net Cash Proceeds of any Asset Sale, Holdings or such Restricted
Subsidiary shall apply the Net Cash Proceeds from such Asset Sale:

 

(i) to prepay Loans or Permitted Other Indebtedness in accordance with
Section 5.2(a)(i); and/or

 

(ii) to make investments in the Borrower and its Restricted Subsidiaries;
provided that Holdings and its Restricted Subsidiaries will be deemed to have
complied with this clause (ii) if and to the extent that, within the
Reinvestment Period after the Asset Sale that generated the Net Cash Proceeds,
Holdings or such Restricted Subsidiary has entered into and not abandoned or
rejected a binding agreement to consummate any such investment with the good
faith expectation that such Net Cash Proceeds will be applied to satisfy such
commitment within 180 days of such commitment and, in the event any such
commitment is later cancelled or terminated for any reason before the Net Cash
Proceeds are applied in connection therewith, Holdings or such Restricted
Subsidiary prepays the Loans in accordance with Section 5.2(a)(i).

 

(c)                                  Pending the final application of any Net
Cash Proceeds pursuant to this covenant, Holdings or the applicable Restricted
Subsidiary may apply such Net Cash Proceeds temporarily to reduce Indebtedness
outstanding under the Revolving Credit Facility or any other revolving credit
facility or otherwise invest such Net Cash Proceeds in any manner not prohibited
by this Agreement.

 

10.5                        Limitation on Restricted Payments

 

(a)                                 Holdings will not, and will not permit any
Restricted Subsidiary to, directly or indirectly:

 

(i)                                     declare or pay any dividend or make any
payment or distribution on account of Holdings’ or any Restricted Subsidiary’s
Equity Interests, including any dividend or distribution payable in connection
with any merger or consolidation, other than:

 

(A)                               dividends or distributions by Holdings payable
in Equity Interests (other than Disqualified Stock) of Holdings or in options,
warrants or other rights to purchase such Equity Interests, or

 

(B)                               dividends or distributions by a Restricted
Subsidiary so long as, in the case of any dividend or distribution payable on or
in respect of any class or series of securities issued by a Subsidiary other
than a Wholly-Owned Subsidiary, Holdings or a Restricted Subsidiary receives at
least its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities;

 

(ii)                                  purchase, redeem, defease or otherwise
acquire or retire for value any Equity Interests of Holdings or any direct or
indirect parent company of Holdings, including in connection with any merger or
consolidation;

 

(iii)                               make any principal payment on, or redeem,
repurchase, defease or otherwise

 

138

--------------------------------------------------------------------------------


 

acquire or retire for value, in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any Junior Debt of Holdings or any Restricted
Subsidiary, other than (A) Indebtedness permitted under Sections 10.1(g) and
10.1(h) or (B) the purchase, repurchase or other acquisition of Junior Debt
purchased in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
purchase, repurchase or acquisition; or

 

(iv)                              make any Restricted Investment;

 

(all such payments and other actions set forth in clauses (1) through (4) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), unless, at the time of such Restricted Payment:

 

(1)                                 no Event of Default shall have occurred and
be continuing or would occur as a consequence thereof (or in the case of a
Restricted Investment, no Event of Default under Section 11.1(a) or
11.1(e) shall have occurred and be continuing or would occur as a consequence
thereof);

 

(2)                                 except in the case of a Restricted
Investment, immediately after giving Pro Forma Effect to such transaction, the
Consolidated Total Debt to Consolidated EBITDA Ratio of Holdings and the
Restricted Subsidiaries would be no greater than 4.00 to 1.00; and

 

(3)                                 such Restricted Payment, together with the
aggregate amount of all other Restricted Payments made by Holdings and the
Restricted Subsidiaries after the Closing Date (including Restricted Payments
permitted by clauses (1), (2) (with respect to the payment of dividends on
Refunding Capital Stock pursuant to clause (b) thereof only) and (6)(C) of
Section 10.5(b) below, but excluding all other Restricted Payments permitted by
Section 10.5(b)), is less than the sum of (without duplication) (the sum of the
amounts attributable to clauses (A) through (G) below is referred to herein as
the “Available Amount”):

 

(A)                               50% of the Consolidated Net Income of Holdings
for the period (taken as one accounting period) from the first day of the fiscal
quarter during which the Closing Date occurs to the end of Holdings’ most
recently ended fiscal quarter for which Section 9.1 Financials have been
delivered at the time of such Restricted Payment, or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such
deficit, plus

 

(B)                               100% of the aggregate net cash proceeds and
the Fair Market Value of marketable securities or other property received by
Holdings (and contributed to the Borrower) since immediately after the Closing
Date (other than net cash proceeds from Cure Amounts or to the extent such net
cash proceeds have been used to incur Indebtedness, Disqualified Stock or
preferred stock pursuant to Section 10.1(l)(i)) from the issue or sale of
(x) Equity Interests of Holdings, including Retired Capital Stock, but excluding
cash proceeds and the Fair Market Value of marketable securities or other
property received from the sale of (A) Equity Interests to any employee,
director, manager or consultant of Holdings, any direct or indirect parent
company of Holdings and Holdings’ Subsidiaries after the Closing Date to the
extent such amounts have been applied to Restricted Payments made in accordance
with clause (4) of Section 10.5(b) below and (B) Designated Preferred Stock,
and, to the extent such net cash proceeds are actually contributed to the
Borrower, Equity Interests of any direct or indirect parent company of Holdings
(excluding contributions of the proceeds from the sale of Designated Preferred
Stock of such companies or contributions to the extent such amounts have been
applied

 

139

--------------------------------------------------------------------------------


 

to Restricted Payments made in accordance with clause (4) of
Section 10.5(b) below) or (y) Indebtedness of Holdings or a Restricted
Subsidiary that has been converted into or exchanged for such Equity Interests
(other than Disqualified Stock) of Holdings or any direct or indirect parent
company of Holdings; provided that this clause (B) shall not include the
proceeds from (a) Refunding Capital Stock, (b) Equity Interests or Indebtedness
that has been converted or exchanged for Equity Interests of Holdings sold to a
Restricted Subsidiary or Holdings, as the case may be, (c) Disqualified Stock or
Indebtedness that has been converted or exchanged into Disqualified Stock or
(d) Excluded Contributions, plus

 

(C)                               100% of the aggregate amount of cash and the
Fair Market Value of marketable securities or other property contributed to the
capital of Holdings (and further contributed by Holdings to the Borrower)
following the Closing Date (other than net cash proceeds from Cure Amounts or to
the extent such net cash proceeds (i) have been used to incur Indebtedness,
Disqualified Stock or preferred stock pursuant to Section 10.1(l)(i), (ii) are
contributed by a Restricted Subsidiary or (iii) constitute Excluded
Contributions), plus

 

(D)                               100% of the aggregate amount received in cash
and the Fair Market Value of marketable securities or other property received by
means of (A) the sale or other disposition (other than to Holdings or a
Restricted Subsidiary) of Restricted Investments made by Holdings and the
Restricted Subsidiaries and repurchases and redemptions of such Restricted
Investments from Holdings and the Restricted Subsidiaries and repayments of
loans or advances, and releases of guarantees, which constitute Restricted
Investments made by Holdings or its Restricted Subsidiaries, in each case, after
the Closing Date; or (B) the sale (other than to Holdings or a Restricted
Subsidiary) of the stock of an Unrestricted Subsidiary or a distribution from an
Unrestricted Subsidiary, or a dividend from an Unrestricted Subsidiary after the
Closing Date, in the case of each of clauses (A) and (B), to the extent the
Investment or Restricted Payment in respect of the items described therein were
made using the Available Amount Basket, plus

 

(E)                                in the case of the redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary after the Closing Date, the
Fair Market Value of the Investment in such Unrestricted Subsidiary at the time
of the redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary,
to the extent the Investment in such Unrestricted Subsidiary was made using the
Available Amount Basket, plus

 

(F)                                 the aggregate amount of any Retained
Declined Proceeds since the Closing Date, plus

 

(G)                               $75,000,000.

 

140

--------------------------------------------------------------------------------


 

(b)                                 The foregoing provisions of
Section 10.5(a) will not prohibit:

 

(i)                                     the payment of any dividend or
distribution or the consummation of any irrevocable redemption within 60 days
after the date of declaration thereof or the giving of such irrevocable notice,
as applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Agreement;

 

(ii)                                  (a) the redemption, repurchase, retirement
or other acquisition of any Equity Interests (“Retired Capital Stock”) or Junior
Debt of Holdings or any Restricted Subsidiary, or any Equity Interests of any
direct or indirect parent company of Holdings, in exchange for, or out of the
proceeds of the substantially concurrent sale (other than to a Restricted
Subsidiary) of, Equity Interests of Holdings or any direct or indirect Parent
Entity or management investment vehicle to the extent contributed to Holdings
(in each case, other than any Disqualified Stock) (“Refunding Capital Stock”)
and (b) if immediately prior to the retirement of Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under clause (vi) of
this Section 10.5(b), the declaration and payment of dividends on the Refunding
Capital Stock (other than Refunding Capital Stock the proceeds of which were
used to redeem, repurchase, retire or otherwise acquire any Equity Interests of
any direct or indirect parent company of Holdings) in an aggregate amount no
greater than the aggregate amount of dividends that was declarable and payable
on such Retired Capital Stock immediately prior to such retirement;

 

(iii)                               the prepayment, redemption, defeasance,
repurchase or other acquisition or retirement for value of Junior Debt of
Holdings or a Restricted Subsidiary made by exchange for, or out of the proceeds
of the substantially concurrent sale of, new Indebtedness of Holdings or a
Restricted Subsidiary, as the case may be, which is incurred in compliance with
Section 10.1 so long as:  (A) the principal amount (or accreted value, if
applicable) of such new Indebtedness does not exceed the principal amount of (or
accreted value, if applicable), plus any accrued and unpaid interest on the
Junior Debt being so redeemed, defeased, repurchased, exchanged, acquired or
retired for value, plus the amount of any premium (including reasonable tender
premiums), defeasance costs and any reasonable fees and expenses incurred in
connection with the issuance of such new Indebtedness, (B) if such Junior Debt
is subordinated to the Obligations, such new Indebtedness is subordinated to the
Obligations or the applicable Guarantee at least to the same extent as such
Junior Debt so purchased, exchanged, redeemed, defeased, repurchased, acquired
or retired for value, (C) such new Indebtedness has a final scheduled maturity
date equal to or later than the final scheduled maturity date of the Junior Debt
being so redeemed, defeased, repurchased, exchanged, acquired or retired, (D) if
such Junior Debt so purchased, exchanged, redeemed, repurchased, acquired or
retired for value is (i) unsecured then such new Indebtedness shall be unsecured
or (ii)  secured by a Lien ranking junior to the Liens securing the Obligations
then such new Indebtedness shall be unsecured or secured by a Lien ranking
junior to the Liens securing the Obligations and (E) such new Indebtedness has a
weighted average life to maturity equal to or greater than the remaining
weighted average life to maturity of the Junior Debt being so redeemed,
defeased, repurchased, exchanged, acquired or retired;

 

(iv)                              a Restricted Payment to pay for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests (other than Disqualified Stock) of Holdings or any direct or indirect
Parent Entity or management investment vehicle of Holdings held by any future,
present or former employee, director, manager or consultant of Holdings, any of
its Subsidiaries or any direct or indirect Parent Entity or management
investment vehicle of Holdings, or their estates, descendants, family, spouse or
former spouse pursuant to any management equity plan or stock option or phantom
equity plan or any other management or employee benefit plan or

 

141

--------------------------------------------------------------------------------


 

agreement, or any stock subscription or shareholder agreement (including, for
the avoidance of doubt, any principal and interest payable on any notes issued
by Holdings or any direct or indirect Parent Entity or management investment
vehicle of Holdings in connection with such repurchase, retirement or other
acquisition), including any Equity Interests rolled over by management of
Holdings or any direct or indirect Parent Entity or management investment
vehicle of Holdings in connection with the Transactions; provided that, except
with respect to non-discretionary purchases, the aggregate Restricted Payments
made under this clause (iv) do not exceed in any calendar year $20,000,000 (with
unused amounts in any calendar year being carried over to the immediately
succeeding calendar year subject to maximum aggregate Restricted Payments under
this clause (without giving effect to the following proviso) of $40,000,0000 in
any calendar year); provided, further, that such amount in any calendar year may
be increased by an amount not to exceed:  (A) the cash proceeds from the sale of
Equity Interests (other than Disqualified Stock) of Holdings and, to the extent
contributed to Holdings, the cash proceeds from the sale of Equity Interests of
any direct or indirect Parent Entity or management investment vehicle of
Holdings, in each case to any future, present or former employees, directors,
managers or consultants of Holdings, any of its Subsidiaries or any direct or
indirect Parent Entity or management investment vehicle of Holdings that occurs
after the Closing Date, to the extent the cash proceeds from the sale of such
Equity Interests have not otherwise been applied to make Restricted Payments by
virtue of clause (3) of Section 10.5(a) , plus (B) the cash proceeds of key man
life insurance policies received by Holdings and the Restricted Subsidiaries
after the Closing Date, less (C) the amount of any Restricted Payments
previously made pursuant to clauses (A) and (B) of this clause (iv); and
provided, further, that cancellation of Indebtedness owing to Holdings or any
Restricted Subsidiary from any future, present or former employees, directors,
managers or consultants of Holdings, any direct or indirect Parent Entity or
management investment vehicle of Holdings or any Restricted Subsidiary, or their
estates, descendants, family, spouse or former spouse in connection with a
repurchase of Equity Interests of Holdings or any direct or indirect Parent
Entity or management investment vehicle of Holdings will not be deemed to
constitute a Restricted Payment for purposes of this Section 10.5 or any other
provision of this Agreement;

 

(v)                                 the declaration and payment of dividends to
holders of any class or series of Disqualified Stock of Holdings or any
Restricted Subsidiary or any class or series of preferred stock of any
Restricted Subsidiary, in each case, issued in accordance with Section 10.1 to
the extent such dividends are included in the definition of Fixed Charges;

 

(vi)                              Investments in Unrestricted Subsidiaries
having an aggregate Fair Market Value, taken together with all other Investments
made pursuant to this clause (vi) that are at the time outstanding, without
giving effect to the sale of an Unrestricted Subsidiary to the extent the
proceeds of such sale do not consist of cash, Cash Equivalents or marketable
securities, not to exceed the greater of (x) $45,000,000 and (y) 15% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at the time of such Investment (with the Fair Market Value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value);

 

(vii)                           (i) payments made or expected to be made by
Holdings or any Restricted Subsidiary in respect of withholding or similar taxes
payable upon exercise of Equity Interests by any future, present or former
employee, director, manager or consultant and repurchases of Equity Interests
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants
and (ii) payments or other adjustments to outstanding Equity Interests in
accordance with any management equity plan, stock option plan or any other
similar employee benefit plan, agreement or arrangement in

 

142

--------------------------------------------------------------------------------


 

connection with any Restricted Payment;

 

(viii)                        the declaration and payment of dividends on
Holdings’ common stock (or the payment of dividends to any direct or indirect
parent company of Holdings to fund a payment of dividends on such company’s
common stock) in an aggregate amount not to exceed $25,000,000 per annum;

 

(ix)                              Restricted Payments in an amount that does not
exceed the amount of Excluded Contributions made since the Closing Date;

 

(x)                                 other Restricted Payments in an aggregate
amount taken together with all other Restricted Payments made pursuant to this
clause (x) not to exceed $75,000,000;

 

(xi)                              distributions or payments of Receivables Fees;

 

(xii)                           any Restricted Payment used to fund amounts owed
to Affiliates (including dividends to any direct or indirect parent company of
Holdings to permit payment by such parent of such amount) to the extent
permitted by Section 9.9 (other than clause (b) thereof);

 

(xiii)                        other Restricted Payments; provided that after
giving Pro Forma Effect to such Restricted Payments the Consolidated Total Debt
to Consolidated EBITDA Ratio is no greater than 3.25:1.00;

 

(xiv)                       the declaration and payment of dividends by Holdings
to, or the making of loans to, any direct or indirect parent company of Holdings
in amounts required for any direct or indirect parent company to pay (without
duplication):  (A) franchise and excise taxes and other similar fees and
expenses, required to maintain its organizational existence, (B) consolidated,
combined or similar foreign, U.S. federal, state and local income taxes or other
taxes on or measured by net income (however denominated), to the extent that
such taxes are attributable to the income of Holdings and the Restricted
Subsidiaries and, to the extent of the amount actually received from its
Unrestricted Subsidiaries, in amounts required to pay such taxes to the extent
attributable to the income of such Unrestricted Subsidiaries; provided that in
each case the amount of such payments with respect to any fiscal year does not
exceed the amount that Holdings, the Restricted Subsidiaries and the
Unrestricted Subsidiaries (to the extent described above) would have been
required to pay in respect of such foreign, U.S. federal, state and local income
taxes for such fiscal year had Holdings, the Restricted Subsidiaries and the
Unrestricted Subsidiaries (to the extent described above) been a stand-alone
taxpayer or stand-alone group (separate from any such direct or indirect parent
company of Holdings) for all fiscal years ending after the Closing Date,
(C) customary salary, bonus and other benefits payable to officers, employees,
directors and managers of any direct or indirect parent company of Holdings to
the extent such salaries, bonuses and other benefits are attributable to the
ownership or operation of Holdings and its Restricted Subsidiaries, including
Holdings’ proportionate share of such amount relating to such parent company
being a public company, (D) general corporate or other operating (including,
without limitation, expenses related to auditing or other accounting matters)
and overhead costs and expenses of any direct or indirect parent company of
Holdings to the extent such costs and expenses are attributable to the ownership
or operation of Holdings and its Restricted Subsidiaries, including Holdings’
proportionate share of such amount relating to such parent company being a
public company, (E) amounts required for any direct or indirect parent company
of Holdings to pay fees and expenses incurred by any direct or indirect parent
company of Holdings related to (i) the maintenance by such parent entity of its
corporate or other entity

 

143

--------------------------------------------------------------------------------


 

existence and (ii) Investments (but solely to the extent such Investment is
contributed to Holdings) or the incurrence of Indebtedness or issuance of Equity
Interests (but solely to the extent the net proceeds thereof are contributed to
Holdings) and (F) cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of Holdings or any such
direct or indirect parent company of Holdings;

 

(xv)                          the repurchase, redemption or other acquisition
for value of Equity Interests of Holdings deemed to occur in connection with
paying cash in lieu of fractional shares of such Equity Interests in connection
with a share dividend, distribution, share split, reverse share split, merger,
consolidation, amalgamation or other business combination of Holdings, in each
case, permitted under this Agreement;

 

(xvi)                       the distribution, by dividend or otherwise, of
shares of Capital Stock of, or Indebtedness owed to Holdings or a Restricted
Subsidiary by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries
the primary assets of which are cash and/or Cash Equivalents);

 

(xvii)                    the prepayment, redemption, defeasance, repurchase or
other acquisition or retirement for value of Senior Notes in an aggregate amount
pursuant to this clause (xvii) not to exceed $91,441,000; provided that, for the
most recently ended Test Period immediately preceding the date of such
prepayment, redemption, defeasance, repurchase or other acquisition or
retirement for value, after giving Pro Forma Effect to such prepayment,
redemption, defeasance, repurchase or other acquisition or retirement for value,
the Consolidated Total Debt to Consolidated EBITDA Ratio would be no greater
than the Consolidated Total Debt to Consolidated EBITDA Ratio that is 0.25:1.00
lower than the maximum Consolidated Total Debt to Consolidated EBITDA Ratio
permitted under Section 10.7;

 

(xviii)                 the prepayment, redemption, defeasance, repurchase or
other acquisition or retirement for value of Junior Debt if, for the most
recently ended Test Period immediately preceding the date of such prepayment,
redemption, defeasance, repurchase or other acquisition or retirement for value,
after giving Pro Forma Effect to such prepayment, redemption, defeasance,
repurchase or other acquisition or retirement for value, the Consolidated Total
Debt to Consolidated EBITDA Ratio would be no greater than 3.75:1.00; and

 

(xix)                       payments or distributions to satisfy dissenters’
rights, pursuant to or in connection with a consolidation, amalgamation, merger
or transfer of assets that complies with Section 10.3;

 

provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clauses (viii), (x), (xiii), (xvi) and (xvii) no Event of
Default shall have occurred and be continuing or would occur as a consequence
thereof (or in the case of a Restricted Investment, no Event of Default under
Section 11.1(a) or 11.1(e) shall have occurred and be continuing or would occur
as a consequence thereof).

 

Holdings will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the last sentence of the definition of
Unrestricted Subsidiary.  For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by Holdings and the
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the second to last sentence of the definition of Investment.  Such
designation will be permitted only if a Restricted Payment in such amount would
be

 

144

--------------------------------------------------------------------------------


 

permitted at such time, whether pursuant to Section 10.5(a) or under clauses
(vi), (ix) or (x) of Section 10.5(b) or pursuant to the definition of Permitted
Investments, and if such Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary.  Unrestricted Subsidiaries will not be subject to any
of the restrictive covenants set forth in this Agreement.

 

For purposes of determining compliance with this covenant, in the event that a
proposed Restricted Payment or Investment (or a portion thereof) meets the
criteria of clauses (i) through (xix) above or is entitled to be made pursuant
to Section 10.5(a) and/or one or more of the exceptions contained in the
definition of Permitted Investments (other than clause (c) thereof), Holdings
will be entitled to classify (based on circumstances existing on the date of
such classification) such Restricted Payment (or portion thereof) among such
clauses(i) through (xix), Section 10.5(a) and/or one or more of the exceptions
contained in the definition of Permitted Investments (other than clause
(c) thereof), in a manner that otherwise complies with this covenant.

 

(c)                                  Prior to the Latest Term Loan Maturity
Date, to the extent any Permitted Debt Exchange Notes are issued pursuant to
Section 10.1(x) for the purpose of consummating a Permitted Debt Exchange,
(i) Holdings will not, and will not permit any Restricted Subsidiary to, prepay,
repurchase, redeem or otherwise defease or acquire any Permitted Debt Exchange
Notes unless Holdings or a Restricted Subsidiary shall concurrently voluntarily
prepay Term Loans pursuant to Section 5.1 on a pro rata basis among the Term
Loans, in an amount not less than the product of (a) a fraction, the numerator
of which is the aggregate principal amount (calculated on the face amount
thereof) of such Permitted Debt Exchange Notes that are proposed to be prepaid,
repurchased, redeemed, defeased or acquired and the denominator of which is the
aggregate principal amount (calculated on the face amount thereof) of all
Permitted Debt Exchange Notes in respect of the relevant Permitted Debt Exchange
then outstanding (prior to giving effect to such proposed prepayment,
repurchase, redemption, defeasance or acquisition) and (b) the aggregate
principal amount (calculated on the face amount thereof) of Term Loans then
outstanding and (ii) Holdings will not waive, amend or modify the terms of any
Permitted Debt Exchange Notes or any indenture pursuant to which such Permitted
Debt Exchange Notes have been issued in any manner inconsistent with the terms
of Section 2.15(a), Section 10.1(x)), or the definition of Permitted Other
Indebtedness or that would result in a Default hereunder if such Permitted Debt
Exchange Notes (as so amended or modified) were then being issued or incurred.

 

10.6                        Limitation on Subsidiary Distributions. Holdings
will not permit any of its Restricted Subsidiaries that are not Guarantors to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any such Restricted Subsidiary to:

 

(a)                                 (i) pay dividends or make any other
distributions to Holdings or any Restricted Subsidiary on its Capital Stock or
with respect to any other interest or participation in, or measured by, its
profits or (ii) pay any Indebtedness owed to Holdings or any Restricted
Subsidiary;

 

(b)                                 make loans or advances to Holdings or any
Restricted Subsidiary; or

 

(c)                                  sell, lease or transfer any of its
properties or assets to Holdings or any Restricted Subsidiary;

 

except (in each case) for such encumbrances or restrictions existing under or by
reason of:

 

(i)                                     contractual encumbrances or restrictions
in effect on the Closing Date, including pursuant to this Agreement and the
related documentation and related Hedging Obligations;

 

145

--------------------------------------------------------------------------------


 

(ii)                                  the Senior Notes Indenture, the Senior
Notes and related guarantees;

 

(iii)                               purchase money obligations for property
acquired in the ordinary course of business or consistent with past practice and
Capitalized Lease Obligations that impose restrictions of the nature discussed
in clause (c) above on the property so acquired;

 

(iv)                              Requirements of Law or any applicable rule,
regulation or order;

 

(v)                                 any agreement or other instrument of a
Person acquired by or merged or consolidated with or into Holdings or any
Restricted Subsidiary, or of an Unrestricted Subsidiary that is designated a
Restricted Subsidiary, or that is assumed in connection with the acquisition of
assets from such Person, in each case that is in existence at the time of such
transaction (but not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person and its Subsidiaries, or the property or assets of
the Person and its Subsidiaries, so acquired or designated;

 

(vi)                              contracts for the sale of assets, including
customary restrictions with respect to a Subsidiary of Holdings pursuant to an
agreement that has been entered into for the sale or disposition of all or
substantially all of the Capital Stock or assets of such Subsidiary;

 

(vii)                           (x) secured Indebtedness otherwise permitted to
be incurred pursuant to Sections 10.1 and 10.2 that limits the right of the
debtor to dispose of the assets securing such Indebtedness and (y) customary
restrictions on transfers of assets subject to Permitted Liens (but, with
respect to any such Permitted Lien, only to the extent that such transfer
restrictions apply solely to the assets that are the subject of such Permitted
Lien);

 

(viii)                        restrictions on cash or other deposits or net
worth imposed by customers under contracts entered into in the ordinary course
of business;

 

(ix)                              other Indebtedness, Disqualified Stock or
preferred stock of Restricted Subsidiaries permitted to be incurred subsequent
to the Closing Date pursuant to the provisions of Section 10.1;

 

(x)                                 customary provisions in joint venture
agreements or arrangements and other similar agreements or arrangements relating
solely to such joint venture and the Equity Interests issued thereby;

 

(xi)                              customary provisions contained in leases,
sub-leases, licenses, sub-licenses or similar agreements, in each case, entered
into in the ordinary course of business;

 

(xii)                           restrictions created in connection with any
Receivables Facility that, in the good faith determination of the board of
directors of Holdings, are necessary or advisable to effect such Receivables
Facility; and

 

(xiii)                        any encumbrances or restrictions of the type
referred to in clauses (a), (b) and (c)  above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xii) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower’s
board of directors, no more restrictive in any material

 

146

--------------------------------------------------------------------------------


 

respect with respect to such encumbrance and other restrictions taken as a whole
than those prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

 

10.7                        Consolidated Total Debt to Consolidated EBITDA Ratio

 

(a)                                 Holdings will not permit the Consolidated
Total Debt to Consolidated EBITDA Ratio as of the last day of any Test Period to
be greater than 4.25 to 1.00; or

 

(b)                                 If the Borrower has delivered a QMA Notice
to the Administrative Agent, then for the first Test Period that ends on or
subsequent to the applicable Consummation Date, Holdings will not permit the
Consolidated Total Debt to Consolidated EBITDA Ratio as of the last day of such
Test Period to be greater than 5.25 to 1.00; provided that (i) such ratio in
respect of each subsequent Test Period shall be reduced by 0.25 to 1.00, (ii) in
no event shall such ratio be lower than 4.25 to 1.00 and (iii) such an increase
pursuant to this Section 10.7(b) shall be permitted no more than once during any
period of 24 consecutive months.

 

10.8                        Fixed Charge Coverage Ratio. Holdings will not
permit the Fixed Charge Coverage Ratio as of the last day of any Test Period to
be less than 3.00 to 1.00.

 

Section 11.                                    Events of Default.

 

11.1                        Events of Default. Each of the following specified
events shall constitute an “Event of Default”:

 

(a)                                 Payments.  The Borrower shall (a) default in
the payment when due of any principal of the Loans or (b) default, and such
default shall continue for five or more Business Days, in the payment when due
of any interest on the Loans or any Fees or any Unpaid Drawings or of any other
amounts owing hereunder or under any other Credit Document; or

 

(b)                                 Representations, Etc. Any representation,
warranty or statement made or deemed made by any Credit Party herein or in any
other Credit Document or any certificate delivered or required to be delivered
pursuant hereto or thereto shall prove to be untrue in any material respect (or,
with respect to any representation and warranty which is qualified by
materiality, Material Adverse Effect or similar language, in all respects) on
the date as of which made or deemed made; or

 

(c)                                  Covenants. Any Credit Party shall:

 

(i)                                     default in the due performance or
observance by it of any term, covenant or agreement contained in
Section 9.1(e)(i), Section 9.5 (solely with respect to Holdings or the Borrower)
or Section 10; provided that any Event of Default under Section 10.7 is subject
to cure as provided in Section 11.4 and an Event of Default with respect to such
Section shall not occur until the expiration of the 10th Business Day subsequent
to the date the relevant financial statements are required to be delivered for
the applicable fiscal quarter pursuant to Section 9.1(a) or 9.1(b); or

 

(ii)                                  default in the due performance or
observance by it of any term, covenant or agreement (other than those referred
to in Section 11.1(a), Section 11.1(b) or Section 11.1(c)(i) contained in this
Agreement or any other Credit Document and such default shall continue
unremedied for a period of at least 30 days after receipt of written notice by
the Borrower from

 

147

--------------------------------------------------------------------------------


 

the Administrative Agent or the Required Lenders; or

 

(d)                                 Default Under Other Agreements. (x) 
Holdings or any of the Restricted Subsidiaries shall (i) fail to make any
payment with respect to any Indebtedness (other than the Obligations) with an
aggregate principal amount in excess of $40,000,000, beyond the period of grace
and following all required notices, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist (after
giving effect to all applicable grace periods and delivery of all required
notices) (other than, with respect to Indebtedness consisting of any Hedge
Agreements, termination events or equivalent events pursuant to the terms of
such Hedge Agreements (it being understood that clause (i) shall apply to any
failure to make any payment in excess of $40,000,000 in respect of any Hedge
Agreement that is required as a result of any such termination or similar event
and that is not otherwise being contested in good faith)), the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, any such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that this clause (x) shall not apply to secured
Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness (to the extent such sale, transfer
or other disposition is not prohibited under this Agreement), or (y) without
limiting the provisions of clause (x) above, any such Indebtedness shall be
declared to be due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment or as a mandatory prepayment (and, with
respect to Indebtedness consisting of any Hedge Agreements, other than due to a
termination event or equivalent event pursuant to the terms of such Hedge
Agreements (it being understood that clause (x)(i) above shall apply to any
failure to make any payment in excess of $40,000,000 in respect of any Hedge
Agreement that is required as a result of any such termination or similar event
and that is not otherwise being contested in good faith)), prior to the stated
maturity thereof; provided that this clause (y) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness,
(ii) Indebtedness which is convertible into Qualified Stock and converts to
Qualified Stock in accordance with its terms and such conversion is not
prohibited hereunder or (iii) any breach or default that is (I) remedied by
Holdings or the applicable Restricted Subsidiary or (II) waived (including in
the form of amendment) by the required holders of the applicable item of
Indebtedness, in either case, prior to the acceleration of Loans pursuant to
this Section 11; or

 

(e)                                  Bankruptcy, Etc. Holdings, the Borrower or
any Material Subsidiary shall commence a voluntary case, proceeding or action
concerning itself under Title 11 of the United States Code entitled “Bankruptcy”
any domestic or foreign law relating to bankruptcy, judicial management,
insolvency, liquidation, receivership, reorganization, administration or relief
of debtors in effect in its jurisdiction of incorporation, in each case as now
or hereafter in effect, or any successor thereto (collectively, the “Bankruptcy
Code”); or an involuntary case, proceeding or action is commenced against
Holdings, the Borrower or any Material Subsidiary and the petition is not
controverted within 60 days after commencement of the case, proceeding or
action; or an involuntary case, proceeding or action is commenced against
Holdings, the Borrower or any Material Subsidiary and the petition is not
dismissed within 60 days after commencement of the case, proceeding or action;
or a custodian (as defined in the Bankruptcy Code), judicial manager, compulsory
manager, receiver, receiver manager, trustee, liquidator, administrator,
administrative receiver or similar Person is appointed for, or takes charge of,
all or substantially all of the property of Holdings, the Borrower or any
Material Subsidiary; or Holdings, the

 

148

--------------------------------------------------------------------------------


 

Borrower or any Material Subsidiary commences any other voluntary proceeding or
action under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency, winding-up, administration or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
Holdings, the Borrower or any Material Subsidiary; or there is commenced against
Holdings, the Borrower or any Material Subsidiary any such proceeding or action
that remains undismissed for a period of 60 days; or Holdings, the Borrower or
any Material Subsidiary is adjudicated bankrupt; or any order of relief or other
order approving any such case or proceeding or action is entered; or Holdings,
the Borrower or any Material Subsidiary suffers any appointment of any custodian
receiver, receiver manager, trustee, administrator or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or Holdings, the Borrower or any Material Subsidiary makes a
general assignment for the benefit of creditors; or

 

(f)                                   ERISA.  (i) An ERISA Event or a Foreign
Plan Event shall have occurred, (ii) a trustee shall be appointed by a United
States district court to administer any Pension Plan(s), (iii) the PBGC shall
institute proceedings to terminate any Pension Plan(s) or (iv) any Credit Party
or any of their respective ERISA Affiliates shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner, and in each case
in clauses (i) through (iv) above, such event or condition, together with all
other such events or conditions, if any, would reasonably be expected to result
in a Material Adverse Effect; or

 

(g)                                  Guarantee. Other than as expressly
permitted hereunder, any Guarantee provided by any Credit Party or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof and thereof) or any such Guarantor thereunder or any other
Credit Party shall deny or disaffirm in writing any such Guarantor’s obligations
under the Guarantee; or

 

(h)                                 Pledge Agreement. Other than as expressly
permitted hereunder, the Pledge Agreement or any other Security Document
pursuant to which the Capital Stock or Stock Equivalents of the Borrower or any
Subsidiary is pledged or any material provision thereof shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof, solely
as a result of acts or omissions of the Collateral Agent or any Lender or solely
as a result of the Collateral Agent’s failure to maintain possession of any
Capital Stock or Stock Equivalents that have been previously delivered to it) or
any liens purported to be granted thereunder fail to be valid perfected Liens
(other than pursuant to the terms hereof or thereof, solely as a result of acts
of the Collateral Agent or omissions of actions required to be taken by the
Collateral Agent or solely as a result of the Collateral Agent’s failure to
maintain possession of any Capital Stock or Stock Equivalents that have been
previously delivered to it) or any pledgor thereunder or any Credit Party shall
deny or disaffirm in writing any pledgor’s obligations under any Security
Document; or

 

(i)                                     Security Agreement. Other than as
expressly permitted hereunder, the Security Agreement or any other Security
Document pursuant to which the assets of Holdings, the Borrower or any Material
Subsidiary are pledged as Collateral or any material provision thereof shall
cease to be in full force or effect (other than pursuant to the terms hereof or
thereof, solely as a result of acts or omissions of the Collateral Agent in
respect of certificates, promissory notes or instruments actually delivered to
it (including as a result of the Collateral Agent’s failure to file a Uniform
Commercial Code continuation statement)) or any liens purported to be granted
thereunder fail to be valid perfected Liens (other than pursuant to the terms
hereof or thereof, solely as a result of acts or omissions of the Collateral
Agent in respect of certificates, promissory notes or instruments actually
delivered to it (including as a result of the Collateral Agent’s failure to file
a Uniform Commercial Code continuation statement) or any

 

149

--------------------------------------------------------------------------------


 

grantor thereunder or any Credit Party shall deny or disaffirm in writing any
grantor’s obligations under the Security Agreement or any other Security
Document; or

 

(j)                                    Subordination Agreements; Intercreditor
Agreements. Other than as expressly permitted hereunder, (i) the subordination
provisions in the documentation governing any Subordinated Indebtedness or any
guarantees thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof) or any Credit Party shall contest in
writing the subordination of any Subordinated Indebtedness or any guarantees
thereof, or (ii) the First Lien Intercreditor Agreement or Second Lien
Intercreditor Agreement (to the extent in effect) shall cease to be in full
force or effect (other than pursuant to the terms hereof or thereof), or any
Credit Party shall contest in writing the validity thereof;

 

(k)                                 Judgments.  One or more judgments or decrees
shall be entered against Holdings or any of the Restricted Subsidiaries
involving a liability of $40,000,000 or more in the aggregate for all such
judgments and decrees for Holdings and the Restricted Subsidiaries (to the
extent not paid or covered by insurance provided by a carrier notified of such
judgment and not disputing coverage) and any such judgments or decrees shall not
have been satisfied, vacated, discharged or stayed or bonded pending appeal
within 60 days after the entry thereof; or

 

(l)                                     Change of Control. A Change of Control
shall occur.

 

11.2                        Remedies Upon Event of Default. If an Event of
Default occurs and is continuing (other than in the case of an Event of Default
under Section 11.1(c)(i) with respect to any default of performance or
compliance with the covenant under Section 10.7, if the Cure Right has not been
exercised within the period set forth in Section 11.4), the Administrative Agent
shall, upon the written request of the Required Lenders, by written notice to
Holdings, without prejudice to the rights of the Administrative Agent or any
Lender to enforce its claims against Holdings and the Borrower, except as
otherwise specifically provided for in this Agreement: (i) declare the Total
Revolving Credit Commitment and Swingline Commitment terminated, whereupon the
Revolving Credit Commitment and Swingline Commitment, if any, of each Lender or
the Swingline Lender, as the case may be, shall forthwith terminate immediately
and any Fees theretofore accrued shall forthwith become due and payable without
any other notice of any kind; (ii) declare the principal of and any accrued
interest and fees in respect of all Loans and all Obligations to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower to the extent permitted by applicable law; (iii) terminate any Letter
of Credit that may be terminated in accordance with its terms; (iv) direct the
Borrower to pay (and the Borrower agrees that upon receipt of such notice, or
upon the occurrence of an Event of Default specified in Section 11.1(e) with
respect to the Borrower, it will pay) to the Administrative Agent at the
Administrative Agent’s Office such additional amounts of cash, to be held as
security for the Borrower’s reimbursement obligations for Drawings that may
subsequently occur thereunder, equal to the aggregate Stated Amount of all
Letters of Credit issued and then outstanding; and/or (v) exercise any or all
other remedies available under the Credit Documents or at law or in equity;
provided that, if an Event of Default specified in Section 11.1(e) shall occur
with respect to the Borrower or Holdings, the foregoing shall occur and shall be
permitted automatically without the giving of any such notice.

 

11.3                        Application of Proceeds. Subject to the terms of, in
each case if in effect, the First Lien Intercreditor Agreement and the Second
Lien Intercreditor Agreement, any amount received by the Administrative Agent or
the Collateral Agent from any Credit Party (or from proceeds of any Collateral)
following any acceleration of the Obligations under this Agreement or any Event
of Default with respect to Holdings or the Borrower under Section 11.1(e) shall
be applied:

 

150

--------------------------------------------------------------------------------


 

(a)                                 first, to the payment of all reasonable and
documented costs and expenses incurred by the Administrative Agent or the
Collateral Agent in connection with any collection or sale of the Collateral or
otherwise in connection with any Credit Document, including all court costs and
the reasonable fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Administrative Agent or the Collateral Agent
hereunder or under any other Credit Document on behalf of any Credit Party and
any other reasonable and documented costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Credit
Document to the extent reimbursable hereunder or thereunder;

 

(b)                                 second, to the Secured Parties, an amount
(x) equal to all Obligations owing to them on the date of any distribution and
(y) sufficient to Cash Collateralize all Letters of Credit Outstanding on the
date of any distribution, and, if such moneys shall be insufficient to pay such
amounts in full and Cash Collateralize all Letters of Credit Outstanding, then
ratably (without priority of any one over any other) to such Secured Parties in
proportion to the unpaid amounts thereof and to Cash Collateralize the Letters
of Credit Outstanding; and

 

(c)                                  third, any surplus then remaining shall be
paid first pursuant to the First Lien Intercreditor Agreement or the Second Lien
Intercreditor Agreement if then in effect and then to the applicable Credit
Parties or their successors or assigns or to whomsoever may be lawfully entitled
to receive the same or as a court of competent jurisdiction may direct;

 

provided that any amount applied to Cash Collateralize any Letters of Credit
Outstanding that has not been applied to reimburse the Borrower for Unpaid
Drawings under the applicable Letters of Credit at the time of expiration of all
such Letters of Credit shall be applied by the Administrative Agent in the order
specified in clauses 11.3(a)  through 11.3(c) above.  Notwithstanding the
foregoing, amounts received from any Guarantor that is not an “Eligible Contract
Participant” (as defined in the Commodity Exchange Act) shall not be applied to
its Obligations that are Excluded Swap Obligations.

 

11.4                        Equity Cure. Notwithstanding anything to the
contrary contained in this Section 11, in the event that Holdings fails to
comply with the requirement of the financial covenant set forth in Section 10.7,
from the end of the most recently ended fiscal quarter until the expiration of
the 10th Business Day following the date financial statements referred to in
Sections 9.1(a) or 9.1(b) are required to be delivered in respect of such fiscal
period for which such financial covenant is being measured, any holder of
Capital Stock or Stock Equivalents of Holdings or any direct or indirect parent
of Holdings shall have the right to cure such failure (the “Cure Right”) by
causing cash net equity proceeds derived from an issuance of Capital Stock or
Stock Equivalents (which shall be common equity or otherwise in a form
reasonably acceptable to the Administrative Agent) by Holdings (or from a
contribution to the common equity capital of Holdings) to be contributed,
directly or indirectly, as cash common equity to the Borrower, and upon receipt
by the Borrower of such cash contribution (such cash amount being referred to as
the “Cure Amount”) pursuant to the exercise of such Cure Right, such financial
covenant shall be recalculated giving effect to the following pro forma
adjustments:

 

(a)                                 Consolidated EBITDA shall be increased,
solely for the purpose of determining the existence of an Event of Default
resulting from a breach of the financial covenant set forth in Section 10.7 with
respect to any period of four consecutive fiscal quarters that includes the
fiscal quarter for which the Cure Right was exercised and not for any other
purpose under this Agreement, by an amount equal to the Cure Amount; and

 

(b)                                 if, after giving effect to the foregoing
recalculations, Holdings shall then be in compliance with the requirements of
the financial covenant set forth in Section 10.7, Holdings shall be

 

151

--------------------------------------------------------------------------------


 

deemed to have satisfied the requirements of the financial covenant set forth in
Section 10.7 as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach or default of such financial covenants that had occurred shall
be deemed cured for the purposes of this Agreement;

 

provided that (i) in each period of four consecutive fiscal quarters there shall
be at least two fiscal quarters in which no Cure Right is made, (ii) there shall
be a maximum of five Cure Rights made during the term of this Agreement,
(iii) each Cure Amount shall be no greater than the amount expected to be
required to cause the Borrower to be in compliance with the financial covenant
set forth in Section 10.7; and (iv) all Cure Amounts shall be disregarded for
the purposes of any financial ratio determination under the Credit Documents
other than for determining compliance with Section 10.7.

 

Section 12.                                    The Agents.

 

12.1                        Appointment

 

(a)                                 Each Lender hereby irrevocably designates
and appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Credit Documents and irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Credit Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.  The provisions of this Section 12 (other than Section 12.1(c) with
respect to the Joint Lead Arrangers and Bookrunners and Section 12.9 with
respect to Holdings) are solely for the benefit of the Agents and the Lenders,
and neither Holdings nor the Borrower shall have rights as third party
beneficiary of any such provision.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.

 

(b)                                 The Administrative Agent, each Lender, the
Swingline Lender and the Letter of Credit Issuers hereby irrevocably designate
and appoint the Collateral Agent as the agent with respect to the Collateral,
and each of the Administrative Agent, each Lender, the Swingline Lender and the
Letter of Credit Issuers irrevocably authorizes the Collateral Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Collateral Agent by the terms of
this Agreement and the other Credit Documents, together with such other powers
as are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Collateral Agent shall not have any
duties or responsibilities except those expressly set forth herein, or any
fiduciary relationship with any of the Administrative Agent, the Lenders, the
Swingline Lender or the Letter of Credit Issuers, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Collateral Agent.

 

(c)                                  Each of the Syndication Agent, each Joint
Lead Arranger and Bookrunner, each Managing Agent and each Co-Documentation
Agent each in its capacity as such, shall not have any obligations, duties or
responsibilities under this Agreement but shall be entitled to all benefits of
this Section 12.

 

12.2                        Delegation of Duties. The Administrative Agent and
the Collateral Agent may each

 

152

--------------------------------------------------------------------------------


 

execute any of its duties under this Agreement and the other Credit Documents by
or through agents, sub-agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
Neither the Administrative Agent nor the Collateral Agent shall be responsible
for the negligence or misconduct of any agents, subagents or attorneys-in-fact
selected by it in the absence of its gross negligence or willful misconduct (as
determined in the final non-appealable judgment of a court of competent
jurisdiction).

 

12.3                        Exculpatory Provisions. No Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document (except
for its or such Person’s own gross negligence or willful misconduct, as
determined in the final non-appealable judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein) or
(b) responsible in any manner to any of the Lenders or any participant for any
recitals, statements, representations or warranties made by any of Holdings, the
Borrower, any Guarantor, any other Credit Party or any officer thereof contained
in this Agreement or any other Credit Document or in any certificate, report,
statement or other document referred to or provided for in, or received by such
Agent under or in connection with, this Agreement or any other Credit Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Credit Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Security Documents, or for any failure of Holdings, the Borrower, any
Guarantor or any other Credit Party to perform its obligations hereunder or
thereunder.  No Agent shall be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Credit Document, or
to inspect the properties, books or records of any Credit Party or any Affiliate
thereof.  The Collateral Agent shall not be under any obligation to the
Administrative Agent or any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of any Credit Party.

 

12.4                        Reliance by Agents. The Administrative Agent and the
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to Holdings and the Borrower), independent
accountants and other experts selected by the Administrative Agent or the
Collateral Agent.  The Administrative Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent and the Collateral Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Required Lenders as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent and the Collateral Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement
and the other Credit Documents in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans; provided that the Administrative Agent and Collateral Agent shall not be
required to take any action that, in its opinion or in the opinion of its
counsel, may expose it to liability or that is contrary to any Credit Document
or applicable law.  For purposes of determining compliance with the conditions
specified in Section 6 on the Closing Date, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required

 

153

--------------------------------------------------------------------------------


 

thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

 

12.5                        Notice of Default. Neither the Administrative Agent
nor the Collateral Agent shall be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent or Collateral Agent has received written notice from a
Lender or Holdings or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice, it
shall give notice thereof to the Lenders and the Collateral Agent.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders except to the extent that this Agreement requires that such action
be taken only with the approval of the Required Lenders or each of the Lenders,
as applicable.

 

12.6                        Non-Reliance on Administrative Agent, Collateral
Agent and Other Lenders. Each Lender expressly acknowledges that neither the
Administrative Agent nor the Collateral Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent or Collateral Agent hereinafter taken, including any review of the affairs
of Holdings, the Borrower, any Guarantor or any other Credit Party, shall be
deemed to constitute any representation or warranty by the Administrative Agent
or Collateral Agent to any Lender, the Swingline Lender or any Letter of Credit
Issuer.  Each Lender, the Swingline Lender and each Letter of Credit Issuer
represents to the Administrative Agent and the Collateral Agent that it has,
independently and without reliance upon the Administrative Agent, Collateral
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of Holdings, the Borrower, each Guarantor and each other Credit
Party and made its own decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent, Collateral Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Credit Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of Holdings, the Borrower, any Guarantor and any other Credit
Party.  Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, neither the
Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of Holdings, the Borrower, any Guarantor or any
other Credit Party that may come into the possession of the Administrative Agent
or Collateral Agent any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

 

12.7                        Indemnification. The Lenders agree to severally
indemnify each Agent in its capacity as such (to the extent not reimbursed by
the Credit Parties and without limiting the obligation of the Credit Parties to
do so), ratably according to their respective portions of the Total Credit
Exposure in effect on the date on which indemnification is sought (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with their respective portions of the Total Credit Exposure in effect
immediately prior to such date), from and

 

154

--------------------------------------------------------------------------------


 

against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (including at any time following the payment of
the Loans) be imposed on, incurred by or asserted against an Agent in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent or the Collateral Agent or any other
Agent under or in connection with any of the foregoing; provided that no Lender
shall be liable to an Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction; provided, further, that no action taken by the
Administrative Agent in accordance with the directions of the Required Lenders
(or such other number or percentage of the Lenders as shall be required by the
Credit Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 12.7.  In the case of any investigation,
litigation or proceeding giving rise to any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time occur (including at any time
following the payment of the Loans), this Section 12.7 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.  Without limitation of the foregoing, each Lender shall reimburse each
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorneys’ fees) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice rendered in respect of rights or responsibilities under, this
Agreement, any other Credit Document, or any document contemplated by or
referred to herein, to the extent that such Agent is not reimbursed for such
expenses by or on behalf of Holdings or the Borrower; provided that such
reimbursement by the Lenders shall not affect Holdings’ or the Borrower’s
continuing reimbursement obligations with respect thereto.  If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided that in no event shall this sentence
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s pro rata portion thereof; provided, further, this
sentence shall not be deemed to require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement resulting from such Agent’s gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction.  The agreements in this Section 12.7 shall
survive the payment of the Loans and all other amounts payable hereunder.

 

12.8                        Agents in Their Individual Capacities. Each Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with Holdings, the Borrower, any Guarantor, and any
other Credit Party as though such Agent were not an Agent hereunder and under
the other Credit Documents.  With respect to the Loans made by it, each Agent
shall have the same rights and powers under this Agreement and the other Credit
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

 

12.9                        Successor Agents

 

Each of the Administrative Agent and Collateral Agent may at any time give
notice of its resignation to the Lenders, the Letter of Credit Issuers and
Holdings.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, subject to the consent of Holdings (not to be unreasonably

 

155

--------------------------------------------------------------------------------


 

withheld or delayed) so long as no Default under Section 11.1(a) or 11.1(e) is
continuing, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above; provided that if the Administrative Agent or Collateral Agent shall
notify the Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Collateral Agent
on behalf of the Lenders or the Letter of Credit Issuers under any of the Credit
Documents, the retiring Collateral Agent shall continue to hold such collateral
security as nominee until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and Letter of Credit Issuer directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
paragraph.  Upon the acceptance of a successor’s appointment as the
Administrative Agent or Collateral Agent, as the case may be, hereunder, and
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Security Documents, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section 12.9).  The fees payable by Holdings (following the effectiveness of
such appointment) to such Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Holdings and such successor.  After
the retiring Agent’s resignation hereunder and under the other Credit Documents,
the provisions of this Section 12 (including Section 12.7) and Section 13.5
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Agent was acting as an Agent.

 

Any resignation by Wells Fargo Bank, National Association as Administrative
Agent pursuant to this Section 12.9 shall also constitute its and its
Affiliates’ resignation as Letter of Credit Issuer and as Swingline Lender. 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Letter of Credit Issuer
and Swingline Lender, (b) the retiring Letter of Credit Issuer and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents and (c) the successor Letter of
Credit Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Letter of Credit Issuer to effectively
assume the obligations of the retiring Letter of Credit Issuer with respect to
such Letters of Credit.

 

12.10                 Withholding Tax. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax.  If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding tax ineffective), such Lender shall indemnify the Administrative
Agent (to the extent that the Administrative Agent has not

 

156

--------------------------------------------------------------------------------


 

already been reimbursed by any applicable Credit Party and without limiting the
obligation of any applicable Credit Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, additions to Tax and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Credit Document against any amount due to the Administrative Agent
under this Section 12.10.  For the avoidance of doubt, for purposes of this
Section 12.10, the term “Lender” includes any Letter of Credit Issuer and any
Swingline Lender. The agreements in this Section 12.10 shall survive the payment
of the Loans and all other amounts payable hereunder.

 

12.11                 Agents Under Security Documents and Guarantee. Each
Secured Party hereby further authorizes the Administrative Agent or Collateral
Agent, as applicable, on behalf of and for the benefit of the Secured Parties,
to be the agent for and representative of the Secured Parties with respect to
the Collateral, the Security Documents and the Guarantee. Subject to
Section 13.1, without further written consent or authorization from any Secured
Party, the Administrative Agent or Collateral Agent, as applicable, may execute
any documents or instruments necessary to, in connection with a sale or
disposition of assets permitted by this Agreement or with respect to which
Required Lenders (or such other Lenders as may be required to give such consent
under Section 13.1) have otherwise consented, (i) release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or (ii) release any Guarantor from the Guarantee.

 

The Collateral Agent shall have its own independent right to demand payment of
the amounts payable by the Borrower under this Section 12.11, irrespective of
any discharge of the Borrower’s obligations to pay those amounts to the other
Lenders resulting from failure by them to take appropriate steps in insolvency
proceedings affecting the Borrower to preserve their entitlement to be paid
those amounts.

 

Any amount due and payable by the Borrower to the Collateral Agent under this
Section 12.11 shall be decreased to the extent that the other Lenders have
received (and are able to retain) payment in full of the corresponding amount
under the other provisions of the Credit Documents and any amount due and
payable by the Borrower to the Collateral Agent under those provisions shall be
decreased to the extent that the Collateral Agent has received (and is able to
retain) payment in full of the corresponding amount under this Section 12.11.

 

12.12                 Right to Realize on Collateral and Enforce Guarantee.
Subject to Section 13.8, anything contained in any of the Credit Documents to
the contrary notwithstanding, Holdings, the Borrower, the Agents and each
Secured Party hereby agree that (i) no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the Guarantee,
it being understood and agreed that all powers, rights and remedies hereunder
may be exercised solely by the Administrative Agent on behalf of the Secured
Parties in accordance with the terms hereof and all powers, rights and remedies
under the Security Documents and the Guarantee may be exercised solely by the
Collateral Agent on behalf of the Secured Parties in accordance with the terms
hereof and thereof and (ii) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser or licensor
of any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.  No holder of Secured Hedge

 

157

--------------------------------------------------------------------------------


 

Obligations or Secured Cash Management Obligations shall have any rights in
connection with the management or release of any Collateral or of the
obligations of any Credit Party under this Agreement.  No holder of Secured
Hedge Obligations or Secured Cash Management Obligations that obtains the
benefits of any Guarantee or any Collateral by virtue of the provisions hereof
or of any other Credit Document shall have any right to notice of any action or
to consent to, direct or object to any action hereunder or under any other
Credit Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender or Agent
and, in such case, only to the extent expressly provided in the Credit
Documents.  Notwithstanding any other provision of this Agreement to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Hedge Agreements and Secured Cash Management
Agreements.

 

12.13                 Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any debtor relief law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or Letter of Credit Outstanding shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 4.1 and
13.5) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.1 and 13.5.

 

Section 13.                                    Miscellaneous.

 

13.1                        Amendments, Waivers and Releases. Except as
otherwise expressly set forth in the Credit Documents, neither this Agreement
nor any other Credit Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
Section 13.1.  Except as provided to the contrary in Section 2.14 or 2.15 or the
sixth paragraph of this Section 13.1 in respect of Replacement Term Loans, the
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent and/or the Collateral Agent may, from time to time,
(a) enter into with the relevant Credit Party or Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive in writing, on such
terms and conditions as the Required Lenders or the Administrative Agent and/or
the Collateral Agent, as the case may be, may specify in such instrument,

 

158

--------------------------------------------------------------------------------


 

any of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that each
such waiver and each such amendment, supplement or modification shall be
effective only in the specific instance and for the specific purpose for which
given; and provided, further, that no such waiver and no such amendment,
supplement or modification shall (x) (i) forgive or reduce any portion of any
Loan or extend the final scheduled maturity date of any Loan or reduce the
stated rate (it being understood that only the consent of the Required Lenders
shall be necessary to waive any obligation of the Borrower to pay interest at
the Default Rate or amend Section 2.8(c)), or forgive any portion thereof, or
extend the date for the payment, of any principal, interest or fee hereunder
(other than as a result of waiving the applicability of any post-default
increase in interest rates), or extend the final expiration date of any Letter
of Credit beyond the L/C Facility Maturity Date, or amend or modify any
provisions of Sections 5.2(c) (with respect to the ratable allocation of any
payments only), 5.2(d) (with respect to the ratable allocation of any payments
only), 5.2(e) (with respect to the ratable allocation of any payments only),
5.3(a) (with respect to the ratable allocation of any payments only), 11.3,
13.8(a) or 13.20, or make any Loan, interest, Fee or other amount payable in any
currency other than expressly provided herein, in each case without the written
consent of each Lender directly and adversely affected thereby; provided that a
waiver of any condition precedent in Section 6 or 7 of this Agreement, the
waiver of any Default, Event of Default, default interest, mandatory prepayment
or reductions, any modification, waiver or amendment to the financial covenant
definitions or financial ratios or any component thereof or the waiver of any
other covenant shall not constitute an increase of any Commitment of a Lender, a
reduction or forgiveness in the interest rates or the fees or premiums or a
postponement of any date scheduled for the payment of principal, premium or
interest or an extension of the final maturity of any Loan or the scheduled
termination date of any Commitment, in each case for purposes of this
clause (i), or (ii) consent to the assignment or transfer by the Borrower of its
rights and obligations under any Credit Document to which it is a party (except
as permitted pursuant to Section 10.3), in each case without the written consent
of each Lender, or (iii) amend, modify or waive any provision of Section 12
without the written consent of the then-current Administrative Agent and
Collateral Agent in a manner that directly and adversely affects such Person, or
(iv) amend, modify or waive any provision of Section 3 with respect to any
Letter of Credit without the written consent of each Letter of Credit Issuer to
the extent such amendment, modification or waiver directly and adversely affects
such Letter of Credit Issuer, or (v) amend, modify or waive any provisions
hereof relating to Swingline Loans without the written consent of the Swingline
Lender in a manner that directly and adversely affects such Person, or
(vi) change any Revolving Credit Commitment to a Term Loan Commitment, or change
any Term Loan Commitment to a Revolving Credit Commitment, in each case without
the prior written consent of each Lender directly and adversely affected
thereby, (vii) release all or substantially all of the value of the Guarantors
under the Guarantees (except as expressly permitted by the Guarantees or this
Agreement) or release all or substantially all of the Collateral under the
Security Documents (except as expressly permitted by the Security Documents)
without the prior written consent of each Lender, or (viii) decrease the Initial
Term Loan Repayment Amount applicable to Initial Term Loans or extend any
scheduled Initial Term Loan Repayment Date applicable to Initial Term Loans,
decrease the New Term Loan Repayment Amount applicable to New Term Loans or
extend any scheduled New Term Loan Repayment Date applicable to New Term Loans,
decrease the Extended Term Loan Repayment Amount applicable to Extended Term
Loans or extend any Extended Repayment Date applicable to Extended Term Loans,
or decrease the amount of any scheduled repayment of Replacement Term Loans or
extend the date for any scheduled repayment of Replacement Term Loans, in each
case without the written consent of each Lender directly and adversely affected
thereby, or (ix) reduce the majority specification in the definitions of the
terms “Required Lenders”, “Required Revolving Credit Lenders”, “Required Term
Loan Lenders” or “Required Initial Term Loan Lenders” or amend, modify or waive
any provision of this Section 13.1 that has the effect of decreasing the number
or percentage of Lenders that must approve any amendment, modification or
waiver, without the written consent of each Lender or (y) notwithstanding
anything to the contrary in clause (x), (i) extend the final expiration date of

 

159

--------------------------------------------------------------------------------


 

any Lender’s Commitment or (ii) increase the aggregate amount of the Commitments
of any Lender, in each case, without the written consent of such Lender.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except (x) that the Commitment of such Lender may not be increased or extended
without the consent of such Lender and (y) for any such amendment, waiver or
consent that treats such Defaulting Lender disproportionately from the other
Lenders of the same Class.

 

Notwithstanding the foregoing, any amendment, waiver or modification that
affects one Class of Lenders differently and adversely than another Class of
Lenders shall required the consent of Persons holding a majority of the
Commitments of such Class.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon Holdings, the
Borrower, the other Credit Parties, such Lenders, the Administrative Agent and
all future holders of the affected Loans.  In the case of any waiver, Holdings, 
the Borrower, the Lenders and the Administrative Agent shall be restored to
their former positions and rights hereunder and under the other Credit
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing, it being understood that no such waiver shall extend
to any subsequent or other Default or Event of Default or impair any right
consequent thereon.  In connection with the foregoing provisions, the
Administrative Agent may, but shall have no obligations to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender.

 

Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) effectuated without the consent of Lenders in accordance
with Section 2.14, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent, Holdings
and the Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Term
Loans and the Revolving Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new facilities.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders providing the relevant Replacement Term Loans to permit the refinancing
of all outstanding Term Loans of any Class (“Refinanced Term Loans”) with a
replacement term loan tranche (“Replacement Term Loans”) hereunder; provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans (plus an
amount equal to all accrued but unpaid interest, fees, premiums and expenses
incurred in connection therewith), (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, unless any such Applicable Margin applies after the
Initial Term Loan Maturity Date, (c) the weighted average life to maturity of
such Replacement Term Loans shall not be shorter than the weighted average life
to maturity of such Refinanced Term Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Term Loans), (d) the
covenants, events of default and guarantees shall be not materially more
restrictive (taken as a whole) (as determined in good faith by the Borrower) to
the Lenders providing such Replacement Term Loans than the covenants, events of
default and guarantees applicable to such Refinanced Term Loans, except to the
extent necessary to

 

160

--------------------------------------------------------------------------------


 

provide for covenants, events of default and guarantees applicable to any period
after the maturity date in respect of the Refinanced Term Loans in effect
immediately prior to such refinancing and (e) any such amendment may, without
the consent of any other Lenders, provide that the applicable Replacement Term
Loans will benefit from clauses (x) and (z) of the second sentence of
Section 2.14(g)(i) and clause (b) of the sixth paragraph of Section 13.1.

 

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the termination of this Agreement and the payment of all
Obligations hereunder (except for (w) contingent indemnification obligations in
respect of which a claim has not yet been made, (x) Secured Hedge Obligations,
(y) Cash Collateralized Letters of Credit pursuant to arrangements reasonably
acceptable to the Letter of Credit Issuer and (z) Secured Cash Management
Obligations), (ii) upon the sale or other disposition of such Collateral
(including as part of or in connection with any other sale or other disposition
permitted hereunder) to any Person other than another Credit Party, to the
extent such sale or other disposition is made in compliance with the terms of
this Agreement (and the Collateral Agent may rely conclusively on a certificate
to that effect provided to it by any Credit Party upon its reasonable request
without further inquiry), (iii) to the extent such Collateral is comprised of
property leased to a Credit Party, upon termination or expiration of such lease,
(iv) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with this Section 13.1), (v) to the extent the
property constituting such Collateral is owned by any Guarantor, upon the
release of such Guarantor from its obligations under the applicable Guarantee
(in accordance with the second following sentence), (vi) as required to effect
any sale or other disposition of Collateral in connection with any exercise of
remedies of the Collateral Agent pursuant to the Security Documents and (vii) if
such assets constitute Excluded Property or Excluded Stock or Stock
Equivalents.  Any such release shall not in any manner discharge, affect or
impair the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Credit Parties in respect
of) all interests retained by the Credit Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral except to
the extent otherwise released in accordance with the provisions of the Credit
Documents.  Additionally, the Lenders hereby irrevocably agree that any
Restricted Subsidiary that is a Guarantor shall be released from the Guarantees
upon consummation of any transaction not prohibited hereunder resulting in such
Subsidiary ceasing to constitute a Restricted Subsidiary.  The Lenders hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this paragraph, all without the further
consent or joinder of any Lender.

 

Notwithstanding anything herein to the contrary (i) the Credit Documents may be
amended to add syndication or documentation agents and make customary changes
and references related thereto with the consent of only the Borrower and the
Administrative Agent and (ii) the Credit Documents may be amended to add
provisions applicable to any approved additional Alternative Currency with the
consent of only the Borrower, the Administrative Agent, the applicable Revolving
Credit Lenders and the applicable Letter of Credit Issuers.

 

Notwithstanding anything in this Agreement (including, without limitation, this
Section 13.1) or any other Credit Document to the contrary, (i) this Agreement
and the other Credit Documents may be amended to effect an incremental facility
or extension facility pursuant to Section 2.14 or to add Additional Borrowers
pursuant to Section 9.11(b) (and the Administrative Agent and the Borrower may
effect such amendments to this Agreement and the other Credit Documents without
the consent of any other party as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
terms of any such incremental facility or extension facility or to add
Additional

 

161

--------------------------------------------------------------------------------


 

Borrowers); (ii) no Lender consent is required to effect any amendment or
supplement to the First Lien Intercreditor Agreement, Second Lien Intercreditor
Agreement or any other intercreditor agreement or arrangement permitted under
this Agreement that is for the purpose of adding the holders of any Indebtedness
as expressly contemplated by the terms of the First Lien Intercreditor
Agreement, Second Lien Intercreditor Agreement or such other intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing; provided
that such other changes are not adverse, in any material respect, to the
interests of the Lenders taken as a whole); provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Credit Document without the
prior written consent of the Administrative Agent; (iii) any provision of this
Agreement or any other Credit Document may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to (x) cure any
ambiguity, omission, mistake, defect or inconsistency (as reasonably determined
by the Administrative Agent and the Borrower) and (y) effect administrative
changes of a technical or immaterial nature (including, with the consent of the
Letter of Credit Issuers, to effect changes to the terms and conditions
applicable solely to the Letter of Credit Issuers in respect of issuances of
Letters of Credit) and, in the case of each of clauses (x) and (y), such
amendment shall be deemed approved by the Lenders if the Lenders shall have
received at least five Business Days’ prior written notice of such change and
the Administrative Agent shall not have received, within five Business Days of
the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment; and
(iv) guarantees, collateral documents and related documents executed by Credit
Parties in connection with this Agreement may be in a form reasonably determined
by the Administrative Agent and may be, together with any other Credit Document,
entered into, amended, supplemented or waived, without the consent of any other
Person, by the applicable Credit Party or Credit Parties and the Administrative
Agent or the Collateral Agent in its or their respective sole discretion, to
(A) effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, (B) as required by local law or advice
of counsel to give effect to, or protect any security interest for the benefit
of the Secured Parties, in any property or so that the security interests
therein comply with applicable requirements of law, or (C) to cure ambiguities,
omissions, mistakes or defects (as reasonably determined by the Administrative
Agent and the Borrower) or to cause such guarantee, collateral security document
or other document to be consistent with this Agreement and the other Credit
Documents.

 

Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time for the satisfaction of any of the requirements under Sections 9.11,
9.12 and 9.14 or any Security Documents in respect of any particular Collateral
or any particular Subsidiary if it determines that the satisfaction thereof with
respect to such Collateral or such Subsidiary cannot be accomplished without
undue expense or unreasonable effort or due to factors beyond the control of
Holdings and the Restricted Subsidiaries by the time or times at which it would
otherwise be required to be satisfied under this Agreement or any Security
Document.

 

13.2                        Notices. Unless otherwise expressly provided herein,
all notices and other communications provided for hereunder or under any other
Credit Document shall be in writing (including by facsimile transmission).  All
such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(a)                                 if to Holdings, the Borrower, the
Administrative Agent, the Collateral Agent, the Letter

 

162

--------------------------------------------------------------------------------


 

of Credit Issuer or the Swingline Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 13.2 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

 

(b)                                 if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to Holdings, the Borrower, the Administrative Agent, the Collateral
Agent, the Letter of Credit Issuers and the Swingline Lender.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

 

13.3                        No Waiver; Cumulative Remedies. No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
the Collateral Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Credit Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

13.4                        Survival of Representations and Warranties. All
representations and warranties made hereunder, in the other Credit Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

 

13.5                        Payment of Expenses; Indemnification. Holdings and
the Borrower agree (a) to pay or reimburse the Agents for all their reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution and delivery of, and any amendment,
supplement or modification to, this Agreement and the other Credit Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees, disbursements and other charges of
Latham & Watkins LLP, as counsel to the Agents, and one local counsel to the
Agents in each relevant jurisdiction, or such other counsel retained with
Holdings’ consent (such consent not to be unreasonably withheld), (b) to pay or
reimburse each Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Credit Documents and any such other
documents, including the reasonable fees, disbursements and other charges of
Latham & Watkins LLP, as counsel to the Agents, and one local counsel to the
Agents in each relevant jurisdiction, or such other counsel retained with
Holdings’ consent (such consent not to be unreasonably withheld), (c) to pay,
indemnify, and hold harmless each Lender and Agent from, any and all recording
and filing fees and (d) to pay, indemnify, and hold harmless each Lender and
Agent and their respective Affiliates, directors, officers, employees, trustees,
investment advisors and agents from and against any and all other liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements of any

 

163

--------------------------------------------------------------------------------


 

kind or nature whatsoever, including reasonable and documented fees,
disbursements and other charges of one primary counsel and one local counsel in
each relevant jurisdiction to such indemnified Persons (unless there is an
actual or perceived conflict of interest or the availability of different claims
or defenses in which case each such Person may retain its own counsel), related
to the Transactions or with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Credit Documents and
any such other documents, including, without limitation, any of the foregoing
relating to the violation of, noncompliance with or liability under, any
Environmental Law, in each case, applicable to Holdings or any of its
Subsidiaries or to any actual or alleged presence, Release or threatened Release
of Hazardous Materials involving or attributable to Holdings or any of its
Subsidiaries (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”); provided that Holdings shall have no obligation
hereunder to any Agent or any Lender or any of their respective Affiliates,
officers, directors, employees or agents with respect to indemnified liabilities
to the extent it has been determined by a final non-appealable judgment of a
court of competent jurisdiction to have resulted from (i) the gross negligence,
bad faith or willful misconduct of the party to be indemnified or any of its
Affiliates, or any of its or its Affiliates’ officers, directors, employees,
members or agents, (ii) a material breach of any Credit Document by the party to
be indemnified or (iii) disputes between and among Persons otherwise entitled to
indemnification; provided that the Agents (and their related affiliates,
officers, directors, employees, agents, controlling persons, advisors and other
representatives), to the extent acting in their capacity as such, shall remain
indemnified in respect of such disputes to the extent otherwise entitled to be
so indemnified hereunder.  No Person entitled to indemnification under clause
(d) of this Section 13.5 shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any such Person have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Credit Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date).  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 13.5 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Credit Party, its
directors, stockholders or creditors or any other Person, and whether or not any
Person entitled to indemnification under clause (d) of this Section 13.5 is
otherwise a party thereto.  All amounts payable under this Section 13.5 shall be
paid within ten Business Days of receipt by Holdings of an invoice relating
thereto setting forth such expense in reasonable retail.  The agreements in this
Section 13.5 shall survive repayment of the Loans and all other amounts payable
hereunder. This Section 13.5 shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, liabilities, obligations,
penalties, demands, actions, judgments, suits, costs, expenses or disbursements
arising from any non-Tax claim.

 

13.6                        Successors and Assigns; Participations and
Assignments

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) except as expressly
permitted by Section 10.3, no Borrower or Additional Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 13.6.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in clause (c) of this
Section 13.6) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent, the Letter of
Credit Issuer and the Lenders and each other Person entitled to indemnification
under Section 13.5) any legal or equitable right, remedy or claim under or by
reason of

 

164

--------------------------------------------------------------------------------


 

this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
Sections 13.6(b)(ii) and 13.7, any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans (including
participations in L/C Obligations or Swingline Loans) at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld or
delayed; it being understood that, without limitation, the Borrower shall have
the right to withhold or delay its consent to any assignment if, in order for
such assignment to comply with applicable law, the Borrower would be required to
obtain the consent of, or make any filing or registration with, any Governmental
Authority) of:

 

(A)                               the Borrower; provided that no consent of the
Borrower shall be required for (1) an assignment of Term Loans to (X) a Lender,
(Y) an Affiliate of a Lender or (Z) an Approved Fund or (2) an assignment of
Loans or Commitments to any assignee if an Event of Default under
Section 11.1(a) or Section 11.1(e) (with respect to Holdings or the Borrower)
has occurred and is continuing; and

 

(B)                               the Administrative Agent and, in the case of
Revolving Credit Commitments or Revolving Loans only, the Swingline Lender and
each Letter of Credit Issuer; provided that no consent of the Administrative
Agent, shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund.

 

Notwithstanding the foregoing, no such assignment shall be made (i) to a natural
person, Disqualified Lender or Defaulting Lender and (ii) with respect to the
Revolving Credit Commitments and Revolving Loans, Holdings, the Borrower or any
of their Subsidiaries or any Affiliated Lender.  For the avoidance of doubt, the
Administrative Agent shall bear no responsibility or liability for monitoring
and enforcing the list of Persons who are Disqualified Lenders at any time.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 in the case of Revolving Credit Commitments and
$1,000,000 in the case of Term Loans, unless each of the Borrower and the
Administrative Agent otherwise consents (which consents shall not be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default under Section 11.1(a) or
Section 11.1(e) has occurred and is continuing; provided, further, that
contemporaneous assignments by a Lender and its Affiliates or Approved Funds
shall be aggregated for purposes of meeting the minimum assignment amount
requirements stated above (and simultaneous assignments to or by two or more
Related Funds shall be treated as one assignment), if any;

 

165

--------------------------------------------------------------------------------


 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system or other method reasonably acceptable to the
Administrative Agent, together with a processing and recordation fee in the
amount of $3,500; provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire in a
form approved by the Administrative Agent (the “Administrative Questionnaire”)
and applicable tax forms (as required under Section 5.4(e)); and

 

(E)                                any assignment to Holdings, the Borrower, any
Subsidiary or an Affiliated Lender shall also be subject to the requirements of
Section 13.6(h).

 

(iii)                               Subject to acceptance and recording thereof
pursuant to Section 13.6(b)(v), from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 3.5, 5.4 and 13.5).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 13.6 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 13.6(c).  For the avoidance of doubt, in case of an assignment to a
new Lender pursuant to this Section 13.6, (i) the Administrative Agent, the new
Lender and other Lenders shall acquire the same rights and assume the same
obligations between themselves as they would have acquired and assumed had the
new Lender been an original Lender signatory to this Agreement with the rights
and/or obligations acquired or assumed by it as a result of the assignment and
to the extent of the assignment the assigning Lender shall each be released from
further obligations under the Credit Documents and (ii) the benefit of each
Security Document and Guarantee shall be maintained in favor of the new Lender.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Acceptance delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount of the Loans (and related
interest amounts) and any payment made by any Letter of Credit Issuer under any
Letter of Credit owing to each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the

 

166

--------------------------------------------------------------------------------


 

Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent, the Collateral Agent, the Letter of Credit Issuers and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Collateral Agent, the Letter of Credit Issuers,
the Administrative Agent and its Affiliates and, with respect to itself, any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire and applicable tax forms
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in Section 13.6(b)(ii)(C) and any written consent to
such assignment required by Section 13.6(b)(i) the Administrative Agent shall
promptly accept such Assignment and Acceptance and record the information
contained therein in the Register.  No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this clause 13.6(b)(v).

 

(c)

 

(i)                                     Any Lender may, without the consent of
the Borrower or the Administrative Agent, the Letter of Credit Issuers or the
Swingline Lender, sell participations to one or more banks or other entities
(other than (x) a natural person, (y) Holdings and its Subsidiaries and (z) any
Disqualified Lender provided, however, that, notwithstanding clause (z) hereof,
participations may be sold to Disqualified Lenders unless a list of Disqualified
Lenders has been made available to all Lenders) (each, a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Letter of Credit Issuers and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, the Administrative Agent shall bear no responsibility or liability for
monitoring and enforcing the list of Disqualified Lenders or the sales of
participations thereto at any time.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (x)(i), (x)(vii) and (x)(viii) and
clause (y) of the second proviso to Section 13.1 that affects such Participant. 
Subject to Section 13.6(c)(ii), the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.10, 2.11, 3.5 and 5.4 to the same
extent as if it were a Lender (subject to the limitations and requirements of
those Sections as though it were a Lender and had acquired its interest by
assignment pursuant to Section 13.6(b), including the requirements of
Section 5.4(e)) (it being agreed that any documentation required under
Section 5.4(e) shall be provided to the participating Lender)).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.8(b) as though it were a Lender; provided such Participant shall be
subject to Section 13.8(a) as though it were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Sections 2.10, 2.11, 3.5 or 5.4 than the
applicable Lender would have been entitled to receive

 

167

--------------------------------------------------------------------------------


 

absent the sale of such participation sold to such Participant, unless the sale
of the participation to such Participant is made with the Borrower’s prior
written consent (which consent shall not be unreasonably withheld).  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant to which such Lender sold a participation
and the principal amounts (and related interest amounts) of each such
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”).  The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
No Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may, without the consent of the
Borrower or the Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, or other central bank having jurisdiction
over such Lender and this Section 13.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)                                  Subject to Section 13.16, the Borrower
authorizes each Lender to disclose to any Participant, secured creditor of such
Lender or assignee (each, a “Transferee”) and any prospective Transferee any and
all financial information in such Lender’s possession concerning the Borrower
and its Affiliates that has been delivered to such Lender by or on behalf of the
Borrower and its Affiliates pursuant to this Agreement or that has been
delivered to such Lender by or on behalf of the Borrower and its Affiliates in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.

 

(f)                                   The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(g)                                  SPV Lender.  Notwithstanding anything to
the contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (an “SPV”), identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the
Borrower, the option to provide to the Borrower all or any part of any Loan that
such Granting Lender would otherwise be obligated to make the Borrower pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to make any Loan and (ii) if an SPV elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof.  The making of a Loan by an SPV hereunder shall utilize

 

168

--------------------------------------------------------------------------------


 

the Commitment of the Granting Lender to the same extent, and as if, such Loan
were made by such Granting Lender.  Each party hereto hereby agrees that no SPV
shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender).  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPV, it shall not institute against,
or join any other Person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 13.6, any SPV may (i) with
notice to, but without the prior written consent of, the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Borrower and the Administrative
Agent) other than a Disqualified Lender providing liquidity and/or credit
support to or for the account of such SPV to support the funding or maintenance
of Loans and (ii) subject to Section 13.16, disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPV.  This Section 13.6(g) may not be amended without the
written consent of the SPV.  Notwithstanding anything to the contrary in this
Agreement but subject to the following sentence, each SPV shall be entitled to
the benefits of Sections 2.10, 2.11, 3.5 and 5.4 to the same extent as if it
were a Lender (subject to the limitations and requirements of those Sections as
though it were a Lender and had acquired its interest by assignment pursuant to
Section 13.6(b), including the requirements of Section 5.4(e) (it being agreed
that any documentation required under Section 5.4(e) shall be provided to the
Granting Lender)). Notwithstanding the prior sentence, an SPV shall not be
entitled to receive any greater payment under Sections 2.10, 2.11, 3.5 or 5.4
than its Granting Lender would have been entitled to receive absent the grant to
such SPV, unless such grant to such SPV is made with the Borrower’s prior
written consent (which consent shall not be unreasonably withheld).

 

(h)                                 Notwithstanding anything to the contrary
contained herein, (x) any Lender may, at any time, assign all or a portion of
its rights and obligations under this Agreement in respect of its Term Loans to
Holdings, the Borrower, any Subsidiary or an Affiliated Lender and (y) Holdings,
the Borrower and any Subsidiary may, from time to time, purchase or prepay Term
Loans, in each case, on a non-pro rata basis through (1) Dutch auction
procedures open to all applicable Lenders on a pro rata basis in accordance with
customary procedures to be agreed between Holdings or the Borrower and the
Auction Agent or (2) open market purchases; provided that:

 

(i)                                     any Loans or Commitments acquired by
Holdings, the Borrower or any other Subsidiary shall be retired and cancelled
promptly upon the acquisition thereof;

 

(ii)                                  by its acquisition of Loans or
Commitments, an Affiliated Lender shall be deemed to have acknowledged and
agreed that:

 

(A)                               it shall not have any right to (i) attend or
participate in (including, in each case, by telephone) any meeting (including
“Lender only” meetings) or discussions (or portion thereof) among the
Administrative Agent, the Collateral Agent or any Lender or Lenders to which
representatives of the Borrower are not then present, (ii) receive any
information or material prepared by the Administrative Agent, the Collateral
Agent or any Lender or any communication by or among the Administrative Agent,
the Collateral Agent and one or more Lenders or any other material which is
“Lender only”, except to the extent such information or

 

169

--------------------------------------------------------------------------------


 

materials have been made available to the Borrower or its representatives (and
in any case, other than the right to receive notices of prepayments and other
administrative notices in respect of its Loans required to be delivered to
Lenders pursuant to Section 2) or (iii) make or bring (or participate in, other
than as a passive participant in or recipient of its pro rata benefits of) any
claim, in its capacity as a Lender, against the Administrative Agent, the
Collateral Agent or any other Lender with respect to any duties or obligations
or alleged duties or obligations of such Agent or any other such Lender under
the Credit Documents; (iv) receive any advice of counsel to the Administrative
Agent or the Collateral Agent; or (v) make any challenge to the Administrative
Agent’s, the Collateral Agent’s or any other Lender’s attorney-client privilege
on the basis of its status as a Lender; and

 

(B)                               except with respect to any amendment,
modification, waiver, consent or other action (I) in Section 13.1 requiring the
consent of all Lenders, all Lenders directly and adversely affected (but only if
it is so directly and adversely affected) or specifically such Lender, (II) that
alters an Affiliated Lender’s pro rata share of any payments given to all
Lenders, or (III) affects the Affiliated Lender (in its capacity as a Lender) in
a manner that is disproportionate to the effect on any Lender in the same Class,
the Loans held by an Affiliated Lender shall be disregarded in both the
numerator and denominator in the calculation of any Lender vote (and, in the
case of a plan of reorganization that does not affect the Affiliated Lender in a
manner that is materially adverse to such Affiliated Lender relative to other
Lenders, shall be deemed to have voted its interest in the Term Loans in the
same proportion as the other Lenders) (and shall be deemed to have been voted in
the same percentage as all other applicable Lenders voted if necessary to give
legal effect to this paragraph); and

 

(iii)                               the aggregate principal amount of Term Loans
held at any one time by Affiliated Lenders may not exceed 30% of the aggregate
principal amount of all Term Loans outstanding at such time under this
Agreement;

 

(iv)                              any such Loans acquired by an Affiliated
Lender may, with the consent of the Borrower, be contributed to the Borrower and
exchanged for debt or equity securities that are otherwise permitted to be
issued at such time (and such Loans or Commitments shall be retired and
cancelled promptly); and

 

(v)                                 none of the Borrower, Holdings, any
Subsidiary of Holdings or any Affiliated Lender shall be required to make any
representation that it is not in possession of information which is not publicly
available and/or material with respect to Holdings, the Borrower and their
respective Subsidiaries or their respective securities for purposes of U.S.
federal and state securities laws but each shall be required to identify itself
as the Borrower, Holdings, a Subsidiary of Holdings or an Affiliate Lender, as
applicable, in connection with any acquisition or disposition (whether by
assignment or otherwise) of any Loans or Commitments or interests therein
hereunder to the extent such Loans or Commitments relate to a revolving credit
facility or a term loan facility that amortizes at a rate in excess of 1% per
annum.

 

170

--------------------------------------------------------------------------------


 

For avoidance of doubt, the foregoing limitations shall not be applicable to
Affiliated Institutional Lenders.

 

Notwithstanding anything to the contrary herein, collectively and in the
aggregate, the Affiliated Institutional Lenders may not account for more than
49.9% of the loans of consenting Lenders included in determining whether
Required Lenders have consented to any amendment, modification, waiver or other
action with respect to any of the terms or, or otherwise have acted on any
manner with respect to, any Credit Document.

 

13.7                        Replacements of Lenders Under Certain Circumstances.

 

(a)                                 The Borrower shall be permitted (x) to
replace any Lender or (y) terminate the Commitment of such Lender or Letter of
Credit Issuer, as the case may be, and (1) in the case of a Lender (other than
the Letter of Credit Issuer), repay all Obligations of the Borrower due and
owing to such Lender relating to the Loans and participations held by such
Lender as of such termination date and (2) in the case of the Letter of Credit
Issuer, repay all Obligations of the Borrower owing to such Letter of Credit
Issuer relating to the Loans and participations held by the Letter of Credit
Issuer as of such termination date and cancel or backstop on terms satisfactory
to such Letter of Credit Issuer any Letters of Credit issued by it that
(a) requests reimbursement for amounts owing pursuant to Sections 2.10, 3.5 or
5.4, (b) is affected in the manner described in Section 2.10(a)(iii) and as a
result thereof any of the actions described in such Section is required to be
taken, or (c) becomes a Defaulting Lender, with a replacement bank or other
financial institution; provided that (i) such replacement does not conflict with
any Requirements of Law, (ii) no Event of Default under Section 11.1(a) or
Section 11.1(e) shall have occurred and be continuing at the time of such
replacement, (iii) the Borrower shall repay (or the replacement bank or
financial institution shall purchase, at par) all Loans and other amounts
pursuant to Sections 2.10, 2.11, 3.5 or 5.4, as the case may be, owing to such
replaced Lender prior to the date of replacement, (iv) the replacement bank or
financial institution, if not already a Lender, an Affiliate of a Lender, an
Affiliated Lender (which shall be subject in all cases to Section 13.6(h)) or
Approved Fund, and the terms and conditions of such replacement, shall be
reasonably satisfactory to the Administrative Agent, (v) the replacement bank or
financial institution, if not already a Lender shall be subject to the
provisions of Section 13.6(b), (vi) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 13.6
(provided that unless otherwise agreed the Borrower shall be obligated to pay
the registration and processing fee referred to therein) and (vii) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

 

(b)                                 If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination that pursuant to the terms of Section 13.1 requires the
consent of either (i) all of the Lenders directly and adversely affected or
(ii) all of the Lenders and, in each case, with respect to which the Required
Lenders (or at least 50.1% of the directly and adversely affected Lenders) shall
have granted their consent, then the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) to (x) replace such Non-Consenting
Lender by requiring such Non-Consenting Lender to assign its Loans, and its
Commitments hereunder to one or more assignees reasonably acceptable to the
Administrative Agent (to the extent such consent would be required under
Section 13.6) or (y) terminate the Commitment of such Lender and repay all
Obligations of the Borrower due and owing to such Lender relating to the Loans
and participations held by such Lender as of such termination date; provided
that (a) all Obligations hereunder of the Borrower owing to such Non-Consenting

 

171

--------------------------------------------------------------------------------


 

Lender being replaced shall be paid in full to such Non-Consenting Lender
concurrently with such assignment, including any amounts that such Lender may be
owed pursuant to Section 2.11, (b) the replacement Lender shall purchase the
foregoing by paying to such Non-Consenting Lender a price equal to the principal
amount thereof plus accrued and unpaid interest thereon and (c) the replacement
Lender shall have consented to the applicable amendment, waiver, discharge or
termination.  In connection with any such assignment, the Borrower, the
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 13.6; provided that any Non-Consenting
Lender shall be deemed to have consented to the assignment and delegation of its
interests, rights and obligations if it does not execute and deliver an
Assignment and Acceptance to the Administrative Agent within one Business Day
after having received a request therefor.

 

13.8                        Adjustments; Set-off.

 

(a)                                 Except as contemplated in Section 13.6 or
elsewhere herein, if any Lender (a “Benefited Lender”) shall at any time receive
any payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 11.1(e) 
or otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans,
or interest thereon, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Loan, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

 

(b)                                 After the occurrence and during the
continuance of an Event of Default, in addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Credit Parties, any such notice being expressly waived by the
Credit Parties to the extent permitted by applicable law, upon any amount
becoming due and payable by the Credit Parties hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final) (other than payroll, trust, tax and fiduciary accounts),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Credit Parties.  Each Lender
agrees promptly to notify the Credit Parties and the Administrative Agent after
any such set-off and application made by such Lender; provided that the failure
to give such notice shall not affect the validity of such set-off and
application.

 

13.9                        Counterparts. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

 

13.10                 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

13.11                 Integration. This Agreement and the other Credit Documents
represent the agreement of Holdings, the Borrower, the Collateral Agent, the
Administrative Agent and the Lenders with respect to

 

172

--------------------------------------------------------------------------------


 

the subject matter hereof, and there are no promises, undertakings,
representations or warranties by Holdings, the Borrower, the Administrative
Agent, the Collateral Agent nor any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.

 

13.12                 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13.13                 Submission to Jurisdiction; Waivers. Each party hereto
irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Credit
Documents to which it is a party to the exclusive general jurisdiction of the
courts of the State of New York or the courts of the United States of America
for the Southern District of New York, in each case sitting in New York City in
the Borough of Manhattan, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
shall be brought in such courts and waives (to the extent permitted by
applicable law) any objection that it may now or hereafter have to the venue of
any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same or to commence or support any such action or proceeding in any other
courts;

 

(c)                                  agrees that service of process in any such
action or proceeding shall be effected by mailing a copy thereof by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
to such Person at its address set forth on Schedule 13.2 at such other address
of which the Administrative Agent shall have been notified pursuant to
Section 13.2;

 

(d)                                 agrees that nothing herein shall affect the
right of the Administrative Agent, any Lender or any other Secured Party to
effect service of process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against Holdings, the Borrower or any
other Credit Party in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 13.13 any special, exemplary, punitive
or consequential damages; provided that nothing in this Section 13.13(e) shall
limit the Credit Parties’ indemnification obligations set forth in Section 13.5.

 

Holdings and the Borrower hereby confirm that each Credit Party has irrevocably
and unconditionally appointed the Borrower (or, if such entity ceases to be
existing under the laws of the United States, any state or territory thereof or
the District of Columbia, and each Credit Party does not appoint another Credit
Party existing therein as such a substitute agent, CT Corporation System, 111
Eighth Avenue, 13th Floor, New York, New York 10011) as its agent for service of
process in any suit, action or proceeding with respect to the Credit Documents.

 

13.14                 Acknowledgments. Each of Holdings and the Borrower hereby
acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Credit
Documents;

 

(b)                                 (i) the credit facilities provided for
hereunder and any related arranging or other services

 

173

--------------------------------------------------------------------------------


 

in connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Credit Document) are an arm’s-length
commercial transaction between the Borrower and the other Credit Parties, on the
one hand, and the Administrative Agent, the Lenders and the other Agents on the
other hand, and the Borrower and the other Credit Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent and the other Agents, is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary for the
Borrower, any other Credit Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor any other Agent has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower or any other Credit
Party with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Credit Document (irrespective of whether the
Administrative Agent or other Agent has advised or is currently advising the
Borrower, the other Credit Parties or their respective Affiliates on other
matters) and neither the Administrative Agent or other Agent has any obligation
to the Borrower, the other Credit Parties or their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; (iv) the
Administrative Agent, each other Agent and each Affiliate of the foregoing may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and their Affiliates, and neither the Administrative
Agent nor any other Agent has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship or otherwise; and
(v) neither the Administrative Agent nor any other Agent has provided and none
will provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Credit Document) and Holdings and the
Borrower have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate.  Each of Holdings and the Borrower
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the Administrative Agent or any other Agent with
respect to any breach or alleged breach of agency or fiduciary duty; and

 

(c)                                  no joint venture is created hereby or by
the other Credit Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among Holdings and the Borrower, on the
one hand, and any Agent or Lender, on the other hand.

 

13.15                 WAIVERS OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.16                 Confidentiality. The Administrative Agent, each other
Agent and each Lender shall hold all non-public information furnished by or on
behalf of Holdings or any of its Subsidiaries in connection with such Lender’s
evaluation of whether to become a Lender hereunder or obtained by such Lender,
the Administrative Agent or such other Agent pursuant to the requirements of
this Agreement (“Confidential Information”) confidential in accordance with its
customary procedure for handling confidential information of this nature and (in
the case of a Lender that is a bank) in accordance with safe and sound banking
practices and in any event may make disclosure (i) pursuant to the order of any
court or administrative agency or in any judicial or administrative proceeding
or as otherwise required by law or compulsory legal process, (ii) upon the
request or demand of any regulatory authority having jurisdiction over such
party, (iii) to its Affiliates and its and their respective directors, officers,
employees,

 

174

--------------------------------------------------------------------------------


 

accountants, attorneys, agents and other professional advisors (other than any
portfolio company or other potential competitor of the Borrower); provided that,
in the case of Affiliates, such Confidential Information is provided on a need
to know basis and only to the extent directly related to providing the Loans
hereunder and such Affiliates are informed of the confidential nature of the
Confidential Information and any failure by any such Person to keep such
information confidential shall be a breach of this Section 13.16), (iv) to the
extent that such Confidential Information is independently developed by such
Agent or Lender, so long as such Agent or Lender has not otherwise breached its
confidentiality obligations hereunder and has not developed such Confidential
Information based on information received from a third party to such Agent’s or
Lender’s knowledge has breached confidentiality obligations owing to the
Borrower, (v) to the extent that such information has become publicly available
other than by reason of disclosure by such Agent or Lender or any of their
respective Affiliates in violation of any confidentiality obligations owing to
the Borrower or and of its Subsidiaries or Affiliates, (vi) to the extent that
such information is received by such party from a third party that is not, to
its knowledge, subject to confidentiality obligations to the Borrower or any of
its Subsidiaries or Affiliates or (vii) in connection with the exercise of
remedies hereunder; provided that unless specifically prohibited by applicable
law or court order, in connection with any disclosure pursuant to clause (i) or
(ii) above, each Lender, the Administrative Agent and each other Agent shall use
commercially reasonable efforts to notify Holdings of any request made to such
Lender, the Administrative Agent or such other Agent by any governmental,
regulatory or self regulatory agency or representative thereof (other than any
such request in connection with an examination of the financial condition of
such Lender by such agency or other regulatory inquiry) for disclosure of any
such non-public information prior to disclosure of such information; provided,
further, that in no event shall any Lender, the Administrative Agent or any
other Agent be obligated or required to return any materials furnished by
Holdings or any Subsidiary.  Each Lender, the Administrative Agent and each
other Agent agrees that it will not provide to prospective Transferees or to any
pledgee referred to in Section 13.6 or to prospective direct or indirect
contractual counterparties in swap agreements to be entered into in connection
with Loans made hereunder any of the Confidential Information unless such Person
is advised of and agrees to be bound by the provisions of this Section 13.16 or
confidentiality provisions at least as restrictive as those set forth in this
Section 13.16.  Notwithstanding the foregoing (i) Confidential Information shall
not include, with respect to any Person, information available to it or its
Affiliates on a non-confidential basis from a source other than Holdings or its
Subsidiaries and (ii) the Administrative Agent shall not be responsible for
compliance with this Section 13.16 by any other Agent or any Lender.

 

13.17                 Direct Website Communications. Each of Holdings and the
Borrower may, at its option, provide to the Administrative Agent any
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Credit Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (B) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (C) provides notice of any default or event of default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit thereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium in a format reasonably acceptable to the
Administrative Agent to the Administrative Agent at an email address provided by
the Administrative Agent from time to time; provided that, (i) upon written
request by the Administrative Agent, Holdings or the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) Holdings or the Borrower
shall notify (which may be by facsimile or

 

175

--------------------------------------------------------------------------------


 

electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.  Nothing in this Section 13.17 shall prejudice the right of Holdings,
the Borrower, the Administrative Agent, any other Agent or any Lender to give
any notice or other communication pursuant to any Credit Document in any other
manner specified in such Credit Document.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents.  Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

 

(a)                                 Each of Holdings and the Borrower further
agrees that any Agent may make the Communications available to the Lenders by
posting the Communications on IntraLinks or a substantially similar electronic
transmission system (the “Platform”), so long as the access to such Platform
(i) is limited to the Agents, the Lenders and Transferees or prospective
Transferees and (ii) remains subject to the confidentiality requirements set
forth in Section 13.16.

 

(b)                                 THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  THE AGENT PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
ANY MATERIALS OR INFORMATION PROVIDED BY THE CREDIT PARTIES (THE “BORROWER
MATERIALS”) OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall any
Agent or any of its Related Parties (each an “Agent Party”) have any liability
to the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or any Agent’s transmission of Borrower Materials
through the internet, except to the extent the liability of any Agent resulted
from such Agent’s (or any of its Related Parties’ (other than any trustee or
advisor)) gross negligence, bad faith or willful misconduct or material breach
of the Credit Documents as determined in the final non-appealable judgment of a
court of competent jurisdiction.

 

(c)                                  Each of Holdings and the Borrower and each
Lender acknowledge that certain of the Lenders may be “public-side” Lenders
(Lenders that do not wish to receive material non-public information with
respect to Holdings, the Borrower, the Subsidiaries or their securities) and, if
documents or notices required to be delivered pursuant to the Credit Documents
or otherwise are being distributed through the Platform, any document or notice
that Holdings or the Borrower has indicated contains only publicly available
information with respect to Holdings or the Borrower may be posted on that
portion of the Platform designated for such public-side Lenders.  If Holdings or
the Borrower has not indicated whether a document or notice delivered contains
only publicly available information, the Administrative Agent shall post such
document or notice solely on that portion of the Platform designated for Lenders

 

176

--------------------------------------------------------------------------------


 

who wish to receive material nonpublic information with respect to Holdings, the
Borrower, the Subsidiaries and their securities.  Notwithstanding the foregoing,
each of Holdings and the Borrower shall use commercially reasonable efforts to
indicate whether any document or notice contains only publicly available
information.

 

13.18                 USA PATRIOT Act. Each Lender hereby notifies each Credit
Party that, pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub.  L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the PATRIOT Act.

 

13.19                 Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Credit Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of the Borrower in respect of any such sum due from it to
the Administrative Agent or the Lenders hereunder or under the other Credit
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

13.20                 Payments Set Aside. To the extent that any payment by or
on behalf of Holdings or the Borrower is made to any Agent or any Lender, or any
Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred and (b) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share of
any amount so recovered from or repaid by any Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect.

 

13.21                 Euro. If at any time that a Loan denominated in an
Alternative Currency is outstanding and the relevant Alternative Currency is
fully replaced by the Euro as the lawful currency of the country that issued
such Alternative Currency (the “Issuing Country”) so that all payments are to be
made in the Issuing Country in Euro and not in the Alternative Currency
previously the lawful currency of such country, then such Loan  denominated in
such Alternative Currency shall be automatically converted into a Loan
denominated in Euro in a principal amount equal to the amount of Euro into which
the principal amount of such Alternative Currency denominated Loan would be
converted pursuant to law and thereafter no further Loans will be available in
such Alternative Currency.

 

177

--------------------------------------------------------------------------------


 

13.22                 Special Provisions Relating to Currencies Other Than
Dollars. All funds to be made available to the Administrative Agent or any
Letter of Credit Issuer, as applicable, pursuant to this Agreement in any
currency other than Dollars shall be made available to Administrative Agent or
such Letter of Credit Issuer, as applicable, in immediately available, freely
transferable, cleared funds to such account with such bank in such principal
financial center as the Administrative Agent or such Letter of Credit Issuer, as
applicable, shall from time to time nominate for this purpose.  In relation to
the payment of any amount denominated in any currency other than Dollars,
neither the Administrative Agent nor any Letter of Credit Issuer shall be liable
to Borrower or any of the Lenders for any delay, or the consequences of any
delay, in the crediting to any account of any amount required by this Agreement
to be paid by the Administrative Agent or such Letter of Credit Issuer if the
Administrative Agent or such Letter of Credit Issuer shall have taken all
relevant and necessary steps to achieve, on the date required by this Agreement,
the payment of such amount in immediately available, freely transferable,
cleared funds (in the relevant currency) to the account with the bank in the
principal financial center which the Borrower or, as the case may be, any Lender
shall have specified for such purpose.  As used in this Section 13.22, “all
relevant and necessary steps” means all such steps as may be prescribed from
time to time by the regulations or operating procedures of such clearing or
settlement system as the Administrative Agent or applicable Letter of Credit
Issuer may from time to time determine for the purpose of clearing or settling
payments of such currency.  Furthermore, and without limiting the foregoing,
neither the Administrative Agent nor any Letter of Credit Issuer shall be liable
to the Borrower or any of the Lenders with respect to the foregoing matters in
the absence of its gross negligence or willful misconduct (as determined in the
final non-appealable judgment of a court of competent jurisdiction).

 

13.23                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Credit Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

178

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

PRA HEALTH SCIENCES, INC.,

 

as Holdings

 

 

 

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President, Accounting,

 

 

Corporate Controller and Assistant

 

 

Treasurer

 

 

 

 

 

 

 

PHARMACEUTICAL RESEARCH

 

ASSOCIATES, INC.,

 

as the Borrower

 

 

 

 

 

 

By:

/s/ Michael J. Bonello

 

 

Name: Michael J. Bonello

 

 

Title: Senior Vice President of Finance

 

Signature Page to PRA Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION,

 

as Administrative Agent, Collateral Agent, Letter of
Credit Issuer, Swingline Lender and a Lender

 

 

 

 

 

 

By:

/s/ Christine Gardiner

 

 

Name: Christine Gardiner

 

 

Title: Vice President

 

Signature Page to PRA Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Citizens Bank, N.A.,

 

as Lender and Letter of Credit Issuer

 

 

 

 

 

 

 

By:

/s/ Christopher J. DeLauro

 

 

Name: Christopher J. DeLauro

 

 

Title: Vice President

 

Signature Page to PRA Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC Bank, National Association,

 

as Lender and Letter of Credit Issuer

 

 

 

 

 

 

 

By:

/s/ Dawn M. Kondrat

 

 

Name: Dawn M. Kondrat

 

 

Title:  SVP, Credit Products Specialist

 

Signature Page to PRA Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SunTrust Bank,

 

as Lender and Letter of Credit Issuer

 

 

 

 

 

 

By:

/s/ Katherine Bass

 

 

Name: Katherine Bass

 

 

Title: Director

 

Signature Page to PRA Credit Agreement

 

--------------------------------------------------------------------------------


 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Teuta Ghilaga

 

 

Name: Teuta Ghilaga

 

 

Title: Director

 

Signature Page to PRA Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TD Bank N.A.,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Steve Levi

 

 

Name: Steve Levi

 

 

Title: Senior Vice President

 

Signature Page to PRA Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Tamara M. Dowd

 

 

Name: Tamara M. Dowd

 

 

Title: Vice President

 

Signature Page to PRA Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ David W. Kee

 

 

Name: David W. Kee

 

 

Title: Managing Director

 

Signature Page to PRA Credit Agreement

 

--------------------------------------------------------------------------------


 

 

KeyBank National Association,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Douglas Gardner

 

 

Name: Douglas Gardner

 

 

Title: Vice President

 

Signature Page to PRA Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HEALTHCARE FINANCIAL SOLUTIONS, LLC,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Jeffrey A. Schaal

 

 

Name: Jeffrey A. Schaal

 

 

Title: Duly Authorized Signatory

 

Signature Page to PRA Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Credit Suisse AG, Cayman Islands Branch

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Bill O’Daly

 

 

Name: Bill O’Daly

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ D. Andrew Maletta

 

 

Name: D. Andrew Maletta

 

 

Title: Authorized Signatory

 

Signature Page to PRA Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Lender

 

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

 

Name: Peter Cucchiara

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Marcus Tarkington

 

 

Name: Marcus Tarkington

 

 

Title: Director

 

Signature Page to PRA Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(b)

TO

CREDIT AGREEMENT

 

Mortgaged Properties

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(c)

TO

CREDIT AGREEMENT

 

Commitments of Lenders

 

On file with the Administrative Agent.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(d)

TO

CREDIT AGREEMENT

 

Hedge Banks

 

Credit Suisse International

One Cabot Square

London E14 4QJ

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.13

TO

CREDIT AGREEMENT

 

Subsidiaries

 

Name

 

Owned By

 

Percent
Ownership

 

Jurisdiction
of
Organization

PRA Holdings, Inc.

 

PRA Health Sciences, Inc.

 

100

 

Delaware

PRA International

 

PRA Holdings, Inc.

 

100

 

Delaware

PRA Sub, Inc.

 

PRA International

 

100

 

Delaware

PRA International Operations, Inc.

 

PRA Sub, Inc.

 

100

 

Delaware

PRA Health Holdco, Inc.

 

PRA Health Sciences, Inc.

 

100

 

Delaware

Pharmaceutical Research Associates, Inc.

 

PRA International Operations, Inc.

 

100

 

Virginia

Nextrials, Inc.

 

Pharmaceutical Research Associates, Inc.

 

100

 

California

PRA Early Development Research, Inc.

 

Pharmaceutical Research Associates, Inc.

 

100

 

Delaware

CRI NewCo, Inc.

 

Pharmaceutical Research Associates, Inc.

 

100

 

Delaware

CRI Worldwide, LLC

 

CRI NewCo, Inc.

 

100

 

Delaware

Lifetree Clinical Research, LC

 

CRI Worldwide, LLC

 

100

 

Utah

CRI International, LLC

 

CRI Worldwide, LLC

 

100

 

New Jersey

ClinStar LLC

 

Pharmaceutical Research Associates, Inc.

 

100

 

California

Pharmaceutical Research Associates Ukraine, LLC

 

ClinStar LLC

 

100

 

Ukraine

Pharmaceutical Research Associates Eastern Europe, LLC

 

ClinStar LLC

 

100

 

California

Pharmaceutical Research Associates Baltics OÜ

 

Pharmaceutical Research Associates Eastern Europe, LLC

 

100

 

Estonia

Pharmaceutical Research Associates CIS, LLC

 

Pharmaceutical Research Associates Eastern Europe, LLC

 

100

 

California

ZAO IMP Logistics

 

Pharm Research Associates (UK) Ltd.

 

100

 

Russia

FLLC IMP-Logistics Bel

 

ZAO IMP Logistics

 

100

 

Belarus

IMP-Logistics Ukraine, LLC

 

ZAO IMP Logistics

 

100

 

Ukraine

Sunset Hills LLC

 

Pharmaceutical Research Associates, Inc.

 

100

 

Delaware

International Medical Technical Consultants, LLC

 

Pharmaceutical Research Associates, Inc.

 

100

 

Delaware

Pharmaceutical Research Associates CV

 

Sunset Hills LLC / International Medical Technical Consultants, LLC

 

1 / 99

 

Netherlands

PRA International Operations BV

 

International Medical Technical Consultants, LLC

 

100

 

Netherlands

3065613 Nova Scotia Company

 

PRA International Operations BV

 

100

 

Nova Scotia

Pharmaceutical Research Associates Inc.

 

3065613 Nova Scotia Company

 

100

 

Canada

PRA Pharmaceutical SA (Pty) Ltd.

 

Pharmaceutical Research Associates Inc.

 

100

 

South Africa

Pharmaceutical Research Associates Ltda.

 

Pharmaceutical Research Associates Inc. / 306513 Nova Scotia Company

 

99.9998 / 0.0002

 

Brazil

Pharmaceutical Research Associates Ltda. Suc. Argentina

 

Pharmaceutical Research Associates Ltda.

 

100

 

Argentina

Pharmaceutical Research Associates Pty Limited

 

Pharmaceutical Research Associates Inc.

 

100

 

Australia

PRA China (Shanghai) Co. Ltd.

 

PRA International Operations BV

 

100

 

China

Pharmaceutical Research Associates Romania S.R.L.

 

PRA International Operations BV / Pharmaceutical Research Associates, Inc.

 

95 / 5

 

Romania

Pharmaceutical Research Associates D.O.O.

 

PRA International Operations BV

 

100

 

Serbia

 

--------------------------------------------------------------------------------


 

Name

 

Owned By

 

Percent
Ownership

 

Jurisdiction
of
Organization

PRA Clinical Research & Development Turkey AE

 

PRA International Operations BV / Pharm Research Associates (UK) Ltd.

 

50 / 50

 

Turkey

Pharmaceutical Research Associates Metaholdings BV

 

PRA International Operations BV

 

100

 

Netherlands

Pharmaceutical Research Associates Holdings BV

 

Pharmaceutical Research Associates Metaholdings BV

 

100

 

Netherlands

Pharmaceutical Research Associates Group BV

 

Pharmaceutical Research Associates Holdings BV

 

100

 

Netherlands

Pharmaceutical Research Associates GmbH

 

Pharmaceutical Research Associates Group BV

 

100

 

Germany

Pharmaceutical Research Associates GmbH sede secondaria

 

Pharmaceutical Research Associates GmbH

 

100

 

Italy

Pharmacon Research GmbH

 

Pharmaceutical Research Associates GmbH

 

100

 

Germany

Pharmaceutical Research Associates SK s.r.o.

 

Pharmacon Research GmbH

 

100

 

Slovakia

Pharmaceutical Research Associates CZ s.r.o.

 

Pharmacon Research GmbH / Pharmaceutical Research Associates Group BV

 

90 / 10

 

Czech Republic

Kinship Technologies Pvt. Ltd.

 

Pharmaceutical Research Associates Group BV / Pharm Research Associates (UK)
Ltd.

 

99 / 1

 

India

Pharm Research Associates (UK) Ltd.

 

Pharmaceutical Research Associates, Inc.

 

100

 

UK

Pharmaceutical Research Associates Bulgaria EOOD

 

Pharm Research Associates (UK) Ltd.

 

100

 

Bulgaria

Pharmaceutical Research Associates Chile SpA

 

Pharm Research Associates (UK) Ltd.

 

100

 

Chile

Pharm Research Associates d.o.o.

 

Pharm Research Associates (UK) Ltd.

 

100

 

Croatia

Pharmaceutical Research Associates Denmark ApS

 

Pharm Research Associates (UK) Ltd.

 

100

 

Denmark

Pharmaceutical Research Associates Finland Oy

 

Pharm Research Associates (UK) Ltd.

 

100

 

Finland

Pharmaceutical Research Associates Georgia LLC

 

Pharm Research Associates (UK) Ltd.

 

100

 

Georgia

Pharmaceutical Research Associates Greece A.E.

 

Pharm Research Associates (UK) Ltd.

 

100

 

Greece

PRA Health Sciences (Hong Kong) Limited

 

Pharm Research Associates (UK) Ltd.

 

100

 

Hong Kong

Pharmaceutical Research Associates Israel Ltd.

 

Pharm Research Associates (UK) Ltd.

 

100

 

Israel

Pharmaceutical Research Associates Korea Limited

 

Pharm Research Associates (UK) Ltd.

 

100

 

S. Korea

Pharmaceutical Research Associates New Zealand Ltd.

 

Pharm Research Associates (UK) Ltd.

 

100

 

New Zealand

Pharmaceutical Research Associates Sp. z.o.o.

 

Pharm Research Associates (UK) Ltd.

 

100

 

Poland

Pharmaceutical Research Associates Taiwan, Inc.

 

Pharm Research Associates (UK) Ltd.

 

100

 

Taiwan

PRA International Portugal Unipessoal, Lda.

 

Pharm Research Associates (UK) Ltd.

 

100

 

Portugal

Pharm Research Associates Russia Ltd.

 

Pharm Research Associates (UK) Ltd.

 

100

 

UK

IMP Logistics UK Ltd.

 

Pharm Research Associated (UK) Ltd.

 

100

 

UK

Pharmaceutical Research Associates Singapore Pte. Ltd.

 

Pharm Research Associates (UK) Ltd.

 

100

 

Singapore

PRA Switzerland AG

 

Pharm Research Associates (UK) Ltd.

 

100

 

Switzerland

 

--------------------------------------------------------------------------------


 

Name

 

Owned By

 

Percent
Ownership

 

Jurisdiction
of
Organization

PRA International BV

 

Pharmaceutical Research Associates, Inc.

 

100

 

Netherlands

PRA International Sweden AB

 

Pharmaceutical Research Associates, Inc.

 

100

 

Sweden

Sterling Synergy Systems, Ltd.

 

Pharmaceutical Research Associates, Inc.

 

100

 

UK

Pharmaceutical Research Associates India Pvt. Ltd.

 

Sterling Synergy Systems, Ltd. / PRA International Operations, Inc.

 

99.6 / 0.4

 

India

PRA Pharmaceutical India Pvt. Ltd.

 

Pharmaceutical Research Associates, Inc. / Pharm Research Associates (UK) Ltd.

 

99.9 / 0.1

 

India

Pharmaceutical Research Associates SARL

 

Pharmaceutical Research Associates, Inc.

 

100

 

France

Pharmaceutical Research Associates Espana, S.A.U.

 

Pharmaceutical Research Associates, Inc.

 

100

 

Spain

Pharmaceutical Research Associates Mexico S. de R.L. de C.V.

 

Pharmaceutical Research Associates, Inc. / PRA International Operations, Inc.

 

99 / 1

 

Mexico

Pharmaceutical Research Associates Peru Sociedad Anonima Cerrada (aka PRA Peru
SAC)

 

Pharmaceutical Research Associates, Inc. / Pharm Research Associates (UK) Ltd.

 

99.993 / 0.007

 

Peru

Pharmaceutical Research Associates Italy S.r.l.

 

Pharmaceutical Research Associates, Inc. / Pharm Research Associates (UK) Ltd.

 

99 / 1

 

Italy

Pharmaceutical Research Associates Belgium BVBA

 

Pharmaceutical Research Associates, Inc. / Pharm Research Associates (UK) Ltd.

 

99.99 / 0.01

 

Belgium

Pharmaceutical Research Associates Hungary Research and Development Ltd.

 

Pharmaceutical Research Associates, Inc. / Pharm Research Associates (UK) Ltd.

 

96.67 / 3.33

 

Hungary

Pharmaceutical Research Associates Colombia S.A.S.

 

Pharmaceutical Research Associates, Inc.

 

100

 

Colombia

RPS Global Holdings, LLC

 

PRA Holdings, Inc.

 

100

 

Delaware

RPS Parent Holding LLC

 

RPS Global Holdings, LLC

 

100

 

Delaware

Roy RPS Holdings LLC

 

RPS Parent Holding LLC

 

100

 

Delaware

ReSearch Pharmaceutical Services, Inc.

 

Roy RPS Holdings LLC

 

100

 

Delaware

ReSearch Pharmaceutical Services, LLC

 

ReSearch Pharmaceutical Services, Inc.

 

100

 

Delaware

RPS Do Brasil Servicos De Pesquisa LTDA

 

ReSearch Pharmaceutical Services, LLC / Services De Recherche Pharmaceutique
Inc.

 

99.74 / 0.26

 

Brazil

Services De Recherche Pharmaceutique Inc.

 

ReSearch Pharmaceutical Services, Inc.

 

100

 

Canada

RPS Global S.A. (ex Citroner S.A.)

 

ReSearch Pharmaceutical Services, LLC

 

100

 

Uruguay

RPS Latin America S.A. (ex Delconfin S.A.)

 

ReSearch Pharmaceutical Services, LLC

 

100

 

Uruguay

RPS Chile Limitada

 

RPS Latin America S.A. (ex Delconfin S.A.) / RPS Global S.A. (ex Citroner S.A.)

 

99 / 1

 

Chile

RPS Peru S.A.C.

 

RPS Latin America S.A. (ex Delconfin S.A.) / RPS Global S.A. (ex Citroner S.A.)

 

99 / 1

 

Peru

RPS Research S.A.

 

RPS Latin America S.A. (ex Delconfin S.A.) / RPS Global S.A. (ex Citroner S.A.)

 

97 / 3

 

Argentina

RPS Colombia LTDA.

 

RPS Latin America S.A. (ex Delconfin S.A.) / RPS Global S.A. (ex Citroner S.A.)

 

51.86 / 48.14

 

Colombia

Research Pharmaceutical Services Costa Rica, LTDA.

 

RPS Latin America S.A. (ex Delconfin S.A.) / RPS Global S.A. (ex Citroner S.A.)

 

90 / 10

 

Costa Rica

RPS Research Mexico, S. de R.L. de C.V.

 

RPS Latin America S.A. (ex Delconfin S.A.) / RPS Global S.A. (ex Citroner S.A.)

 

99.97 / 0.03

 

Mexico

RPS Research Servicios, S. de R.L. de C.V.

 

RPS Latin America S.A. (ex Delconfin S.A.) / RPS Global S.A. (ex Citroner S.A.)

 

99.97 / 0.03

 

Mexico

RPS Panama Inc.

 

RPS Latin America S.A. (ex Delconfin S.A.) / RPS Global S.A. (ex Citroner S.A.)

 

99 / 1

 

Panama

 

--------------------------------------------------------------------------------


 

Name

 

Owned By

 

Percent
Ownership

 

Jurisdiction
of
Organization

RPS Guatemala, S.A.

 

RPS Latin America S.A. (ex Delconfin S.A.) / RPS Global S.A. (ex Citroner S.A.)

 

99 / 1

 

Guatemala

Research Pharmaceutical Services Puerto Rico, Inc.

 

ReSearch Pharmaceutical Services, Inc.

 

100

 

Puerto Rico

RPS Bermuda, Ltd.

 

ReSearch Pharmaceutical Services, Inc.

 

100

 

Bermuda

ReSearch Pharmaceutical Services Netherlands C.V.

 

ReSearch Pharmaceutical Services, Inc. / RPS Bermuda, Ltd.

 

99.9 / 0.1

 

Netherlands

ReSearch Pharmaceutical Services Netherlands B.V.

 

ReSearch Pharmaceutical Services Netherlands C.V.

 

100

 

Netherlands

A2PRA Corporation

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

49

 

Japan

RPS Research UK Limited

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

UK

RPS Sweden AB

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Sweden

RPS Research Norway AS

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Norway

RPS Finland Oy

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Finland

RPS Bulgaria EOOD

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Bulgaria

Research Pharmaceutical Services Hrvatska d.o.o.

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Croatia

RPS Research Israel Ltd. “(in liquidation)”

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Israel

RPS Denmark ApS

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Denmark

RPS Research Austria GmbH

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Austria

RPS Hungary Kft.

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Hungary

RPS Research Italy S.r.l.

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Italy

RPS Poland sp. z.o.o.

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Poland

Research Pharmaceutical Services (Outsourcing Ireland) Limited

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Ireland

RPS Research Switzerland GmbH

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Switzerland

RPS Slovakia s.r.o.

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Slovakia

RPS Iceland ehf.

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Iceland

RPS Estonia OU

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Estonia

Research Pharmaceutical Services d.o.o. Beograd-Stari grad

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Serbia

RPS Latvia SIA

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Latvia

UAB RPS Lithuania

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Lithuania

 

--------------------------------------------------------------------------------


 

Name

 

Owned By

 

Percent
Ownership

 

Jurisdiction
of
Organization

RPSP - Research Pharmaceutical Services Portugal, Unipessoal LDA

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Portugal

RPS Czech Republic s.r.o.

 

ReSearch Pharmaceutical Services Netherlands B.V. / RPS Germany GmbH

 

90 / 10

 

Czech Republic

RPS Research Belgium BVBA

 

ReSearch Pharmaceutical Services Netherlands B.V. / RPS Germany GmbH

 

99.99 / 0.01

 

Belgium

RPS Romania S.R.L.

 

ReSearch Pharmaceutical Services Netherlands B.V. / RPS Germany GmbH

 

95 / 5

 

Romania

RPS Ukraine, LLC

 

ReSearch Pharmaceutical Services Netherlands B.V. / RPS Germany GmbH

 

99 / 1

 

Ukraine

Limited Liability Company RPS Research

 

ReSearch Pharmaceutical Services Netherlands B.V. / RPS Germany GmbH

 

99 / 1

 

Russia

RPS Klinik Araştırma Organizasyon Limited Şirketi

 

ReSearch Pharmaceutical Services Netherlands B.V. / RPS Germany GmbH

 

99.97 / 0.03

 

Turkey

RPS Research India Private Limited

 

ReSearch Pharmaceutical Services Netherlands B.V. / RPS Germany GmbH

 

99.99 / 0.01

 

India

RPS Egypt (Limited Liability Company)

 

ReSearch Pharmaceutical Services Netherlands B.V. / RPS Germany GmbH

 

99 / 1

 

Egypt

RPS Pharmaceutical Hellas EPE

 

ReSearch Pharmaceutical Services Netherlands B.V. / RPS Research Germany GmbH

 

98.92 / 1.08

 

Greece

RPS Research Inc.

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Korea

RPS Malaysia Sdn. Bhd.

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Malaysia

RPS Research Philippines, Inc.

 

ReSearch Pharmaceutical Services Netherlands B.V. / Mary Rose V. Pascual / Mary
Elizabeth (Marybee) M. Belmonte / Mardomeo N. Raymundo, Jr. / Marvin B. Ibarra /
Harris Koffer / Samir Shah / SungIn Hong

 

99.93 / 0.01 / 0.01 / 0.01 / 0.01 / 0.01 / 0.01 / 0.01

 

Philippines

RPS Research Singapore Pte. Ltd.

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Singapore

RPS Taiwan Ltd.

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Taiwan

RPS Research (Thailand) Co., Ltd.

 

ReSearch Pharmaceutical Services, Inc. / ReSearch Pharmaceutical Services
Netherlands B.V. / RPS Germany GmbH

 

99.98 / 0.01 / 0.01

 

Thailand

K.K. RPS Japan

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Japan

RPS Hong Kong Limited

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Hong Kong

RPS Australia Pty Ltd

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Australia

RPS New Zealand Limited

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

New Zealand

RPS Research South Africa Proprietary Limited

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

South Africa

RPS China Inc.

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

British Virgin Islands

RPS Spain S.L.U.

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Spain

 

--------------------------------------------------------------------------------


 

Name

 

Owned By

 

Percent
Ownership

 

Jurisdiction
of
Organization

RPS Research Iberica, S.L.U.

 

RPS Spain S.L.U.

 

100

 

Spain

Research Pharmaceutical Services France S.A.S.

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

France

RPS Research France S.A.S.

 

Research Pharmaceutical Services France S.A.S.

 

100

 

France

RPS Germany GmbH

 

ReSearch Pharmaceutical Services Netherlands B.V.

 

100

 

Germany

RPS Research Germany GmbH

 

RPS Germany GmbH

 

100

 

Germany

RPS (Beijing) Inc.

 

RPS China Inc.

 

100

 

China

RPS (Beijing) Inc., Shanghai Branch

 

RPS (Beijing) Inc.

 

100

 

China

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.14(d)

TO

CREDIT AGREEMENT

 

Post-Closing Items

 

1.              Within 5 Business Days after the Closing Date (or such later
time as the Administrative Agent agrees), Holdings shall deliver to the
Administrative Agent the Certificate of Incorporation, Certificate of Formation
or other comparable organizational document of each Loan Party organized under
the laws of the State of California, in each case certified as of a recent date
by the Secretary of State of the State of California.

 

2.              Within 5 Business Days after the Closing Date (or such later
time as the Administrative Agent agrees), Holdings shall deliver to the
Administrative Agent the certificates representing securities of
Nextrials, Inc., accompanied by instruments of transfer and undated stock powers
endorsed in blank.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.1

TO

CREDIT AGREEMENT

 

Closing Date Indebtedness

 

On file with the Administrative Agent.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.2

TO

CREDIT AGREEMENT

 

Closing Date Liens

 

Type

 

Creditor

 

Debtor

 

Number

 

Date

Supplier

 

ePlus Group, Inc.

 

Pharmaceutical Research Associates, Inc.

 

07031670517

 

3/16/2007

Purchase money

 

Canon Financial Services

 

Research Pharmaceutical Services, Inc.

 

2010 3408733

 

9/30/10

Purchase money

 

Canon Financial Services

 

Research Pharmaceutical Services, Inc.

 

2010 3914946

 

11/08/10

Equipment lien

 

Canon Financial Services

 

Research Pharmaceutical Services, Inc.

 

2011 2893389

 

7/27/11

Equipment lien

 

Canon Financial Services

 

Research Pharmaceutical Services, Inc.

 

2011 4057934

 

10/20/11

Purchase money

 

Canon Financial Services

 

Research Pharmaceutical Services, Inc.

 

2012 1703794

 

5/2/12

State tax lien

 

Pennsylvania Department of Revenue

 

Research Pharmaceutical Services, Inc.

 

2569-910

 

3/8/2012

State tax lien

 

Pennsylvania Department of Revenue

 

Research Pharmaceutical Services, Inc.

 

2973-716

 

3/8/2012

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.5

TO

CREDIT AGREEMENT

 

Closing Date Investments

 

Investments in Subsidiaries listed on Schedule 8.13.

 

--------------------------------------------------------------------------------


 

SCHEDULE 13.2

TO

CREDIT AGREEMENT

 

Notice Addresses

 

Pharmaceutical Research Associates, Inc.

4130 Park Lake Avenue, Suite 400

Raleigh, NC 27612

Attention:  Linda Baddour

Telephone No.:  919-786-8200

Facsimile No.:  919-786-8201

E-mail:  BaddourLinda@prahs.com

 

Wells Fargo Corporate Banking

301 S. College St., 14th Floor

Charlotte, NC 28202

Attention: Christine Gardiner

Telephone No.:  704-715-6441

Facsimile No.:  704-715-1438

E-mail:  Christine.M.Gardiner@wellsfargo.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of [            , 20  ] (this “Agreement”), by and
among [NEW LOAN LENDERS] (each, a “New Term Loan Lender” and/or a “New Revolving
Loan Lender”, as applicable), the Borrower (as defined below), and Wells Fargo
Bank, National Association, as Administrative Agent and Collateral Agent.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
December [6], 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among PRA Health Sciences, Inc.
(“Holdings”), Pharmaceutical Research Associates, Inc. (the “Borrower”), the
lenders or other financial institutions or entities from time to time party
thereto and Wells Fargo Bank, National Association, as Administrative Agent and
Collateral Agent (capitalized terms used but not defined herein having the
meaning provided in the Credit Agreement); and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Incremental Revolving Credit Commitments and/or New Term
Loan Commitments by, among other things, entering into one or more Joinder
Agreements with Incremental Revolving Loan Lenders and/or New Term Loan Lenders
(each, a “New Loan Lender”), as applicable;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each New Loan Lender party hereto hereby agrees to commit to provide its
respective Incremental Revolving Credit Commitment (in the case of each New Loan
Lender that is a New Revolving Loan Lender) and/or New Term Loan Commitment (in
the case of each New Loan Lender that is a New Term Loan Lender), as set forth
on Schedule A annexed hereto, on the terms and subject to the conditions set
forth below.

 

Each New Loan Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents and the exhibits thereto, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Collateral Agent, any
other New Loan Lender or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent and the Collateral Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Credit Documents as are delegated to the
Administrative Agent or the Collateral Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a New Term Loan Lender and/or Incremental Revolving Loan
Lender, as the case may be.

 

A-1

--------------------------------------------------------------------------------


 

Subject to Section 10, each New Loan Lender hereby agrees to make its respective
Commitment on the following terms and conditions:(1)

 

1.                                      Applicable Margin.  The Applicable ABR
Margin or Applicable LIBOR Margin, as applicable, for each Series [  ] New Term
Loan shall mean, as of any date of determination, the applicable percentage per
annum as set forth below.

 

Series [  ] New Term Loans

 

LIBOR Loans

 

ABR Loans

 

[  ]%

 

[  ]%

 

 

2.                                      Principal Payments.  The Borrower of the
Series [  ] New Term Loans shall make principal payments on the Series [  ] New
Term Loans in installments on the dates and in the amounts set forth below:

 

(A)

 

(B)

 

 

 

Scheduled

 

New Term Loan Payment
Date

 

Repayment of Series [  ]
New Term Loans

 

[           ]

 

$

            

 

[           ]

 

$

            

 

[           ]

 

$

            

 

[           ]

 

$

            

 

[           ]

 

$

            

 

[           ]

 

$

            

 

[           ]

 

$

            

 

[           ]

 

$

            

 

[           ]

 

$

            

 

[           ]

 

$

            

 

[           ]

 

$

            

 

[           ]

 

$

            

 

[           ]

 

$

            

 

[           ]

 

$

            

 

[           ]

 

$

            

 

 

3.                                      Voluntary and Mandatory Prepayments. 
Scheduled installments of principal of the Series [  ] New Term Loans set forth
above shall be reduced in connection with any voluntary or mandatory prepayments
of the Series [  ] New Term Loans in accordance with Sections 5.1 and 5.2 of the
Credit Agreement respectively.

 

4.                                      Prepayment Fees.  The Borrower of the
Series [  ] New Term Loans agree to pay to each New Term Loan Lender the
following prepayment fees, if any:  [                 ].

 

[Insert other additional prepayment provisions with respect to Series [  ] New
Term Loans]

 

--------------------------------------------------------------------------------

(1)                                 Insert completed items 1-7 as applicable,
with such modifications as may be agreed to by the parties hereto to the extent
consistent with the Credit Agreement.

 

A-2

--------------------------------------------------------------------------------


 

5.                                      Other Fees.  The Borrower agrees to pay
each [New Term Loan Lender][Incremental Revolving Loan Lender] its pro rata
share (determined based upon each [New Term Loan Lender’s][Incremental Revolving
Loan Lender’s] share of the [New Term Loan Commitments][Incremental Revolving
Credit Commitments]) an aggregate fee equal to [             ] on [            ,
    ].

 

6.                                      Proposed Borrowing.  This Agreement
represents a request by the Borrower to borrow [Series [    ] New Term
Loans][Incremental Revolving Loans] from the [New Term Loan Lenders][Incremental
Revolving Loan Lenders] as follows (the “Proposed Borrowing”):

 

(a)                                 Business Day of Proposed Borrowing: 
             ,

 

(b)                                 Amount of Proposed Borrowing:  $

 

(c)                                  Interest rate option:

 

(i)                                     ABR Loan(s)

 

(ii)                                  LIBOR Loans
with an initial Interest
Period of       month(s)

 

7.                                      [New Loan Lenders.  Each New Loan Lender
acknowledges and agrees that upon its execution of this Agreement and the making
of Incremental Revolving Loans and/or Series [   ] New Term Loans, as the case
may be, that such New Loan Lender shall become a “Lender” under, and for all
purposes of, the Credit Agreement and the other Credit Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.](2)

 

8.                                      Credit Agreement Governs.  Except as set
forth in this Agreement, the New Revolving Loans and/or Series [   ] New Term
Loans shall otherwise be subject to the provisions of the Credit Agreement and
the other Credit Documents.

 

9.                                      Borrower Certifications.  By its
execution of this Agreement, the undersigned officer of the Borrower, to the
best of his or her knowledge, and the Borrower hereby certifies that no Event of
Default (except in connection with an acquisition or investment, no Event of
Default under Section 11.1 or Section 11.4 of the Credit Agreement) exists on
the date hereof before or after giving effect to the New Term Loan Commitments
and/or New Revolving Credit Commitments contemplated hereby.

 

10.                               Conditions to Effectiveness of this
Agreement.  This Agreement, and the obligation of each New Loan Lender to make
its respective Commitment and to fund its New Term Loans and/or Incremental
Revolving Loans hereunder are subject to the satisfaction of the following
conditions: [          ].(3)

 

--------------------------------------------------------------------------------

(2)                                 Insert bracketed language if the lending
institution is not already a Lender.

(3)                                 Insert applicable conditions required
pursuant to Section 2.14 of the Credit Agreement and as otherwise required by
the applicable New Loan Lenders.

 

A-3

--------------------------------------------------------------------------------


 

11.                               Notice.  For purposes of the Credit Agreement,
the initial notice address of each New Loan Lender shall be as set forth below
its signature below.

 

12.                               Tax Forms.  For each relevant New Loan Lender,
delivered herewith to the Administrative Agent are such forms, certificates or
other evidence with respect to United States federal income tax withholding
matters as such New Loan Lender may be required to deliver to the Administrative
Agent pursuant to Section 5.4(e) of the Credit Agreement.

 

13.                               Recordation of the New Loans.  Upon execution
and delivery hereof, the Administrative Agent will record the Series [   ] New
Term Loans and/or Incremental Revolving Loans, as the case may be, made by each
New Loan Lender in the Register.

 

14.                               Amendment, Modification and Waiver.  This
Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

15.                               Entire Agreement.  This Agreement, the Credit
Agreement and the other Credit Documents constitute the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all other prior agreements and understandings, both written and verbal, among
the parties or any of them with respect to the subject matter hereof.

 

16.                               GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

17.                               Severability.  Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction. If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

 

18.                               Counterparts.  This Agreement may be executed
in counterparts (including by facsimile or other electronic transmission), each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement.

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first set
forth above.

 

 

[NAME OF NEW LOAN LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Notice Address:

 

Attention:

 

Telephone:

 

Facsimile:

 

 

 

 

 

PHARMACEUTICAL RESEARCH ASSOCIATES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-5

--------------------------------------------------------------------------------


 

 

Consented to by:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-6

--------------------------------------------------------------------------------


 

SCHEDULE A
TO JOINDER AGREEMENT

 

Name of New Loan Lender

 

Type of Commitment

 

Commitment Amount

 

[                  ]

 

[New Term Loan Commitment]
[Incremental Revolving Credit Commitment]

 

$

 

 

[                  ]

 

 

 

$

 

 

 

 

Total:

 

$

 

 

 

A-7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GUARANTEE

 

[See Attached.]

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF PLEDGE AGREEMENT

 

[See Attached.]

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SECURITY AGREEMENT

 

[See Attached.]

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF LETTER OF CREDIT REQUEST

 

No.                     (1)

Dated                     (2)

 

To:                             Wells Fargo Bank, National Association, as
Administrative Agent and as the Letter of Credit Issuer, under the Credit
Agreement, dated as of December [6], 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PRA Health
Sciences, Inc. (“Holdings”), Pharmaceutical Research Associates, Inc. (the
“Borrower”), the lenders or other financial institutions or entities from time
to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent and Collateral Agent, and

 

[      ], as Letter of Credit Issuer under the Credit Agreement

 

Ladies and Gentlemen:

 

The undersigned hereby requests that the Letter of Credit Issuer issue a Letter
of Credit on                      (3) (the “Date of Issuance”) in the aggregate
stated amount of the Dollar Equivalent of                       (4) in
                .(5)

 

For purposes of this Letter of Credit Request, unless otherwise defined, all
capitalized terms used herein that are defined in the Credit Agreement shall
have the respective meanings provided therein.

 

The beneficiary of the requested Letter of Credit will be                (6),
and such Letter of Credit will be in support of                       (7) and
will have a stated termination date of                  (8).

 

The undersigned hereby certifies that:

 

(a)  All representations and warranties made by any Credit Party contained in
the Credit Agreement or in the other Credit Documents are true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the Date of Issuance (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date) (provided that any such representation and
warranty which is qualified by materiality, Material Adverse Effect or similar
language are true and correct in all respects).

 

--------------------------------------------------------------------------------

(1)  Letter of Credit Request Number.

(2)  Date of Letter of Credit Request.

(3)  Date of Issuance.

(4)  Aggregate initial stated amount of Letter of Credit.

(5)  Dollars, Euros or Alternative Currency.

(6)  Insert name and address of beneficiary.

(7)  Insert description of supported obligations and name of agreement to which
it relates, if any.

(8)  Insert last date upon which drafts may be presented.

 

E-1

--------------------------------------------------------------------------------


 

(b) No Default or Event of Default has occurred and is continuing as of the date
hereof.

 

 

[                         ]

 

 

 

By:

 

 

Name:

 

Title:

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF JOINT CLOSING CERTIFICATE

 

CLOSING CERTIFICATE

 

OF [           ]

 

[   ], 2016

 

Reference is made to that certain Credit Agreement, dated as of December [6],
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PRA Health Sciences, Inc., a Delaware
corporation (“Holdings”), Pharmaceutical Research Associates, Inc., a Virginia
corporation (the “Borrower”), the lenders or other financial institutions or
entities from time to time party thereto and Wells Fargo Bank, National
Association, as Administrative Agent and Collateral Agent.  Terms used but not
defined herein shall have the meanings given to such terms in the Credit
Agreement.

 

1.             The undersigned [      ], an Authorized Officer of each of the
entities listed on Schedule I hereto (each, a “Credit Party”), solely in
[his][her] capacity as an Authorized Officer of such Credit Party and not
individually, hereby certifies that [      ] is a duly elected and qualified
Authorized Officer of each Credit Party, and the signature set forth on the
signature line for such officer below is such officer’s true and genuine
signature, and such officer is duly authorized to execute and deliver on behalf
of each Credit Party each Credit Document to which it is a party and any
certificate or other document to be delivered by each Credit Party pursuant to
each Credit Document.

 

2.             The undersigned [      ], an Authorized Officer of each Credit
Party, solely in [his][her] capacity as an Authorized Officer of such Credit
Party and not individually, hereby certifies as follows:

 

(a)           attached hereto as Exhibit A is a complete and correct copy of the
resolutions duly adopted by the board of directors (or a duly authorized
committee thereof) of such Credit Party on the date hereof authorizing (i) the
execution, delivery and performance of each of the Credit Documents (and any
agreements relating thereto) to which it is a party and (ii) the extensions of
credit contemplated by the Credit Agreement; such resolutions have not in any
way been amended, modified, revoked or rescinded and have been in full force and
effect since their adoption to and including the date hereof and are now in full
force and effect; and such resolutions are the only corporate proceedings of
such Credit Party now in force relating to or affecting the matters referred to
therein;

 

(b)           attached hereto as Exhibit B is a true and complete copy of the
certificate of incorporation, articles of organization, certificate of formation
or other comparable organizational document, as applicable (including all
amendments thereto as of the date hereof, if any) of such Credit Party (the
“Charter Documents”) certified by the Secretary of State of the state of
incorporation, organization or formation, as applicable, of such Credit Party
(or analogues authority, in the relevant jurisdiction) as of a recent date, as
in effect at all times from the date shown on the attached certificate to and
including the date hereof;

 

(c)           attached hereto as Exhibit C is a true and complete copy of the
bylaws, limited liability company operating agreement or other comparable
organizational document, as applicable, of such Credit Party (the “Governing
Documents”) as in effect at all times since the adoption thereof to and
including the date hereof; and

 

1

--------------------------------------------------------------------------------


 

(d)           set forth on Exhibit D hereto is a list of the now duly elected
and qualified officers of such Credit Party holding the offices indicated next
to their respective names, and the signatures appearing opposite their
respective names are the true and genuine signatures of such officers, and each
of such officers is duly authorized to execute and deliver on behalf of such
Credit Party each Credit Document to which it is a party and any certificate or
other document to be delivered by such Credit Party pursuant to each Credit
Document.

 

[Signature pages follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have hereto set our names as of the date set
forth above.

 

 

 

 

[   ]

 

[   ]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Credit Parties

 

F-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Resolutions/Unanimous Written Consent

 

[see attached]

 

F-5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Charter Documents

 

[see attached]

 

F-6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Governing Documents

 

[see attached]

 

F-7

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Incumbency

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

F-8

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
in respect of the Commitments and Loans identified below [including, without
limitation, Letters of Credit and Swingline Loans, as applicable)](5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by [the][any] Assignor.  The benefit of each Security Document shall be
maintained in favor of each Assignee.

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

(3)                                 Select as appropriate.

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

(5)                                 Include only if assignment is of revolving
credit commitments.

 

G-1

--------------------------------------------------------------------------------


 

1.                                     
Assignor[s]:                                        

 

                                        

 

2.                                     
Assignee[s]:                                         

 

                                         

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                     
Borrower(s):                                         

 

4.                                      Administrative Agent: Wells Fargo Bank,
National Association, as the Administrative Agent under the Credit Agreement

 

5.                                      Credit Agreement: Credit Agreement,
dated as of December [6], 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among PRA Health
Sciences, Inc. (“Holdings”), Pharmaceutical Research Associates, Inc. (the
“Borrower”), the lenders or other financial institutions or entities from time
to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent and Collateral Agent

 

6.                                      Assigned Interest:

 

 

Assignor[s](6)

 

Assignee[s](7)

 

Commitment/Loans 
Assigned(8)

 

Aggregate Amount of 
Commitment/ Loans
for all Lenders(9)

 

Amount of 
Commitment/ Loans
Assigned

 

Percentage Assigned of
 Commitment/ Loans(10)

 

 

 

 

 

 

 

 

 

$

[  ]

 

 

 

 

 

 

 

 

 

$

[  ]

 

$

[  ]

 

 

%

 

 

 

 

 

 

$

[  ]

 

$

[  ]

 

 

%

 

 

 

 

 

 

$

[  ]

 

$

[  ]

 

 

%

 

[7.                                  Trade Date:                              
                  ](11)

 

Effective Date:                    , 20   [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(6)                                 List each Assignor, as appropriate.

(7)                                 List each Assignee, as appropriate.

(8)                                 Fill in Class (and Series or Extension
Series, as applicable) of Commitment/Loans being assigned.

(9)                                 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.  “All Lenders” refers to all Lenders under the applicable
Class (and Series or Extension Series, as applicable).

(10)                          Set forth, to at least 9 decimals, as a percentage
of the Commitment/Loans of all Lenders under the applicable Class (and Series or
Extension Series, as applicable).

(11)                          To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

 

G-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

 

ASSIGNOR

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

Consented to and Accepted:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

 

 

Administrative Agent [and Letter of Credit Issuer]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[[                ], as

 

 

 Letter of Credit Issuer]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[WELLS FARGO BANK, NATIONAL ASSOCIATION, as

 

 

 Swingline Lender](12)

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

(12)                          Reference to the applicable Letter of Credit
Issuer and Swingline Lender required for an assignment of Revolving Credit
Commitments.

 

G-3

--------------------------------------------------------------------------------


 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

G-4

--------------------------------------------------------------------------------


 

Consented to: PHARMACEUTICAL RESEARCH ASSOCIATES, INC.

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

G-5

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ACCEPTANCE

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 13.6(b)(i) [and][,] (b)(ii) [and (h)](13) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 13.6(b)(i) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section 9.1
of the Credit Agreement, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vii) it [is][is not] an Affiliated
Lender [and][,] (viii) it [is][is not] an Affiliated Institutional Lender [and
(ix) as of the Effective Date, after giving effect to the assignment of the
Assigned Interest pursuant to this Assignment and Acceptance, the aggregate
principal amount of Term Loans held by Affiliated Lenders shall not exceed 30%
of the aggregate principal amount of all Term Loans outstanding at such
time](14) [and (x) as of the Effective Date, after giving effect to the
assignment of the Assigned Interest pursuant to this Assignment and Acceptance,
the aggregate principal amount of Revolving Credit Commitments held by
Affiliated Institutional Lenders shall not exceed, in the aggregate, 30% of the
aggregate principal amount of any Class of Revolving Credit Commitments
outstanding at such time](15); and (b) agrees that (i) it will,

 

--------------------------------------------------------------------------------

(13)  Include bracketed language if Assignee is an Affiliated Lender.

(14)  Include bracketed language if Assignee is an Affiliated Lender.

(15)  Include bracketed language if Assignee is an Affiliated Institutional
Lenders.

 

G-6

--------------------------------------------------------------------------------


 

independently and without reliance upon the Administrative Agent, the Collateral
Agent, [the][any] Assignor or any other Lender Party, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender, including its obligations pursuant to Section 5.4
of the Credit Agreement.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Acceptance shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Acceptance by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance. 
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.

 

G-7

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

FORM OF PROMISSORY NOTE

 

(TERM LOANS)

 

                 ,      

 

FOR VALUE RECEIVED, the undersigned, PHARMACEUTICAL RESEARCH ASSOCIATES, INC.
(the “Borrower”), hereby promises to pay to                       or registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of
(a) [                   ], or, if less, (b) the aggregate unpaid principal
amount, if any, of the [Initial Term Loan][New Term Loans][Extended Term
Loans][Replacement Term Loan] made by the Lender to the Borrower under that
certain Credit Agreement, dated as of December [6], 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among PRA
Health Sciences, Inc. (“Holdings”), the Borrower, the lenders or other financial
institutions or entities from time to time party thereto and Wells Fargo Bank,
National Association, as Administrative Agent and Collateral Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of the
[Initial Term Loan][New Term Loans][Extended Term Loans][Replacement Term Loan]
made by the Lender from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s office or such other place as the
Administrative Agent shall have specified.  If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

 

This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in Section 2.5(g) of the Credit Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  The [Initial Term Loan][New Term Loans][Extended
Term Loans][Replacement Term Loan] evidenced hereby is guaranteed and secured as
provided therein and in the other Credit Documents.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Promissory Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  The [Initial Term Loan][New Term Loans][Extended Term
Loans][Replacement Term Loan] made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Promissory Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Promissory Note.

 

[signature page follows]

 

H-I-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

PHARMACEUTICAL RESEARCH ASSOCIATES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

H-I-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan 
Made

 

Amount of 
Loan Made

 

End of Interest 
Period

 

Amount of 
Principal or 
Interest Paid 
This Date

 

Outstanding 
Principal 
Balance This 
Date

 

Notation Made
 By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-I-3

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

FORM OF PROMISSORY NOTE

 

(REVOLVING LOANS)

 

             ,      

 

FOR VALUE RECEIVED, the undersigned, PHARMACEUTICAL RESEARCH ASSOCIATES, INC.
(the “Borrower”) hereby promises to pay to [                     ] or registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of
(a) [                   ] or, if less, (b) the aggregate unpaid principal
amount, if any, of the Revolving Loans made by the Lender to the Borrower under
that certain Credit Agreement, dated as of December [6], 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among PRA Health Sciences, Inc. (“Holdings”), the Borrower, the lenders or other
financial institutions or entities from time to time party thereto and Wells
Fargo Bank, National Association, as Administrative Agent and Collateral Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of the
Revolving Loans made by the Lender from the date of such Loans until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement.  All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in immediately
available funds at the Administrative Agent’s office or such other place as the
Administrative Agent shall have specified.  If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

 

This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in Section 2.5(g) of the Credit Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  The Revolving Loans evidenced hereby are
guaranteed and secured as provided therein and in the other Credit Documents. 
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Promissory Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement.  The Revolving Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Promissory Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Promissory Note.

 

[signature pages follow]

 

H-2-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

PHARMACEUTICAL RESEARCH ASSOCIATES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

H-2-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H-2-3

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

FORM OF FIRST LIEN INTERCREDITOR AGREEMENT

 

[See Attached.]

 

I-1-1

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

FORM OF SECOND LIEN INTERCREDITOR AGREEMENT

 

[See Attached.]

 

I-2-1

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
 (For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of December [6], 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among PRA HEALTH SCIENCES, INC. (“Holdings”),
PHARMACEUTICAL RESEARCH ASSOCIATES, INC. (the “Borrower”), the lending
institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Collateral Agent, Letter of Credit Issuer and Swingline
Lender.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 5.4(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code and (v) no payments in
connection with any Credit Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or Internal Revenue Service Form W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payment.

 

 

 

[Lender]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[Address]

 

 

 

 

 

 

Dated:

 

 

 

 

J-1-1

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of December [6], 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among PRA HEALTH SCIENCES, INC. (“Holdings”),
PHARMACEUTICAL RESEARCH ASSOCIATES, INC. (the “Borrower”), the lending
institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Collateral Agent, Letter of Credit Issuer and Swingline
Lender.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.

 

Pursuant to provision of Section 5.4(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) no payments in connection with any Credit Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payment.

 

 

 

[Participant]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[Address]

 

 

 

 

 

 

Dated:

 

 

 

 

J-2-1

--------------------------------------------------------------------------------


 

EXHIBIT J-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of December [6], 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among PRA HEALTH SCIENCES, INC. (“Holdings”),
PHARMACEUTICAL RESEARCH ASSOCIATES, INC. (the “Borrower”), the lending
institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION as
Administrative Agent, Collateral Agent, Letter of Credit Issuer and Swingline
Lender.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 5.4(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (vi) no payments in connection with any
Credit Document are effectively connected with the undersigned’s or its direct
or indirect partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E
or (ii) an Internal Revenue Service Form W-8IMY accompanied by an Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E from each
of such partner/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payment.

 

 

 

[Participant]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[Address]

 

 

 

 

 

 

Dated:

 

 

 

 

J-3-1

--------------------------------------------------------------------------------


 

EXHIBIT J-4

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
 (For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of December [6], 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among PRA HEALTH SCIENCES, INC. (“Holdings”),
Pharmaceutical Research Associates, Inc. (the “Borrower”), the lending
institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”) and Wells Fargo Bank, National Association, as
Administrative Agent, Collateral Agent and Letter of Credit Issuer and UBS LOAN
FINANCE LLC, as Swingline Lender.  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 5.4(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any note(s) evidencing
such Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Code Section 871(h)(3)(B),
(v) none of its direct or indirect partners/members is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (vi) no payments in connection with any Credit Document are effectively
connected with the undersigned’s or its direct or indirect partners/members’
conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E or (ii) an Internal Revenue Service Form W-8IMY
accompanied by an Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E from each of such partner/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payment.

 

[Signature Page Follows]

 

J-4-1

--------------------------------------------------------------------------------


 

 

 

 

[Lender]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[Address]

 

 

 

 

 

 

Dated:

 

 

 

 

J-4-2

--------------------------------------------------------------------------------


 

EXHIBIT K

 

NOTICE OF BORROWING OR CONVERSION OR CONTINUATION

 

Date:                , 20

 

To:                             Wells Fargo Bank, National Association, as
Administrative Agent

[Address]

[Address]

Email: [            ]

Facsimile No:  [          ]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement, dated as of December [6], 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among PRA Health Sciences, Inc. (“Holdings”),
Pharmaceutical Research Associates, Inc. (the “Borrower”), the lenders or other
financial institutions or entities from time to time party thereto and Wells
Fargo Bank, National Association, as Administrative Agent and Collateral Agent. 
Unless otherwise defined herein, capitalized terms used in this Notice of
Conversion or Continuation shall have the respective meanings given to them in
the Credit Agreement.

 

Pursuant to Section [2.3][2.6] of the Credit Agreement, the undersigned
Borrower(s) hereby request(s) the following [borrowing][conversion or
continuation] of certain Loans as specified below:

 

Class of Loans to be borrowed or converted or continued:

 

[Initial Term Loan]

[Revolving Loans]

[Series [    ] of New Term Loans]
[Extended Term Loan]
[Replacement Term Loan]
[Swingline Loans]

 

(1)                                 convert $[            ] of ABR Loans in the
name of the Borrower(s) into LIBOR Loans with an Interest Period duration
of        (1) month(s) on          .(2)

 

2)                                     convert $[            ] of LIBOR Loans in
the name of the Borrower(s) into ABR Loans on           .(3)

 

--------------------------------------------------------------------------------

(1)                                 One, two, three or six (or if available to
all the Lenders making such LIBOR Loans as determined by such Lenders in good
faith based on prevailing market conditions, a twelve month or shorter period).

(2)                                 Date of conversion (must be a Business Day).

(3)                                 Date of conversion (must be a Business Day).

 

K-1

--------------------------------------------------------------------------------


 

(3)                                 continue $[            ] of LIBOR Loans in
the name of the Borrower(s) with an Interest Period duration of
        (4) month(s) on          .(5)

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(4)                                 One, two, three or six (or if available to
all the Lenders making such LIBOR Loans as determined by such Lenders in good
faith based on prevailing market conditions, a twelve month or shorter period).

(5)                                 Date of continuation (must be a Business
Day).

 

K-2

--------------------------------------------------------------------------------


 

 

PHARMACEUTICAL RESEARCH ASSOCIATES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

K-3

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF BORROWER DESIGNATION AGREEMENT

 

[DATE]

 

To each of the Lenders party to the Credit Agreement (as defined below) and to
Wells Fargo Bank, National Association as Administrative Agent for such Lenders

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of December [6], 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among PRA Health Sciences, Inc. (“Holdings”),
Pharmaceutical Research Associates, Inc. (the “Borrower”), the lenders or other
financial institutions or entities from time to time party thereto and Wells
Fargo Bank, National Association, as Administrative Agent and Collateral Agent. 
Terms used but not defined herein shall have the meanings given to such terms in
the Credit Agreement.

 

Please be advised that, pursuant to Section 9.11(b) of the Credit Agreement, the
Company hereby designates its undersigned Subsidiary, [            ]
(“Designated Borrower”), as an “Additional Borrower” under and for all purposes
of the Credit Agreement.

 

The Designated Borrower, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon an
“Additional Borrower” and a “Borrower” under the Credit Agreement and agrees to
be bound by the terms and conditions of the Credit Agreement.  In furtherance of
the foregoing, the Designated Borrower hereby represents and warrants to each
Lender as follows:

 

(a)                                 Upon execution and delivery of this Borrower
Designation Agreement to the Administrative Agent, the Designated Borrower
(x) will become a Borrower under the Credit Agreement and will thereafter
(i) have all the rights and obligations of a Borrower thereunder and be bound by
all the provisions thereof, as fully as if the Designated Borrower were one of
the original parties thereto and (ii) be designated as a Credit Party under the
Credit Documents (to the extent not already so designated) with all the rights
and obligations of a Credit Party, as fully as if the Designated Borrower was an
original Borrower under the Credit Agreement, and (y) will enter into collateral
and guarantee documents customary for its jurisdiction of organization.

 

(c)                                  The Designated Borrower is a Wholly-Owned
Subsidiary of the Borrower.

 

(d)                                 The Designated Borrower is a [           ]
duly organized, validly existing and in good standing under the laws of
[           ].

 

(e)                                  The Designated Borrower has the corporate
or comparable power and authority to execute, deliver and perform the terms and
provisions of this Designated Borrower Agreement and has taken all necessary
corporate or comparable action to authorize the execution, delivery and
performance by it of this Designated Borrower Agreement.  The Designated
Borrower has duly executed and delivered this Designated Borrower Agreement, and
this Designated Borrower Agreement constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, subject to applicable
bankruptcy,

 

L-1

--------------------------------------------------------------------------------


 

insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

(f)                                   Each of the representations and warranties
applicable to the Designated Borrower set forth in each Credit Document is true
and correct in all material respects as applied to the Designated Borrower as of
the date hereof (provided that any such representation and warranty which is
qualified by materiality, Material Adverse Effect or similar language is true
and correct in all respects).

 

(g)                                  The Designated Borrower agrees that it is
subject to the terms of the Credit Agreement, including Section 9.11(b) of the
Credit Agreement and it shall have satisfied all such terms and provisions
before it is deemed an “Additional Borrower”.

 

This Borrower Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

L-2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

PHARMACEUTICAL RESEARCH ASSOCIATES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[THE DESIGNATED BORROWER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

L-3

--------------------------------------------------------------------------------


 

Accepted and Acknowledged by:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

L-4

--------------------------------------------------------------------------------